Exhibit 10.1

 

 

 

CREDIT AGREEMENT

Dated as of November 13, 2019

among

NEW PACE LLC,

as the Borrower, which on the Closing Date shall be merged with and into

ACCEL ENTERTAINMENT, INC.,

with New Pace LLC surviving such merger as the Borrower and changing its name to

“Accel Entertainment LLC”,

after the Closing Date Merger, ACCEL ENTERTAINMENT, INC.,

as Holdings,

CAPITAL ONE, NATIONAL ASSOCIATION,

as Administrative Agent, Collateral Agent and Issuing Bank and Swing Line
Lender,

THE OTHER LENDERS PARTY HERETO

and

CAPITAL ONE, NATIONAL ASSOCIATION,

FIFTH THIRD BANK,

CIBC BANK USA,

JPMORGAN CHASE BANK, N.A. and

KEYBANK NATIONAL ASSOCIATION

as Joint Lead Arrangers and Joint Lead Bookrunners

and

MIZUHO BANK, LTD., and

WEST SUBURBAN BANK

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   Article I

 

Definitions and Accounting Terms

     1  

SECTION 1.01

  Defined Terms      1  

SECTION 1.02

  Other Interpretive Provisions      84  

SECTION 1.03

  Accounting Terms      85  

SECTION 1.04

  Rounding      85  

SECTION 1.05

  References to Agreements, Laws, etc.      86  

SECTION 1.06

  Times of Day and Timing of Payment and Performance      86  

SECTION 1.07

  Pro Forma and Other Calculations      86  

SECTION 1.08

  Available Amount Transaction      91  

SECTION 1.09

  Guaranties of Hedging Obligations      91  

SECTION 1.10

  Currency Generally      91  

SECTION 1.11

  Letters of Credit      91  

SECTION 1.12

  Effect of Benchmark Transition Event      91  

SECTION 1.13

  Schedules      92  

SECTION 1.14

  Divisions      92   Article II

 

The Commitments and Borrowings

     93  

SECTION 2.01

  The Loans      93  

SECTION 2.02

  Borrowings, Conversions and Continuations of Loans      93  

SECTION 2.03

  Letters of Credit      96  

SECTION 2.04

  Swing Line Loans      104  

SECTION 2.05

  Prepayments and Purchases      107  

SECTION 2.06

  Termination or Reduction of Commitments      118  

SECTION 2.07

  Repayment of Loans      118  

SECTION 2.08

  Interest      119  

SECTION 2.09

  Fees      120  

SECTION 2.10

  Computation of Interest and Fees      120  

SECTION 2.11

  Evidence of Indebtedness      121  

SECTION 2.12

  Payments Generally      121  

SECTION 2.13

  Sharing of Payments      123  

SECTION 2.14

  Incremental Facilities      124  

SECTION 2.15

  Refinancing Amendments      130  

SECTION 2.16

  Extensions of Loans      131  

SECTION 2.17

  Defaulting Lenders      136   Article III

 

Taxes, Increased Costs Protection and Illegality

     137  

SECTION 3.01

  Taxes      137  

SECTION 3.02

  Illegality      140  

SECTION 3.03

  Inability to Determine Rates      141  

SECTION 3.04

  Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans      141  

SECTION 3.05

  Funding Losses      142  

SECTION 3.06

  Matters Applicable to All Requests for Compensation      143  

SECTION 3.07

  Replacement of Lenders under Certain Circumstances      144  

SECTION 3.08

  Survival      145  

 

i



--------------------------------------------------------------------------------

         Page   Article IV

 

Conditions Precedent to Credit Extensions

     145  

SECTION 4.01

  Conditions to Credit Extensions on Closing Date      145  

SECTION 4.02

  Conditions to Credit Extensions after the Closing Date      148  

SECTION 4.03

  Conditions to Additional Term Loans      148  

SECTION 4.04

  Conditions Precedent to Effective Date      149   Article V

 

Representations and Warranties

     149  

SECTION 5.01

  Existence, Qualification and Power; Compliance with Laws      150  

SECTION 5.02

  Authorization; No Contravention      150  

SECTION 5.03

  Governmental Authorization      151  

SECTION 5.04

  Binding Effect      151  

SECTION 5.05

  Financial Statements; No Material Adverse Effect      151  

SECTION 5.06

  Litigation      151  

SECTION 5.07

  Labor Matters      152  

SECTION 5.08

  Ownership of Property; Liens      152  

SECTION 5.09

  Environmental Matters      152  

SECTION 5.10

  Taxes      152  

SECTION 5.11

  ERISA Compliance      152  

SECTION 5.12

  Subsidiaries      153  

SECTION 5.13

  Margin Regulations; Investment Company Act      153  

SECTION 5.14

  Disclosure      153  

SECTION 5.15

  Intellectual Property; Licenses, etc.      153  

SECTION 5.16

  Solvency      154  

SECTION 5.17

  USA PATRIOT Act; Anti-Terrorism Laws      154  

SECTION 5.18

  Collateral Documents      154   Article VI

 

Affirmative Covenants

     155  

SECTION 6.01

  Financial Statements      155  

SECTION 6.02

  Certificates; Other Information      156  

SECTION 6.03

  Notices      157  

SECTION 6.04

  Payment of Obligations      158  

SECTION 6.05

  Preservation of Existence, etc.      158  

SECTION 6.06

  Maintenance of Properties      158  

SECTION 6.07

  Maintenance of Insurance      158  

SECTION 6.08

  Compliance with Laws      158  

SECTION 6.09

  Books and Records      159  

SECTION 6.10

  Inspection Rights      159  

SECTION 6.11

  Covenant to Guarantee Obligations and Give Security      159  

SECTION 6.12

  Compliance with Environmental Laws      163  

SECTION 6.13

  Further Assurances and Post-Closing Covenant      163  

SECTION 6.14

  Use of Proceeds      163  

SECTION 6.15

  Lender Calls      164  

 

ii



--------------------------------------------------------------------------------

         Page   Article VII

 

Negative Covenants

     164  

SECTION 7.01

  Liens      164  

SECTION 7.02

  Indebtedness      164  

SECTION 7.03

  Fundamental Changes      172  

SECTION 7.04

  Asset Sales      174  

SECTION 7.05

  Restricted Payments      175  

SECTION 7.06

  Change in Nature of Business      184  

SECTION 7.07

  Transactions with Affiliates      184  

SECTION 7.08

  Burdensome Agreements      187  

SECTION 7.09

  Accounting Changes      190  

SECTION 7.10

  Modification of Terms of Subordinated Indebtedness      190  

SECTION 7.11

  Holdings      191  

SECTION 7.12

  Financial Covenants      191  

SECTION 7.13

  Customer Lists, VGT Operating Contracts, Intellectual Property      192  
Article VIII

 

Events of Default and Remedies

     192  

SECTION 8.01

  Events of Default      192  

SECTION 8.02

  Remedies upon Event of Default      194  

SECTION 8.03

  Application of Funds      195  

SECTION 8.04

  Right to Cure      196   Article IX

 

Administrative Agent and Other Agents

     197  

SECTION 9.01

  Appointment and Authorization of the Administrative Agent      197  

SECTION 9.02

  Rights as a Lender      198  

SECTION 9.03

  Exculpatory Provisions      198  

SECTION 9.04

  Lack of Reliance on the Administrative Agent      200  

SECTION 9.05

  Certain Rights of the Administrative Agent      200  

SECTION 9.06

  Reliance by the Administrative Agent      200  

SECTION 9.07

  Delegation of Duties      200  

SECTION 9.08

  Indemnification      201  

SECTION 9.09

  The Administrative Agent in Its Individual Capacity      201  

SECTION 9.10

  No Other Duties, Etc.      202  

SECTION 9.11

  Resignation by the Administrative Agent      202  

SECTION 9.12

  Collateral Matters      203  

SECTION 9.13

  [Reserved]      204  

SECTION 9.14

  Administrative Agent May File Proofs of Claim      204  

SECTION 9.15

  Appointment of Supplemental Administrative Agents      205  

SECTION 9.16

  Intercreditor Agreements      206  

SECTION 9.17

  Secured Cash Management Agreements and Secured Hedge Agreements      206  

SECTION 9.18

  Withholding Tax      206   Article X   

Miscellaneous

     207  

SECTION 10.01

  Amendments, etc.      207  

SECTION 10.02

  Notices and Other Communications; Facsimile Copies      212  

SECTION 10.03

  No Waiver; Cumulative Remedies      214  

 

iii



--------------------------------------------------------------------------------

         Page  

SECTION 10.04

  Costs and Expenses      214  

SECTION 10.05

  Indemnification by the Borrower      215  

SECTION 10.06

  Marshaling; Payments Set Aside      216  

SECTION 10.07

  Successors and Assigns      216  

SECTION 10.08

  Resignation of Issuing Bank and Swing Line Lender      224  

SECTION 10.09

  Confidentiality      224  

SECTION 10.10

  Setoff      225  

SECTION 10.11

  Interest Rate Limitation      226  

SECTION 10.12

  Counterparts; Integration; Effectiveness      226  

SECTION 10.13

  Electronic Execution of Assignments and Certain Other Documents      226  

SECTION 10.14

  Survival of Representations and Warranties      226  

SECTION 10.15

  Severability      226  

SECTION 10.16

  GOVERNING LAW      227  

SECTION 10.17

  WAIVER OF RIGHT TO TRIAL BY JURY      227  

SECTION 10.18

  Binding Effect; Termination      227  

SECTION 10.19

  Lender Action      228  

SECTION 10.20

  Use of Name, Logo, etc.      228  

SECTION 10.21

  USA PATRIOT Act      228  

SECTION 10.22

  Service of Process      228  

SECTION 10.23

  No Advisory or Fiduciary Responsibility      228  

SECTION 10.24

  Release of Collateral and Guarantee Obligations; Subordination of Liens     
229  

SECTION 10.25

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      230
 

SECTION 10.26

  Acknowledgement Regarding Any Supported QFCs      230  

SECTION 10.27

  Non-Recourse      231  

SECTION 10.28

  Cooperation with Gaming Authorities      232  

 

iv



--------------------------------------------------------------------------------

SCHEDULES    1.01(1)    Closing Date Subsidiary Guarantors 1.01(2)    Mortgaged
Properties 2.01    Commitments 4.01(1)(c)    Certain Collateral Documents 5.12
   Subsidiaries and Other Equity Investments 6.13(2)    Post-Closing Matters
7.01    Existing Liens 7.02    Existing Indebtedness 7.05    Existing
Investments 10.02    Administrative Agent’s Office, Certain Addresses for
Notices EXHIBITS       Form of A-1    Committed Loan Notice A-2    Swing Line
Notice B-1    Term Note B-2    Revolving Note B-3    Swing Line Note C   
Compliance Certificate D-1    Assignment and Assumption D-2    Affiliated Lender
Assignment and Assumption E    Guaranty F    Security Agreement G-1    Equal
Priority Intercreditor Agreement G-2    Junior Lien Intercreditor Agreement H   
United States Tax Compliance Certificates I    Solvency Certificate J   
Discount Range Prepayment Notice K    Discount Range Prepayment Offer L   
Solicited Discounted Prepayment Notice M    Acceptance and Prepayment Notice N
   Specified Discount Prepayment Notice O    Solicited Discounted Prepayment
Offer P    Specified Discount Prepayment Response Q    Intercompany Note R-1   
Letter of Credit Report R-2    Swing Line Report

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of November 13, 2019
by and among New Pace LLC, a Delaware limited liability company (“Merger Sub” or
the “Borrower”) (which on the Closing Date shall be merged with and into Accel
Entertainment, Inc., an Illinois corporation (the “Company”) (such merger,
the “Closing Date Merger”), with Merger Sub surviving such Closing Date Merger
as the “Borrower” and changing its name to “Accel Entertainment LLC”), after the
Closing Date Merger, Accel Entertainment, Inc., a Delaware corporation
(“Holdings”), Capital One, National Association, as administrative agent (in
such capacity, including any successor thereto, the “Administrative Agent”)
under the Loan Documents, as collateral agent (in such capacity, including any
successor thereto, the “Collateral Agent”) under the Loan Documents and as an
Issuing Bank, and as a Swing Line Lender, and each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

The Borrower has requested that (a) the Lenders extend credit to the Borrower in
the form of $240.0 million of Closing Date Term Loans, $125.0 million of
Additional Term Loan Commitments and $100.0 million of Revolving Commitments, in
each case, on the Closing Date as senior secured credit facilities and (b) from
time to time on and after the Closing Date, the Lenders lend to the Borrower
pursuant to the Additional Term Loan Commitments and the Revolving Commitments
hereunder and the Issuing Banks issue Letters of Credit for the account of the
Borrower and its Subsidiaries, pursuant to the Revolving Commitments hereunder
and pursuant to the terms of, and subject to the conditions set forth in, this
Agreement.

The applicable Lenders have indicated their willingness to lend, and the
applicable Issuing Banks have indicated their willingness to issue Letters of
Credit, in each case on the terms and subject to the conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

Article I

Definitions and Accounting Terms

SECTION 1.01 Defined Terms. As used in this Agreement (including the
introductory paragraph hereof and the preliminary statements hereto), the
following terms have the meanings set forth below:

“Acceptable Discount” has the meaning specified in Section 2.05(1)(e)(D)(2).

“Acceptable Prepayment Amount” has the meaning specified in
Section 2.05(1)(e)(D)(3).

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit M.

“Acceptance Date” has the meaning specified in Section 2.05(1)(e)(D)(2).

“Acquired Indebtedness” means, with respect to any specified Person,

(1) Indebtedness of any other Person existing at the time such other Person is
merged, consolidated or amalgamated with or into, or became, a Restricted
Subsidiary of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person merging, amalgamating
or consolidating with or into, or becoming a Restricted Subsidiary of, such
specified Person, and



--------------------------------------------------------------------------------

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Acquisition” means the acquisition of the Company and its subsidiaries pursuant
to the Transaction Agreement.

“Acquisition-Related Amounts” has the meaning specified in Section 6.14(c)(iii).

“Additional Lender” means, at any time, any bank, other financial institution or
institutional lender or investor that, in any case, is not an existing Lender
and that agrees to provide any portion of any (a) Incremental Loan in accordance
with Section 2.14, (b) Other Loans pursuant to a Refinancing Amendment in
accordance with Section 2.15 or (c) Replacement Loans pursuant to Section 10.01;
provided that each Additional Lender shall be subject to the approval of the
Administrative Agent, such approval not to be unreasonably withheld, conditioned
or delayed, in each case solely to the extent that any such consent would be
required from the Administrative Agent under Section 10.07(b)(iii)(B) for an
assignment of Loans to such Additional Lender, and in the case of Incremental
Revolving Commitments and Other Revolving Commitments, the Swing Line Lender and
the Issuing Bank, such approval not to be unreasonably withheld, conditioned or
delayed, in each case solely to the extent such consent would be required for
any assignment to such Additional Lender under Section 10.07(b)(iii).

“Additional Term Loan” means the Term Loans made by the Additional Term Loan
Lenders to the Borrower pursuant to Section 2.01(3).

“Additional Term Loan Commitment” means, as to each Term Lender, its obligation
to make a Term Loan to the Borrower in an aggregate amount not to exceed the
amount specified opposite such Term Lender’s name on Schedule 2.01 under the
caption “Additional Term Loan Commitment” or in the Assignment and Assumption
(or Affiliated Lender Assignment and Assumption) pursuant to which such Term
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement (including pursuant to
Sections 2.14, 2.15 or 2.16). The initial aggregate amount of the Additional
Term Loan Commitments is $125.0 million.

“Additional Term Loan Commitment Fee Rate” means a percentage per annum equal to
(a)(i) until delivery of financial statements for the first full fiscal quarter
ending after the Closing Date pursuant to Section 6.01, 0.50% and
(ii) thereafter, the following percentages per annum, based upon the First Lien
Net Leverage Ratio as specified in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(1):

 

Level

   First Lien Net
Leverage Ratio    Additional Term Loan
Commitment Fee Rate  

1

   > 2.00:1.00      0.50 % 

2

   £ 2.00:1.00 and > 1.50:1.00      0.375 % 

3

   £ 1.50:1.00      0.25 % 

Any increase or decrease in the Applicable Term Loan Commitment Fee Rate
resulting from a change in the First Lien Net Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(1); provided that,
at the option of the Required Additional Term Loan Lenders, “Level 1” (as set
forth above) shall apply as of (x) the first Business Day after the date on
which a Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) or (y) the
first Business Day after an Event of Default under Section 8.01(1) shall have
occurred and be continuing, and shall continue to so apply to but excluding the
date on which such Event of Default is cured or waived (and thereafter the
pricing level otherwise determined in accordance with this definition shall
apply.

 

2



--------------------------------------------------------------------------------

“Additional Term Loan Commitment Termination Date” means the earlier of (a) the
date that is one (1) year after the Closing Date and (b) the date the entire
amount of the Additional Term Loan Commitment is terminated in full pursuant to
Section 2.06.

“Additional Term Loan Facility” means, at any time, the aggregate amount of the
Additional Term Loan Commitments at such time.

“Additional Term Loan Lender” means each Term Lender with an Additional Term
Loan Commitment and/or an Additional Term Loan.

“Additional Term Loan Upfront Fee” means, with respect to any Additional Term
Loan that is funded pursuant to Section 2.01(3), 0.50% of the original principal
amount of such Additional Term Loan.

“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Affiliate Transaction” has the meaning specified in Section 7.07(a).

“Affiliated Lender” means, at any time, any Lender that is an Investor or an
Affiliate of an Investor (other than (a) Holdings, the Borrower or any
Subsidiary, (b) any Debt Fund Affiliate or (c) any natural person) at such time.

“Affiliated Lender Assignment and Assumption” has the meaning specified in
Section 10.07(h)(vi).

“Affiliated Lender Cap” has the meaning specified in Section 10.07(h)(iv).

“Agent Parties” has the meaning specified in Section 10.02(4).

“Agent-Related Distress Event” means, with respect to the Administrative Agent
or any other Person that directly or indirectly controls the Administrative
Agent (each, a “Distressed Agent”), (a) that such Distressed Agent is or becomes
subject to a voluntary or involuntary case under any Debtor Relief Law, (b) a
custodian, conservator, receiver, or similar official is appointed for such
Distressed Agent or any substantial part of such Distressed Agent’s assets, or
(c) such Distressed Agent is subject to a forced liquidation, makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Distressed Agent or its assets to be, insolvent or bankrupt; provided that an
Agent-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any Equity Interests in the
Administrative Agent or any Person that directly or indirectly controls the
Administrative Agent by a Governmental Authority or an instrumentality thereof
so long

 

3



--------------------------------------------------------------------------------

as such ownership interest does not result in or provide the Administrative
Agent with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
the Administrative Agent (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
the Administrative Agent.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents, attorney-in-fact,
partners, trustees and advisors of such Persons and of such Persons’ Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Supplemental Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, modified or supplemented from time to time in accordance with the
terms hereof.

“AHYDO Payment” means any mandatory prepayment or redemption pursuant to the
terms of any Indebtedness that is intended or designed to cause such
Indebtedness not to be treated as an “applicable high yield discount obligation”
within the meaning of Section 163(i) of the Code.

“Applicable Additional Term Loan Percentage” means, in respect of the Additional
Term Loan Facility, with respect to any Additional Term Lender at any time, the
percentage of the Additional Term Loan Facility represented by such Additional
Term Loan Lender’s Additional Term Loan Commitments at such time, subject to
adjustment as provided in Section 2.17. If the commitment of each Additional
Term Loan Lender to make Additional Term Loans has been terminated pursuant to
Section 8.02, or if the Additional Term Loan Commitments have otherwise expired
in full, then the Applicable Percentage of each Additional Term Loan Lender in
respect of the Additional Term Loan Facility shall be determined based on the
Applicable Percentage of such Additional Term Loan Lender in respect of the
Additional Term Loan Facility most recently in effect, giving effect to any
subsequent assignments.

“Applicable Discount” has the meaning specified in Section 2.05(1)(e)(C)(2).

“Applicable Percentage” means, in respect of the Revolving Facility, with
respect to any Revolving Lender at any time, the percentage of the Revolving
Facility represented by such Revolving Lender’s Revolving Commitments at such
time, subject to adjustment as provided in Section 2.17. If the commitment of
each Revolving Lender to make Revolving Loans and the obligation of the Issuing
Banks to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Commitments have otherwise expired in full,
then the Applicable Percentage of each Revolving Lender in respect of the
Revolving Facility shall be determined based on the Applicable Percentage of
such Revolving Lender in respect of the Revolving Facility most recently in
effect, giving effect to any subsequent assignments.

“Applicable Rate” means a percentage per annum equal to (a) with respect to
Closing Date Term Loans, Additional Term Loans, Revolving Loans and unused
Revolving Commitments under the Closing Date Revolving Facility and Letter of
Credit fees (i) until delivery of financial statements for the first full fiscal
quarter ending after the Closing Date pursuant to Section 6.01, (A) 2.25% for
Eurodollar Rate Loans and Letter of Credit fees, (B) 1.25% for Base Rate Loans
and (C) 0.50% for the Commitment Fee Rate for unused Revolving Commitments and
(ii) thereafter, the following percentages per annum, based upon the First Lien
Net

 

4



--------------------------------------------------------------------------------

Leverage Ratio as specified in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(1):

 

Pricing Level

  

First Lien Net
Leverage Ratio

   Eurodollar Rate
and Letter of Credit Fees     Base Rate     Commitment
Fee Rate  

1

   > 3.50:1.00      2.75 %      1.75 %      0.50 % 

2

   £ 3.50:1.00 and >3.00:1.00      2.50 %      1.50 %      0.50 % 

3

   £ 3.00:1.00 and >2.00:1.00      2.25 %      1.25 %      0.50 % 

4

   £ 2.00:1.00 and >1.50:1.00      2.00 %      1.00 %      0.375 % 

5

   £ 1.50:1.00      1.75 %      0.75 %      0.25 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
First Lien Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(1); provided that, at the option of the Required
Facility Lenders under the applicable Facility, “Pricing Level 1” (as set forth
above) shall apply as of (x) the first Business Day after the date on which a
Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) or (y) the
first Business Day after an Event of Default under Section 8.01(1) shall have
occurred and be continuing, and shall continue to so apply to but excluding the
date on which such Event of Default is cured or waived (and thereafter the
pricing level otherwise determined in accordance with this definition shall
apply).

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant Issuing Banks and (ii) the relevant Revolving Lenders and (c) with
respect to the Swing Line Facility, (i) the relevant Swing Line Lender and
(ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(1), the
Revolving Lenders.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Arrangers” means Capital One, National Association, Fifth Third Bank, CIBC Bank
USA, JPMorgan Chase Bank, N.A. and Keybank National Association, each in its
capacity as a joint lead arranger under this Agreement.

“Asset Sale” means:

(1) the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions of property or assets of the
Borrower or any Restricted Subsidiary (each referred to in this definition as a
“disposition”); or

(2) the issuance or sale of Equity Interests (other than Preferred Stock or
Disqualified Stock of Restricted Subsidiaries issued in compliance with
Section 7.02 and directors’ qualifying shares or shares or interests required to
be held by foreign nationals or other third parties to the extent required by
applicable Law) of any Restricted Subsidiary (other than to the Borrower or
another Restricted Subsidiary), whether in a single transaction or a series of
related transactions;

in each case, other than:

(a) any disposition of:

(i) Cash Equivalents or Investment Grade Securities,

 

5



--------------------------------------------------------------------------------

(ii) obsolete, damaged or worn out property or assets, any disposition of
inventory or goods (or other assets) held for sale and property or assets no
longer used or useful in the ordinary course or the principal business of the
Borrower and its Restricted Subsidiaries,

(iii) assets no longer economically practicable or commercially reasonable to
maintain (as determined in good faith by the management of the Borrower),

(iv) improvements made to leased real property to landlords pursuant to
customary terms of leases entered into in the ordinary course of business, and

(v) assets for purposes of charitable contributions or similar gifts to the
extent such assets are not material to the ability of the Borrower and its
Restricted Subsidiaries, taken as a whole, to conduct its business in the
ordinary course;

(b) the disposition of all or substantially all of the assets of the Borrower
and/or any Restricted Subsidiary in a manner permitted pursuant to Section 7.03;

(c) any disposition in connection with the making of any Restricted Payment that
is permitted to be made, and is made, under Section 7.05, any Permitted
Investment or any acquisition otherwise permitted under this Agreement;

(d) any disposition of property or assets or issuance or sale of Equity
Interests of any Restricted Subsidiary with an aggregate fair market value for
any individual transaction or series of related transactions of less than
$3.0 million; it being understood and agreed that the aggregate fair market
value of any property or assets or issuance or Equity Interests disposed of or
issued, as the case may be, in reliance on this clause (d) shall not exceed
$10.0 million in any fiscal year;

(e) any disposition of property or assets or issuance of securities by a
Restricted Subsidiary to the Borrower or by the Borrower or a Restricted
Subsidiary to a Restricted Subsidiary;

(f) to the extent allowable under Section 1031 of the Code, any exchange of like
property (excluding any boot thereon) for use in a Similar Business;

(g) (i) the lease, assignment or sublease, license or sublicense of any real or
personal property in the ordinary course of business or consistent with industry
practice and (ii) the exercise of termination rights with respect to any lease,
sublease, license or sublicense or other agreement;

(h) any issuance, disposition or sale of Equity Interests in, or Indebtedness,
assets or other securities of, an Unrestricted Subsidiary;

(i) foreclosures, condemnation, expropriation, eminent domain or any similar
action (including for the avoidance of doubt, any Casualty Event) with respect
to assets;

(j) [reserved];

(k) any financing transaction with respect to property built or acquired by the
Borrower or any Restricted Subsidiary after the Closing Date, including asset
securitizations permitted hereunder;

(l) the sale, lease, assignment, license, sublease or discount of inventory,
equipment, accounts receivable, notes receivable or other current assets in the
ordinary course of business or consistent with industry practice or the
conversion of accounts receivable to notes receivable or other dispositions of
accounts receivable in connection with the collection thereof;

 

6



--------------------------------------------------------------------------------

(m) the licensing or sublicensing of intellectual property or other general
intangibles in the ordinary course of business or consistent with industry
practice;

(n) any surrender or waiver of contract rights or the settlement, release or
surrender of contract rights or other litigation claims in the ordinary course
of business or consistent with industry practice;

(o) the unwinding of any Hedging Obligations;

(p) sales, transfers and other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(q) the lapse, abandonment or other disposition of intellectual property rights
in the ordinary course of business or consistent with industry practice, which
in the reasonable good faith determination of the Borrower, are not material to
the conduct of the business of the Borrower and its Restricted Subsidiaries
taken as a whole;

(r) the granting of a Lien that is permitted under Section 7.01;

(s) the issuance of directors’ qualifying shares and shares of Capital Stock of
Foreign Subsidiaries issued to foreign nationals as required by applicable Law;

(t) the disposition of any assets (including Equity Interests) (i) acquired in a
Permitted Acquisition or other Investment permitted hereunder, which assets are
(x) not used or useful in the ordinary course or the principal business of the
Borrower and its Restricted Subsidiaries or (y) non-core assets or surplus or
unnecessary to the business or operations of the Borrower and its Restricted
Subsidiaries or (ii) made in connection with the approval of any applicable
antitrust authority or otherwise necessary or advisable in the good faith
determination of the Borrower to consummate any acquisition permitted hereunder;

(u) dispositions of property to the extent that such property is exchanged for
credit against the purchase price of similar replacement property;

(v) [reserved];

(w) the settlement or early termination of any Permitted Bond Hedge Transaction
and the settlement or early termination of any related Permitted Warrant
Transaction; and

(x) the sales of property or assets for an aggregate fair market value since the
Closing Date not to exceed the greater of (I) $4.5 million and (II) 5.0% of
Consolidated EBITDA of the Borrower for the most recently ended Test Period
(calculated on a pro forma basis) determined at the time of the making of such
disposition.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D-1 or any other form approved by the Administrative Agent.

“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel, to the extent documented in reasonable
detail and invoiced.

 

7



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease Obligation of any Person, the amount thereof that would appear as a
liability on a balance sheet of such Person prepared as of such date in
accordance with GAAP.

“Auction Agent” means (a) the Administrative Agent in its capacity as such or
(b) any other financial institution or advisor engaged by the Borrower (whether
or not an Affiliate of the Administrative Agent) to act as an arranger in
connection with any Discounted Term Loan Prepayment pursuant to
Section 2.05(1)(e); provided that the Borrower shall not designate the
Administrative Agent as the Auction Agent without the written consent of the
Administrative Agent (it being understood that the Administrative Agent shall be
under no obligation to agree to act as the Auction Agent); provided, further,
that neither the Borrower nor any of its Affiliates may act as the Auction
Agent.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(2)(c).

“Available Incremental Amount” has the meaning specified in Section 2.14(4)(c).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” has the meaning specified in Section 8.02.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as announced from time to time by the Administrative Agent as its
“prime rate” and (c) the Eurodollar Rate on such day for an Interest Period of
one (1) month plus 1.00% (or, if such day is not a Business Day, the immediately
preceding Business Day). The “prime rate” is a rate set by the Administrative
Agent based upon various factors including the Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate. Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
announcement of such change. If the Base Rate is being used as an alternate rate
of interest pursuant to Article III hereof, then the Base Rate shall be the
greater of clause (a) and (b) above and shall be determined without reference to
clause (c) above. For the avoidance of doubt, if the Base Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Basket” means any amount, threshold, exception or value (including by reference
to the First Lien Net Leverage Ratio, the Secured Net Leverage Ratio, the Total
Net Leverage Ratio, the Fixed Charge Coverage Ratio, Consolidated EBITDA or
Total Assets) permitted or prescribed with respect to any Lien, Indebtedness,
Asset Sale, Investment, Restricted Payment, transaction, action, judgment or
amount under any provision in this Agreement or any other Loan Document.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 

8



--------------------------------------------------------------------------------

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent and the Borrower
decide may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent and the Borrower decide is reasonably necessary in connection with the
administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR: (1) in the case of clause (1) or (2) of the definition of
“Benchmark Transition Event,” the later of (a) the date of the public statement
or publication of information referenced therein and (b) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR: (1) a public statement or publication of
information by or on behalf of the administrator of LIBOR announcing that such
administrator has ceased or will cease to provide LIBOR, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR; (2) a public
statement or publication of information by the regulatory supervisor for the
administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR,
which states that the administrator of LIBOR has ceased or will cease to provide
LIBOR permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LIBOR; or (3) a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR announcing that LIBOR is no
longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, with the consent of the Borrower,
by notice to the Administrative Agent (in the case of such notice by the
Required Lenders) and the Lenders.

 

9



--------------------------------------------------------------------------------

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 1.12 and
(y) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 1.12.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Big Boy Letter” means a letter from a Lender acknowledging that (1) an assignee
may have information regarding Holdings, the Borrower and any Subsidiary of the
Borrower, their ability to perform the Obligations or any other material
information that has not previously been disclosed to the Administrative Agent
and the Lenders (“Excluded Information”), (2) the Excluded Information may not
be available to such Lender, (3) such Lender has independently and without
reliance on any other party made its own analysis and determined to assign Term
Loans to such assignee or assignor, as applicable, pursuant to Section 10.07(h)
or (l) notwithstanding its lack of knowledge of the Excluded Information and
(4) such Lender waives and releases any claims it may have against the
Administrative Agent, such assignee or assignor, as applicable, Holdings, the
Borrower and the Subsidiaries of the Borrower with respect to the nondisclosure
of the Excluded Information; or otherwise in form and substance reasonably
satisfactory to the Administrative Agent, the parties thereto and the Borrower.

“Board of Directors” means, for any Person, the board of directors or other
governing body of such Person or, if such Person does not have such a board of
directors or other governing body and is owned or managed by a single entity,
the Board of Directors of such entity, or, in either case, any committee thereof
duly authorized to act on behalf of such Board of Directors. Unless otherwise
provided, “Board of Directors” means the Board of Directors of the Borrower.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Offer of Specified Discount Prepayment” means any offer by any
Borrower Party to make a voluntary prepayment of Loans at a specified discount
to par pursuant to Section 2.05(1)(e)(B).

“Borrower Parties” means the collective reference to Holdings, the Borrower and
each Subsidiary of the Borrower and “Borrower Party” means any of them.

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Borrower Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Loans at a specified range
of discounts to par pursuant to Section 2.05(1)(e)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Borrower Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.05(1)(e)(D).

 

10



--------------------------------------------------------------------------------

“Borrowing” means a borrowing consisting of Loans of the same Class and Type
made, converted or continued on the same date and, in the case of Eurodollar
Rate Loans, having the same Interest Period.

“Broker-Dealer Regulated Subsidiary” means any Subsidiary of the Borrower that
is registered as a broker-dealer under the Exchange Act or any other applicable
Laws requiring such registration.

“Business Day” means any day that is not a Legal Holiday and with respect to any
interest rate settings as to a Eurodollar Rate Loan, any fundings,
disbursements, settlements and payments in respect of any such Eurodollar Rate
Loan, or any other dealings to be carried out pursuant to this Agreement in
respect of any such Eurodollar Rate Loan, any day on which dealings in deposits
in Dollars are conducted by and between banks in the London interbank eurodollar
market.

“Buyer” means TPG Pace Holdings Corp., a Cayman Islands exempted company, which
will be converted into a Delaware corporation immediately prior to the Closing
Date Merger and change its name to “Accel Entertainment, Inc.”

“Capital Stock” means:

(1) in the case of a corporation, corporate stock or shares in the capital of
such corporation;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into or exchangeable for Capital Stock, whether or not such debt
securities include any right of participation with Capital Stock.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) prepared in accordance with GAAP
in accordance with Section 1.03.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of a Person and its
Restricted Subsidiaries.

“Captive Insurance Subsidiary” means any Subsidiary of the Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).

“Cash Collateral” has the meaning specified in the definition of “Cash
Collateralize”.

“Cash Collateral Account” means an account held at, and subject to the sole
dominion and control of, the Collateral Agent.

 

11



--------------------------------------------------------------------------------

“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
cash or Cash Equivalents in Dollars as collateral, at a location and pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent or the relevant Issuing Bank with respect to any Letter of
Credit, as applicable (and “Cash Collateralization” has a corresponding
meaning). “Cash Collateral” has a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means:

(1) Dollars;

(2) (a) Euros, Yen, Canadian Dollars, Sterling or any national currency of any
participating member state of the EMU; and

(b) in the case of any Foreign Subsidiary or any jurisdiction in which the
Borrower or any Restricted Subsidiary conducts business, such local currencies
held by it from time to time in the ordinary course of business or consistent
with industry practice;

(3) readily marketable direct obligations issued or directly and fully and
unconditionally guaranteed or insured by the U.S. government or any agency or
instrumentality thereof the securities of which are unconditionally guaranteed
as a full faith and credit obligation of such government with maturities of 36
months or less from the date of acquisition;

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of three years or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding three years and overnight
bank deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $500.0 million in the case of U.S. banks
and $100.0 million (or the U.S. dollar equivalent as of the date of
determination) in the case of non-U.S. banks;

(5) repurchase obligations for underlying securities of the types described in
clauses (3) and (4) above or clauses (7) and (8) below entered into with any
financial institution or recognized securities dealer meeting the qualifications
specified in clause (4) above;

(6) commercial paper and variable or fixed rate notes rated at least P-2 by
Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P is
rating such obligations, an equivalent rating from another Rating Agency
selected by the Borrower) and in each case maturing within 36 months after the
date of acquisition thereof;

(7) marketable short-term money market and similar liquid funds having a rating
of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P is rating such obligations, an equivalent rating
from another Rating Agency selected by the Borrower);

(8) securities issued or directly and fully and unconditionally guaranteed by
any state, commonwealth or territory of the United States or any political
subdivision or taxing authority of any such state, commonwealth or territory or
any public instrumentality thereof having maturities of not more than 36 months
from the date of acquisition thereof;

(9) readily marketable direct obligations issued or directly and fully and
unconditionally guaranteed by any foreign government or any political
subdivision or public instrumentality thereof, in each case having an Investment
Grade Rating from either Moody’s or S&P (or, if at any time neither Moody’s nor
S&P is rating such obligations, an equivalent rating from another Rating Agency
selected by the Borrower) with maturities of 36 months or less from the date of
acquisition;

 

12



--------------------------------------------------------------------------------

(10) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s (or, if at any time neither
Moody’s nor S&P is rating such obligations, an equivalent rating from another
Rating Agency selected by the Borrower) with maturities of 36 months or less
from the date of acquisition;

(11) Investments with average maturities of 36 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P is rating such obligations, an equivalent
rating from another Rating Agency selected by the Borrower);

(12) investment funds investing substantially all of their assets in securities
of the types described in clauses (1) through (11) above; and

(13) solely with respect to any Captive Insurance Subsidiary, any investment
that the Captive Insurance Subsidiary is not prohibited to make in accordance
with applicable Law.

In the case of Investments by any Foreign Subsidiary or Investments made in a
country outside the U.S., Cash Equivalents will also include (i) investments of
the type and maturity described in clauses (1) through (13) above of foreign
obligors, which investments or obligors (or the parents of such obligors) have
ratings described in such clauses or equivalent ratings from comparable foreign
rating agencies and (ii) other short-term investments utilized by Foreign
Subsidiaries in accordance with normal investment practices for cash management
in investments analogous to the foregoing investments in clauses (1) through
(13) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents will include amounts denominated
in currencies other than those set forth in clauses (1) and (2) above; provided
that such amounts, except amounts used to pay non-Dollar denominated obligations
of the Borrower or any Restricted Subsidiary in the ordinary course of business,
are expected by the Borrower to be converted into any currency listed in
clause (1) or (2) above as promptly as practicable and in any event within ten
(10) Business Days following the receipt of such amounts (and solely to the
extent so converted on or prior to such tenth (10th) Business Day).

“Cash Management Agreement” means any agreement entered into from time to time
by Holdings, the Borrower or any Restricted Subsidiary in connection with cash
management services for collections, other Cash Management Services and for
operating, payroll and trust accounts of such Person, including automatic
clearing house services, controlled disbursement services, electronic funds
transfer services, information reporting services, lockbox services, stop
payment services and wire transfer services.

“Cash Management Bank” means (a) any Person that is an Agent, a Lender or an
Affiliate of an Agent or Lender on the Closing Date or at the time it entered
into a Secured Cash Management Agreement, whether or not such Person
subsequently ceases to be an Agent, a Lender or an Affiliate of an Agent or
Lender or (b) any Person from time to time approved by the Administrative Agent
and specifically designated in writing as a “Cash Management Bank” by the
Borrower to the Administrative Agent.

“Cash Management Obligations” means obligations owed by Holdings, the Borrower
or any Restricted Subsidiary to any Cash Management Bank in connection with, or
in respect of, any Cash Management Services.

“Cash Management Services” means (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft,
automatic clearing house fund transfer services, return items and interstate
depository network services), (c) foreign exchange, netting and currency
management services and (d) any other demand deposit or operating account
relationships or other cash management services, including under any Cash
Management Agreements.

 

13



--------------------------------------------------------------------------------

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption of any law, rule, regulation or treaty (excluding
the taking effect after the Closing Date of a law, rule, regulation or treaty
adopted prior to the Closing Date), (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority. It is understood and agreed that (i) the Dodd–Frank Wall Street
Reform and Consumer Protection Act (Public Law 111-203, H.R. 4173), all Laws
relating thereto and all interpretations and applications thereof and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall, for the purpose of this Agreement, be
deemed to be adopted subsequent to the Closing Date.

“Change of Control” means:

(1) (a) any Person (other than a Permitted Holder) or (b) Persons (other than
one or more Permitted Holders) constituting a “group” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act), becoming the “beneficial owner”
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) (excluding any
employee benefit plan of such Person and its subsidiaries, and any Person acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan), directly or indirectly, of Equity Interests of the Borrower
representing more than thirty-five percent (35%) of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Borrower and the percentage of aggregate ordinary voting power so held is
greater than the percentage of the aggregate ordinary voting power represented
by the Equity Interests of the Borrower beneficially owned, directly or
indirectly, in the aggregate by the Permitted Holders (it being understood and
agreed that for purposes of measuring beneficial ownership held by any Person
that is not a Permitted Holder, Equity Interests held by any Permitted Holder
will be excluded) unless the Permitted Holders have, at such time, directly or
indirectly, the right or the ability by voting power, contract or otherwise to
elect or designate for election at least a majority of the board of directors of
the Borrower, or

(2) the Borrower ceases to be directly or indirectly wholly owned by Holdings
(or any successor or Parent Company that has become a Guarantor in lieu of
Holdings).

“Charge” means any charge, fee, expense, expenditure, cost, loss, accrual,
reserve of any kind and any other deduction included in the calculation of
Consolidated Net Income.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
have Loans or Commitments with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Closing Date Term Loan Commitments, Additional Term Loan
Commitments, Revolving Commitments, Incremental Revolving Commitments, Other
Revolving Commitments, Incremental Term Commitments, Commitments in respect of
any Class of Replacement Loans, Extended Revolving Commitments of a given
Extension Series or Other Term Loan Commitments of a given Class of Other Loans,
in each case not designated part of another existing Class and (c) when used
with respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Initial Term Loans, Revolving Loans under the
Closing Date Revolving Facility, Incremental Term Loans, Incremental Revolving
Loans, Other Revolving Loans, Replacement Loans, Extended Term Loans, Loans made
pursuant to Extended Revolving Commitments, or Other Term Loans, in each case
not designated part of another existing Class. Commitments (and, in each case,
the Loans made pursuant to such Commitments) that have different terms and
conditions shall be construed to be in different Classes. Commitments (and, in
each case, the Loans made pursuant to such Commitments) that have identical
terms and conditions shall be construed to be in the

 

14



--------------------------------------------------------------------------------

same Class. The Closing Date Term Loans and the Additional Term Loans shall
constitute a single Class of Term Loans for all purposes under this Agreement;
it being understood and agreed that (i) interest shall only accrue with respect
to any Additional Term Loan after the funding thereof and (ii) the fees payable
in respect of the Additional Term Loan Commitments shall be as set forth herein.

“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

“Closing Date Additional Term Loan Borrowing” means one or more Borrowings of
Additional Term Loans on the Closing Date pursuant to Section 2.01(3).

“Closing Date Loans” means the Closing Date Term Loans, any Closing Date
Additional Term Borrowing and any Closing Date Revolving Borrowing.

“Closing Date Material Adverse Effect” means a “Company Material Adverse Effect”
as defined in the Transaction Agreement.

“Closing Date Merger” has the meaning specified in the introductory paragraph to
this Agreement.

“Closing Date Refinancing” means the repayment of all outstanding Indebtedness
under the Existing Credit Agreement.

“Closing Date Revolving Borrowing” means one or more Borrowings of Revolving
Loans on the Closing Date pursuant to Section 2.01(2) in accordance with the
requirements specified or referred to in Section 6.14; provided that, without
limitation, Letters of Credit may be issued on the Closing Date to backstop or
replace letters of credit outstanding on the Closing Date (including deemed
issuances of Letters of Credit under this Agreement resulting from an existing
issuer of letters of credit outstanding on the Closing Date agreeing to become
an Issuing Bank under this Agreement).

“Closing Date Revolving Facility” means the Revolving Facility made available by
the Revolving Lenders as of the Closing Date.

“Closing Date Term Loan Commitment” means, as to each Term Lender, its
obligation to make a Closing Date Term Loan to the Borrower in an aggregate
amount not to exceed the amount specified opposite such Term Lender’s name on
Schedule 2.01 under the caption “Closing Date Term Loan Commitment” or in the
Assignment and Assumption (or Affiliated Lender Assignment and Assumption)
pursuant to which such Term Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement
(including pursuant to Sections 2.14, 2.15 or 2.16). The initial aggregate
amount of the Closing Date Term Loan Commitments is $240.0 million.

“Closing Date Term Loan Lenders” means each Term Lender with a Closing Date Term
Loan Commitment and/or a Closing Date Term Loan.

“Closing Date Term Loans” means the Term Loans made by the Term Lenders on the
Closing Date to the Borrower pursuant to Section 2.01(1).

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Co-Documentation Agents” means Mizuho Bank, Ltd. and West Suburban Bank, each
in its capacity as co-documentation agent under this Agreement.

 

15



--------------------------------------------------------------------------------

“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document and the Mortgaged Properties, if any.

“Collateral Agent” has the meaning specified in the introductory paragraph to
this Agreement.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages (if any), each of the
collateral assignments, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent, Collateral Agent or the
Lenders pursuant to Sections 4.01(1)(c), 4.01(d), 6.11 or 6.13 and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Collateral Agent for the benefit of the Secured Parties.

“Commitment” means a Revolving Commitment, Incremental Revolving Commitment,
Closing Date Term Loan Commitment, Additional Term Loan Commitment, Incremental
Term Commitment, Other Revolving Commitment, Other Term Loan Commitment,
Extended Revolving Commitment of a given Extension Series, or any commitment in
respect of Replacement Loans, as the context may require.

“Commitment Fee Rate” means a percentage per annum equal to the Applicable Rate
set forth in the “Commitment Fee Rate” column of the chart in the definition of
“Applicable Rate”.

“Committed Loan Notice” means a notice of (1) a Borrowing with respect to a
given Class of Loans, (2) a conversion of Loans of a given Class from one Type
to the other or (3) a continuation of Eurodollar Rate Loans of a given Class,
pursuant to Section 2.02(1), which, if in writing, shall be substantially in the
form of Exhibit A-1, or such other form as may be approved by the Administrative
Agent and the Borrower (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent
and the Borrower), appropriately completed and signed by a Responsible Officer
of the Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et.
seq.), as amended from time to time and any successor statute.

“Company” has the meaning specified in the introductory paragraph to this
Agreement.

“Compensation Period” has the meaning specified in Section 2.12(3)(b).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C and which certificate shall in any event be a certificate of a
Financial Officer of the Borrower or Holdings:

(1) certifying as to whether a Default has occurred and is continuing and, if
applicable, specifying the details thereof and any action taken or proposed to
be taken with respect thereto (in each case, other than any Default with respect
to which the Administrative Agent has otherwise obtained notice in accordance
with Section 6.03(1)), and

(2) setting forth (x) a calculation of the First Lien Net Leverage Ratio and the
Fixed Charge Coverage Ratio as of the last day of the Test Period covered
thereby, (y) whether such First Lien Net Leverage Ratio and Fixed Charge
Coverage Ratio as of the last day of the Test Period covered thereby are in
compliance with the Financial Covenants for such Test Period and (z) whether the
First Lien Net Leverage Ratio as of the last day of the Test Period covered
thereby would result in a change in the applicable “Pricing Level” as set forth
in the definition of “Applicable Rate” or “Additional Term Loan Commitment Fee
Rate” setting forth a calculation of such First Lien Net Leverage Ratio.

“Conforming Accounting Report” has the meaning specified in Section 6.01(1).

 

16



--------------------------------------------------------------------------------

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person and its Restricted Subsidiaries, including the amortization of
intangible assets, deferred financing fees, debt issuance costs, commissions,
fees and expenses, the amortization of Capitalized Software Expenditures and the
amortization of route and customer acquisition costs and location contracts of
such Person and its Restricted Subsidiaries for such period on a consolidated
basis and otherwise determined in accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person and its Restricted Subsidiaries for such
period:

(1) increased (without duplication) by the following, in each case (other than
clauses (h), (l) and (p)) to the extent deducted (and not added back) in
determining Consolidated Net Income for such period:

(a) total interest expense and, to the extent not reflected in such total
interest expense, any losses on Hedging Obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such Hedging Obligations or such derivative
instruments, and bank and letter of credit fees, letter of guarantee and
bankers’ acceptance fees and costs of surety bonds in connection with financing
activities, together with items excluded from the definition of “Consolidated
Interest Expense” pursuant to the definition thereof; plus

(b) provision for taxes based on income, profits, revenue or capital, including
federal, foreign and state income, franchise, excise, value added and similar
Taxes, property taxes and similar taxes, and foreign withholding Taxes paid or
accrued during such period (including any future Taxes or other levies that
replace or are intended to be in lieu of taxes, and any penalties and interest
related to Taxes or arising from tax examinations) and the net tax expense
associated with any adjustments made pursuant to the definition of “Consolidated
Net Income,” and any payments to a Parent Company in respect of such taxes
permitted to be made hereunder; plus

(c) Consolidated Depreciation and Amortization Expense for such period; plus

(d) any other non-cash Charges, including any write-offs or write-downs reducing
Consolidated Net Income for such period (provided that, if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, (i) the Borrower in its sole discretion may determine not to add back
such non-cash Charge in the current period and (ii) to the extent the Borrower
does decide to add back such non-cash Charge, the cash payment in respect
thereof, with the exception of any cash payments related to the settlement of
deferred compensation balances awarded prior to the Closing Date, in such future
period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period);
plus

(e) Charges consisting of income attributable to minority interests and
non-controlling interests of third parties in any non-wholly-owned Restricted
Subsidiary, excluding cash distributions in respect thereof, and the amount of
any reductions in arriving at Consolidated Net Income resulting from the
application of FASB Accounting Standards Codification Topic 810, Consolidation;
plus

(f) (i) the amount of board of director fees and any management, monitoring,
consulting, transaction, advisory and other fees (including transaction and
termination fees) and indemnities and expenses paid or accrued in such period to
the extent permitted under Section 7.07 and (ii) the amount of payments made to
optionholders of such Person or any

 

17



--------------------------------------------------------------------------------

Parent Company in connection with, or as a result of, any distribution being
made to equityholders of such Person or its Parent Companies, which payments are
being made to compensate such optionholders as though they were equityholders at
the time of, and entitled to share in, such distribution, in each case to the
extent permitted hereunder; plus

(g) [reserved]; plus

(h) cash receipts (or any netting arrangements resulting in reduced cash
Charges) not representing Consolidated EBITDA or Consolidated Net Income in any
prior period to the extent non-cash gains relating to such income were deducted
in the calculation of Consolidated EBITDA pursuant to clause (2) below for any
previous period and not added back; plus

(i) any Charges pursuant to any management equity plan, stock option plan or any
other management or employee benefit plan, agreement or any stock subscription
or shareholder agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of such Person or net cash
proceeds of an issuance of Equity Interests of such Person (other than
Disqualified Stock); plus

(j) any net pension or other post-employment benefit Charges representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification Topic 715,
Compensation—Retirement Benefits, and any other items of a similar nature, plus

(k) the amount of earnout obligation expense incurred in connection with
(including adjustments thereto) any acquisitions and Investments, whether
consummated prior to or after the Closing Date; plus

(l) (x) the amount of “run-rate” cost savings, synergies and operating expense
reductions resulting from, or related to, the Transactions that are projected by
the Borrower in good faith to result from actions either taken or with respect
to which substantial steps have been taken or are expected to be taken (in the
good faith determination of the Borrower) within 18 months after the Closing
Date and (y) the amount of “run-rate” cost savings, synergies and operating
expense reductions resulting from, or related to, mergers and other business
combinations, acquisitions, investments, divestitures, dispositions,
discontinuance of activities or operations and other specified transactions,
restructurings, cost savings initiatives, operational changes and other
initiatives (including, for the avoidance of doubt, acquisitions occurring prior
to the Closing Date and excluding, for the avoidance of doubt, the Transactions)
that are projected by the Borrower in good faith to result from actions either
taken or with respect to which substantial steps have been taken or are expected
to be taken (in the good faith determination of the Borrower) within 18 months
after such merger or other business combination, acquisition, investment,
divestiture, disposition, discontinuance of activities or operations or other
specified transaction, restructuring, cost savings initiative, operational
change or other initiative is consummated (or undertaken or implemented prior to
consummation of the acquisition or other applicable transaction), in each case,
calculated (1) on a pro forma basis as though such cost savings, synergies or
operating expense reductions had been realized on the first day of such period
and (2) net of the amount of actual benefits realized from such actions during
such period (it is understood and agreed that “run-rate” means the full
recurring benefit that is associated with any action taken or with respect to
which substantial steps have been taken or are expected to be taken, whether
prior to or following the Closing Date) (which adjustments may be incremental to
(but not duplicative of) pro forma cost savings, synergies or operating expense
reduction adjustments made pursuant to Section 1.07); provided that such cost
savings, synergies and operating expenses are reasonably identifiable; provided,

 

18



--------------------------------------------------------------------------------

further, that the aggregate amount added back in reliance on this clause (l)(y)
in any Test Period, together with any increase pursuant to Section 1.07(3)
(other than amounts relating to the Transactions) shall not exceed 20% of
Consolidated EBITDA (calculated prior to giving effect to the adjustment
contemplated by this clause (l)(y) or Section 1.07(3) (other than amounts
relating to the Transactions)) for such Test Period; plus

(m) any payments in the nature of compensation or expense reimbursement made to
independent board members; plus

(n) internal software development costs that are expensed during the period but
could have been capitalized in accordance with GAAP; plus

(o) any loss from discontinued operations (but if such operations are classified
as discontinued due to the fact that they are being held for sale or are subject
to an agreement to dispose of such operations, if elected by the Borrower in its
sole discretion, only when and to the extent such operations are actually
disposed of); plus

(p) adjustments, exclusions and add-backs that are (i) consistent with
Regulation S-X of the SEC, (ii) set forth in any quality of earnings analysis
prepared by independent registered public accountants of recognized national
standing or any other accounting firm reasonably acceptable to the
Administrative Agent and delivered to the Administrative Agent, in each case
under this subclause (ii), in connection with any Permitted Acquisition or
similar permitted investment and/or (iii) reflected in the financial model, if
any, delivered to the Administrative Agent prior to November 6, 2019; and

(2) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(a) non-cash gains for such period (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income or Consolidated EBITDA in any prior period other
than any such accrual or reserve that has been added back to Consolidated Net
Income in calculating Consolidated EBITDA in accordance with this definition),

(b) the amount of any income consisting of losses attributable to
non-controlling interests of third parties in any non-wholly-owned Restricted
Subsidiary added to (and not deducted from) Consolidated Net Income in such
period; and

(c) any net income from discontinued operations (but if such operations are
classified as discontinued due to the fact that they are being held for sale or
are subject to an agreement to dispose of such operations, if elected by the
Borrower in its sole discretion, only when and to the extent such operations are
actually disposed of).

For the avoidance of doubt, Consolidated EBITDA shall be calculated, including
pro forma adjustments, in accordance with Section 1.07.

“Consolidated First Lien Secured Debt” means, as of any date of determination,
subject to the definition of “Designated Commitments,” the aggregate principal
amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding on such date, in an amount that would be reflected on a balance
sheet on a consolidated basis in accordance with GAAP, consisting only of
Indebtedness for borrowed money, Capitalized Lease Obligations and purchase
money Indebtedness, in each case, solely to the extent secured by a Lien on the
assets of the Borrower and/or any Restricted Subsidiary (other than any such
Indebtedness that is secured by a Lien that is junior to the Liens securing the
First Lien Obligations); provided that, for the avoidance

 

19



--------------------------------------------------------------------------------

of doubt, Consolidated First Lien Secured Debt will not include Operator Earnout
Payments, Non-Recourse Indebtedness, undrawn amounts under revolving credit
facilities or Indebtedness in respect of any (1) letter of credit, bank
guarantees and performance or similar bonds, except to the extent of obligations
in respect of drawn standby letters of credit which have not been reimbursed
within three (3) Business Days, or (2) Hedging Obligations. The
Dollar-equivalent principal amount of any Indebtedness denominated in a foreign
currency will reflect the currency translation effects, determined in accordance
with GAAP, of Hedging Obligations for currency exchange risks with respect to
the applicable currency in effect on the date of determination of the
Dollar-equivalent principal amount of such Indebtedness.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the cash interest expense (including that
attributable to Capitalized Lease Obligations), net of cash interest income,
with respect to Indebtedness of such Person and its Restricted Subsidiaries for
such period, other than Non-Recourse Indebtedness, including commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net cash costs under hedging agreements (other
than in connection with the early termination thereof);

excluding, in each case:

(i) amortization of deferred financing costs, debt issuance costs, commissions,
fees and expenses and any other amounts of non-cash interest (including as a
result of the effects of acquisition method accounting or pushdown accounting),

(ii) interest expense attributable to the movement of the mark-to-market
valuation of obligations under Hedging Obligations or other derivative
instruments, including pursuant to FASB Accounting Standards Codification Topic
815, Derivatives and Hedging,

(iii) costs associated with incurring or terminating Hedging Obligations and
cash costs associated with breakage in respect of hedging agreements for
interest rates,

(iv) commissions, discounts, yield, prepayment premiums or penalties (including
any make-whole premiums), and other fees and charges (including any interest
expense) incurred in connection with any Non-Recourse Indebtedness,

(v) “additional interest” owing pursuant to a registration rights agreement with
respect to any securities,

(vi) any payments with respect to any prepayment premium or penalty (including
any make-whole premium) or other breakage costs of any Indebtedness, including
any Indebtedness issued in connection with the Transactions,

(vii) penalties and interest relating to Taxes,

(viii) accretion or accrual of discounted liabilities not constituting
Indebtedness,

(ix) interest expense attributable to a Parent Company resulting from push-down
accounting,

(x) any expense resulting from the discounting of Indebtedness in connection
with the application of recapitalization or purchase accounting,

(xi) any interest expense attributable to the exercise of appraisal rights and
the settlement of any claims or actions (whether actual, contingent or
potential) with respect thereto in connection with the Transactions, any
acquisition or Investment and

 

20



--------------------------------------------------------------------------------

(xii) annual agency fees paid to any administrative agents and collateral agents
with respect to any secured or unsecured loans, debt facilities, debentures,
bonds, commercial paper facilities or other forms of Indebtedness (including any
security or collateral trust arrangements related thereto), including the
Facilities.

For purposes of this definition, interest on a Capitalized Lease Obligation will
be deemed to accrue at an interest rate determined in good faith by such Person
to be the rate of interest implicit in such Capitalized Lease Obligation in
accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding (and
excluding the effect of), without duplication,

(1) extraordinary, one-time, non-recurring and/or unusual gains or Charges
(including relating to any strategic initiatives and accruals and reserves in
connection with such gains or Charges and including legal fees, expenses,
settlements and judgments) and special items; restructuring Charges; accruals or
reserves (including restructuring and integration costs related to acquisitions
and adjustments to existing reserves, and in each case, whether or not
classified as such under GAAP); Charges related to any reconstruction,
decommissioning, recommissioning or reconfiguration of facilities and fixed
assets for alternative uses; Public Company Costs; Charges related to the
integration, consolidation, opening, pre-opening and closing of facilities and
fixed assets; severance and relocation costs and expenses; special compensation
Charges, consulting fees; signing, retention or completion bonuses and charges,
and executive recruiting costs; Charges incurred in connection with strategic
initiatives; transition Charges and duplicative running and operating Charges;
Charges in connection with non-ordinary course product and intellectual property
development; Charges incurred in connection with acquisitions (or purchases of
assets) or similar investments prior to or after the Closing Date (including
integration costs); business optimization Charges (including Charges relating to
business optimization programs, new systems design, Charges related to systems
establishment, implementation, integration and upgrades and project start-up);
accruals and reserves; Charges attributable to the implementation of
cost-savings initiatives and operating improvements and consolidations;
curtailments and modifications to pension and post-employment employee benefit
plans (including any settlement of pension liabilities and charges resulting
from changes in estimates, valuations and judgments);

(2) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies (including during
such period) whether effected through a cumulative effect adjustment or a
retroactive application, in each case in accordance with GAAP;

(3) Transaction Expenses;

(4) any gain (loss) on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business);

(5) the Net Income for such period of any Person that is an Unrestricted
Subsidiary and, solely for the purpose of determining the amount available for
Restricted Payments under clause (3)(a) of Section 7.05(a), the Net Income for
such period of any Person that is not a Subsidiary or that is accounted for by
the equity method of accounting; provided that the Consolidated Net Income of a
Person will be increased by the amount of dividends or distributions or other
payments that are actually paid in cash or Cash Equivalents (or to the extent
converted into cash or Cash Equivalents) to such Person or a Restricted
Subsidiary thereof in respect of such period;

(6) [reserved];

 

21



--------------------------------------------------------------------------------

(7) effects of adjustments (including the effects of such adjustments pushed
down to such Person and its Restricted Subsidiaries) related to the application
of recapitalization accounting or purchase accounting (including in the
inventory, property and equipment, software, goodwill, intangible assets, in
process research and development, deferred revenue and debt line items);

(8) income (loss) from the early extinguishment or conversion of
(a) Indebtedness, (b) Hedging Obligations or (c) other derivative instruments;

(9) any impairment Charges or asset write-off or write-down in each case,
pursuant to GAAP, and the amortization of intangibles arising pursuant to GAAP;

(10) (a) any equity based or non-cash compensation charge or expense, including
any such charge or expense arising from grants of stock appreciation, equity
incentive programs or similar rights, stock options, restricted stock or other
rights to, and any cash charges associated with the rollover, acceleration or
payout of, Equity Interests by management of such Person or of a Restricted
Subsidiary or any Parent Company, (b) non-cash compensation expense resulting
from the application of FASB Accounting Standards Codification Topic 718,
Compensation—Stock Compensation or FASB Accounting Standards Codification Topic
505-50, Equity-Based Payments to Non-Employees, and (c) any income (loss)
attributable to deferred compensation plans or trusts;

(11) any Charges during such period, or any amortization thereof for such
period, in connection with any acquisition, Investment, Asset Sale, disposition,
incurrence or repayment of Indebtedness (including such fees, expenses or
charges related to the syndication and incurrence of any Indebtedness, including
any Facilities hereunder), issuance of Equity Interests (including by any direct
or indirect parent of the Borrower), recapitalization, refinancing transaction
or amendment or modification of any debt instrument (including any amendment or
other modification of any Indebtedness, including the Loan Documents) and
including, in each case, any such transaction whether consummated on, after or
prior to the Closing Date and any such transaction undertaken but not completed,
and any charges or nonrecurring merger costs incurred during such period as a
result of any such transaction, in each case whether or not successful or
consummated and, if not consummated, whether or not permitted under the terms of
this Agreement (including, for the avoidance of doubt, the effects of expensing
all transaction related expenses in accordance with FASB Accounting Standards
Codification Topic 805, Business Combinations);

(12) accruals and reserves that are established or adjusted in connection with
the Transactions, an Investment or an acquisition that are required to be
established or adjusted as a result of the Transactions, such Investment or such
acquisition, in each case in accordance with GAAP;

(13) any expenses, charges or losses to the extent covered by insurance that
are, directly or indirectly, reimbursed or reimbursable by a third party, and
any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any acquisition, Investment or any
sale, conveyance, transfer or other disposition of assets permitted under this
Agreement;

(14) any non-cash gain (loss) attributable to the mark to market movement in the
valuation of Hedging Obligations or other derivative instruments pursuant to
FASB Accounting Standards Codification Topic 815, Derivatives and Hedging or
mark to market movement of other financial instruments pursuant to FASB
Accounting Standards Codification Topic 825, Financial Instruments;

(15) any net realized or unrealized gain or loss (after any offset) resulting in
such period from currency transaction or translation gains or losses, including
those related to currency remeasurements of Indebtedness (including any net loss
or gain resulting from (a) Hedging Obligations for currency exchange risk and
(b) resulting from intercompany indebtedness) and any other foreign currency
transaction or translation gains and losses;

 

22



--------------------------------------------------------------------------------

(16) any adjustments resulting from the application of FASB Accounting Standards
Codification Topic 460, Guarantees, or any comparable regulation;

(17) any non-cash rent expense;

(18) [reserved];

(19) any non-cash expenses, accruals or reserves related to adjustments to
historical tax exposures; and

(20) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, Consolidated Net Income will
include the amount of proceeds received or receivable from business interruption
insurance, the amount of any expenses or charges incurred by such Person or its
Restricted Subsidiaries during such period that are, directly or indirectly,
reimbursed or reimbursable by a third party, and amounts that are covered by
indemnification or other reimbursement provisions in connection with any
acquisition, Investment or any sale, conveyance, transfer or other disposition
of assets permitted hereunder.

Notwithstanding the foregoing, for the purpose of Section 7.05(a) (other than
clause (3)(d) of Section 7.05(a)), there will be excluded from Consolidated Net
Income any income arising from any sale or other disposition of Restricted
Investments made by such Person and its Restricted Subsidiaries, any repurchases
and redemptions of Restricted Investments from such Person and its Restricted
Subsidiaries, any repayments of loans and advances which constitute Restricted
Investments by such Person or any Restricted Subsidiary, any sale of the stock
of an Unrestricted Subsidiary or any distribution or dividend from an
Unrestricted Subsidiary, in each case only to the extent such amounts increase
the amount of Restricted Payments permitted under clause (3)(d) of
Section 7.05(a).

“Consolidated Secured Debt” means, as of any date of determination, subject to
the definition of “Designated Commitments,” the aggregate principal amount of
Indebtedness of the Borrower and its Restricted Subsidiaries outstanding on such
date, in an amount that would be reflected on a balance sheet on a consolidated
basis in accordance with GAAP, consisting only of Indebtedness for borrowed
money, Capitalized Lease Obligations and purchase money Indebtedness, in each
case, solely to the extent secured by a Lien on the assets of the Borrower
and/or any Restricted Subsidiary; provided that, for the avoidance of doubt,
Consolidated Secured Debt will not include Operator Earnout Payments,
Non-Recourse Indebtedness, undrawn amounts under revolving credit facilities or
Indebtedness in respect of any (1) letter of credit, bank guarantees and
performance or similar bonds, except to the extent of obligations in respect of
drawn standby letters of credit which have not been reimbursed within three
(3) Business Days, or (2) Hedging Obligations. The Dollar-equivalent principal
amount of any Indebtedness denominated in a foreign currency will reflect the
currency translation effects, determined in accordance with GAAP, of Hedging
Obligations for currency exchange risks with respect to the applicable currency
in effect on the date of determination of the Dollar-equivalent principal amount
of such Indebtedness.

“Consolidated Total Debt” means, as of any date of determination, subject to the
definition of “Designated Commitments,” the aggregate principal amount of
Indebtedness of the Borrower and its Restricted Subsidiaries outstanding on such
date, in an amount that would be reflected on a balance sheet on a consolidated
basis in accordance with GAAP, consisting only of Indebtedness for borrowed
money, Capitalized Lease Obligations and purchase money Indebtedness; provided
that, for the avoidance of doubt, Consolidated

 

23



--------------------------------------------------------------------------------

Total Debt will not include Operator Earnout Payments, Non-Recourse
Indebtedness, undrawn amounts under revolving credit facilities or Indebtedness
in respect of any (1) letter of credit, bank guarantees and performance or
similar bonds, except to the extent of obligations in respect of drawn standby
letters of credit which have not been reimbursed within three (3) Business Days,
or (2) Hedging Obligations. The Dollar-equivalent principal amount of any
Indebtedness denominated in a foreign currency will reflect the currency
translation effects, determined in accordance with GAAP, of Hedging Obligations
for currency exchange risks with respect to the applicable currency in effect on
the date of determination of the Dollar-equivalent principal amount of such
Indebtedness.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other monetary obligations
that do not constitute Indebtedness (“primary obligations”) of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, including
any obligation of such Person, whether or not contingent:

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor;

(2) to advance or supply funds:

(a) for the purchase or payment of any such primary obligation or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Controlled Investment Affiliate” means, as to any Person, any other Person,
other than any Investor, which directly or indirectly is in control of, is
controlled by, or is under common control with such Person and is organized by
such Person (or any Person controlling such Person) primarily for making direct
or indirect equity or debt investments in the Borrower or other companies.

“Convertible Indebtedness” means Indebtedness of the Borrower (which may be
guaranteed by the Guarantors) permitted to be incurred hereunder that is either
(a) convertible into common equity of the Borrower (and cash in lieu of
fractional shares) or cash (in an amount determined by reference to the price of
such common equity) or (b) sold as units with call options, warrants or rights
to purchase (or substantially equivalent derivative transactions) that are
exercisable for common equity of the Borrower or cash (in an amount determined
by reference to the price of such common equity).

“Corrective Extension Amendment” has the meaning specified in Section 2.16(6).

“Credit Agreement Refinanced Debt” has the meaning assigned to such term in the
definition of “Credit Agreement Refinancing Indebtedness”.

“Credit Agreement Refinancing Indebtedness” means (a) Permitted Equal Priority
Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt or
(c) Permitted Unsecured Refinancing Debt; provided that, in each case, such
Indebtedness is issued, incurred or otherwise obtained (including by means of
the extension or renewal of existing Indebtedness) to Refinance, in whole or in
part, existing Loans (or, if

 

24



--------------------------------------------------------------------------------

applicable, unused Commitments) or any then-existing Credit Agreement
Refinancing Indebtedness (“Credit Agreement Refinanced Debt”); provided,
further, that (i) the terms of any such Indebtedness (excluding, for the
avoidance of doubt, interest rates (including through fixed interest rates),
interest margins, rate floors, fees, funding discounts, original issue discounts
and prepayment premiums or penalties (including any make-whole premiums) or
redemption premiums and terms) shall either, at the option of the Borrower,
(A) reflect market terms and conditions (taken as a whole) at the time of
incurrence of such Indebtedness (as determined by the Borrower in good faith),
(B) if otherwise not consistent with the terms of such Credit Agreement
Refinanced Debt, not be materially more restrictive to the Borrower (as
determined by the Borrower in good faith), when taken as a whole, than the terms
of such Credit Agreement Refinanced Debt, except, in each case under this
clause (B), with respect to (x) covenants and other terms applicable to any
period after the Latest Maturity Date of the Loans in effect immediately prior
to such Refinancing or (y) a Previously Absent Financial Maintenance Covenant
(so long as, to the extent that such Indebtedness includes a Previously Absent
Financial Maintenance Covenant that is in effect prior to the Latest Maturity
Date, such Previously Absent Financial Maintenance Covenant shall be included
for the benefit of each Facility that then benefits from a financial covenant or
(C) be reasonably satisfactory to the Administrative Agent (provided that, at
Borrower’s election, to the extent any term or provision is added for the
benefit of (x) the lenders of any such Indebtedness that consists of term
facilities, no consent shall be required from the Administrative Agent to the
extent that such term or provision is also added, or the features of such term
or provision are provided, for the benefit of each Term Facility or (y) the
lenders of any such Indebtedness that consists of revolving credit facilities,
no consent shall be required from the Administrative Agent to the extent that
such term or provision is also added, or the features of such term or provision
are provided, for the benefit of the Lenders of each Revolving Facility),
(ii) any such Indebtedness shall have a maturity date that is no earlier than
the Credit Agreement Refinanced Debt and a Weighted Average Life to Maturity
equal to or greater than that of the Credit Agreement Refinanced Debt as of the
date of determination, (iii) such Indebtedness shall not have a greater
principal amount (or shall not have a greater accreted value, if applicable)
than the principal amount (or accreted value, if applicable) of the Credit
Agreement Refinanced Debt plus accrued interest, fees and premiums (including
any prepayment premium (including any make-whole premium), prepayment penalty
and/or any tender premium) and penalties (if any) thereon and fees, expenses,
original issue discount and upfront fees incurred in connection with such
Refinancing plus the amount of any other Indebtedness permitted under one or
more other Baskets under Section 7.02 (which shall be deemed a utilization of
any such Baskets), (iv) such Credit Agreement Refinanced Debt shall be repaid,
defeased or satisfied and discharged, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, within five
(5) Business Days after the date such Credit Agreement Refinancing Indebtedness
is issued, incurred or obtained with the Net Proceeds received from the
incurrence or issuance of such Indebtedness and (v) any mandatory prepayments of
(I) any Permitted Junior Priority Refinancing Debt or Permitted Unsecured
Refinancing Debt may not be made except to the extent that prepayments are not
prohibited hereunder and to the extent required hereunder or pursuant to the
terms of any Permitted Equal Priority Refinancing Debt, first made or offered to
the holders of the Term Loans constituting First Lien Obligations and any such
Permitted Equal Priority Refinancing Debt, and (II) any Permitted Equal Priority
Refinancing Debt in respect of events described in Sections 2.05(2)(b) and
(d)(i), may be made on a pro rata basis, less than a pro rata basis or greater
than a pro rata basis (but not greater than a pro rata basis as compared to any
Class of Term Loans constituting First Lien Obligations with an earlier maturity
date unless the Credit Agreement Refinanced Debt was so entitled to participate
on a greater than a pro rata basis) with each Class of Term Loans constituting
First Lien Obligations under Sections 2.05(2)(b) and (d)(i); provided, further,
that “Credit Agreement Refinancing Indebtedness” may be incurred in the form of
a bridge or other interim credit facility intended to be Refinanced with (or
which converts into or is exchanged for) long-term indebtedness (and such bridge
or other interim credit facility shall be deemed to satisfy clause (ii) of the
second proviso in this definition so long as (x) such credit facility includes
customary “rollover” provisions and (y) assuming such credit facility were to be
extended pursuant to such “rollover” provisions, such extended credit facility
would comply with clause (ii) above) and in which case, on or prior to the first
anniversary of the incurrence of such “bridge” or other interim credit facility,
clause (v) of the second proviso in this definition shall not prohibit the
inclusion of customary terms for “bridge” facilities, including customary
mandatory prepayment, repurchase or redemption provisions.

 

25



--------------------------------------------------------------------------------

“Credit Extension” means each of the following: (i) a Borrowing and (ii) an L/C
Credit Extension.

“Cure Amount” has the meaning specified in Section 8.04(1).

“Cure Expiration Date” has the meaning specified in Section 8.04(1)(a).

“Debt Fund Affiliate” means any Affiliate of an Investor that is a bona fide
diversified debt fund that is not (a) a natural person or (b) Holdings, the
Borrower or any Subsidiary of the Borrower.

“Debt Representative” means, with respect to any series of Indebtedness, the
trustee, administrative agent, collateral agent, security agent or similar agent
or representative under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.05(2)(g).

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans that are Revolving Loans plus
(c) 2.00% per annum; provided that, with respect to the outstanding principal
amount of any Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
(giving effect to Section 2.02(3)) plus 2.00% per annum, in each case, to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.17(2), any Person that (a) has
refused (which refusal may be given verbally or in writing and has not been
retracted) or failed to perform any of its funding obligations hereunder,
including in respect of its Loans or participations in respect of L/C
Obligations, within one Business Day of the date required to be funded by it
hereunder, (b) has failed to pay over to the Administrative Agent, any Issuing
Bank or any other Lender any other amount required to be paid by it hereunder
within one Business Day of the date when due, unless the subject of a good faith
dispute, (c) has notified the Borrower or the Administrative Agent that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or generally
under other agreements in which it commits to extend credit, (d) has failed,
within three (3) Business Days after request by the Administrative Agent, to
confirm in a manner satisfactory to the Administrative Agent that it will comply
with its funding obligations, or (e) has, or has a direct or indirect parent
company that has, either (i) admitted in writing that it is insolvent or
(ii) become subject to a Lender-Related Distress Event. Any determination by the
Administrative Agent as to whether a Lender is a Defaulting Lender shall be
conclusive absent manifest error.

“Designated Commitments” means any commitments to make loans or extend credit on
a revolving basis (or delayed draw basis) to the Borrower or any Restricted
Subsidiary by any Person other than the Borrower or any Restricted Subsidiary
that have been designated in an Officer’s Certificate delivered to the
Administrative Agent as “Designated Commitments” until such time as the Borrower
subsequently delivers an Officer’s Certificate to the Administrative Agent to
the effect that such commitments will no longer constitute “Designated
Commitments”; provided that, during such time (including at the time of the
incurrence of such Designated Commitments), (i) except for purposes of the
definition of “Applicable Rate,” “Applicable Additional Term Loan Commitment Fee
Rate,” the First Lien Net Leverage Ratios set forth in Section 2.05(2)(b)

 

26



--------------------------------------------------------------------------------

and determining actual compliance with the Financial Covenants, such Designated
Commitments will be deemed an incurrence of Indebtedness on such date and will
be deemed outstanding for purposes of calculating the Fixed Charge Coverage
Ratio, Secured Net Leverage Ratio, Total Net Leverage Ratio, First Lien Net
Leverage Ratio and the availability of any Baskets hereunder and (ii) commencing
on the date such Designated Commitments are established after giving pro forma
effect to the incurrence of the entire committed amount of the Indebtedness
thereunder (but without netting any cash proceeds thereof), such committed
amount under such Designated Commitments may thereafter be borrowed (and
reborrowed, if applicable), in whole or in part, from time to time, without
further compliance with any Basket or financial ratio or test under this
Agreement (including the Fixed Charge Coverage Ratio, Secured Net Leverage
Ratio, Total Net Leverage Ratio or First Lien Net Leverage Ratio).

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
less the amount of cash or Cash Equivalents received in connection with a
subsequent sale, redemption or repurchase of, or collection or payment on, such
Designated Non-Cash Consideration.

“Designated Preferred Stock” means Preferred Stock of the Borrower, any
Restricted Subsidiary thereof or any Parent Company (in each case other than
Disqualified Stock) that is issued for cash (other than to a Restricted
Subsidiary or an employee stock ownership plan or trust established by the
Borrower or any of its Subsidiaries) and is so designated as Designated
Preferred Stock, pursuant to an Officer’s Certificate, on or promptly after the
issuance date thereof, the cash proceeds of which are excluded from the
calculation set forth in clause (3) of Section 7.05(a).

“Discharge” means, with respect to any Indebtedness, the repayment, prepayment,
repurchase (including pursuant to an offer to purchase), redemption, defeasance
or other discharge of such Indebtedness, in any such case in whole or in part.

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.05(1)(e)(B)(2).

“Discount Range” has the meaning assigned to such term in
Section 2.05(1)(e)(C)(1).

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.05(1)(e)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(1)(e)(C)(1) substantially in the form of Exhibit J.

“Discount Range Prepayment Offer” means the written offer by a Lender,
substantially in the form of Exhibit K, submitted in response to an invitation
to submit offers following the Auction Agent’s receipt of a Discount Range
Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.05(1)(e)(C)(1).

“Discount Range Proration” has the meaning assigned to such term in
Section 2.05(1)(e)(C)(3).

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.05(1)(e)(D)(3).

 

27



--------------------------------------------------------------------------------

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(1)(e)(B),
Section 2.05(1)(e)(C) or Section 2.05(1)(e)(D), respectively, unless a shorter
period is agreed to between the Borrower and the Auction Agent.

“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.05(1)(e)(A).

“disposition” has the meaning set forth in the definition of “Asset Sale”.

“Disqualified Institution” means (a) any competitor of the Borrower or its
Subsidiaries identified in writing by or on behalf of the Borrower or the
Investor to (i) the Arrangers on or prior to November 6, 2019 and (ii) with
respect to competitors of the Borrower that are operating companies, the
Arrangers on or prior to the Effective Date or the Administrative Agent from
time to time after the Effective Date; (b) those particular banks, financial
institutions, other institutional lenders and other Persons identified in
writing by the Borrower or the Investor to the Arrangers on or prior to
November 6, 2019 and (c) any Affiliate of the entities described in the
preceding clauses (a) or (b) that are reasonably identifiable as such on the
basis of their name (other than, solely in the case of clause (a) above,
Affiliates that constitute bona fide debt funds primarily investing in loans);
provided that any Person that is a Lender or Participant and subsequently
becomes a Disqualified Institution (but was not a Disqualified Institution at
the time it became a Lender or a Participant, as applicable) shall be deemed to
not be a Disqualified Institution hereunder (in the case of any such Participant
that is not a Lender, solely with respect to the participations held by such
Participant). The identity of Disqualified Institutions may be communicated by
the Administrative Agent to a Lender, prospective Lender or prospective
Participant, upon request, but will not be otherwise posted or distributed to
any Person.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is redeemable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than (i) for
any Qualified Equity Interests or (ii) solely as a result of a change of
control, asset sale, casualty, condemnation or eminent domain) pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than (i) for any Qualified Equity Interests or (ii) solely
as a result of a change of control, asset sale, casualty, condemnation or
eminent domain), in whole or in part, in each case prior to the date 91 days
after the earlier of the then Latest Maturity Date or the date the Loans are no
longer outstanding and the Commitments have been terminated; provided that if
such Capital Stock is issued pursuant to any plan for the benefit of future,
current or former employees, directors, officers, members of management,
consultants or independent contractors (or their respective Controlled
Investment Affiliates or Immediate Family Members or any permitted transferees
thereof) of the Borrower or its Subsidiaries or any Parent Company or by any
such plan to such employees, directors, officers, members of management,
consultants or independent contractors (or their respective Controlled
Investment Affiliates or Immediate Family Members or any permitted transferees
thereof), such Capital Stock will not constitute Disqualified Stock solely
because it may be required to be repurchased by the Borrower or its Subsidiaries
in order to satisfy applicable statutory or regulatory obligations or as a
result of such employee’s, director’s, officer’s, management member’s,
consultant’s or independent contractor’s termination, death or disability;
provided, further, any Capital Stock held by any future, current or former
employee, director, officer, member of management, consultant or independent
contractor (or their respective Controlled Investment Affiliates or Immediate
Family Members or any permitted transferees thereof) of the Borrower, any of its
Subsidiaries, any Parent Company, or any other entity in which the Borrower or a
Restricted Subsidiary has an Investment and is designated in good faith as an
“affiliate” by the Board of Directors (or the compensation committee thereof),
in each case pursuant to any equity subscription or equity holders’ agreement,
management equity plan or stock option plan or any other management or employee
benefit plan or agreement will not constitute Disqualified Stock solely because
it may be required to be repurchased by the Borrower or any Subsidiary in order
to satisfy applicable statutory or regulatory obligations or as a result of such
employee’s,

 

28



--------------------------------------------------------------------------------

director’s, officer’s, management member’s, consultant’s or independent
contractor’s termination, death or disability. For the purposes hereof, the
aggregate principal amount of Disqualified Stock will be deemed to be equal to
the greater of its voluntary or involuntary liquidation preference and maximum
fixed repurchase price, determined on a consolidated basis in accordance with
GAAP, and the “maximum fixed repurchase price” of any Disqualified Stock that
does not have a fixed repurchase price will be calculated in accordance with the
terms of such Disqualified Stock as if such Disqualified Stock were purchased on
any relevant date of determination, and if such price is based upon, or measured
by, the fair market value of such Disqualified Stock, such fair market value
shall be determined in good faith by the Borrower.

“Distressed Agent” shall have the meaning provided in the definition of
“Agent-Related Distress Event”.

“Distressed Person” shall have the meaning provided in the definition of
“Lender-Related Distress Event”.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is organized under the Laws of the United States, any state thereof or the
District of Columbia.

“Early Opt-in Election” means the occurrence of both: (1) (i) a determination by
the Administrative Agent or (ii) a notification by the Required Lenders to the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that U.S. dollar-denominated syndicated credit facilities
generally being executed at such time, or that include language similar to that
contained in Section 1.12, are being generally executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace
LIBOR, and (2) (i) the election by the Administrative Agent or (ii) the election
by the Required Lenders to declare that an Early Opt-in Election has occurred
and the provision, as applicable, by the Administrative Agent of written notice
of such election to the Borrower and the Lenders or by the Required Lenders of
written notice of such election to the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” has the meaning specified in Section 10.07(a).

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and sub-surface strata, and natural resources such
as wetlands, flora and fauna.

 

29



--------------------------------------------------------------------------------

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations (other than internal reports
prepared by any Loan Party or any of its Subsidiaries (a) in the ordinary course
of such Person’s business or (b) as required in connection with a financing
transaction or an acquisition or disposition of real estate) or proceedings with
respect to any Environmental Liability or Environmental Law (hereinafter
“Environmental Claims”), including (i) any and all Environmental Claims by
governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any Environmental Law
and (ii) any and all Environmental Claims by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
pursuant to any Environmental Law.

“Environmental Laws” means any and all Laws relating to pollution or the
protection of the Environment or, to the extent relating to exposure to
Hazardous Materials, human health.

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities) of
or relating to any Loan Party or any of its Subsidiaries directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract or other
written agreement pursuant to which liability is assumed or imposed with respect
to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equal Priority Intercreditor Agreement” means, to the extent executed in
connection with the incurrence of Indebtedness secured by Liens on the
Collateral which are intended to rank equal in priority to the Liens on the
Collateral securing the First Lien Obligations under this Agreement (but without
regard to the control of remedies), at the option of the Borrower and the
Administrative Agent acting together in good faith, either (a) an intercreditor
agreement substantially in the form of Exhibit G-1, together with any changes
thereto which are reasonably acceptable to the Administrative Agent and the
Borrower or (b) a customary intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent and the Borrower, which
agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall rank equal in priority to the Liens on the Collateral
securing the First Lien Obligations under this Agreement (but without regard to
the control of remedies), in each case with such modifications thereto as the
Administrative Agent and the Borrower may agree.

“Equity Interests” means, with respect to any Person, the Capital Stock of such
Person and all warrants, options or other rights to acquire Capital Stock of
such Person, but excluding any debt security that is convertible into, or
exchangeable for, Capital Stock of such Person.

“Equity Offering” means any public or private sale of common equity or Preferred
Stock of the Borrower or any Parent Company (excluding Disqualified Stock),
other than:

(1) public offerings with respect to the Borrower’s or any Parent Company’s
common equity registered on Form S-4 or Form S-8;

(2) issuances to any Restricted Subsidiary of the Borrower; and

(3) any such public or private sale that constitutes an Excluded Contribution.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

30



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party is treated as a single employer within the meaning
of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any of their respective ERISA Affiliates from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Loan Party
or any of their respective ERISA Affiliates from a Multiemployer Plan, written
notification of any Loan Party or any of their respective ERISA Affiliates
concerning the imposition of withdrawal liability or written notification that a
Multiemployer Plan is “insolvent” (within the meaning of Section 4245 of ERISA)
or has been determined to be in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA); (d) the filing
under Section 4041(c) of ERISA of a notice of intent to terminate a Pension
Plan, the treatment of a Pension Plan or Multiemployer Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement in
writing of proceedings by the PBGC to terminate a Pension Plan or Multiemployer
Plan; (e) the imposition of any liability under Title IV of ERISA with respect
to the termination of any Pension Plan or Multiemployer Plan, other than for the
payment of PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any Loan Party or any of their respective ERISA Affiliates; (f) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (g) a failure to satisfy the minimum funding standard
(within the meaning of Section 302 of ERISA or Section 412 of the Code) with
respect to a Pension Plan, whether or not waived; (h) the application for a
minimum funding waiver under Section 302(c) of ERISA with respect to a Pension
Plan; (i) the imposition of a lien under Section 303(k) of ERISA or
Section 430(k) of the Code with respect to any Pension Plan; (j) a determination
that any Pension Plan is in “at risk” status (within the meaning of Section 303
of ERISA or Section 430 of the Code); or (k) the occurrence of a nonexempt
prohibited transaction with respect to any Pension Plan maintained or
contributed to by any Loan Party or any of their respective ERISA Affiliates
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which
could result in liability to any Loan Party.

“Escrow” has the meaning specified in the definition of “Indebtedness”.

“Escrowed Proceeds” means the proceeds from the offering of any debt securities
or other Indebtedness paid into an escrow account with an independent escrow
agent on the date of the applicable offering or incurrence pursuant to escrow
arrangements that permit the release of amounts on deposit in such escrow
account upon satisfaction of certain conditions or the occurrence of certain
events. The term “Escrowed Proceeds” shall include any interest earned on the
amounts held in escrow.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” or “euro” means the single currency of participating member states of the
EMU.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing quotations as may be designated by the Administrative Agent
from time to time) (in such case, the “LIBOR Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and

 

31



--------------------------------------------------------------------------------

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time,
two (2) Business Days prior to such date for Dollar deposits with a term of one
(1) month commencing that day;

provided that in no event shall the Eurodollar Rate for Loans that bear interest
at a rate based on clauses (a) and (b) of this definition be less than 0%.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Accounts” means (a) accounts established (or otherwise maintained) by
the Loan Parties the average weekly balances in which do not exceed $100,000
individually and $500,000 in the aggregate for all such accounts, (b) any Trust
Fund Account, (c) accounts used exclusively for disbursements and payments
(including payroll) in the ordinary course of business, (d) zero balance
accounts or (e) accounts that are located outside of the United States.

“Excluded Assets” means

(i) (x) any fee-owned real property (other than Material Real Property), (y) any
leasehold interest in real property and (z) any fee-owned real property (whether
already mortgaged, or is required or intended to be mortgaged, at any time of
determination) located in a flood hazard area or such property or mortgage
thereon would be subject to any flood insurance due diligence (other than in
respect of initial flood hazard determinations as to whether any property is
located in a flood hazard area), flood insurance requirements or compliance with
any Flood Insurance Laws,

(ii) motor vehicles and other assets subject to certificates of title, except to
the extent a security interest therein can be perfected by the filing of a UCC
financing statement,

(iii) all commercial tort claims that are not expected to result in a judgment
or settlement payment in excess of $5.0 million (as determined by the Borrower
in good faith),

(iv) any governmental or regulatory licenses, authorizations, certificates,
charters, franchises, approvals and consents (whether Federal, State, or
otherwise) to the extent a security interest therein is prohibited or restricted
thereby or requires any consent, acknowledgment or authorization from a
Governmental Authority not obtained (without any requirement to obtain such
consent, acknowledgment or authorization) other than proceeds and receivables
thereof, the assignment of which is deemed effective under the UCC
notwithstanding such prohibition,

(v) assets to the extent the pledge thereof or grant of security interests
therein (x) is prohibited or restricted by any applicable Law, rule or
regulation or would require any consent, approval or authorization of any
governmental or regulatory authority not obtained (without any requirement to
obtain such any consent, approval or authorization) (other than proceeds and
receivables thereof, the assignment of which is deemed effective under the UCC
notwithstanding such prohibition), (y) would cause the destruction, invalidation
or abandonment of such asset under applicable Law (solely with respect to any
intellectual property), or (z) is prohibited by any contract or would require
any consent, approval, license or other authorization of any third party (other
than Holdings or its Subsidiaries), (provided that such requirement existed on
the Closing Date or at the time of the acquisition of such assets and was not
incurred in contemplation thereof (other than in the case of capital leases and
purchase money financings)), or governmental or regulatory authority not
obtained (without any requirement to obtain such consent, approval, license or
other authorization), other than, in the case of clauses (x) and (z) above, to
the extent such prohibition, restriction, authorization, consent or approval
requirement is rendered ineffective pursuant to the UCC,

 

32



--------------------------------------------------------------------------------

(vi) margin stock and Equity Interests in any Person that is not the Borrower or
a wholly owned Restricted Subsidiary of the Borrower,

(vii) Equity Interests in Immaterial Subsidiaries and Excluded Subsidiaries
(other than first tier Foreign Subsidiaries and first tier Foreign Subsidiary
Holdcos that are Restricted Subsidiaries; provided that in the case of any first
tier Foreign Subsidiary or first tier Foreign Subsidiary Holdco, the pledge of
the Equity Interests of such Subsidiary shall be limited to no more than 65% of
the total issued and outstanding Equity Interests of such first tier Foreign
Subsidiary or Foreign Subsidiary Holdco),

(viii) any lease, license or agreement (not otherwise subject to clause (v)
above) or any property that is subject to a capital lease, purchase money
security interest or similar arrangement, in each case permitted by this
Agreement, to the extent that a grant of a security interest therein (a) would
violate or invalidate such lease, license or agreement or purchase money
security interest or similar arrangement or create a right of termination in
favor of any other party thereto (other than Holdings, the Borrower or any of
its Subsidiaries) or (b) would require governmental or regulatory approval,
consent or authorization not obtained (without any requirement to obtain such
approval, consent or authorization), other than, in the case of clauses (a) and
(b), (A) proceeds and receivables thereof and (B) to the extent such violation,
invalidation, right of termination, approval, consent or authorization
requirement is rendered ineffective pursuant to the UCC,

(ix) Trust Fund Accounts,

(x) letter of credit rights, except to the extent perfection of the security
interest therein is accomplished by the filing of a UCC financing statement,

(xi) any intent-to-use trademark applications filed in the United States Patent
and Trademark Office, pursuant to Section 1(b) of the Lanham Act, 15 U.S.C.
Section 1051, prior to the accepted filing of a “Statement of Use” and issuance
of a “Certificate of Registration” pursuant to Section 1(d) of the Lanham Act or
an accepted filing of an “Amendment to Allege Use” whereby such intent-to-use
trademark application is converted to a “use in commerce” application pursuant
to Section 1(c) of the Lanham Act, to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
application under applicable federal law,

(xii) assets where the burden or cost (including any adverse tax consequences to
the Borrower, any Parent Company or any Subsidiary) of obtaining a security
interest therein or perfection thereof exceeds the practical benefit to the
Lenders afforded thereby as reasonably determined between the Borrower and the
Administrative Agent,

(xiii) any assets to the extent a security interest in such assets or perfection
thereof would result in material adverse tax consequences to the Borrower, any
Parent Company or any Subsidiary as reasonably determined by the Borrower in
good faith, in consultation with the Administrative Agent and

(xiv) any assets located in or governed by any non-U.S. jurisdiction law or
regulation (other than (x) Equity Interests and intercompany debt of Foreign
Subsidiaries otherwise required to be pledged pursuant to the Collateral
Documents and (y) assets that can be perfected by the filing of a UCC financing
statement), including any intellectual property registered or applied for in a
non-U.S. jurisdiction.

 

33



--------------------------------------------------------------------------------

“Excluded Contribution” means net cash proceeds or the fair market value of
marketable securities or the fair market value of Qualified Proceeds received by
the Borrower from:

(1) contributions to its common equity capital;

(2) dividends, distributions, fees and other payments from any joint ventures
that are not Restricted Subsidiaries; and

(3) the sale (other than to a Restricted Subsidiary of the Borrower or to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of the Borrower) of Capital Stock (other than
Disqualified Stock and Designated Preferred Stock) of the Borrower;

in each case, designated as Excluded Contributions pursuant to an Officer’s
Certificate and that are excluded from the calculation set forth in clause
(3) of Section 7.05(a); provided that Excluded Contributions shall not include
Cure Amounts.

“Excluded Proceeds” means, with respect to any Asset Sale or Casualty Event, the
sum of (1) any Net Proceeds therefrom that constitute Declined Proceeds and
(2) any Net Proceeds therefrom that otherwise are waived by the Required
Facility Lenders from the requirement to be applied to prepay the applicable
Term Loans pursuant to Section 2.05(2)(b).

“Excluded Subsidiaries” means all of the following and “Excluded Subsidiary”
means any of them (in each case, subject to Section 6.11(4) and the definition
of “Subsidiary Guarantor”):

(1) any Subsidiary that is not a direct, wholly owned Subsidiary of the Borrower
or a Subsidiary Guarantor,

(2) any Foreign Subsidiary,

(3) any Foreign Subsidiary Holdco,

(4) any Domestic Subsidiary that is a Subsidiary of any (i) Foreign Subsidiary
or (ii) Foreign Subsidiary Holdco,

(5) any Subsidiary (including any regulated entity that is subject to net worth
or net capital or similar capital and surplus restrictions) that is prohibited
or restricted by applicable Law or by Contractual Obligation (including in
respect of assumed Indebtedness permitted hereunder and not created in
contemplation of the applicable investment or acquisition) existing on the
Closing Date (or, with respect to any Subsidiary acquired by the Borrower or a
Restricted Subsidiary after the Closing Date (and so long as such Contractual
Obligation was not incurred in contemplation of such investment or acquisition),
on the date such Subsidiary is so acquired) from providing a Guaranty (including
any Broker-Dealer Regulated Subsidiary) or if such Guaranty would require
governmental (including regulatory) or third party (other than any Loan Party or
their respective Subsidiaries) consent, approval, license or authorization not
obtained,

(6) any special purpose vehicle (or similar entity),

(7) any Captive Insurance Subsidiary, not-for-profit Subsidiary or broker-dealer
Subsidiary,

(8) any Subsidiary that is not a Material Subsidiary,

 

34



--------------------------------------------------------------------------------

(9) any Subsidiary where the Borrower and the Administrative Agent reasonably
determine that the burden or cost (including any adverse tax consequences) of
providing the Guaranty will outweigh the benefits to be obtained by the Lenders
therefrom,

(10) any Unrestricted Subsidiary, and

(11) any other Subsidiaries as mutually agreed between the Borrower and the
Administrative Agent.

“Excluded Swap Obligation” means, with respect to any Loan Party, (a) any
obligation to pay or perform under any agreement, contract, or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act (each such obligation, a “Swap Obligation”), if, and to the extent
that, all or a portion of the guarantee of such Loan Party of, or the grant by
such Loan Party of a security interest to secure, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation, or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (i) by virtue of such
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder (determined after giving effect to Section 3.02 of the Guaranty and
any other “keepwell, support or other agreement” for the benefit of such Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act) at the time the guarantee of such Loan Party, or a grant by such Loan Party
of a security interest, becomes effective with respect to such Swap Obligation,
or (ii) in the case of a Swap Obligation that is subject to a clearing
requirement pursuant to section 2(h) of the Commodity Exchange Act, because such
Loan Party is a “financial entity,” as defined in section 2(h)(7)(C) of the
Commodity Exchange Act, at the time the guarantee of (or grant of such security
interest by, as applicable) such Loan Party becomes or would become effective
with respect to such Swap Obligation, or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Loan Party as specified in
any agreement between the relevant Loan Parties and hedge counterparty
applicable to such Swap Obligations. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest becomes excluded in accordance with the first
sentence of this definition.

“Excluded Taxes” means, with respect to each Agent and each Lender,

(1) any Tax imposed on (or measured by) such Agent or Lender’s net income or
profits (or net worth Tax in lieu of such Tax on net income or profits), or
franchise Taxes, imposed by a jurisdiction as a result of such Agent or Lender
being organized under the laws of or having its principal office or applicable
Lending Office located in such jurisdiction or as a result of any other present
or former connection between such Agent or Lender and the jurisdiction
(including as a result of such Agent or Lender carrying on a trade or business,
having a permanent establishment or being a resident for Tax purposes in such
jurisdiction), other than a connection arising solely from such Agent or Lender
having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or sold or
assigned an interest is, any Loan or Loan Document,

(2) any branch profits Tax under Section 884(a) of the Code, or any similar Tax,
imposed by any jurisdiction described in clause (1),

(3) other than with respect to and to the extent that any Lender becomes a party
hereto pursuant to the Borrower’s request under Section 3.07, any U.S. federal
Tax that is withheld or required to be withheld on amounts payable to or for the
account of a Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a Law in effect on the date such Lender (i) acquires such
interest in the applicable Commitment or, if such Lender did not fund the
applicable Loan pursuant to a prior Commitment, on the date such Lender acquires
the applicable interest in such Loan (or where the Lender

 

35



--------------------------------------------------------------------------------

is a partnership for U.S. federal income Tax purposes, pursuant to a Law in
effect on the later of the date on which such Lender acquires such interest or
the date on which the affected partner becomes a partner of such Lender), or
(ii) designates a new Lending Office (or where the Lender is a partnership for
U.S. federal income Tax purposes, pursuant to a Law in effect on the later of
the date on which the Lender designates a new Lending Office or, if applicable,
the date on which the affected partner designates a new Lending Office) except,
in the case of a Lender or partner that designates a new Lending Office or is an
assignee, to the extent that such Lender or partner (or its assignor, if any)
was entitled, immediately prior to the time of designation of a new Lending
Office (or assignment), to receive additional amounts from a Loan Party with
respect to such U.S. federal Tax pursuant to Section 3.01,

(4) any withholding Tax attributable to such Lender’s failure to comply with
Section 3.01(3),

(5) any Tax imposed under FATCA, and

(6) any U.S. federal backup withholding under Section 3406 of the Code.

(7) any interest, additions to taxes and penalties with respect to any taxes
described in clauses (1) through (6) of this definition.

“Existing Credit Agreement” means that certain Third Amended and Restated Loan
and Security Agreement, dated as of April 10, 2018, by and among, inter alios,
Accel Entertainment Gaming, LLC, an Illinois limited liability company, as
borrower, the lenders from time to time party thereto and CIBC Bank USA, as
administrative agent, as amended, restated, supplemented or otherwise modified
from time to time.

“Existing Revolving Class” has the meaning specified in Section 2.16(2).

“Existing Term Loan Class” has the meaning specified in Section 2.16(1).

“Extended Revolving Commitments” has the meaning specified in Section 2.16(2).

“Extended Term Loans” has the meaning specified in Section 2.16(1).

“Extending Lender” means an Extending Revolving Lender or an Extending Term
Lender, as the case may be.

“Extending Revolving Lender” has the meaning specified in Section 2.16(3).

“Extending Term Lender” has the meaning specified in Section 2.16(3).

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.16 and the applicable Extension Amendment.

“Extension Amendment” has the meaning specified in Section 2.16(4).

“Extension Election” has the meaning specified in Section 2.16(3).

“Extension Minimum Condition” means a condition to consummating any Extension
that a minimum amount (to be determined and specified in the relevant Extension
Request, in the Borrower’s sole discretion) of any or all applicable Classes be
submitted for Extension.

 

36



--------------------------------------------------------------------------------

“Extension Request” means any Term Loan Extension Request or any Revolving
Extension Request, as the case may be.

“Extension Series” means any Term Loan Extension Series or a Revolving Extension
Series, as the case may be.

“Facilities” means the Closing Date Term Loan Commitments, the Closing Date Term
Loans, the Additional Term Loan Facility, the Additional Term Loans, the
Revolving Facility, a given Extension Series of Extended Revolving Commitments,
a given Class of Other Term Loans, a given Extension Series of Extended Term
Loans, a given Class of Incremental Term Loans, a given Class of Incremental
Revolving Commitments, any Other Revolving Loan (or Commitment) or a given
Class of Replacement Loans, as the context may require, and “Facility” means any
of them.

“fair market value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith.

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof or any amended or successor version thereof that is substantively
comparable and not materially more onerous to comply with (and, in each case,
any current or future regulations promulgated thereunder or official
interpretations thereof), any applicable intergovernmental agreement entered
into in respect thereof, and any provision of law or administrative guidance
implementing or interpreting such provisions, including any agreements entered
into pursuant to any such intergovernmental agreement or Section 1471(b)(1) of
the Code as of the date hereof (or any amended or successor version described
above).

“FCPA” has the meaning specified in Section 5.01.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
of the quotations for the day for such transactions received by the
Administrative Agent from three depository institutions of recognized standing
selected by it. For the avoidance of doubt, if the Federal Funds Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fee Letter” means that certain Amended and Restated Fee Letter, dated as of
November 12, 2019, by and among the Borrower and the Arrangers party thereto.

“Financial Covenants” means the covenants specified in Section 7.12.

“Financial Officer” means, with respect to a Person, the chief financial
officer, accounting officer, treasurer, controller or other senior financial or
accounting officer of such Person, as appropriate.

“First Lien Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated First Lien Secured Debt outstanding as of the last day
of such Test Period, minus the Unrestricted Cash Amount on such last day to
(b) Consolidated EBITDA of the Borrower and the Restricted Subsidiaries for such
Test Period, in each case on a pro forma basis with such pro forma adjustments
as are consistent with Section 1.07.

 

37



--------------------------------------------------------------------------------

“First Lien Obligations” means the Obligations, the Permitted Incremental
Equivalent Debt and the Credit Agreement Refinancing Indebtedness, in each case,
that are, or purported to be, secured by the Collateral on an equal priority
basis (but without regard to the control of remedies) with Liens on the
Collateral securing the Initial Term Loans. For the avoidance of doubt, “First
Lien Obligations” shall include the Initial Term Loans.

“Fixed Charge Coverage Ratio” means, with respect to any Test Period, the ratio
of (a) (i) Consolidated EBITDA of the Borrower and the Restricted Subsidiaries
for such Test Period minus (ii) the sum of (A) the amount of Taxes paid by the
Borrower and the Restricted Subsidiaries in cash during such Test Period (it
being understood and agreed for the avoidance of doubt that “Taxes” does not
include amounts paid to any state or agency or commission in connection with
gaming revenue share), (B) 3.00% of the consolidated revenue of the Borrower and
the Restricted Subsidiaries during such Test Period, (C) Operator Earnout
Payments paid by the Borrower and the Restricted Subsidiaries during such Test
Period and (D) cash Restricted Payments of the type described in clauses (A) and
(B) of the definition thereof made in reliance on Sections 7.05(a)(3)(a) and
(g) and/or Sections (b)(8), (b)(9), (b)(10) and/or (b)(17) that, in each case,
constitute regularly scheduled dividends payable generally to the shareholders
of Holdings that are financed with internally generated cash flow of the
Borrower and the Restricted Subsidiaries over (b) Fixed Charges of the Borrower
and the Restricted Subsidiaries during such Test Period, in each case on a pro
forma basis with such pro forma adjustments as are consistent with Section 1.07.

“Fixed Charges” means, with respect to any Person for any period, without
duplication, (a) scheduled cash payments of principal by such Person and its
Restricted Subsidiaries during such period with respect to debt for borrowed
money, (b) scheduled payments in respect of Capitalized Lease Obligations by
such Person and its Restricted Subsidiaries during such period to the extent
allocated to principal in accordance with GAAP and (c) scheduled payments of
(A) cash interest with respect to debt for borrowed money and Capitalized Lease
Obligations by such Person and its Restricted Subsidiaries during such period
and (B) Letter of Credit fees payable by such Person and its Restricted
Subsidiaries pursuant to Section 2.03(9) during such period.

“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“floor” means, with respect to any reference rate of interest, any fixed minimum
amount specified for such rate.

“Foreign Asset Sale” has the meaning specified in Section 2.05(2)(h).

“Foreign Casualty Event” has the meaning specified in Section 2.05(2)(h).

“Foreign Lender” means a Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.

“Foreign Plan” means any employee benefit plan, program or agreement maintained
or contributed to by, or entered into with Holdings, the Borrower or any
Subsidiary of the Borrower with respect to employees employed outside the United
States (other than benefit plans, programs or agreements that are mandated by
applicable Laws).

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower that is not a Domestic Subsidiary.

 

38



--------------------------------------------------------------------------------

“Foreign Subsidiary Holdco” means a Subsidiary substantially all of whose assets
consists (directly or indirectly) of the Capital Stock or indebtedness of one or
more Foreign Subsidiaries or Foreign Subsidiary Holdcos.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations, other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to any Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans, other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is primarily engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as have been approved by a
significant segment of the accounting profession, as in effect from time to
time. At any time after the Closing Date, the Borrower may elect to apply IFRS
accounting principles in lieu of GAAP and, upon any such election, references
herein to GAAP will thereafter be construed to mean IFRS (except as otherwise
provided in this Agreement); provided, however, that any such election, once
made, will be irrevocable; provided, further that any calculation or
determination in this Agreement that requires the application of GAAP for
periods that include fiscal quarters ended prior to the Borrower’s election to
apply IFRS will remain as previously calculated or determined in accordance with
GAAP. The Borrower will give notice of any such election made in accordance with
this definition to the Administrative Agent. Notwithstanding any other provision
contained herein, (i) the amount of any Indebtedness under GAAP with respect to
Capitalized Lease Obligations and Attributable Indebtedness shall be determined
in accordance with Section 1.03 and (ii) all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under Financial Accounting Standards Board Accounting Standards Codification 825
(or any other Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or the Loan
Parties at “fair value”, as defined therein. Notwithstanding the foregoing, if
at any time any change occurs after the Closing Date in GAAP (or IFRS) or in the
application thereof that, in each case, would affect the computation of any
financial ratio or financial requirement, or compliance with any covenant, set
forth in any Loan Document (including, but not limited to, the impact of
Accounting Standards Update 2016-2, Revenue from Contracts with Customers (Topic
606) or similar revenue recognition policies promulgated after the Closing
Date), and the Borrower shall so request (regardless of whether any such request
is given before or after such change), the Administrative Agent, the Lenders and
the Borrower will negotiate in good faith to amend (subject to the approval of
the Required Lenders) such ratio, requirement or covenant to preserve the
original intent thereof in light of such change in GAAP (or IFRS); provided
that, until so amended, such ratio, requirement or covenant shall continue to be
computed in accordance with GAAP (or IFRS) without giving effect to such change
therein. For the avoidance of doubt the operation of this paragraph shall
otherwise have no effect with respect to any financial statements required to be
delivered pursuant to Section 6.01 unless the Borrower otherwise elects.

“Gaming Approval” shall mean any and all approvals, authorizations, permits,
consents, rulings, orders or directives of any Governmental Authority
(including, without limitation, any Gaming Authority) in favor of the Borrower
or any of its Restricted Subsidiaries (a) required by any Gaming Law or
(b) necessary as is contemplated on the Closing Date (after giving effect to the
Transactions), to accomplish the financing transactions contemplated hereby
after giving effect to the Transactions (including, without limitation, any
Terminal Operator License).

 

39



--------------------------------------------------------------------------------

“Gaming Authority” shall mean any Governmental Authority (including, without
limitation, the Illinois Gaming Board) with regulatory, licensing, or permitting
authority or jurisdiction over any gaming business or enterprise or horse racing
business or enterprise, or with regulatory, licensing or permitting authority or
jurisdiction over any gaming or racing operation (or proposed gaming or racing
operation) owned, managed, leased or operated by the Borrower or any of its
Restricted Subsidiaries.

“Gaming Laws” shall mean all applicable provisions of all: (a) Laws governing
any gaming business or enterprise and rules, regulations, codes and ordinances
of, and all administrative or judicial orders or decrees or other laws pursuant
to which, any Gaming Authority possesses regulatory, licensing or permit
authority over gambling, gaming, or racing activities conducted, operated, or
managed by the Borrower or any of its Restricted Subsidiaries within its
jurisdiction; (b) Gaming Approvals; and (c) orders, decisions, determinations,
judgments, awards and decrees of any Gaming Authority.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, local, or
otherwise, and any agency, authority, instrumentality, regulatory body, court,
central bank, or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.07(g).

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business or consistent with
industry practice), direct or indirect, in any manner (including letters of
credit and reimbursement agreements in respect thereof), of all or any part of
any Indebtedness or other obligations.

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing any Indebtedness or other
monetary obligation payable or performable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other monetary obligation, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other monetary obligation of the payment or performance of such Indebtedness
or other monetary obligation, (iii) to maintain working capital, equity capital
or any other financial statement condition or liquidity or level of income or
cash flow of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other monetary obligation or (iv) entered into for the purpose
of assuring in any other manner the obligee in respect of such Indebtedness or
other monetary obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part) or (b) any
Lien on any assets of such Person securing any Indebtedness or other monetary
obligation of any other Person, whether or not such Indebtedness or other
monetary obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien); provided
that the term “Guarantee” shall not include endorsements for collection or
deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with the Transaction or any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantor” means, on and after the Closing Date, Holdings, the Subsidiary
Guarantors, any Parent Company that becomes a Guarantor in accordance with
Section 6.11(4) and, with respect solely to Secured Hedge Agreements or Secured
Cash Management Agreements entered into by any other Loan Party, the Borrower.

 

40



--------------------------------------------------------------------------------

“Guaranty” means (a) the Guaranty substantially in the form of Exhibit E made by
Holdings and each Subsidiary Guarantor and solely with respect to Secured Hedge
Agreements or Secured Cash Management Agreements entered into by any other Loan
Party, the Borrower, (b) each other guaranty and guaranty supplement delivered
pursuant to Section 6.11 and (c) each other guaranty and guaranty supplement
delivered by any Parent Company or Restricted Subsidiary pursuant to the second
sentence of the definition of “Guarantor”.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
and all other substances, wastes, pollutants and contaminants and chemicals in
any form, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas and
infectious or medical wastes, to the extent any of the foregoing are regulated
pursuant to, or can form the basis for liability under, any Environmental Law.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement, and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Hedge Bank” means (a) any Person party to a Secured Hedge Agreement that is an
Agent, a Lender, an Arranger or an Affiliate of any of the foregoing on the
Closing Date or at the time it enters into such Secured Hedge Agreement, in its
capacity as a party thereto, whether or not such Person subsequently ceases to
be an Agent, a Lender, an Arranger or an Affiliate of any of the foregoing or
(b) any Person from time to time approved by the Administrative Agent and
specifically designated in writing as a “Hedge Bank” by the Borrower to the
Administrative Agent

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement. For the avoidance of doubt, any Permitted
Convertible Indebtedness Call Transaction will not constitute Hedging
Obligations.

“Holdings” has the meaning specified in the introductory paragraph of this
Agreement.

“Honor Date” has the meaning specified in Section 2.03(3)(a).

“Identified Participating Lenders” has the meaning specified in
Section 2.05(1)(e)(C)(3).

“Identified Qualifying Lenders” has the meaning specified in
Section 2.05(1)(e)(D)(3).

“IFRS” means international financial reporting standards and interpretations
issued by the International Accounting Standards Board or any successor thereto
(or the Financial Accounting Standards Board, the Accounting Principles Board of
the American Institute of Certified Public Accountants or any successor to
either such Board, or the SEC, as the case may be), as in effect from time to
time.

“Immaterial Subsidiary” means any Restricted Subsidiary of the Borrower that is
not a Material Subsidiary.

 

41



--------------------------------------------------------------------------------

“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law
(including, in each case, adoptive relationships) and any trust, partnership or
other bona fide estate-planning vehicle the only beneficiaries of which are any
of the foregoing individuals or any private foundation or fund that is
controlled by any of the foregoing individuals or any donor-advised fund of
which any such individual is the donor.

“Incremental Amendment” has the meaning specified in Section 2.14(6).

“Incremental Amounts” has the meaning specified in clause (1) of the definition
of “Refinancing Indebtedness”.

“Incremental Commitments” has the meaning specified in Section 2.14(1).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(4).

“Incremental Lenders” has the meaning specified in Section 2.14(3).

“Incremental Loan” has the meaning specified in Section 2.14(2).

“Incremental Loan Request” has the meaning specified in Section 2.14(1).

“Incremental Revolving Commitments” has the meaning specified in
Section 2.14(1).

“Incremental Revolving Lender” has the meaning specified in Section 2.14(3).

“Incremental Revolving Loan” has the meaning specified in Section 2.14(2).

“Incremental Term Commitments” has the meaning specified in Section 2.14(1).

“Incremental Term Lender” has the meaning specified in Section 2.14(3).

“Incremental Term Loan” has the meaning specified in Section 2.14(2).

“Indebtedness” means, with respect to any Person, without duplication:

(1) any indebtedness of such Person, whether or not contingent:

(a) in respect of borrowed money;

(b) evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof);

(c) representing the deferred and unpaid balance of the purchase price of any
property (including Capitalized Lease Obligations) due more than twelve months
after such property is acquired, except (i) any such balance that constitutes an
obligation in respect of a commercial letter of credit, a trade payable or
similar obligation to a trade creditor, in each case accrued in the ordinary
course of business or consistent with industry practice, (ii) any earn-out
obligations until such obligation is reflected as a liability on the balance
sheet (excluding any footnotes thereto) of such Person in accordance with GAAP
and is not paid within 60 days after becoming due and payable and (iii) accruals
for payroll and other liabilities accrued in the ordinary course of business; or

 

42



--------------------------------------------------------------------------------

(d) representing the net obligations under any Hedging Obligations;

if and to the extent that any of the foregoing Indebtedness (other than
obligations in respect of letters of credit and Hedging Obligations) would
appear as a liability upon a balance sheet (excluding the footnotes thereto) of
such Person prepared in accordance with GAAP; provided that Indebtedness of any
Parent Company appearing upon the balance sheet of Holdings or the Borrower, as
applicable, solely by reason of push-down accounting under GAAP will be
excluded;

(2) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (1) of this definition of a third Person (whether
or not such items would appear upon the balance sheet of such obligor or
guarantor), other than by endorsement of negotiable instruments for collection
in the ordinary course of business or consistent with industry practice; and

(3) to the extent not otherwise included, the obligations of the type referred
to in clause (1) of this definition of a third Person secured by a Lien on any
asset owned by such first Person, whether or not such Indebtedness is assumed by
such first Person; provided that the amount of such Indebtedness will be the
lesser of (i) the fair market value of such asset at such date of determination
and (ii) the amount of such Indebtedness of such other Person;

provided that, notwithstanding the foregoing clauses (1) through (3),
Indebtedness will be deemed not to include:

(i) Contingent Obligations incurred in the ordinary course of business or
consistent with industry practice,

(ii) reimbursement obligations under commercial letters of credit (provided that
unreimbursed amounts under commercial letters of credit will be counted as
Indebtedness three (3) Business Days after such amount is drawn),

(iii) [reserved],

(iv) accrued expenses,

(v) deferred or prepaid revenues, and

(vi) asset retirement obligations and obligations in respect of reclamation and
workers compensation (including pensions and retiree medical care);

provided, further, that Indebtedness will be calculated without giving effect to
the effects of FASB Accounting Standards Codification Topic 815, Derivatives and
Hedging, and related interpretations to the extent such effects would otherwise
increase or decrease an amount of Indebtedness for any purpose under this
Agreement as a result of accounting for any embedded derivatives created by the
terms of such Indebtedness;

provided, further, that for the avoidance of doubt, Indebtedness will not be
deemed to include obligations incurred in advance of, and the proceeds of which
are to be applied in connection with, the consummation of a transaction solely
to the extent that the proceeds thereof are and continue to be held in an
escrow, trust, collateral or similar account or arrangement (collectively, an
“Escrow”) and are not otherwise made available for any other purpose and are
used for such purpose (it being understood that in any event, any such proceeds
held in such Escrow shall be not deemed to be Unrestricted Cash).

“Indemnified Liabilities” has the meaning specified in Section 10.05.

 

43



--------------------------------------------------------------------------------

“Indemnitees” has the meaning specified in Section 10.05.

“Independent Assets or Operations” means, with respect to any Parent Company,
that Parent Company’s total assets, revenues, income from continuing operations
before income taxes and cash flows from operating activities (excluding in each
case amounts related to its investment in the Borrower and its Restricted
Subsidiaries), determined in accordance with GAAP, is more than 3.0% of such
Parent Company’s consolidated total assets, revenues, income from continuing
operations before income taxes and cash flows from operating activities on a
consolidated basis, in each case including amounts attributable to its
investment in the Borrower and its Restricted Subsidiaries.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that, in the good
faith judgment of the Borrower, is qualified to perform the task for which it
has been engaged.

“Information” has the meaning specified in Section 10.09.

“Initial Term Lender” means any Term Lender that holds a Closing Date Term Loan
Commitment, an Additional Term Loan Commitment, a Closing Date Term Loan and/or
an Additional Term Loan.

“Initial Term Loans” means the Closing Date Term Loans and the Additional Term
Loans.

“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement.

“Intercompany Note” means the Intercompany Note, dated as of the Closing Date,
substantially in the form of Exhibit Q executed by the Borrower and each
Restricted Subsidiary of the Borrower party thereto.

“Intercreditor Agreement” means, as applicable, any Junior Lien Intercreditor
Agreement and any Equal Priority Intercreditor Agreement.

“Interest Payment Date” means, (a) as to any Loan of any Class other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
applicable Maturity Date of the Loans of such Class; provided that, if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates and (b) as to any Base Rate Loan of any
Class, the last Business Day of each March, June, September and December and the
applicable Maturity Date of the Loans of such Class.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent consented to by each applicable Lender, twelve
months (or such period of less than one month as may be consented to by each
applicable Lender or, if the Administrative Agent and the Borrower agree, such
other period whose end would coincide with a payment due date on the Term Loans
pursuant to Section 2.07), as selected by the Borrower in its Committed Loan
Notice; provided that:

(1) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

(2) any Interest Period (other than an Interest Period having a duration of less
than one month) that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period; and

 

44



--------------------------------------------------------------------------------

(3) no Interest Period shall extend beyond the applicable Maturity Date for the
Class of Loans of which such Eurodollar Rate Loan is a part.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency selected by the Borrower.

“Investment Grade Securities” means:

(1) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Cash
Equivalents);

(2) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or debt instruments constituting loans or advances
among the Borrower and its Subsidiaries;

(3) investments in any fund that invests substantially all of its assets in
investments of the type described in clauses (1) and (2) of this
definition which fund may also hold immaterial amounts of cash pending
investment or distribution; and

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
credit card and debit card receivables, trade credit, advances to customers,
commission, travel and similar advances to employees, directors, officers,
members of management, consultants and independent contractors, in each case
made in the ordinary course of business or consistent with industry practice),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person. For purposes of the
definitions of “Permitted Investments” and “Unrestricted Subsidiary” and
Section 7.05:

(1) “Investments” will include the portion (proportionate to the Borrower’s
Equity Interest in such Subsidiary) of the fair market value of the net assets
of a Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower will be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to:

(a) the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation; minus

(b) the portion (proportionate to the Borrower’s Equity Interest in such
Subsidiary) of the fair market value of the net assets of such Subsidiary at the
time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary will be
valued at its fair market value at the time of such transfer.

 

45



--------------------------------------------------------------------------------

The amount of any Investment outstanding at any time will be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash by the Borrower or
a Restricted Subsidiary in respect of such Investment.

“Investor” means TPG Capital, L.P., the “Pace Sponsor Members” (as defined in
the Registration Statement) and any of their respective Affiliates and funds or
partnerships managed or advised by any such Person or any of its Affiliates but
not including, however, any portfolio company of any of the foregoing.

“IP Rights” has the meaning specified in Section 5.15.

“IRS” means Internal Revenue Service of the United States.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the International Chamber of Commerce publication
no. 950 (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means, as the context may require, (a) Capital One, National
Association, in its capacity as an issuer of Letters of Credit hereunder and
solely with respect to its L/C Commitment, together with its permitted
successors and assigns, and (b) any other Revolving Lender that becomes an
Issuing Bank in accordance with Section 2.03(12). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by any
Affiliate of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate (it being agreed that such Issuing Bank shall, or shall cause such
Affiliate to, comply with the requirements of Section 2.03 with respect to such
Letters of Credit).

“Issuing Bank Document” means with respect to any Letter of Credit, the L/C
Application, and any other document, agreement and instrument entered into by
any Issuing Bank and the Borrower (or any of its Subsidiaries) or in favor of
such Issuing Bank and relating to such Letter of Credit.

“Junior Indebtedness” means any Indebtedness of any Loan Party that (a) by its
terms is contractually subordinated in right of payment to the Obligations of
such Loan Party arising under the Loans or the Guaranty or (b) is secured by a
Lien on the Collateral that is junior in priority to the Liens on the Collateral
securing the First Lien Obligations.

“Junior Lien Debt” has the meaning specified in clause (39) of the definition of
“Permitted Liens”.

“Junior Lien Intercreditor Agreement” means any of (a) an intercreditor
agreement substantially in the form of Exhibit G-2, together with any changes
thereto which are reasonably acceptable to the Borrower and the Administrative
Agent or (b) a customary intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent and the Borrower, which
agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall rank junior in priority to the Liens on the Collateral
securing the Obligations under this Agreement, in each case with such reasonable
modifications thereto as the Administrative Agent and the Borrower may agree.

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
relevant Issuing Bank.

 

46



--------------------------------------------------------------------------------

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed prior to the Honor Date or
refinanced as a Revolving Borrowing.

“L/C Commitment” means, with respect to any Person, the amount set forth
opposite the name of such Person on Schedule 2.01 under the caption “L/C
Commitment”.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Expiration Date” means the day that is five (5) Business Days prior to the
scheduled Maturity Date then in effect for the applicable Revolving Facility
(or, if such day is not a Business Day, the next preceding Business Day).

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be the maximum amount available to be
drawn under such Letter of Credit (not to exceed the stated amount thereof in
effect at such time). For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.13 or Rule 3.14
of the ISP, article 29 of the Uniform Customs and Practice for Documentary
Credits, International Chamber of Commerce publication no. 600, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“L/C Sublimit” means an amount equal to the sum of (i) the lesser of (a)
$10.0 million and (b) the aggregate amount of the Revolving Commitments, less
(ii) the principal amount of Indebtedness in connection with commercial Letters
of Credit incurred and outstanding under Section 7.02(b)(2) at such time. The
L/C Sublimit is part of, and not in addition to, the Revolving Facility.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Loan, any
Incremental Revolving Commitment, any Other Loan, any Other Revolving
Commitments, any Replacement Loan, any Extended Term Loan or any Extended
Revolving Commitment, in each case as extended in accordance with this Agreement
from time to time.

“Laws” means, collectively, all international, foreign, federal, state and local
laws (including common law and any Gaming Laws), statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities and executive orders, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.

“Legal Holiday” means Saturday, Sunday or a day on which commercial banking
institutions are not required to be open in the State of New York or at the
place of payment.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as context requires (including for purposes of the definition of
“Secured Parties”), includes any Issuing Bank, Swing Line Lender and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a “Lender”. For the avoidance of doubt, each Additional
Lender is a Lender to the extent any such Person has executed and delivered a
Refinancing Amendment, an Incremental Amendment or an amendment in respect of
Replacement Loans, as the case may be, and to the extent such Refinancing
Amendment, Incremental Amendment or amendment in respect of Replacement Loans
shall have become effective in accordance with the terms hereof and thereof, and
each Extending Lender shall continue to be a Lender. As of the Closing Date,
Schedule 2.01 sets forth the name of each Lender. Notwithstanding the foregoing,
no Disqualified Institution

 

47



--------------------------------------------------------------------------------

that purports to become a Lender hereunder (notwithstanding the provisions of
this Agreement that prohibit Disqualified Institutions from becoming Lenders)
without the Borrower’s written consent shall be entitled to any of the rights or
privileges enjoyed by the other Lenders with respect to voting, information and
lender meetings; provided that the Loans of any such Disqualified Institution
shall not be excluded for purposes of making a determination of Required Lenders
if the action in question affects such Disqualified Institution in a
disproportionately adverse manner than its effect on the other Lenders;
provided, further, that if any assignment or participation is made to any
Disqualified Institution without the Borrower’s prior written consent in
violation of clause (v) of Section 10.07(b) the Borrower may, at its sole
expense and effort, upon notice to the applicable Disqualified Institution and
the Administrative Agent, (A) terminate any Commitment of such Disqualified
Institution and repay all obligations of the Borrower owing to such Disqualified
Institution in connection with such Commitment, (B) in the case of outstanding
Term Loans held by Disqualified Institutions, purchase or prepay such Term Loan
by paying the lesser of (x) the principal amount thereof and (y) the amount that
such Disqualified Institution paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and/or (C) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in Section 10.07), all of its interest, rights and
obligations under this Agreement to one or more Eligible Assignees at the lesser
of (x) the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.

“Lender-Related Distress Event” means, with respect to any Person or any direct
or indirect parent company of such Person (each, a “Distressed Person”),
(a) that such Distressed Person is or becomes subject to a voluntary or
involuntary case under any Debtor Relief Law, (b) a custodian, conservator,
receiver, or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, (c) such Distressed Person
is subject to a forced liquidation, makes a general assignment for the benefit
of creditors or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Distressed Person or its assets
to be, insolvent or bankrupt or (d) that such Distressed Person becomes the
subject of a Bail-in Action; provided that a Lender-Related Distress Event shall
not be deemed to have occurred solely by virtue of the ownership or acquisition
of any Equity Interests in any Person or any direct or indirect parent company
of a Person by a Governmental Authority or an instrumentality thereof so long as
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Person.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit;
provided that (x) any commercial letter of credit issued hereunder shall provide
solely for cash payment upon presentation of a sight draft and (y) no Issuing
Bank shall be required to issue a commercial letter of credit without its prior
written consent.

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

“License Revocation” shall mean the revocation, failure to renew or suspension
of, or the appointment of a receiver, supervisor or similar official with
respect to, any Gaming Approval of the Borrower or any of its Restricted
Subsidiaries.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law, in each case, in the nature of security,
including any

 

48



--------------------------------------------------------------------------------

conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event will an operating lease be deemed to constitute a Lien.

“Limited Condition Transactions” means (1) any Permitted Acquisition or other
investment or similar transaction (including any merger, amalgamation,
consolidation or other business combination) permitted hereunder by the Borrower
or one or more of its Restricted Subsidiaries, (2) any redemption, repurchase,
defeasance, satisfaction and discharge or repayment of Indebtedness requiring
irrevocable notice in advance thereof and/or (3) any Restricted Payment in the
form of share buybacks and/or regularly scheduled dividends to shareholders made
or to be made after the date of the declaration thereof.

“Loan” means an extension of credit under Article II by a Lender (x) to the
Borrower in the form of a Term Loan, (y) to the Borrower in the form of a
Revolving Loan or (z) to the Borrower in the form of a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
Refinancing Amendment, Incremental Amendment, Extension Amendment or amendment
in respect of Replacement Loans, (d) the Guaranty, (e) the Collateral Documents
and (f) each Intercreditor Agreement to which the Borrower is a party.

“Loan Increase” means a Term Loan Increase or Revolving Commitment Increase.

“Loan Parties” means, collectively, (a) Holdings, (b) the Borrower and (c) each
Subsidiary Guarantor.

“Management Stockholders” means the members of management (and their Controlled
Investment Affiliates and Immediate Family Members and any permitted transferees
thereof) of the Borrower (or a Parent Company) who are holders of Equity
Interests of any Parent Company on the Closing Date or will become holders of
such Equity Interests in connection with the Transactions.

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common Equity Interests of the Borrower or the
applicable Parent Company, as applicable, on the date of the declaration of a
Restricted Payment permitted pursuant to Section 7.05(b)(8) multiplied by
(ii) the arithmetic mean of the closing prices per share of such common Equity
Interests on the principal securities exchange on which such common Equity
Interests are traded for the thirty (30) consecutive trading days immediately
preceding the date of declaration of such Restricted Payment.

“Material Adverse Effect” means (x) on the Closing Date (and with respect to any
determinations of Material Adverse Effect made as of the Closing Date), a
Closing Date Material Adverse Effect and (y) after the Closing Date, any event,
circumstance or condition that has had a materially adverse effect on (a) the
business, operations, assets or financial condition of the Borrower and its
Restricted Subsidiaries, taken as a whole, (b) the ability of the Loan Parties
(taken as a whole) to perform their payment obligations under the Loan Documents
or (c) the rights and remedies of the Lenders, the Collateral Agent or the
Administrative Agent under the Loan Documents.

“Material Domestic Subsidiary” means any Domestic Subsidiary that is a Material
Subsidiary.

“Material Foreign Subsidiary” means any Foreign Subsidiary that is a Material
Subsidiary.

 

49



--------------------------------------------------------------------------------

“Material Real Property” means any fee-owned real property located in the United
States and owned by any Loan Party with an individual fair market value in
excess of $10.0 million on the Closing Date (if owned by a Loan Party on the
Closing Date) or at the time of acquisition (if acquired by a Loan Party after
the Closing Date) or date that any Person becomes a Loan Party (if owned by a
Person that becomes a Loan Party after the Closing Date); provided that, for the
avoidance of doubt, Material Real Property will not include any Excluded Assets
(excluding for this purpose clause (i) of the definition of “Excluded Assets”).

“Material Subsidiary” means, as of the Closing Date and thereafter at any date
of determination, each Restricted Subsidiary of the Borrower (a) whose Total
Assets at the last day of the most recent Test Period (when taken together with
the Total Assets of the Restricted Subsidiaries of such Subsidiary at the last
day of the most recent Test Period) were equal to or greater than 2.5% of Total
Assets of the Borrower and the Restricted Subsidiaries at such date or (b) whose
gross revenues for such Test Period (when taken together with the gross revenues
of the Restricted Subsidiaries of such Subsidiary for such Test Period) were
equal to or greater than 2.5% of the consolidated gross revenues of the Borrower
and the Restricted Subsidiaries for such Test Period, in each case determined in
accordance with GAAP; provided that if at any time and from time to time after
the date which is thirty (30) days after the Closing Date (or such longer period
as the Administrative Agent may agree in its reasonable discretion), all
Restricted Subsidiaries that are not Guarantors solely because they do not meet
the thresholds set forth in the preceding clause (a) or (b) comprise in the
aggregate more than (when taken together with the Total Assets of the Restricted
Subsidiaries of such Subsidiaries at the last day of the most recent Test
Period) 5.0% of Total Assets of the Borrower and the Restricted Subsidiaries as
of the last day of the most recent Test Period or more than (when taken together
with the gross revenues of the Restricted Subsidiaries of such Subsidiaries for
such Test Period) 5.0% of the consolidated gross revenues of the Borrower and
the Restricted Subsidiaries for such Test Period, then the Borrower shall, not
later than sixty (60) days after the date by which financial statements for such
Test Period were required to be delivered pursuant to this Agreement (or such
longer period as the Administrative Agent may agree in its reasonable
discretion), (i) designate in writing to the Administrative Agent one or more
Restricted Subsidiaries as “Material Subsidiaries” to the extent required such
that the foregoing condition ceases to be true and (ii) comply with the
provisions of Section 6.11 with respect to any such Restricted Subsidiaries (to
the extent applicable), in each case, other than any Restricted Subsidiaries
that otherwise constitute Excluded Subsidiaries. At all times prior to the
delivery of the aforementioned financial statements, such determinations shall
be made based on the latest Quarterly Financial Statements (as adjusted by the
Borrower (in its good faith judgment) on a pro forma basis to give effect to the
Transactions as if the Transactions had occurred at the beginning of such
period).

“Maturity Date” means (i) with respect to the Initial Term Loans that have not
been extended pursuant to Section 2.16, the fifth anniversary of the Closing
Date (the “Original Term Loan Maturity Date”), (ii) with respect to the Closing
Date Revolving Facility, to the extent not extended pursuant to Section 2.16,
the fifth anniversary of the Closing Date (the “Original Revolving Facility
Maturity Date”), (iii) with respect to any Class of Extended Term Loans or
Extended Revolving Commitments, the final maturity date as specified in the
applicable Extension Amendment, (iv) with respect to any Other Term Loans or
Other Revolving Commitments, the final maturity date as specified in the
applicable Refinancing Amendment, (v) with respect to any Class of Replacement
Loans, the final maturity date as specified in the applicable amendment to this
Agreement in respect of such Replacement Loans and (vi) with respect to any
Incremental Loans or Incremental Revolving Commitments, the final maturity date
as specified in the applicable Incremental Amendment; provided, in each case,
that if such day is not a Business Day, the applicable Maturity Date shall be
the Business Day immediately succeeding such day.

“Maximum Rate” has the meaning specified in Section 10.11.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

50



--------------------------------------------------------------------------------

“Mortgage” means a mortgage customary in the jurisdiction to which it is to be
filed in form and substance reasonably acceptable to the Administrative Agent
and the Borrower, in each case with such modifications thereto as the
Administrative Agent and the Borrower may agree, in each case, including such
modifications as may be required by local laws, pursuant to Section 6.13(2), and
any other deeds of trust, trust deeds, hypothecs, deeds to secure debt or
mortgages executed and delivered pursuant to Section 6.11.

“Mortgaged Properties” means each Material Real Property that is required to be
subject to a Mortgage in accordance with the terms hereof. On the Closing Date,
the Mortgaged Properties are as set forth on Schedule 1.01(2).

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan
Party or any of their respective ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

“Net Proceeds” means:

(1) with respect to any Asset Sale or any Casualty Event, the aggregate cash and
Cash Equivalents received by the Borrower or any Restricted Subsidiary in
respect of any Asset Sale or Casualty Event, including any cash and Cash
Equivalents received upon the sale or other disposition of any Designated
Non-Cash Consideration received in any Asset Sale, net of the costs relating to
such Asset Sale or Casualty Event and the sale or disposition of such Designated
Non-Cash Consideration, including legal, accounting and investment banking fees,
payments made in order to obtain a necessary consent or required by applicable
Law, brokerage and sales commissions, title insurance premiums, related search
and recording charges, survey costs and mortgage recording tax paid in
connection therewith, all dividends, distributions or other payments required to
be made to minority interest holders in Restricted Subsidiaries as a result of
any such Asset Sale or Casualty Event by a Restricted Subsidiary, the amount of
any purchase price or similar adjustment claimed by any Person to be owed by the
Borrower or any Restricted Subsidiary, until such time as such claim will have
been settled or otherwise finally resolved, or paid or payable by the Borrower
or any Restricted Subsidiary, in either case in respect of such Asset Sale or
Casualty Event, any relocation expenses incurred as a result thereof, costs and
expenses in connection with unwinding any Hedging Obligation in connection
therewith, other fees and expenses, including title and recordation expenses,
Taxes paid or payable (including any additional distributions with respect to
Taxes pursuant to Section 7.05(b)(14) to be made as a result of the transactions
giving rise to such cash and cash equivalents received) as a result thereof or
any transactions occurring or deemed to occur to effectuate a payment under this
Agreement, amounts required to be applied to the repayment of principal, premium
(including any prepayment premium or penalty (including any make-whole
premium)), if any, and interest on Indebtedness (other than the First Lien
Obligations and Indebtedness secured by Liens that are expressly subordinated to
the Liens securing the Obligations) secured by a Lien on such assets and
required to be paid as a result of such transaction and any deduction of
appropriate amounts to be provided by the Borrower or any Restricted Subsidiary
as a reserve in accordance with GAAP against any liabilities associated with the
asset disposed of in such transaction and retained by the Borrower or any
Restricted Subsidiary after such sale or other disposition thereof, including
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction; provided that (a) no net cash proceeds calculated in
accordance with the foregoing realized in a single transaction or series of
related transactions shall constitute Net Proceeds unless such net cash proceeds
shall exceed $5.0 million and (b) no such net cash proceeds shall constitute Net
Proceeds under this clause (1) in any fiscal year until the aggregate amount of
all such net cash proceeds in such fiscal year shall exceed $7.5 million (and
thereafter only net cash proceeds in excess of such amount shall constitute Net
Proceeds under this clause (1)); and

 

51



--------------------------------------------------------------------------------

(2) (a) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary, any Permitted Equity Issuance by the
Borrower or any Parent Company or any contribution to the common equity capital
of the Borrower, the excess, if any, of (i) the sum of the cash and Cash
Equivalents received in connection with such incurrence or issuance over
(ii) all Taxes paid or reasonably estimated to be payable, and all fees
(including investment banking fees, attorneys’ fees, accountants’ fees,
underwriting fees and discounts), commissions, costs and other out-of-pocket
expenses and other customary expenses incurred, in each case by the Borrower or
such Restricted Subsidiary in connection with such incurrence or issuance and
(b) with respect to any Permitted Equity Issuance by any Parent Company, the
amount of cash from such Permitted Equity Issuance contributed to the capital of
the Borrower.

“Net Proceeds Percentage” has the meaning specified in Section 2.05(2)(b)(i).

“Non-Consenting Lender” has the meaning specified in Section 3.07.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Excluded Taxes” means all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(2)(c).

“Non-Loan Party Acquisition” means any acquisition of Equity Interests (by
merger, consolidation or otherwise) of any Person that is not required to become
a Subsidiary Guarantor upon the consummation of the relevant acquisition (and
does not become a Subsidiary Guarantor following such acquisition) regardless of
whether other Subsidiary Guarantors are acquired in such acquisition.

“Non-Loan Party Acquisition Percentage” with respect to any Non-Loan Party
Acquisition:

(a) a percentage equal to (i) the quotient obtained by dividing (A) the
aggregate revenue generated by each acquired Person that is not required to
become a Subsidiary Guarantor following such acquisition (and will not become a
Subsidiary Guarantor following such acquisition) for the most recently ended
period of four fiscal quarters for which financial statements are available by
(2) the aggregate total revenue of all Persons acquired in the relevant
acquisition for such most recently ended period of four fiscal quarters for
which financial statements are available multiplied by (ii) 100; or

(b) such other percentage determined in accordance with a formula to which the
Borrower and the Administrative Agent may reasonably agree.

“Non-Recourse Indebtedness” means Indebtedness that is non-recourse to the
Borrower and the Restricted Subsidiaries.

“Note” means a Term Note, Revolving Note or Swing Line Note, as the context may
require.

“Notice of Intent to Cure” has the meaning specified in Section 8.04(1).

“Obligations” means all

 

52



--------------------------------------------------------------------------------

(1) advances to, and debts, liabilities, obligations, covenants and duties of,
any Loan Party arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, fees and other amounts that accrue
after the commencement by or against any Loan Party of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, fees and other amounts are allowed claims
in such proceeding,

(2) obligations (other than Excluded Swap Obligations) of any Loan Party or
Restricted Subsidiary arising under any Secured Hedge Agreement and

(3) Cash Management Obligations under each Secured Cash Management Agreement.

Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents (and any of their Subsidiaries to the extent
they have obligations under the Loan Documents) include the obligation
(including guarantee obligations) to pay principal, interest, reimbursement
obligations, charges, expenses, fees (including Letter of Credit fees), Attorney
Costs, indemnities and other amounts payable by any Loan Party under any Loan
Document.

Notwithstanding the foregoing, (a) unless otherwise agreed to by the Borrower
and any applicable Hedge Bank or Cash Management Bank, the obligations of
Holdings, the Borrower or any Subsidiary under any Secured Hedge Agreement and
under any Secured Cash Management Agreement shall be secured and guaranteed
pursuant to the Collateral Documents and the Guaranty only to the extent that,
and for so long as, the other Obligations are so secured and guaranteed and
(b) any release of Collateral or Guarantors effected in the manner permitted by
this Agreement and any other Loan Document shall not require the consent of the
holders of Hedging Obligations under Secured Hedge Agreements or of the holders
of Cash Management Obligations under Secured Cash Management Agreements.

“OFAC” has the meaning specified in Section 5.17.

“Offered Amount” has the meaning specified in Section 2.05(1)(e)(D)(1).

“Offered Discount” has the meaning specified in Section 2.05(1)(e)(D)(1).

“Officer’s Certificate” means a certificate signed on behalf of a Person by a
Responsible Officer of such Person.

“OID” means original issue discount.

“Operator Earnout Payments” means contingent earnout and/or success fee payments
owed by the Borrower and/or any Subsidiary to any Person operating in the video
gaming industry in exchange for an assignment of Terminal Operating Agreements
from such Persons.

“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Administrative Agent. Counsel may be an employee of
or counsel to the Borrower or the Administrative Agent.

“ordinary course of business” means activity conducted in the ordinary course of
business of the Borrower and any Restricted Subsidiary.

“Organizational Documents” means

(1) with respect to any corporation, the certificate or articles of
incorporation and the bylaws (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction);

 

53



--------------------------------------------------------------------------------

(2) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and

(3) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Revolving Facility Maturity Date” has the meaning specified in the
definition of “Maturity Date”.

“Original Term Loan Maturity Date” has the meaning specified in the definition
of “Maturity Date”.

“Other Applicable Indebtedness” means Permitted Incremental Equivalent Debt,
Credit Agreement Refinancing Indebtedness or any other Indebtedness secured on a
pari passu basis with the Obligations, together with Refinancing Indebtedness in
respect of any of the foregoing that is secured on a pari passu basis with the
Obligations.

“Other Applicable Net Proceeds” means Net Proceeds or a comparable measure as
determined in accordance with the documentation governing Other Applicable
Indebtedness.

“Other Commitments” means Other Revolving Commitments and/or Other Term Loan
Commitments.

“Other Loans” means one or more Classes of Other Revolving Loans and/or Other
Term Loans that result from a Refinancing Amendment.

“Other Revolving Commitments” means one or more Classes of Revolving Commitments
hereunder that result from a Refinancing Amendment.

“Other Revolving Loans” means one or more Classes of Revolving Loans that result
from a Refinancing Amendment.

“Other Taxes” means all present or future stamp or documentary Taxes,
intangible, recording, filing, excise (that is not based on net income),
property or similar Taxes arising from any payment made under, from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are imposed with respect to an
assignment, grant of participation, designation of a new office for receiving
payments by or on account of the Borrower or other transfer (other than an
assignment, designation or other transfer at the request of the Borrower).

“Other Term Loan Commitments” means one or more Classes of Term Loan commitments
hereunder that result from a Refinancing Amendment.

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Loans
and Swing Line Loans on any date, the outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term Loans,
Revolving Loans (including any refinancing of outstanding Unreimbursed Amounts
under Letters of Credit or L/C Credit Extensions as a Revolving Borrowing) and
Swing

 

54



--------------------------------------------------------------------------------

Line Loans, as the case may be, occurring on such date; and (b) with respect to
any L/C Obligations on any date, the outstanding principal amount thereof on
such date after giving effect to any related L/C Credit Extension occurring on
such date and any other changes thereto as of such date, including as a result
of any reimbursements of outstanding Unreimbursed Amounts under related Letters
of Credit (including any refinancing of outstanding Unreimbursed Amounts under
related Letters of Credit or related L/C Credit Extensions as a Revolving
Borrowing) or any reductions in the maximum amount available for drawing under
related Letters of Credit taking effect on such date.

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent, an Issuing
Bank or a Swing Line Lender, as applicable, in accordance with banking industry
rules on interbank compensation.

“Parent Company” means any Person that is a direct or indirect parent (which may
be organized as, among other things, a partnership) of Holdings and/or the
Borrower (for the avoidance of doubt, in the case of the Borrower, including
Holdings), as applicable.

“Pari Passu Lien Debt” has the meaning specified in clause (39) of the
definition of “Permitted Liens”.

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning specified in Section 10.07(e).

“Participating Lender” has the meaning specified in Section 2.05(1)(e)(C)(2).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any of their respective ERISA Affiliates or to which any Loan Party or any of
their respective ERISA Affiliates contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time in the preceding
five plan years.

“Perfection Certificate” has the meaning specified in the Security Agreement.

“Permitted Acquisition” has the meaning specified in clause (3) of the
definition of “Permitted Investments”.

“Permitted Asset Swap” means the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between the Borrower or any Restricted Subsidiary
and another Person; provided that any cash or Cash Equivalents received in
connection with a Permitted Asset Swap that constitutes an Asset Sale must be
applied in accordance with Section 2.05(2)(b)(i).

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on the Borrower’s common equity
purchased by the Borrower in connection with the issuance of any Convertible
Indebtedness; provided that the purchase price for such Permitted Bond Hedge
Transaction, less the proceeds received by the Borrower from the sale of any
related Permitted Warrant Transaction, does not exceed the net proceeds received
by the Borrower from the sale of such Convertible Indebtedness issued in
connection with the Permitted Bond Hedge Transaction.

 

55



--------------------------------------------------------------------------------

“Permitted Convertible Indebtedness Call Transaction” means any Permitted Bond
Hedge Transaction and any Permitted Warrant Transaction.

“Permitted Equal Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower and/or any Guarantor in the form of one or more series
of senior secured notes, bonds or debentures or pari passu secured loans (and,
if applicable, any Registered Equivalent Notes issued in exchange therefor);
provided that (i) such Indebtedness is secured by Liens on all or a portion of
the Collateral on a basis that is equal in priority to the Liens on the
Collateral securing the First Lien Obligations under this Agreement (but without
regard to the control of remedies) and is not secured by any property or assets
of the Borrower or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness satisfies the applicable requirements set forth in the
provisos to the definition of “Credit Agreement Refinancing Indebtedness”,
(iii) such Indebtedness is not at any time guaranteed by any Subsidiary of the
Borrower other than Subsidiaries that are Guarantors and (iv) to the extent the
relevant Indebtedness is not documented hereunder, the applicable Loan Parties,
the holders of such Indebtedness (or their Debt Representative) and the
Administrative Agent and/or Collateral Agent shall be party to an Intercreditor
Agreement providing that the Liens on the Collateral securing such obligations
shall rank equal in priority to the Liens on the Collateral securing the First
Lien Obligations under this Agreement (but without regard to the control of
remedies).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of the Borrower or any Parent Company.

“Permitted Holder” means (1) any of the Investors and Management Stockholders
and any group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act) of which any of the foregoing are members; provided that in the
case of such group and without giving effect to the existence of such group or
any other group, such Investors and Management Stockholders, collectively, have,
directly or indirectly, beneficial ownership of more than 50.0% of the total
voting power of the Voting Stock of the Borrower or any Permitted Parent held by
such group and (2) any Person acting in the capacity of an underwriter (solely
to the extent that and for so long as such Person is acting in such capacity) in
connection with a public or private offering of Capital Stock of the Borrower or
any Parent Company.

“Permitted Incremental Equivalent Debt” means Indebtedness issued, incurred or
otherwise obtained by the Borrower and/or any Guarantor in respect of one or
more series of senior unsecured notes, senior secured first lien or junior lien
notes or subordinated notes (in each case in respect of the issuance of notes,
whether issued in a public offering, Rule 144A or other private placement or
otherwise), first lien or junior lien loans, unsecured or subordinated loans or
any bridge financing in lieu of the foregoing (and any Registered Equivalent
Notes and/or other notes issued in exchange therefor) or secured or unsecured
mezzanine Indebtedness that, in each case, if secured, will be secured by Liens
on the Collateral on an equal priority (but without regard to the control of
remedies) or junior priority basis with the Liens on Collateral securing the
First Lien Obligations under this Agreement and, in each case, commitments
therefor; provided that:

(i) the terms of any such Indebtedness (excluding, for the avoidance of doubt,
interest rates (including through fixed interest rates), interest margins, rate
floors, fees, funding discounts, original issue discounts and prepayment
premiums or penalties (including any make-whole premiums) or redemption premiums
and terms) shall either, at the option of the Borrower, to the extent not
consistent with the Closing Date Term Loans, Additional Term Loans or Closing
Date Revolving Facility, as applicable, existing on the date that the applicable
Permitted Incremental Equivalent Debt is incurred, (A) not be materially more
restrictive to the Borrower (as determined by the Borrower in good faith), when
taken as a whole, than the terms of the Closing Date Term Loans, Additional Term
Loans or Closing Date Revolving Facility, as applicable (after giving effect to
any concurrent amendment to the terms of the Closing Date Term Loans, the
Additional Term Loans or the Closing Date Revolving Facility, including to add
any Previously Absent Financial Maintenance Covenant ((I) to the extent that any
such terms of any Permitted Incremental Equivalent Debt consisting of term loans
contain a Previously Absent Financial Maintenance Covenant that is in effect
prior to the Latest Maturity

 

56



--------------------------------------------------------------------------------

Date of the Initial Term Loans, such Previously Absent Financial Maintenance
Covenant shall be included for the benefit of each Facility and (II) the extent
that any such terms of any Permitted Incremental Equivalent Debt consisting of
revolving loans or commitments contain a Previously Absent Financial Maintenance
Covenant that is in effect prior to the Latest Maturity Date of the Closing Date
Revolving Facility, such Previously Absent Financial Maintenance Covenant shall
be included for the benefit of the Closing Date Revolving Facility) except, in
each case under this clause (A), with respect to covenants and other terms
applicable to any period after the Latest Maturity Date in effect immediately
prior to the incurrence of the Permitted Incremental Equivalent Debt or (B) if
clause (A) is not satisfied, be reasonably satisfactory to the Administrative
Agent; provided that (1) at Borrower’s election, to the extent any term or
provision is added for the benefit of (x) the lenders under any such applicable
Permitted Incremental Equivalent Debt that constitutes a term loan or notes, no
consent shall be required from the Administrative Agent to the extent that such
term or provision is also added, or the features of such term or provision are
provided, for the benefit of the Lenders of the Initial Term Loans or (y) the
lenders under any such applicable Permitted Incremental Equivalent Debt that
constitutes a revolving facility, no consent shall be required from the
Administrative Agent to the extent that such term or provision is also added, or
the features of such term or provision are provided, for the benefit of the
Lenders of the Closing Date Revolving Facility and (2) it is understood and
agreed for the avoidance of doubt that any Incremental Equivalent Debt (and/or
commitment therefor), including any Incremental Equivalent Debt in the form of a
“delayed draw” or “revolving” facility, may be subject to any conditions to the
effectiveness and/or availability thereof that are agreed by the Borrower and
the relevant lenders or holders thereof without any requirement to conform the
conditions set forth in this Agreement to include or conform to such conditions;

(ii) the aggregate principal amount of all Permitted Incremental Equivalent Debt
shall not exceed the Available Incremental Amount at the time of incurrence (it
being understood that for purposes of this clause (ii), references in
Section 2.14(4)(c)(B) and Section 2.14(4)(c)(C) (other than the first proviso
thereto) to Incremental Loans or Incremental Commitments shall be deemed to be
references to Permitted Incremental Equivalent Debt);

(iii) if such Permitted Incremental Equivalent Debt is secured in whole or in
part by the Collateral, such Permitted Incremental Equivalent Debt shall be
subject to an applicable Intercreditor Agreement;

(iv) such Permitted Incremental Equivalent Debt, (a) shall not mature earlier
than the Original Term Loan Maturity Date and (b) shall have a Weighted Average
Life to Maturity not shorter than the remaining Weighted Average Life to
Maturity of the Initial Term Loans on the date of incurrence of such Permitted
Incremental Equivalent Debt; and

(v) any mandatory prepayments of (I) any Permitted Incremental Equivalent Debt
that constitutes Junior Indebtedness (other than revolving Indebtedness) may not
be made except to the extent that prepayments of such debt are not prohibited
hereunder and to the extent required hereunder or pursuant to the terms of any
Permitted Incremental Equivalent Debt that is secured on a pari passu basis with
the First Lien Obligations under this Agreement, first made or offered to the
holders of the Term Loans constituting First Lien Obligations and any such
Permitted Incremental Equivalent Debt that is secured on a pari passu basis with
the First Lien Obligations under this Agreement, and (II) any Permitted
Incremental Equivalent Debt that is secured on a pari passu basis with the First
Lien Obligations under this Agreement in respect of events described in
Sections 2.05(b) and (d)(i) may be made on a pro rata basis, less than a pro
rata basis or greater than a pro rata basis (but not greater than a pro rata
basis as compared to any Class of Term Loans constituting First Lien Obligations
with an earlier maturity date) with the Term Loans constituting First Lien
Obligations;

 

57



--------------------------------------------------------------------------------

provided, further, that “Permitted Incremental Equivalent Debt” may be incurred
in the form of a bridge or other interim credit facility intended to be
refinanced or replaced with long term indebtedness (so long as such credit
facility includes customary “rollover provisions” that satisfy the requirements
of clause (iv) above following such rollover), in which case, on or prior to the
first anniversary of the incurrence of such “bridge” or other credit facility,
clause (iv) of the first proviso in this definition shall not prohibit the
inclusion of customary terms for “bridge” facilities, including customary
mandatory prepayment, repurchase or redemption provisions.

“Permitted Indebtedness” means Indebtedness permitted to be incurred in
accordance with Section 7.02.

“Permitted Investments” means, subject to the final paragraph of Section 7.05:

(1) any Investment in or among the Borrower and/or any Restricted Subsidiary by
the Borrower and/or any Restricted Subsidiary; provided that the aggregate
outstanding amount of Investments made in reliance on this clause (1) by any
Loan Party in any Restricted Subsidiary that is not a Loan Party shall not
exceed the greater of $9.5 million and 10% of Consolidated EBITDA of the
Borrower and the Restricted Subsidiaries determined at the time of the relevant
Investment for the most recently ended Test Period (calculated on a pro forma
basis);

(2) any Investment(s) in Cash Equivalents or Investment Grade Securities and
Investments that were Cash Equivalents or Investment Grade Securities when made;

(3) (a) any Investment by the Borrower or any Restricted Subsidiary in any
Person that is engaged (directly or through entities that will be Restricted
Subsidiaries) in a Similar Business if as a result of such Investment (i) such
Person becomes a Restricted Subsidiary (it being understood and agreed that the
term “Permitted Acquisition” shall include any Investment in any Restricted
Subsidiary the effect of which is to increase the Borrower’s or any Restricted
Subsidiary’s equity ownership in such Restricted Subsidiary) or (ii) such
Person, in one transaction or a series of related transactions, is amalgamated,
merged or consolidated with or into, or transfers or conveys substantially all
of its assets or assets constituting a business unit, a line of business or a
division of such Person, to, or is liquidated into, the Borrower or a Restricted
Subsidiary (a “Permitted Acquisition”); provided that (A) immediately after
giving pro forma effect to any such Investment, no Event of Default under
Section 8.01(1) or Section 8.01(6) shall have occurred and be continuing and
(B) the aggregate amount of consideration paid by Loan Parties in connection
with any Non-Loan Party Acquisition shall not exceed at any time outstanding the
greater of $9.5 million and 10% of Consolidated EBITDA of the Borrower and the
Restricted Subsidiaries determined at the time of the relevant acquisition for
the most recently ended Test Period (calculated on a pro forma basis); it being
understood that (1) only the Non-Loan Party Acquisition Percentage of the
relevant Non-Loan Party Acquisition shall be included in calculating compliance
with the cap set forth in this proviso and (2) a transaction may constitute a
Permitted Acquisition even if the Borrower and/or any Restricted Subsidiary
utilizes another provision of Section 7.05 (including the definition of
“Permitted Investment”) to supplement the amount available under subclause
(B) of this clause (3)(a); and

(b) any Investment held by such Person described in the preceding clause (a);
provided that such Investment was not acquired by such Person in contemplation
of such acquisition, merger, amalgamation, consolidation, transfer or
conveyance;

(4) any Investment in securities or other assets not constituting Cash
Equivalents or Investment Grade Securities and received in connection with an
Asset Sale made in accordance with Section 7.04 or any other disposition of
assets not constituting an Asset Sale;

 

58



--------------------------------------------------------------------------------

(5) any Investment existing on the Closing Date or made pursuant to binding
commitments in effect on the Closing Date, in each of the foregoing cases with
respect to any such Investment or binding commitment in effect on the Closing
Date in excess of $7.5 million, as set forth on Schedule 7.05, or an Investment
consisting of any extension, modification, replacement, renewal or reinvestment
of any Investment or binding commitment existing on the Closing Date; provided
that the amount of any such Investment or binding commitment may be increased
only (a) as required by the terms of such Investment or binding commitment as in
existence on the Closing Date (including as a result of the accrual or accretion
of interest or original issue discount or the issuance of pay-in-kind
securities) or (b) as otherwise permitted under this Agreement;

(6) any Investment acquired by the Borrower or any Restricted Subsidiary:

(a) in exchange for any other Investment, accounts receivable or indorsements
for collection or deposit held by the Borrower or any Restricted Subsidiary in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of, or settlement of delinquent accounts and disputes with or
judgments against, the issuer of such other Investment or accounts receivable
(including any trade creditor or customer);

(b) in satisfaction of judgments against other Persons;

(c) as a result of a foreclosure by the Borrower or any Restricted Subsidiary
with respect to any secured Investment or other transfer of title with respect
to any secured Investment in default; or

(d) as a result of the settlement, compromise or resolution of (i) litigation,
arbitration or other disputes or (ii) obligations of trade creditors or
customers that were incurred in the ordinary course of business or consistent
with industry practice of the Borrower or any Restricted Subsidiary, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer;

(7) Investments in connection with or as a result of Hedging Obligations
permitted under Section 7.02(b)(10);

(8) any Investment in a Similar Business taken together with all other
Investments made pursuant to this clause (8) that are at that time outstanding
not to exceed (as of the date such Investment is made) the greater of
(a) $18.5 million and (b) 20.0% of Consolidated EBITDA of the Borrower and the
Restricted Subsidiaries determined at the time of making of such Investment for
the most recently ended Test Period (calculated on a pro forma basis);

(9) Investments the payment for which consists of Equity Interests (other than
Disqualified Stock) of the Borrower or any Parent Company; provided that such
Equity Interests will not increase the amount available for Restricted Payments
under clause (3) of Section 7.05(a);

(10) (a) guarantees of Indebtedness permitted under Section 7.02, performance
guarantees and Contingent Obligations incurred in the ordinary course of
business or consistent with industry practice, and (b) the creation of Liens on
the assets of the Borrower or any Restricted Subsidiary in compliance with
Section 7.01;

(11) any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 7.07(b)
(except transactions described in clauses (2), (5), (9), (15) or (22) of such
Section);

(12) Investments consisting of purchases and acquisitions of inventory,
supplies, material, services, equipment or similar assets or the licensing or
contribution of intellectual property pursuant to joint marketing arrangements
with other Persons;

 

59



--------------------------------------------------------------------------------

(13) Investments, taken together with all other Investments made pursuant to
this clause (13) that are at that time outstanding, not to exceed (as of the
date such Investment is made) the greater of (i) $18.5 million and (ii) 20.0% of
Consolidated EBITDA of the Borrower and the Restricted Subsidiaries determined
at the time of making such Investment for the most recently ended Test Period
(calculated on a pro forma basis);

(14) [reserved];

(15) loans and advances to, or guarantees of Indebtedness of, officers,
directors, employees, consultants, independent contractors and members of
management in an aggregate outstanding amount not in excess of the greater of
(i) $2.5 million and (ii) 2.5% of Consolidated EBITDA of the Borrower and the
Restricted Subsidiaries determined at the time of making such Investment for the
most recently ended Test Period (calculated on a pro forma basis);

(16) loans and advances to employees, directors, officers, members of
management, independent contractors and consultants for business-related travel
expenses, moving expenses, payroll advances and other similar expenses or
payroll expenses, in each case incurred in the ordinary course of business or
consistent with past practice or consistent with industry practice or to future,
present and former employees, directors, officers, members of management,
independent contractors and consultants (and their Controlled Investment
Affiliates and Immediate Family Members) to fund such Person’s purchase of
Equity Interests of the Borrower or any Parent Company;

(17) advances, loans or extensions of trade credit or prepayments to suppliers
or loans or advances made to distributors, in each case, in the ordinary course
of business or consistent with past practice or consistent with industry
practice by the Borrower or any Restricted Subsidiary;

(18) any Investment in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business or consistent with industry practice;

(19) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business or consistent with industry practice;

(20) Investments made in the ordinary course of business or consistent with
industry practice in connection with obtaining, maintaining or renewing client
contracts and loans or advances made to distributors;

(21) Investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and workers compensation, performance and similar deposits
entered into as a result of the operations of the business in the ordinary
course of business or consistent with industry practice;

(22) the purchase or other acquisition of any Indebtedness of the Borrower or
any Restricted Subsidiary to the extent not otherwise prohibited hereunder;

(23) Investments in Unrestricted Subsidiaries or joint ventures, taken together
with all other Investments made pursuant to this clause (23) that are at that
time outstanding, without giving effect to the sale of an Unrestricted
Subsidiary or joint venture to the extent the proceeds of such sale do not
consist of, or have not been subsequently sold or transferred for, Cash
Equivalents or marketable securities, not to exceed (as of the date such
Investment is made) the greater of (i) $4.5 million and (ii) 5.0% of
Consolidated EBITDA of the Borrower and the Restricted Subsidiaries determined
at the time of making of such Investment for the most recently ended Test Period
(calculated on a pro forma basis);

 

60



--------------------------------------------------------------------------------

(24) Investments in the ordinary course of business or consistent with industry
practice consisting of Uniform Commercial Code Article 3 endorsements for
collection or deposit and Article 4 customary trade arrangements with customers;

(25) any Investment by any Captive Insurance Subsidiary in connection with its
provision of insurance to the Borrower or any of its Subsidiaries, which
Investment is made in the ordinary course of business or consistent with
industry practice of such Captive Insurance Subsidiary, or by reason of
applicable Law, rule, regulation or order, or that is required or approved by
any regulatory authority having jurisdiction over such Captive Insurance
Subsidiary or its business, as applicable;

(26) Investments made as part of, to effect or resulting from the Transactions
(including the Acquisition);

(27) Investments of assets relating to non-qualified deferred payment plans in
the ordinary course of business or consistent with industry practice;

(28) intercompany current liabilities owed to Unrestricted Subsidiaries or joint
ventures incurred in the ordinary course of business or consistent with industry
practice in connection with the cash management operations of the Borrower and
its Subsidiaries;

(29) acquisitions of obligations of one or more directors, officers or other
employees or consultants or independent contractors of any Parent Company, the
Borrower, or any Subsidiary of the Borrower in connection with such director’s,
officer’s, employee’s consultant’s or independent contractor’s acquisition of
Equity Interests of the Borrower or any direct or indirect parent of the
Borrower, to the extent no cash is actually advanced by the Borrower or any
Restricted Subsidiary to such directors, officers, employees, consultants or
independent contractors in connection with the acquisition of any such
obligations;

(30) Investments constituting promissory notes or other non-cash proceeds of
dispositions of assets to the extent permitted under Section 7.04;

(31) Investments resulting from pledges and deposits permitted pursuant to the
definition of “Permitted Liens”;

(32) loans and advances to any direct or indirect parent of the Borrower in lieu
of and not in excess of the amount of (after giving effect to any other loans,
advances or Restricted Payments in respect thereof) Restricted Payments to the
extent permitted to be made in cash to such parent in accordance with
Section 7.05 at such time, such Investment being treated for purposes of the
applicable clause of Section 7.05, including any limitations, as if a Restricted
Payment were made pursuant to such applicable clause;

(33) any Investments if on a pro forma basis after giving effect to such
Investment, the Total Net Leverage Ratio would be equal to or less than 2.50 to
1.00 as of the last day of the Test Period most recently ended; provided that at
the time of, and after giving effect to, any such Investment, no Event of
Default will have occurred and be continuing or would occur as a consequence
thereof; and

(34) Permitted Bond Hedge Transactions.

“Permitted Junior Priority Refinancing Debt” means secured Indebtedness incurred
by the Borrower and/or any Guarantor in the form of one or more series of junior
lien secured notes, bonds or debentures or junior lien secured loans (and, if
applicable, any Registered Equivalent Notes issued in exchange therefor);
provided that (i) such Indebtedness is secured by a Lien on all or a portion of
the Collateral on a junior priority basis to the Liens on Collateral securing
the First Lien Obligations under this Agreement and is not secured by

 

61



--------------------------------------------------------------------------------

any property or assets of the Borrower or any Restricted Subsidiary other than
the Collateral, (ii) such Indebtedness satisfies the applicable requirements set
forth in the provisos in the definition of “Credit Agreement Refinancing
Indebtedness,” (iii) the holders of such Indebtedness (or their Debt
Representative) and the Administrative Agent and/or the Collateral Agent shall
be party to an Intercreditor Agreement providing that the Liens on Collateral
securing such obligations shall rank junior to the Liens on Collateral securing
the First Lien Obligations under this Agreement, and (iv) such Indebtedness is
not at any time guaranteed by any Subsidiary of the Borrower other than
Subsidiaries that are Guarantors.

“Permitted Liens” means, with respect to any Person:

(1) Liens created pursuant to any Loan Document;

(2) Liens, pledges or deposits made in connection with:

(a) workers’ compensation laws, unemployment insurance, health, disability or
employee benefits or other social security laws or similar legislation or
regulations,

(b) insurance-related obligations (including in respect of deductibles,
self-insured retention amounts and premiums and adjustments thereto) or
indemnification obligations of (including obligations in respect of letters of
credit, bank guarantees or similar documents or instruments for the benefit of)
insurance carriers providing property, casualty or liability insurance or
otherwise supporting the payment of items set forth in the foregoing clause (a)
or

(c) bids, tenders, contracts, statutory obligations, surety, indemnity,
warranty, release, appeal or similar bonds, or with regard to other regulatory
requirements, completion guarantees, stay, customs and appeal bonds, performance
bonds, bankers’ acceptance facilities, and other obligations of like nature
(including those to secure health, safety and environmental obligations) (other
than for the payment of Indebtedness) or leases to which such Person is a party,
or deposits to secure public or statutory obligations of such Person or deposits
of cash, Cash Equivalents or U.S. government bonds to secure surety or appeal
bonds to which such Person is a party, or deposits as security for the payment
of rent, contested Taxes or import duties and obligations in respect of letters
of credit, bank guarantees or similar instruments that have been posted to
support the same, in each case incurred in the ordinary course of business or
consistent with industry practice;

(3) Liens imposed by law, such as landlords’, carriers’, warehousemen’s,
materialmen’s, repairmen’s, construction, mechanics’ or other similar Liens, or
landlord Liens specifically created by contract (a) for sums not yet overdue for
a period of more than sixty (60) days or, if more than sixty (60) days overdue,
are unfiled and no other action has been taken to enforce such Liens or
(b) being contested in good faith by appropriate actions or other Liens arising
out of or securing judgments or awards against such Person with respect to which
such Person will then be proceeding with an appeal or other proceedings for
review if such Liens are adequately bonded or adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP;

(4) Liens for Taxes, assessments or other governmental charges (a) not yet
overdue for more than thirty (30) days or (b) not yet payable or not subject to
penalties for nonpayment or which are being contested in good faith by
appropriate actions if adequate reserves with respect thereto are maintained on
the books of such Person in accordance with GAAP;

(5) Liens in favor of issuers of performance, surety, bid, indemnity, warranty,
release, appeal or similar bonds, instruments or obligations or with respect to
regulatory requirements or letters of credit or bankers acceptance issued, and
completion guarantees provided, in each case, pursuant to the request of and for
the account of such Person in the ordinary course of its business or consistent
with past practice or industry practice;

 

62



--------------------------------------------------------------------------------

(6) survey exceptions, encumbrances, ground leases, easements, restrictions,
protrusions, encroachments or reservations of, or rights of others for,
licenses, rights-of-way, servitudes, sewers, electric lines, drains, telegraph,
telephone and cable television lines and other similar purposes, or zoning,
building codes or other restrictions (including minor defects or irregularities
in title and similar encumbrances) as to the use of real properties or Liens
incidental to the conduct of the business of such Person or to the ownership of
its properties that were not incurred in connection with Indebtedness and that
do not in the aggregate materially impair their use in the operation of the
business of such Person and exceptions on Mortgage Policies insuring Liens
granted on Mortgaged Properties;

(7) Liens securing obligations in respect of Indebtedness, Disqualified Stock or
Preferred Stock permitted to be incurred pursuant to clauses (A) or (B) of the
definition of “Permitted Ratio Debt”, clauses (4), (13), (14)(a)(A), (14)(a)(B),
(15), (23), (31) or (32) of Section 7.02(b) or, with respect to assumed or
acquired Indebtedness, Disqualified Stock or Preferred Stock not incurred in
contemplation of the relevant investment or acquisition, clauses (14)(a)(A),
14(a)(B) or (14)(b) of Section 7.02(b); provided that:

(a) Liens securing obligations relating to any Indebtedness, Disqualified Stock
or Preferred Stock permitted to be incurred pursuant to such clause (13) relate
only to obligations relating to Refinancing Indebtedness that is secured by
Liens on the same assets as the assets securing the Refinanced Debt (as defined
in the definition of “Refinancing Indebtedness”), plus improvements, accessions,
proceeds or dividends or distributions in respect thereof and after-acquired
property (it being understood that individual financings provided by a
counterparty may be cross-collateralized to other financings of assets provided
by such counterparty or its affiliates), or serves to refund, refinance, extend,
replace, renew or defease Indebtedness, Disqualified Stock or Preferred Stock
incurred under clause (4), (12) or (13) of Section 7.02(b);

(b) Liens securing obligations relating to Indebtedness or Disqualified Stock
permitted to be incurred pursuant to such clause (23), (31) or (32) extend only
to the assets of Subsidiaries that are not Guarantors (and the Equity Interests
of such Subsidiaries that are not Guarantors);

(c) Liens securing obligations in respect of Indebtedness, Disqualified Stock or
Preferred Stock permitted to be incurred pursuant to such clause (4) extend only
to the assets so purchased, replaced, leased or improved and proceeds and
products thereof; provided, further, that individual financings of assets
provided by a counterparty may be cross-collateralized to other financings of
assets provided by such counterparty or its affiliates;

(d) If any such Liens on the Collateral secure Indebtedness for borrowed money
incurred pursuant to clauses (A) or (B) of the definition of “Permitted Ratio
Debt” or clause (14)(a)(A) or (14)(a)(B), at the election of the Borrower, such
Liens shall be subject to the applicable Intercreditor Agreement(s); and

(e) Liens securing obligations in respect of assumed or acquired Indebtedness,
Disqualified Stock or Preferred Stock not incurred in contemplation of the
relevant investment or acquisition permitted to be assumed pursuant to such
clause (14) are solely on acquired property or the assets of the acquired entity
(other than after acquired property that is (A) affixed or incorporated into the
property covered by such Lien, (B) subject to a Lien securing such Indebtedness,
the terms of which Indebtedness require or include a pledge of after acquired
property (it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition) and (C) the proceeds and products thereof); it being
understood that individual financings provided by a counterparty may be
cross-collateralized to other financings of assets provided by such counterparty
or its affiliates;

 

63



--------------------------------------------------------------------------------

(8) Liens existing, or provided for under binding contracts existing, on the
Closing Date (including Liens permitted to remain outstanding under the
Transaction Agreement) (provided that any such Lien securing obligations in an
aggregate amount on the Closing Date in excess of $7.5 million shall be set
forth on Schedule 7.01);

(9) Liens on property or shares of stock or other assets of a Person at the time
such Person becomes a Subsidiary; provided that such Liens are not created or
incurred in connection with, or in contemplation of, such other Person becoming
such a Subsidiary;

(10) Liens on property or other assets at the time the Borrower or a Restricted
Subsidiary acquired the property or such other assets, including any acquisition
by means of a merger, amalgamation or consolidation with or into the Borrower or
any Restricted Subsidiary (provided that such Liens are not created or incurred
in connection with, or in contemplation of, such acquisition, amalgamation,
merger or consolidation) and any replacement, extension or renewal of any such
Lien (to the extent the Indebtedness and other obligations secured by such
replacement, extension or renewal Liens are permitted by this Agreement);
provided that such replacement, extension or renewal Liens do not cover any
property other than the property that was subject to such Liens prior to such
replacement, extension or renewal; it being understood that individual
financings provided by a counterparty may be cross-collateralized to other
financings of assets provided by such counterparty or its affiliates;

(11) Liens securing obligations in respect of Indebtedness or other obligations
of a Restricted Subsidiary owing to the Borrower or another Restricted
Subsidiary permitted to be incurred in accordance with Section 7.02;

(12) Liens securing (x) Hedging Obligations and (y) obligations in respect of
Cash Management Services;

(13) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s accounts payable or similar obligations in respect
of bankers’ acceptances or letters of credit issued or created for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods;

(14) leases, subleases, licenses or sublicenses (or other agreement under which
the Borrower or any Restricted Subsidiary has granted rights to end users to
access and use the Borrower’s or any Restricted Subsidiary’s products,
technologies or services) (i) that do not either (a) materially interfere with
the business of the Borrower and its Restricted Subsidiaries, taken as a whole,
or (b) secure any Indebtedness and (ii) licenses or sublicenses granted by
Holdings or any of its Restricted Subsidiaries to customers in the ordinary
course of business;

(15) Liens arising from Uniform Commercial Code (or equivalent statutes)
financing statement filings regarding operating leases, consignments or accounts
entered into by the Borrower and its Restricted Subsidiaries in the ordinary
course of business or consistent with industry practice or purported Liens
evidenced by the filing of precautionary Uniform Commercial Code (or equivalent
statutes) financing statements or similar filings;

(16) Liens in favor of the Borrower or any Guarantor;

(17) Liens on equipment or vehicles of the Borrower or any Restricted Subsidiary
granted in the ordinary course of business or consistent with industry practice;

 

64



--------------------------------------------------------------------------------

(18) [reserved];

(19) Liens to secure any modification, refinancing, refunding, extension,
renewal or replacement (or successive modification, refinancing, refunding,
extensions, renewals or replacements) as a whole, or in part, of any
Indebtedness, Disqualified Stock or Preferred Stock secured by any Lien referred
to in clauses (6), (7), (8), (9), (10) or this clause (19) of this definition;
provided that: (a) such new Lien will be limited to all or part of the same
property that was subject to the original Lien (plus improvements, accessions,
proceeds or dividends or distributions in respect thereof and after-acquired
property) (it being understood that individual financings provided by a
counterparty may be cross-collateralized to other financings of assets provided
by such counterparty or its affiliates) and (b) the Indebtedness, Disqualified
Stock or Preferred Stock secured by such Lien at such time is not increased to
any amount greater than the sum of (i) the outstanding principal amount or, if
greater, committed amount of the Indebtedness, Disqualified Stock or Preferred
Stock described under such clauses (6), (7), (8), (9), (10) or this clause
(19) at the time the original Lien became a Permitted Lien hereunder, plus
(ii) any accrued and unpaid interest on the Indebtedness, any accrued and unpaid
dividends on the Preferred Stock, and any accrued and unpaid dividends on the
Disqualified Stock being so refinanced, extended, replaced, refunded, renewed or
defeased, plus (iii) the amount of any tender premium or penalty or premium
(including any make-whole premium) required to be paid under the terms of the
instrument or documents governing such refinanced Indebtedness, Preferred Stock
or Disqualified Stock and any defeasance costs and any fees and expenses
(including original issue discount, upfront fees, underwriting, arrangement and
similar fees) incurred in connection with the issuance of such new Indebtedness,
Preferred Stock or Disqualified Stock or the extension, replacement, refunding,
refinancing, renewal or defeasance of such refinanced Indebtedness, Preferred
Stock or Disqualified Stock;

(20) deposits made or other security provided to secure liability to insurance
brokers, carriers, underwriters or self-insurance arrangements, including Liens
on insurance policies and the proceeds thereof securing the financing of the
premiums with respect thereto;

(21) Liens securing obligations in an aggregate outstanding amount not to exceed
(as of the date any such Lien is incurred) the greater of (i) $14.0 million and
(ii) 15.0% of Consolidated EBITDA of the Borrower and the Restricted
Subsidiaries determined at the time of incurrence of such Lien for the most
recently ended Test Period (calculated on a pro forma basis), which, in the case
of any such Liens on the Collateral, at the election of the Borrower, shall be
subject to the applicable Intercreditor Agreement(s);

(22) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(23) (a) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business or consistent with
industry practice, (b) Liens arising out of conditional sale, title retention or
similar arrangements for the sale of goods in the ordinary course of business or
consistent with industry practice and (c) Liens arising by operation of law
under Article 2 of the Uniform Commercial Code;

(24) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(7);

(25) Liens (a) of a collection bank arising under Section 4-208 or 4-210 of the
Uniform Commercial Code on items in the course of collection, (b) attaching to
commodity trading accounts or other brokerage accounts incurred in the ordinary
course of business or consistent with industry practice and (c) in favor of
banking or other institutions or other electronic payment service providers
arising as a matter of law or under general terms and conditions encumbering
deposits or margin deposits or other funds maintained with such institution
(including the right of setoff) and that are within the general parameters
customary in the banking industry;

 

65



--------------------------------------------------------------------------------

(26) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under this Agreement; provided that such Liens do not
extend to assets other than those that are subject to such repurchase
agreements;

(27) Liens that are contractual rights of setoff (a) relating to the
establishment of depository relations with banks or other deposit-taking
financial institutions or other electronic payment service providers and not
given in connection with the issuance of Indebtedness, (b) relating to pooled
deposit or sweep accounts to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business or consistent with
industry practice of the Borrower or any Restricted Subsidiary or (c) relating
to purchase orders and other agreements entered into with customers of the
Borrower or any Restricted Subsidiary in the ordinary course of business or
consistent with industry practice;

(28) Liens on cash proceeds (as defined in Article 9 of the Uniform Commercial
Code) of assets sold that were subject to a Lien permitted hereunder;

(29) any encumbrance or restriction (including put, call arrangements, tag,
drag, right of first refusal and similar rights) with respect to Capital Stock
of any joint venture or similar arrangement pursuant to any joint venture or
similar agreement;

(30) Liens (a) on cash advances or cash earnest money deposits in favor of the
seller of any property to be acquired in an Investment permitted under this
Agreement to be applied against the purchase price for such Investment and
(b) consisting of a letter of intent or an agreement to sell, transfer, lease or
otherwise dispose of any property in a transaction permitted under Section 7.04;

(31) ground leases, subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Borrower or any of its
Subsidiaries are located;

(32) Liens in connection with any Sale-Leaseback Transaction(s);

(33) Liens on Capital Stock or other securities of an Unrestricted Subsidiary;

(34) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases or licenses entered into by the Borrower or any of the Restricted
Subsidiaries in the ordinary course of business or consistent with industry
practice;

(35) deposits of cash with the owner or lessor of premises leased and operated
by the Borrower or any of its Subsidiaries in the ordinary course of business or
consistent with industry practice of the Borrower and such Subsidiary to secure
the performance of the Borrower’s or such Subsidiary’s obligations under the
terms of the lease for such premises;

(36) rights of set-off, banker’s liens, netting arrangements and other Liens
arising by operation of law or by the terms of documents of banks or other
financial institutions in relation to the maintenance or administration of
deposit accounts, securities accounts, cash management arrangements or in
connection with the issuance of letters of credit, bank guarantees or other
similar instruments;

(37) Liens on cash and Cash Equivalents used to satisfy or discharge
Indebtedness; provided that such satisfaction or discharge is permitted under
this Agreement;

 

66



--------------------------------------------------------------------------------

(38) receipt of progress payments and advances from customers in the ordinary
course of business or consistent with industry practice to the extent the same
creates a Lien on the related inventory and proceeds thereof and Liens on
property or assets under construction arising from progress or partial payments
by a third party relating to such property or assets;

(39) Liens to secure obligations in respect of (a) Indebtedness, Disqualified
Stock or Preferred Stock permitted to be incurred pursuant to Section 7.02
(other than with respect to assumed or acquired Indebtedness, Disqualified Stock
or Preferred Stock not incurred in contemplation of the relevant investment or
acquisition under clause (14)(a)(A), (14)(a)(B) or (14)(b) of Section 7.02(b));
provided that after giving pro forma effect to the incurrence of the
then-proposed Indebtedness, Disqualified Stock or Preferred Stock (and without
netting any cash received from the incurrence of such proposed Indebtedness,
Disqualified Stock or Preferred Stock), (i) (x) if such Indebtedness,
Disqualified Stock or Preferred Stock is secured by Liens on the Collateral on a
pari passu basis with the Liens on the Collateral that secure the First Lien
Obligations (“Pari Passu Lien Debt”), the First Lien Net Leverage Ratio for the
Test Period most recently ended calculated on a pro forma basis after giving
effect to any such incurrence does not exceed 3.50 to 1.00 (including in
connection with an acquisition or other Investment permitted under this
Agreement) or (y) if such Indebtedness, Disqualified Stock or Preferred Stock is
either secured by Liens on the Collateral on a basis that is junior in priority
to the Liens on the Collateral (“Junior Lien Debt”) securing the First Lien
Obligations or secured by Liens on property that does not constitute Collateral,
in each case, the Secured Net Leverage Ratio for the Test Period most recently
ended calculated on a pro forma basis after giving effect to any such incurrence
does not exceed 4.00 to 1.00 (including in connection with an acquisition or
other Investment permitted under this Agreement) and (ii) such Liens described
in clauses (x) and (y) above on the Collateral are in each case subject to the
applicable Intercreditor Agreement(s) and (b) any Refinancing Indebtedness in
respect of Pari Passu Lien Debt, Junior Lien Debt or debt secured by Liens on
property that does not constitute Collateral;

(40) agreements to subordinate any interest of the Borrower or any Restricted
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the Borrower or any Restricted Subsidiary pursuant to an agreement
entered into in the ordinary course of business or consistent with industry
practice;

(41) Liens arising pursuant to Section 107(l) of the Comprehensive Environmental
Response, Compensation and Liability Act or similar provision of any
Environmental Law;

(42) Liens disclosed by any title insurance reports or policies delivered on or
prior to the Closing Date and any replacement, extension or renewal of any such
Lien (to the extent the Indebtedness and other obligations secured by such
replacement, extension or renewal Liens are permitted by this Agreement);
provided that such replacement, extension or renewal Liens do not cover any
property other than the property that was subject to such Liens prior to such
replacement, extension or renewal;

(43) rights reserved or vested in any Person by the terms of any lease, license,
franchise, grant or permit held by the Borrower or any of its Restricted
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof;

(44) restrictive covenants affecting the use to which real property may be put;
provided that the covenants are complied with;

(45) security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business or consistent with
industry practice;

 

67



--------------------------------------------------------------------------------

(46) zoning, building and other similar land use restrictions, including site
plan agreements, development agreements and contract zoning agreements;

(47) cash collateral securing obligations in respect of commercial Letters of
Credit issued under clause (2) of Section 7.02(b);

(48) Liens on all or any portion of the Collateral securing (i) Permitted
Incremental Equivalent Debt, (ii) Permitted Equal Priority Refinancing Debt or
(iii) Permitted Junior Priority Refinancing Debt, and, in each case, Liens
securing any Refinancing Indebtedness in respect thereof;

(49) (i) Liens on the assets of Restricted Subsidiaries that are not Loan
Parties (and the Equity Interests thereof) securing Indebtedness and/or other
obligations of such Restricted Subsidiaries or any other Restricted Subsidiaries
that are not Loan Parties that is permitted by Section 7.02 or otherwise not
prohibited by this Agreement, (ii) Liens on Equity Interests in joint ventures
(A) securing obligations of such joint venture or (B) pursuant to the relevant
joint venture agreement or arrangement and (iii) Liens on the assets of
Restricted Subsidiaries that are not Loan Parties (and the Equity Interests
thereof) securing Indebtedness of Foreign Subsidiaries;

(50) Liens on assets of Restricted Subsidiaries that are Foreign Subsidiaries
(and the Equity Interests thereof) (i) securing Indebtedness and other
obligations of such Foreign Subsidiaries or (ii) to the extent arising
mandatorily under applicable Law; and

(51) Liens on Escrowed Proceeds for the benefit of the related holders of debt
securities or other Indebtedness (or the underwriters, trustee, escrow agent or
arrangers thereof) or on cash set aside at the time of the incurrence of any
Indebtedness or government securities purchased with such cash, in either case
to the extent such cash or government securities prefund the payment of interest
on such Indebtedness and are held in an escrow account or similar arrangement to
be applied for such purpose.

For purposes of this definition, the term “Indebtedness” will be deemed to
include interest (including capitalized interest and/or interest paid in kind)
and other obligations payable on or with respect to such Indebtedness.

Any Liens incurred to refinance Liens incurred pursuant to clauses (8), (21) and
(39) above will be permitted to secure additional Indebtedness, Disqualified
Stock or Preferred Stock incurred to pay (I) any accrued and unpaid interest on
the associated Indebtedness, any accrued and unpaid dividends on the associated
Preferred Stock, and any accrued and unpaid dividends on the associated
Disqualified Stock being so refinanced, extended, replaced, refunded, renewed or
defeased and (II) the amount of any tender premium or penalty or premium
(including any make-whole premium) required to be paid under the terms of the
instrument or documents governing such associated refinanced Indebtedness,
Preferred Stock or Disqualified Stock and any defeasance costs and any fees and
expenses (including original issue discount, upfront fees or similar fees)
incurred in connection with the issuance of such new Indebtedness, Preferred
Stock or Disqualified Stock or the extension, replacement, refunding,
refinancing, renewal or defeasance of such associated refinanced Indebtedness,
Preferred Stock or Disqualified Stock (and with respect to associated
Indebtedness under Designated Commitments, including an amount equal to any
unutilized Designated Commitments being refinanced, extended, replaced,
refunded, renewed or defeased to the extent permanently terminated at the time
of incurrence of such Liens in connection with such Refinancing Indebtedness).

“Permitted Parent” means any direct or indirect parent of the Borrower that at
the time it became a parent of the Borrower was a Permitted Holder pursuant to
clause (1) of the definition thereof.

“Permitted Ratio Debt” has the meaning specified in Section 7.02(a).

 

68



--------------------------------------------------------------------------------

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower and/or the Guarantors in the form of one or more series of senior
unsecured notes, bonds or debentures or unsecured loans (and, if applicable, any
Registered Equivalent Notes issued in exchange therefor); provided that (i) such
Indebtedness satisfies the applicable requirements set forth in the provisos in
the definition of “Credit Agreement Refinancing Indebtedness” and (ii) such
Indebtedness is not at any time guaranteed by any Subsidiary of the Borrower
other than Subsidiaries that are Guarantors.

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on the Borrower’s
or a Parent Company’s common equity sold by the Borrower or a Parent Company
substantially concurrently with a related Permitted Bond Hedge Transaction.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established or maintained by
any Loan Party or, with respect to any such plan that is subject to Section 412
of the Code or Title IV of ERISA, any of their respective ERISA Affiliates.

“Platform” has the meaning specified in Section 6.02.

“Pledged Collateral” has the meaning specified in the Security Agreement.

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution or winding up.

“Previously Absent Financial Maintenance Covenant” means, at any time (x) any
financial maintenance covenant that is not contained in this Agreement at such
time and (y) any financial maintenance covenant, a corresponding version of
which is already contained in this Agreement at such time but with covenant
levels and component definitions (to the extent relating to such corresponding
version) in this Agreement that are less restrictive as to the Borrower and the
Restricted Subsidiaries than those in the applicable Incremental Amendment,
Refinancing Amendment, Extension Amendment or amendment in respect of
Replacement Loans or any documents relating to Credit Agreement Refinancing
Indebtedness, Permitted Incremental Equivalent Debt or Refinancing Indebtedness.

“Private-Side Information” means any information with respect to Holdings and
its Subsidiaries that is not Public-Side Information.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage), the numerator of which is the amount of the
Commitments (or, if the Revolving Commitments have terminated in full, Revolving
Exposure) and, if applicable and without duplication, Term Loans of such Lender
at such time and the denominator of which is the amount of the Aggregate
Commitments (or, if the Revolving Commitments have terminated in full, Revolving
Exposure) and, if applicable and without duplication, Term Loans at such time;
provided that when used with respect to (i) Commitments, Loans, interest and
fees under the Revolving Facility, “Pro Rata Share,” shall mean with respect to
any Lender such Lender’s Applicable Percentage and (ii) Commitments, Loans and
interest under any Term Facility, “Pro Rata Share,” shall mean, with respect to
each Lender at any time a fraction (expressed as a percentage), the numerator of
which is the amount of the Term Commitments and Term Loans of such Lender under
such Term Facility at such time and the denominator of which is the amount of
the aggregate Term Commitments and Term Loans under such Term Facility at such
time.

 

69



--------------------------------------------------------------------------------

“Projections” means the “Accel Financial Forecast” included in the Lender
Presentation dated October 2019.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Company Costs” means the initial costs relating to establishing
compliance with the Sarbanes-Oxley Act of 2002, as amended, and other expenses
arising out of or incidental to the Borrower’s or its Restricted Subsidiaries’
initial establishment of compliance with the obligations of a reporting company,
including costs, fees and expenses (including legal, accounting and other
professional fees) relating to compliance with provisions of the Securities Act
and the Exchange Act and costs relating to compliance with the provisions of the
Securities Act and the Exchange Act, as applicable to companies with equity or
debt securities held by the public, the rules of national securities exchange
companies with listed equity or debt securities, costs relating to investor
relations, shareholder meetings and reports to shareholders or debtholders,
directors’ and officers’ insurance and legal and other professional fees
(including auditors’ and accountants’ fees), listing fees, filing fees and
related costs and expenses associated with being a public company.

“Public Lender” has the meaning specified in Section 6.02.

“Public-Side Information” means information that does not constitute material
non-public information (within the meaning of United States federal and state
securities laws) with respect to Holdings, the Borrower or any of its
Subsidiaries or any of their respective securities.

“Purchase Money Obligations” means any Indebtedness incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets (other than Capital Stock), and whether acquired
through the direct acquisition of such property or assets, or otherwise.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10.0 million at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Stock.

“Qualified Proceeds” means the fair market value of assets that are used or
useful in, or Capital Stock of any Person engaged in, a Similar Business.

“Qualifying Lender” has the meaning specified in Section 2.05(1)(e)(D)(3).

“Quarterly Financial Statements” has the meaning assigned to such term in
Section 5.05(1)(a).

“Rating Agencies” means Moody’s and S&P, or if Moody’s or S&P (or both) does not
make a rating on the relevant obligations publicly available, a nationally
recognized statistical rating agency or agencies, as the case may be, selected
by the Borrower that will be substituted for Moody’s or S&P (or both), as the
case may be.

“Refinance” has the meaning assigned in the definition of “Refinancing
Indebtedness” and “Refinancing” and “Refinanced” have meanings correlative to
the foregoing.

 

70



--------------------------------------------------------------------------------

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Refinancing Indebtedness”.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Other
Loans or Other Commitments being incurred or provided pursuant thereto, in
accordance with Section 2.15.

“Refinancing Indebtedness” means (x) Indebtedness incurred by the Borrower or
any Restricted Subsidiary, (y) Disqualified Stock issued by the Borrower or any
Restricted Subsidiary or (z) Preferred Stock issued by any Restricted Subsidiary
which, in each case, serves to extend, replace, refund, refinance, renew or
defease (“Refinance”) any Indebtedness, Disqualified Stock or Preferred Stock,
in each case of the foregoing clauses (x), (y) and (z), including any
Refinancing Indebtedness, so long as:

(1) the principal amount (or accreted value, if applicable) of such new
Indebtedness, the amount of such new Preferred Stock or the liquidation
preference of such new Disqualified Stock does not exceed (a) the principal
amount of (or accreted value, if applicable) Indebtedness, the amount of
Preferred Stock or the liquidation preference of Disqualified Stock being so
extended, replaced, refunded, refinanced, renewed or defeased (such
Indebtedness, Disqualified Stock or Preferred Stock, the “Refinanced Debt”),
plus (b) any accrued and unpaid interest on, or any accrued and unpaid dividends
on, such Refinanced Debt, plus (c) the amount of any tender premium or penalty
or premium (including any make-whole premium) required to be paid under the
terms of the instrument or documents governing such Refinanced Debt and any
defeasance costs and any fees and expenses (including original issue discount,
upfront fees, underwriting, arrangement and similar fees) incurred in connection
with the issuance of such new Indebtedness, Preferred Stock or Disqualified
Stock or to Refinance such Refinanced Debt (such amounts in clauses (b) and (c),
the “Incremental Amounts”);

(2) such Refinancing Indebtedness (other than in the case of the Refinancing of
any Indebtedness assumed or acquired in connection with any Permitted
Acquisition, investment or similar transaction so long as not created in
contemplation thereof), has a:

(a) Weighted Average Life to Maturity at the time such Refinancing Indebtedness
is incurred that is not less than the remaining Weighted Average Life to
Maturity of the applicable Refinanced Debt; and

(b) final scheduled maturity date equal to or later than the final scheduled
maturity date of the Refinanced Debt (or, if earlier, the date that is 91 days
after the Latest Maturity Date of the Loans);

(3) to the extent such Refinancing Indebtedness Refinances (a) Indebtedness that
is contractually subordinated in right of payment to the Obligations (other than
such Indebtedness assumed or acquired in an acquisition or similar investment
and not created in contemplation thereof), unless such Refinancing constitutes a
Restricted Payment permitted by Section 7.05, such Refinancing Indebtedness is
junior to the Loans or the Guaranty thereof at least to the same extent as the
applicable Refinanced Debt, (b) Junior Lien Debt, such Refinancing Indebtedness
is (i) unsecured or (ii) secured by Liens that are subordinated to the Liens
that secure the Loans or the Guaranty thereof, in each case at least to the same
extent as the applicable Refinanced Debt or pursuant to an Intercreditor
Agreement, in each case, unless such Refinancing Indebtedness is secured by a
Lien that is not so subordinated that is permitted by Section 7.01, or
(c) Disqualified Stock or Preferred Stock, such Refinancing Indebtedness must be
Disqualified Stock or Preferred Stock, respectively;

 

71



--------------------------------------------------------------------------------

(4) such Refinancing Indebtedness shall not be guaranteed or borrowed by any
Person other than a Person that is so obligated in respect of the Refinanced
Debt being Refinanced; and

(5) such Refinancing Indebtedness shall not be secured by any assets or property
of Holdings, the Borrower or any Restricted Subsidiary that does not secure the
Refinanced Debt being Refinanced (plus improvements, accessions, proceeds or
dividends or distributions in respect thereof and after-acquired property); it
being understood and agreed that individual financings provided by a
counterparty may be cross-collateralized to other financings of assets provided
by such counterparty or its affiliates;

provided that Refinancing Indebtedness will not include:

(a) Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of the
Borrower that is not a Guarantor that refinances Indebtedness or Disqualified
Stock of the Borrower;

(b) Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of the
Borrower that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of a Guarantor; or

(c) Indebtedness or Disqualified Stock of the Borrower or Indebtedness,
Disqualified Stock or Preferred Stock of a Restricted Subsidiary that refinances
Indebtedness, Disqualified Stock or Preferred Stock of an Unrestricted
Subsidiary;

provided, further, that (x) clause (2) of this definition will not apply to any
Refinancing of any Indebtedness other than Indebtedness incurred under
clause (30) of Section 7.02(b) (including any successive Refinancings thereof
incurred under clause (13) of Section 7.02(b)) and any Junior Indebtedness
(other than Junior Indebtedness assumed or acquired in an investment or
acquisition and not created in contemplation thereof), Disqualified Stock and
Preferred Stock and (y) Refinancing Indebtedness may be incurred in the form of
a bridge or other interim credit facility intended to be Refinanced with
long-term indebtedness (and such bridge or other interim credit facility shall
be deemed to satisfy clause (2) of this definition so long as (x) such credit
facility includes customary “rollover” provisions and (y) assuming such credit
facility were to be extended pursuant to such “rollover” provisions, such
extended credit facility would comply with clause (2) of this definition).

“Refunding Capital Stock” has the meaning specified in Section 7.05(b)(2)(a).

“Register” has the meaning specified in Section 10.07(c).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Registration Statement” means the Form S-4 Registration Statement (Registration
No. 3333-233637) under the Securities Act of 1933 of TPG Pace Holdings Corp.,
filed originally on September 5, 2019, as amended by Amendment No. 1, filed with
the SEC by TPG Pace Holdings Corp. on October 7, 2019 and as amended by
Amendment No. 2, filed with the SEC by TPG Pace Holdings Corp. on October 24,
2019, and declared effective by the SEC on October 29, 2019.

“Rejection Notice” has the meaning specified in Section 2.05(2)(g).

“Related Business Assets” means assets (other than Cash Equivalents) used or
useful in a Similar Business; provided that any assets received by the Borrower
or a Restricted Subsidiary in exchange for assets transferred by the Borrower or
a Restricted Subsidiary will not be deemed to be Related Business Assets if they
consist of securities of a Person, unless upon receipt of the securities of such
Person, such Person is or would become a Restricted Subsidiary.

 

72



--------------------------------------------------------------------------------

“Related Indemnified Person” of an Indemnitee means (1) any controlling Person
or controlled Affiliate of such Indemnitee, (2) the respective directors,
officers, partners, employees, advisors, other representatives or successors or
permitted assigns of such Indemnitee or any of its controlling Persons or
controlled Affiliates and (3) the respective agents, trustees and other
representatives of such Indemnitee or any of its controlling Persons or
controlled Affiliates, in the case of this clause (3), acting at the
instructions of such Indemnitee, controlling Person or such controlled
Affiliate; provided that each reference to a controlled Affiliate or controlling
Person in this definition pertains to a controlled Affiliate or controlling
Person involved in the negotiation of this Agreement or the syndication of the
Facilities. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by agreement or otherwise.

“Related Person” means, with respect to any Person, (a) any Affiliate of such
Person, (b) the respective directors, officers, partners, employees, advisors,
agents, trustees and other representatives of such Person or any of its
Affiliates and (c) the successors and permitted assigns of such Person or any of
its Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into or
migration through the Environment.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Replaced Loans” has the meaning specified in Section 10.01(2).

“Replacement Amendment” has the meaning specified in Section 10.01(2).

“Replacement Loans” has the meaning specified in Section 10.01(2).

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Committed Loan Notice,
(b) with respect to an L/C Credit Extension, a L/C Application and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Additional Term Loan Lenders” means, as of any date of determination,
with respect to the Additional Term Loan Facility, Additional Term Loan Lenders
having more than 50% of the sum of (a) the Total Outstandings under the
Additional Term Loan Facility and (b) the aggregate unused Additional Term Loan
Commitments under the Additional Term Loan Facility; provided that the unused
Additional Term Loan Commitments of, and the portion of the Total Outstandings
under such Additional Term Loan Facility held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of the Required
Additional Term Loan Lenders; provided, further, that, to the same extent
specified in Section 10.07(i) with respect to any determination of Required
Additional Term Loan Lenders, the Additional Term Loans of any Affiliated Lender
shall in each case be excluded for purposes of making a determination of
Required Additional Term Loan Lenders unless the action in question affects such
Affiliated Lender in a disproportionately adverse manner than its effect on the
other Additional Term Loan Lenders.

 

73



--------------------------------------------------------------------------------

“Required Facility Lenders” means, as of any date of determination, with respect
to one or more Facilities, Lenders having more than 50% of the sum of (a) the
Total Outstandings under such Facility or Facilities (with the aggregate amount
of each Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans, as applicable, under such Facility or Facilities being
deemed “held” by such Lender for purposes of this definition) and (b) the
aggregate unused Commitments under such Facility or Facilities; provided that
the unused Commitments of, and the portion of the Total Outstandings under such
Facility or Facilities held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of the Required Facility
Lenders; provided, further, that, to the same extent specified in
Section 10.07(i) with respect to determination of Required Lenders, the Loans of
any Affiliated Lender shall in each case be excluded for purposes of making a
determination of Required Facility Lenders unless the action in question affects
such Affiliated Lender in a disproportionately adverse manner than its effect on
the other Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Commitments; provided that the unused Term Commitment and unused
Revolving Commitment of, and the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders; provided, further, that the Loans of any
Affiliated Lender shall in each case be excluded for purposes of making a
determination of Required Lenders unless the action in question affects such
Affiliated Lender in a disproportionately adverse manner than its effect on the
other Lenders.

“Responsible Officer” means, with respect to a Person, the chief executive
officer, chief operating officer, president, executive vice president, senior
vice president, vice president, chief financial officer, treasurer or assistant
treasurer or other similar officer or Person performing similar functions, of
such Person and, solely for purposes of notices given pursuant to Article II,
any other officer or employee of the applicable Loan Party so designated by any
of the foregoing officers in a notice to the Administrative Agent or any other
officer, employee or representative of the applicable Loan Party designated in
or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. With respect to any document delivered by a Loan Party on
the Closing Date, Responsible Officer includes any secretary or assistant
secretary of such Loan Party. Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. Unless otherwise specified,
all references herein to a “Responsible Officer” shall refer to a Responsible
Officer of the Borrower.

“Restricted Investment” means any Investment other than any Permitted
Investment(s).

“Restricted Payment” has the meaning specified in Section 7.05.

“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Borrower (including any Foreign Subsidiary) that is not then an Unrestricted
Subsidiary; provided that upon the occurrence of an Unrestricted Subsidiary
ceasing to be an Unrestricted Subsidiary, such Subsidiary will be included in
the definition of “Restricted Subsidiary”. Wherever the term “Restricted
Subsidiary” is used herein with respect to any Subsidiary of a referenced Person
that is not the Borrower, then it will be construed to mean a Person that would
be a Restricted Subsidiary of the Borrower on a pro forma basis following
consummation of one or a series of related transactions involving such
referenced Person and the Borrower (unless such transaction would include a
designation of a Subsidiary of such Person as an Unrestricted Subsidiary on a
pro forma basis in accordance with this Agreement).

 

74



--------------------------------------------------------------------------------

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period, made by each of the Revolving Lenders pursuant to
Section 2.01(2).

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(1) make Revolving Loans to the Borrower pursuant to Section 2.01(2) and
(2) purchase participations in L/C Obligations in respect of Letters of Credit
and purchase participations in Swing Line Loans in an aggregate principal amount
at any one time outstanding not to exceed the amount specified opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Commitment” or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate Revolving Commitments of all
Revolving Lenders as of the Closing Date is $100.0 million, as such amount may
be adjusted from time to time in accordance with the terms of this Agreement.

“Revolving Commitment Increase” has the meaning specified in Section 2.14(1).

“Revolving Exposure” means, as to each Revolving Lender, the sum of the amount
of the Outstanding Amount of such Revolving Lender’s Revolving Loans and its
Applicable Percentage of the amount of the L/C Obligations and Swing Line
Obligations at such time.

“Revolving Extension Request” has the meaning provided in Section 2.16(2).

“Revolving Extension Series” has the meaning provided in Section 2.16(2).

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Commitments at such time.

“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment at such time or, if Revolving Commitments have terminated, Revolving
Exposure.

“Revolving Loan” has the meaning specified in Section 2.01(2) and includes
Revolving Loans under the Closing Date Revolving Facility, Incremental Revolving
Loans, Other Revolving Loans and Loans made pursuant to Extended Revolving
Commitments.

“Revolving Note” means a promissory note of the Borrower payable to any
Revolving Lender or its registered assigns, in substantially the form of Exhibit
B-2 hereto, evidencing the aggregate Indebtedness of the Borrower to such
Revolving Lender resulting from the Revolving Loans made by such Revolving
Lender.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
to its rating agency business.

“Sale-Leaseback Transaction” means any arrangement providing for the leasing by
the Borrower or any Restricted Subsidiary of any real or tangible personal
property, which property has been or is to be sold or transferred by the
Borrower or such Restricted Subsidiary to a third Person in contemplation of
such leasing.

“Same Day Funds” means disbursements and payments in immediately available
funds.

“Sanctions” has the meaning specified in Section 5.17.

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

75



--------------------------------------------------------------------------------

“Secured Cash Management Agreement” means any Cash Management Agreement that is
(a) entered into by and between Holdings, the Borrower or any Restricted
Subsidiary and a Cash Management Bank and (b) designated in writing by the
Borrower to the Administrative Agent as a “Secured Cash Management Agreement”.

“Secured Hedge Agreement” means any Hedge Agreement that is (a) entered into by
and between any Loan Party or Restricted Subsidiary and any Hedge Bank and
(b) designated in writing by the Borrower to the Administrative Agent as a
“Secured Hedge Agreement” (it being understood that one notice with respect to a
Master Agreement may designate all transactions thereunder as being “Secured
Hedging Agreements”, without the need for separate notices for each individual
transaction thereunder).

“Secured Indebtedness” means any Indebtedness of the Borrower or any Restricted
Subsidiary secured by a Lien.

“Secured Net Leverage Ratio” means, with respect to any Test Period, the ratio
of (a) Consolidated Secured Debt outstanding as of the last day of such Test
Period, minus the Unrestricted Cash Amount on such last day to (b) Consolidated
EBITDA of the Borrower and the Restricted Subsidiaries for such Test Period, in
each case on a pro forma basis with such pro forma adjustments as are consistent
with Section 1.07.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each Issuing Bank, each Hedge Bank, each Cash Management
Bank, each Supplemental Administrative Agent and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 9.01(2) or 9.07.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Security Agreement” means, collectively, the Pledge and Security Agreement
executed by the Loan Parties and the Collateral Agent, substantially in the form
of Exhibit F, together with supplements or joinders thereto executed and
delivered pursuant to Section 6.11.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X of
the SEC, as such regulation is in effect on the Closing Date.

“Similar Business” means (1) any business conducted or proposed to be conducted
by the Borrower or any Restricted Subsidiary on the Closing Date or (2) any
business or other activities that are reasonably similar, ancillary, incidental,
complementary or related to (including non-core incidental businesses acquired
in connection with any Permitted Investment), or a reasonable extension,
development or expansion of, the businesses that the Borrower and its Restricted
Subsidiaries conduct or propose to conduct on the Closing Date.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Solicited Discount Proration” has the meaning specified in
Section 2.05(1)(e)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.05(1)(e)(D)(1).

 

76



--------------------------------------------------------------------------------

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section 2.05(1)(e)(D)
substantially in the form of Exhibit L.

“Solicited Discounted Prepayment Offer” means the written offer by each Lender,
substantially in the form of Exhibit O, submitted following the Administrative
Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.05(1)(e)(D)(1).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date:

(1) the fair value of the assets of such Person exceeds its debts and
liabilities, subordinated, contingent or otherwise,

(2) the present fair saleable value of the property of such Person is greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured,

(3) such Person is able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such liabilities become absolute and matured and

(4) such Person is not engaged in, and is not about to engage in, business for
which it has unreasonably small capital.

The amount of any contingent liability at any time shall be computed as the
amount that would reasonably be expected to become an actual and matured
liability.

“SPC” has the meaning specified in Section 10.07(g).

“SPAC Redemption” means any direct or indirect redemption by Buyer (and/or its
applicable successor) of the Equity Interests of Buyer on or prior to the
Closing Date.

“Specified Discount” has the meaning specified in Section 2.05(1)(e)(B)(1).

“Specified Discount Prepayment Amount” has the meaning specified in
Section 2.05(1)(e)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of the Borrower’s
Offer of Specified Discount Prepayment made pursuant to Section 2.05(1)(e)(B)
substantially in the form of Exhibit N.

“Specified Discount Prepayment Response” means the written response by each
Lender, substantially in the form of Exhibit P, to a Specified Discount
Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.05(1)(e)(B)(1).

“Specified Discount Proration” has the meaning specified in
Section 2.05(1)(e)(B)(3).

 

77



--------------------------------------------------------------------------------

“Specified Representations” means those representations and warranties made in
Sections 5.01(1) (with respect to the organizational existence of the Loan
Parties only), 5.01(2)(b), 5.01(4) (solely that the use of proceeds of the
Closing Date Loans on the Closing Date will not violate the FCPA or the USA
PATRIOT Act), 5.02(1), 5.02(2)(a), 5.04, 5.13, 5.16, the last sentence of
Section 5.17 (solely that the use of proceeds of the Closing Date Loans on the
Closing Date will not violate the USA PATRIOT Act or OFAC), and Section 5.18.

“Specified Transaction” means:

(1) solely for the purposes of determining the applicable cash balance, any
contribution of capital, including as a result of an Equity Offering, to the
Borrower in connection with an acquisition or Investment,

(2) any designation of operations or assets of the Borrower or a Restricted
Subsidiary as discontinued operations (as defined under GAAP) (provided that
operations or assets of the Borrower or a Restricted Subsidiary that are held
for sale or are subject to an agreement to dispose of such operations or assets
may, at the Borrower’s election (in its sole discretion), be designated as
discontinued operations under this clause (2) only when and to the extent such
operations are actually disposed of),

(3) any Permitted Acquisition, investment or other similar transaction, in each
case, that results in a Person becoming a Restricted Subsidiary,

(4) any designation of a Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary in compliance with this Agreement,

(5) any purchase or other acquisition of a business of any Person and/or assets
constituting a business unit, line of business or division of any Person,

(6) any Disposition (a) that results in a Restricted Subsidiary ceasing to be a
Subsidiary of the Borrower or (b) of a business, business unit, line of business
or division of the Borrower or a Restricted Subsidiary, in each case whether by
merger, amalgamation, consolidation or otherwise,

(7) any operational changes identified by the Borrower that have been made by
the Borrower or any Restricted Subsidiary during the Test Period,

(8) any borrowing of Incremental Loans or Permitted Incremental Equivalent Debt
(or establishment of Incremental Commitments), or

(9) any Restricted Payment or other transaction that by the terms of this
Agreement requires a financial ratio to be calculated on a pro forma basis.

“Specified Transaction Agreement Representations” means such of the
representations and warranties made with respect to the Company and its
Subsidiaries in the Transaction Agreement as are material to the interests of
the Lenders, but only to the extent that the Buyer (or its applicable
Affiliates) has the right (taking into account any applicable cure provisions)
to terminate its (or such Affiliates’) obligations under the Transaction
Agreement, or decline to consummate the Transaction (in each case, in accordance
with the terms thereof), as a result of a breach of such representations and
warranties.

“Sterling” means the lawful currency of the United Kingdom.

“Submitted Amount” has the meaning specified in Section 2.05(1)(e)(C)(1).

“Submitted Discount” has the meaning specified in Section 2.05(1)(e)(C)(1).

 

78



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person:

(1) any corporation, association or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50.0% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, members of management or trustees thereof, is at the time
of determination owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof;
and

(2) any partnership, joint venture, limited liability company or similar entity
of which:

(a) more than 50.0% of the capital accounts, distribution rights, total equity
and voting interests or general or limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership or otherwise; and

(b) such Person or any Restricted Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.

Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor” means any Subsidiary of the Borrower that (i) is party to
the Guaranty on the Closing Date as a Guarantor or (ii) becomes a Guarantor in
accordance with Section 6.11 hereof. On the Closing Date, the Subsidiary
Guarantors are as set forth on Schedule 1.01(1).

“Successor Borrower” has the meaning specified in Section 7.03(4).

“Successor Holdings” has the meaning specified in Section 7.03(5).

“Supplemental Administrative Agent” and “Supplemental Administrative Agents”
have the meanings specified in Section 9.15(1).

“Swap Obligation” has the meaning specified in the definition of “Excluded Swap
Obligation”.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the swing line facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Lender” means Capital One, National Association and/or (as the
context requires) any other Lender that becomes a Swing Line Lender in
accordance with Section 2.04(8), or any successor Swing Line Lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(1).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(2), which, if in writing, shall be substantially in the form of
Exhibit A-2, or such other form as approved by the Administrative Agent and the
Borrower (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent and the
Borrower), appropriately completed and signed by a Responsible Officer of the
Borrower.

 

79



--------------------------------------------------------------------------------

“Swing Line Note” means a promissory note of the Borrower payable to any Swing
Line Lender or its registered assigns, in substantially the form of Exhibit B-3,
evidencing the aggregate Indebtedness of the Borrower to the Swing Line Lender
resulting from the Swing Line Loans.

“Swing Line Obligations” means, as at any date of determination, the aggregate
Outstanding Amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10.0 million
and (b) the aggregate amount of the Revolving Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Commitments.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (including backup withholding) of any nature and
whatever called, imposed by any Governmental Authority, including any interest,
additions to tax and penalties applicable thereto.

“Tax and Trust Funds” means cash, Cash Equivalents or other assets that are
comprised solely of (a) funds used by payroll and payroll Taxes and other
employee benefit payments to or for the benefit of employees of Holdings, the
Borrower and/or any Subsidiary, (b) Taxes required to be collected, remitted or
withheld (including, federal and state withholding taxes (including the
employer’s share thereof)) in the ordinary course of business and (c) other
funds which any Loan Party holds in trust or as an escrow or fiduciary for
another Person which is not a Loan Party in the ordinary course of business.

“Tax Group” has the meaning specified in Section 7.05(b)(14)(b).

“Tax Indemnitee” has the meaning specified in Section 3.01(5).

“Term Borrowing” means a Borrowing of any Term Loans.

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
this Agreement and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment, (iii) a Refinancing Amendment,
(iv) an Extension Amendment or (v) an amendment in respect of Replacement Loans.
The initial amount of each Term Lender’s Term Commitment is specified on
Schedule 2.01 under the caption “Closing Date Term Loan Commitment”, “Additional
Term Loan Commitment” or, otherwise, in the Assignment and Assumption (or
Affiliated Lender Assignment and Assumption), Incremental Amendment, Refinancing
Amendment, Extension Amendment or amendment in respect of Replacement Loans
pursuant to which such Lender shall have assumed its Commitment, as the case may
be.

“Term Facility” means any Facility consisting of Term Loans of a single
Class and/or Term Commitments with respect to such Class of Term Loans.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loan” means any Closing Date Term Loan, Additional Term Loan, Incremental
Term Loan, Other Term Loan, Extended Term Loan or Replacement Loan, as the
context may require.

“Term Loan Extension Request” has the meaning provided in Section 2.16(1).

“Term Loan Extension Series” has the meaning provided in Section 2.16(1).

 

80



--------------------------------------------------------------------------------

“Term Loan Increase” has the meaning specified in Section 2.14(1).

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit B-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Terminal Operator License” means a video gaming terminal operator license
issued by the Illinois Gaming Board.

“Termination Conditions” means, collectively, (a) the payment in full of the
Obligations (other than (i) contingent indemnification obligations not then due
and (ii) Obligations under Secured Hedge Agreements not then due and owing and
Secured Cash Management Agreements) in accordance with Section 2.12(1) and
(b) the termination of the Commitments and the termination or expiration of all
Letters of Credit under this Agreement (unless the Outstanding Amount of the L/C
Obligations related thereto has been Cash Collateralized on terms reasonably
acceptable to the applicable Issuing Bank, backstopped by a letter of credit
reasonably satisfactory to the applicable Issuing Bank or deemed issued or
reissued under another agreement reasonably acceptable to the applicable Issuing
Bank).

“Terminal Operating Agreement” shall mean any written agreement entered into
with a Person providing for the right to install, maintain and operate slot
machines, video gaming terminals, video poker machines or other electronic
gaming devices at premises owned or operated by such Person.

“Test Period” in effect at any time means (x) for the purposes of the Financial
Covenants (other than for the purpose of determining pro forma compliance with
the Financial Covenants in connection with any Basket), the most recent period
of four consecutive fiscal quarters of the Borrower ended on or prior to such
time (taken as one accounting period) in respect of which, subject to
Section 1.07(1), financial statements for each quarter or fiscal year in such
period have been or are required to be delivered pursuant to Section 6.01(1) or
(2), as applicable and (y) for all other purposes in this Agreement, the most
recent period of four consecutive fiscal quarters of the Borrower ended on or
prior to such time (taken as one accounting period) in respect of which, subject
to Section 1.07(1), financial statements for each such quarter or fiscal year in
such period have been delivered pursuant to Section 6.01(1) or (2), as
applicable (it being understood that for purposes of determining pro forma
compliance with the Financial Covenants in connection with any Basket, if no
Test Period with an applicable level cited in the Financial Covenants has
passed, the applicable level shall be the level for the first Test Period cited
in the Financial Covenants with an indicated level); provided that, prior to the
first date that financial statements have been or are required to be delivered
pursuant to Section 6.01(1) or (2), the Test Period in effect shall be the
period of four consecutive full fiscal quarters of the Borrower ended on or
about June 30, 2019.

“Threshold Amount” means the greater of (x) $9.5 million and (y) 10.0% of
Consolidated EBITDA of the Borrower and the Restricted Subsidiaries for the most
recently ended Test Period (calculated on a pro forma basis).

“Total Assets” means, at any time, the total assets of the Borrower and the
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP, as shown on the then most recent balance sheet of the Borrower or such
other Person as may be available (as determined in good faith by the Borrower)
(and, in the case of any determination relating to any Specified Transaction, on
a pro forma basis including any property or assets being acquired in connection
therewith).

 

81



--------------------------------------------------------------------------------

“Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt outstanding as of the last day of such Test Period,
minus the Unrestricted Cash Amount on such last day to (b) Consolidated EBITDA
of the Borrower and the Restricted Subsidiaries for such Test Period, in each
case on a pro forma basis with such pro forma adjustments as are consistent with
Section 1.07.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and L/C
Obligations.

“Traded Securities” means any debt or equity securities issued pursuant to a
public offering or Rule 144A offering.

“Transaction Agreement” means the Transaction Agreement, dated as of June 13,
2019, by and among, inter alios, Buyer, the sellers party thereto and the
shareholder representative party thereto, as amended, modified and supplemented
from time to time.

“Transaction Consideration” means an amount equal to the total funds required to
consummate the Acquisition as set forth in the Transaction Agreement.

“Transaction Expenses” means any fees, expenses, costs or charges incurred or
paid by the Investors, any Parent Company, Holdings, the Borrower or any
Restricted Subsidiary in connection with the Transactions, including any
expenses in connection with hedging transactions, payments to officers,
employees and directors as change of control payments, severance payments,
special or retention bonuses and charges for repurchase or rollover of, or
modifications to, stock options or restricted stock.

“Transactions” means, collectively, the transactions contemplated by the
Transaction Agreement (as amended through the Closing Date) and transactions
related or incidental to, or in connection with, such transactions, the funding
of the Closing Date Loans, the Closing Date Refinancing and the Acquisition the
consummation of any SPAC Redemption and the payment of Transaction Expenses.

“Treasury Capital Stock” has the meaning assigned to such term in
Section 7.05(b)(2)(a).

“Trust Fund Account” means any account containing cash and Cash Equivalents
consisting solely of Tax and Trust Funds.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code or any
successor provision thereof as the same may from time to time be in effect in
the State of New York or the Uniform Commercial Code or any successor provision
thereof (or similar code or statute) of another jurisdiction, to the extent it
may apply to the creation, perfection or priority of any Lien on or otherwise
with regard to any item or items of Collateral (including any restrictions on
assignment related thereto).

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning specified in
Section 3.01(3)(b)(iii).

 

82



--------------------------------------------------------------------------------

“Unreimbursed Amount” has the meaning specified in Section 2.03(3)(a).

“Unrestricted Cash Amount” means, on any date of determination, an amount equal
to the greater of (a)(i) cash and Cash Equivalents of the Borrower and the
Restricted Subsidiaries that (x) would not appear as “restricted” on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries or
(y) are restricted in favor of the Facilities (which may also secure other
Indebtedness secured by a pari passu or junior Lien basis with the Facilities);
provided that the amount described in this clause (a)(i) shall include Vault
Cash in an amount of up to $75,000 per individual operating location and/or VGT
Location minus (ii) $25.0 million and (b) zero.

“Unrestricted Subsidiary” means:

(1) each Subsidiary of the Borrower which at the time of determination is an
Unrestricted Subsidiary (as designated by the Borrower, as provided below); and

(2) each Subsidiary of an Unrestricted Subsidiary.

The Borrower may designate:

(a) any Subsidiary of the Borrower (including any existing Subsidiary and any
newly acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary
unless such Subsidiary or any of its Subsidiaries owns any Equity Interests or
Indebtedness of, or owns or holds any Lien on, any property of, the Borrower or
any Subsidiary (other than solely any Subsidiary of the Subsidiary to be so
designated); provided that (i) such designation shall be deemed an Investment,
(ii) each of (x) the Subsidiary to be so designated and (y) its Subsidiaries has
not, at the time of designation, and does not thereafter, create, incur, issue,
assume, guarantee or otherwise become directly or indirectly liable with respect
to any Indebtedness pursuant to which the lender has recourse to any of the
assets of the Borrower or any Restricted Subsidiary (other than Equity Interests
in an Unrestricted Subsidiary), (iii) at the time of such designation and
immediately after giving pro forma effect thereto, no Event of Default will have
occurred and be continuing or would occur as a consequence thereof and
(iv) after giving pro forma effect to such designation, the Borrower is in
compliance with the Financial Covenants calculated on a pro forma basis for the
most recently ended Test Period; and

(b) any Unrestricted Subsidiary to be a Restricted Subsidiary; provided that at
the time of such designation and immediately after giving pro forma effect
thereto, no Event of Default will have occurred and be continuing or would occur
as a consequence thereof.

Any such designation by the Borrower will be notified by the Borrower to the
Administrative Agent (in the case of clause (a) above, by promptly filing with
the Administrative Agent an Officer’s Certificate certifying that such
designation complied with clause (a) above). The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Indebtedness and Liens of such Subsidiary existing at
such time.

“U.S. Lender” means any Lender that is not a Foreign Lender.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Public Law No. 107-56 (signed into law October 26, 2001)), as
amended or modified from time to time.

“Vault Cash” means any cash that is (a) maintained in any video game terminal,
redemption machine and/or any cash cartridge associated therewith, (b) in any
locked cash cartridge while in transit between operating locations of the
Borrower and/or any Restricted Subsidiary and/or any video game terminal
location and/or (c) in any cash vault at any operating location of the Borrower
and/or any Restricted Subsidiary.

 

83



--------------------------------------------------------------------------------

“VGT Location” means, collectively, each location at which any video game
terminal or redemption machine is located.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing:

(1) the sum of the products of the number of years (calculated to the nearest
one-twenty-fifth) from the date of determination to the date of each successive
scheduled principal payment of such Indebtedness or redemption or similar
payment with respect to such Disqualified Stock or Preferred Stock, multiplied
by the amount of such payment, by

(2) the sum of all such payments;

provided that for purposes of determining the Weighted Average Life to Maturity
of any Indebtedness (the “Applicable Indebtedness”), the effects of any
amortization or prepayments made on such Applicable Indebtedness prior to the
date of such determination will be disregarded.

“wholly owned” means, with respect to any Subsidiary of any Person, a Subsidiary
of such Person one hundred percent (100%) of the outstanding Equity Interests of
which (other than (x) directors’ qualifying shares and (y) shares of Capital
Stock of Foreign Subsidiaries issued to foreign nationals as required by
applicable Law) is at the time owned by such Person or by one or more wholly
owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding U.S. Branch” means a U.S. branch of a non-U.S. bank treated as a
U.S. person for purposes of Treasury Regulations Section 1.1441-1 and described
in Treasury Regulations Section 1.1441-1(b)(2)(iv) that agrees, on IRS Form
W-8IMY or such other form prescribed by the Treasury or the IRS, to accept
responsibility for all U.S. federal income tax withholding and information
reporting with respect to payments made to the Administrative Agent for the
account of Lenders by or on behalf of any Loan Party under the Loan Documents.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” means the lawful currency of Japan.

SECTION 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(1) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(2) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

 

84



--------------------------------------------------------------------------------

(3) References in this Agreement to an Exhibit, Schedule, Article, Section,
Annex, clause or subclause refer (a) to the appropriate Exhibit or Schedule to,
or Article, Section, clause or subclause in this Agreement or (b) to the extent
such references are not present in this Agreement, to the Loan Document in which
such reference appears, in each case as such Exhibit, Schedule, Article,
Section, Annex, clause or subclause may be amended or supplemented from time to
time.

(4) The term “including” is by way of example and not limitation.

(5) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(6) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(7) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(8) The word “or” is not intended to be exclusive unless expressly indicated
otherwise.

(9) For purposes hereof, unless otherwise specifically indicated, the term
“consolidated” with respect to any Person refers to such Person consolidated
with its Restricted Subsidiaries and excludes from such consolidation any
Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an Affiliate
of such Person.

(10) Each reference in the Loan Documents with respect to the priority of Liens
shall be determined without regard to the control of applicable remedies, in
each case, unless otherwise expressly stated in the Loan Documents in respect
thereof.

SECTION 1.03 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.
Notwithstanding any other provision contained herein, (i) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of Holdings, the Borrower or any of its Subsidiaries at “fair
value,” as defined therein and (ii) unless the Borrower has requested an
amendment pursuant to the second paragraph of the definition of “GAAP” with
respect to the treatment of operating leases and Capitalized Lease Obligations
under GAAP (or IFRS) and until such amendment has become effective, all
obligations of any Person that are or would have been treated as operating
leases for purposes of GAAP prior to the issuance by the Financial Accounting
Standards Board on February 25, 2016 of an Accounting Standards Update (the
“ASU”) shall continue to be accounted for as operating leases for purposes of
all financial definitions and calculations for purpose of this Agreement
(whether or not such operating lease obligations were in effect on such date)
notwithstanding the fact that such obligations are required in accordance with
the ASU (on a prospective or retroactive basis or otherwise) to be treated as
Capitalized Lease Obligations in the financial statements to be delivered
pursuant to Section 6.01.

SECTION 1.04 Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

 

85



--------------------------------------------------------------------------------

SECTION 1.05 References to Agreements, Laws, etc. Unless otherwise expressly
provided herein, (1) references to Organizational Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (2) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.06 Times of Day and Timing of Payment and Performance. Unless
otherwise specified, (1) all references herein to times of day shall be
references to New York time (daylight or standard, as applicable) and (2) when
the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of “Interest Period”) or performance shall extend to the immediately
succeeding Business Day.

SECTION 1.07 Pro Forma and Other Calculations.

(1) Notwithstanding anything to the contrary herein, financial ratios and tests,
including the First Lien Net Leverage Ratio, the Secured Net Leverage Ratio, the
Total Net Leverage Ratio and the Fixed Charge Coverage Ratio shall be calculated
in the manner prescribed by this Section 1.07; provided that notwithstanding
anything to the contrary in clauses (2), (3), (4) or (5) of this Section 1.07,
when calculating the First Lien Net Leverage Ratio for purposes of (a) the
definition of “Applicable Rate”, the definition of “Additional Term Loan
Commitment Fee Rate” and (b) the Financial Covenants (other than for the purpose
of determining pro forma compliance with the Financial Covenants), the events
described in this Section 1.07 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.

(2) For purposes of calculating any financial ratio or test (or Consolidated
EBITDA or Total Assets), Specified Transactions (and, subject to clause
(4) below, the incurrence or repayment of any Indebtedness in connection
therewith) that have been made (a) during the applicable Test Period or
(b) subsequent to such Test Period and prior to or simultaneously with the event
for which the calculation of any such ratio is made shall be calculated on a pro
forma basis assuming that all such Specified Transactions (and any increase or
decrease in Consolidated EBITDA and the component financial definitions used
therein attributable to any Specified Transaction) had occurred on the first day
of the applicable Test Period (or, in the case of Total Assets, on the last day
of the applicable Test Period). If since the beginning of any applicable Test
Period any Person that subsequently became a Restricted Subsidiary or was
merged, amalgamated or consolidated with or into the Borrower or any Restricted
Subsidiary since the beginning of such Test Period shall have made any Specified
Transaction that would have required adjustment pursuant to this Section 1.07,
then such financial ratio or test (or Consolidated EBITDA or Total Assets) shall
be calculated to give pro forma effect thereto in accordance with this
Section 1.07; provided that with respect to any pro forma calculations to be
made in connection with any acquisition or investment in respect of which
financial statements for the relevant target are not available for the same Test
Period for which internal financial statements of the Borrower are available,
the Borrower shall determine such pro forma calculations on the basis of the
available financial statements (even if for differing periods) or such other
basis as determined on a commercially reasonable basis by the Borrower.

(3) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a Financial Officer of the
Borrower and may include, for the avoidance of doubt, the amount of “run-rate”
cost savings, operating expense reductions and synergies projected by the
Borrower in good faith to result from, or relating to, any Specified Transaction
(including the Transactions and, for the avoidance of doubt, acquisitions and
investments occurring prior to the Closing Date) which is being given pro forma
effect that have been realized or are expected to be realized and for which the
actions necessary

 

86



--------------------------------------------------------------------------------

to realize such cost savings, operating expense reductions and synergies are
taken, committed to be taken or with respect to which substantial steps have
been taken or are expected to be taken (in the good faith determination of the
Borrower) (calculated on a pro forma basis as though such cost savings,
operating expense reductions and synergies had been realized on the first day of
such period and as if such cost savings, operating expense reductions and
synergies were realized during the entirety of such period and “run-rate” means
the full recurring benefit for a period that is associated with any action
taken, committed to be taken or with respect to which substantial steps have
been taken or are expected to be taken (including any savings expected to result
from the elimination of a public target’s compliance costs with public company
requirements), whether prior to or following the Closing Date, net of the amount
of actual benefits realized during such period from such actions, and any such
adjustments shall be included in the initial pro forma calculations of such
financial ratios or tests and during any subsequent Test Period in which the
effects thereof are expected to be realized) relating to such Specified
Transaction; provided that (a) such amounts are reasonably identifiable,
(b) such actions are taken, committed to be taken or with respect to which
substantial steps have been taken or are expected to be taken (in the good faith
determination of the Borrower) no later than eighteen (18) months after the date
of such Specified Transaction (or actions undertaken or implemented prior to the
consummation of such Specified Transaction), (c) no amounts shall be added to
the extent duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA (or any other components thereof), whether through a pro
forma adjustment or otherwise, with respect to such period and (d) any increase
in Consolidated EBITDA as a result of cost savings, operating expense reductions
and synergies pursuant to this Section 1.07(3) (other than in connection with
the Transactions) shall be subject to the limitation set forth in clause (l)(y)
of the definition of Consolidated EBITDA.

(4) In the event that (a) the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees), issues or repays (including by
redemption, repurchase, repayment, retirement, discharge, defeasance or
extinguishment) any Indebtedness (other than Indebtedness incurred or repaid
under any revolving credit facility or line of credit unless such Indebtedness
has been permanently repaid and not replaced and, for the avoidance of doubt, in
the event an item of Indebtedness, Disqualified Stock or Preferred Stock (or any
portion thereof) is incurred or issued, any Lien is incurred or other
transaction is undertaken in reliance on a ratio Basket based on the Fixed
Charge Coverage Ratio, the First Lien Net Leverage Ratio, the Secured Net
Leverage Ratio and/or the Total Net Leverage Ratio, such ratio(s) shall be
calculated without regard to the incurrence of any Indebtedness under any
revolving facility in connection therewith), (b) the Borrower or any Restricted
Subsidiary issues, repurchases or redeems Disqualified Stock, (c) any Restricted
Subsidiary issues, repurchases or redeems Preferred Stock or (d) the Borrower or
any Restricted Subsidiary establishes or eliminates any Designated Commitments,
in each case included in the calculations of any financial ratio or test (and,
in each case of the foregoing clauses (a) and (d), any Lien incurred in
connection therewith), (i) during the applicable Test Period or (ii) subsequent
to the end of the applicable Test Period and prior to or simultaneously with the
event for which the calculation of any such ratio is made, then such financial
ratio or test shall be calculated giving pro forma effect to such incurrence,
issuance, repayment or redemption of Indebtedness, issuance, repurchase or
redemption of Disqualified Stock or Preferred Stock, or establishment or
elimination of any Designated Commitments, in each case to the extent required,
as if the same had occurred on the last day of the applicable Test Period
(except in the case of the Fixed Charge Coverage Ratio (or similar ratio), in
which case such incurrence, issuance, repayment or redemption of Indebtedness,
issuance, repurchase or redemption of Disqualified Stock or Preferred Stock, or
establishment or elimination of any Designated Commitments, in each case will be
given effect, as if the same had occurred on the first day of the applicable
Test Period) and, in the case of Indebtedness for all purposes as if such
Indebtedness in the full amount of any undrawn Designated Commitments had been
incurred thereunder throughout such period.

(5) If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of the event for which the calculation of the Fixed
Charge Coverage Ratio is made had been the applicable rate for the entire period
(taking into account any interest hedging arrangements applicable to such
Indebtedness). Interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a Financial Officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

 

87



--------------------------------------------------------------------------------

Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate shall be determined to have been based upon the rate
actually chosen, or if none, then based upon such optional rate chosen as the
Borrower or applicable Restricted Subsidiary may designate.

(6) Notwithstanding anything to the contrary in this Section 1.07 or in any
classification under GAAP of any Person, business, assets or operations in
respect of which a definitive agreement for the disposition thereof has been
entered into, at the election of the Borrower, no pro forma effect shall be
given to any discontinued operations (and the Consolidated EBITDA attributable
to any such Person, business, assets or operations shall not be excluded for any
purposes hereunder) until such disposition shall have been consummated.

(7) Any determination of Total Assets shall be made by reference to the last day
of the Test Period most recently ended for which internal financial statements
of the Borrower are available (as determined in good faith by the Borrower) on
or prior to the relevant date of determination.

(8) Notwithstanding anything in this Agreement or any Loan Document to the
contrary, in the event any Lien, Indebtedness (including any Incremental Loans,
Incremental Commitments, Permitted Incremental Equivalent Debt, Other Loans or
Other Commitments), Disqualified Stock, Preferred Stock, Asset Sale, Investment,
Restricted Payment, or other transaction, action, judgment or amount incurred
under any provision in this Agreement or any other Loan Document (or any of the
foregoing in concurrent transactions, a single transaction or a series of
related transactions) meets the criteria of one or more than one of the
categories of Baskets under this Agreement within the same covenant (including
within any defined terms), including any Fixed Basket or Non-Fixed Basket, as
applicable, the Borrower shall be permitted, in its sole discretion, to divide
and classify and to later, at any time and from time to time, re-divide and
re-classify (including to re-classify utilization of any Fixed Basket as being
incurred under any Non-Fixed Basket or other Fixed Basket or utilization of any
Non-Fixed Basket as being incurred under any Fixed Basket or other Non-Fixed
Basket) on one or more occasions (based on circumstances existing on the date of
any such re-division and re-classification) any such Lien, Indebtedness,
Disqualified Stock, Preferred Stock, Asset Sale, Investment, Restricted Payment,
or other transaction, action, judgment or amount, in whole or in part, among one
or more than one applicable Baskets under this Agreement (in the case of
re-classification or re-division, so long as the amount so re-classified or
re-divided is permitted at the time of such re-classification or re-division to
be incurred pursuant to the applicable Basket into which such amount is
re-classified or re-divided at such time (and not the Basket from which such
amount is re-divided or re-classified)). For the avoidance of doubt, the amount
of any Lien, Indebtedness, Disqualified Stock, Preferred Stock, Asset Sale,
Investment, Restricted Payment or other transaction, action, judgment or amount
that shall be allocated to each such Basket shall be determined by the Borrower
at the time of such division, classification, re-division or re-classification,
as applicable. If any Lien, Indebtedness (including any Incremental Loans,
Incremental Commitments, Permitted Incremental Equivalent Debt, Other Loans or
Other Commitments), Disqualified Stock, Preferred Stock, Asset Sale, Investment,
Restricted Payment, or other transaction, action, judgment or amount incurred
under any provision in this Agreement or any other Loan Document (or any portion
of the foregoing) previously divided and classified (or re-divided and
re-classified) as set forth above under any Fixed Basket, could subsequently be
re-divided and re-classified under a Non-Fixed Basket within the same covenant,
such re-division and re-classification shall be deemed to occur automatically,
in each case, unless otherwise elected by the Borrower. Notwithstanding the
foregoing, any Indebtedness incurred under this Agreement (including on the
Closing Date) will, at all times, be classified as being incurred under
Section 7.02(b)(1) (including on the Closing Date) and may not be re-classified.
For all purposes hereunder, (x) “Fixed Basket” shall mean any Basket that is
subject to a fixed-dollar limit (including Baskets based on a percentage of
Consolidated EBITDA or total assets) and (y) “Non-Fixed Basket” shall mean any
Basket that is subject to compliance with a financial ratio or test (including
the Fixed Charge Coverage Ratio, the First Lien Net Leverage Ratio, the Secured
Net Leverage Ratio or the Total Net Leverage Ratio) (any such ratio or test, a
“Financial Incurrence Test”).

 

88



--------------------------------------------------------------------------------

(9) Notwithstanding anything in this Agreement or any Loan Document to the
contrary, in calculating any Non-Fixed Basket, any amounts incurred, or
transactions entered into or consummated, in reliance on a Fixed Basket
(including the Free and Clear Incremental Amount) under Section 7.01,
Section 7.02, Section 7.05 (only in respect of Restricted Investments) and/or
the definition of “Permitted Investment” in a concurrent transaction, a single
transaction or a series of related transactions with the amount incurred, or
transaction entered into or consummated, under an applicable Non-Fixed Basket
within the same covenant shall be disregarded in the calculation of such
Non-Fixed Basket; provided that full pro forma effect shall be given to all
applicable and related transactions (including the use of proceeds of all
applicable Indebtedness incurred and any repayments, repurchases and redemptions
of Indebtedness) and all other adjustments as to which pro forma effect may be
given under this Section 1.07.

(10) If any Lien, Indebtedness, Disqualified Stock, Preferred Stock, Asset Sale,
Investment, Restricted Payment, or other transaction, action, judgment or amount
(any of the foregoing in concurrent transactions, a single transaction or a
series of related transactions) is incurred, issued, taken or consummated in
reliance on categories of Baskets measured by reference to a percentage of
Consolidated EBITDA, and any Lien, Indebtedness, Disqualified Stock, Preferred
Stock, Asset Sale, Investment, Restricted Payment, or other transaction, action,
judgment or amount (including in connection with refinancing thereof) would
subsequently exceed the applicable percentage of Consolidated EBITDA if
calculated based on the Consolidated EBITDA on a later date (including the date
of any refinancing or re-classification), such percentage of Consolidated EBITDA
will not be deemed to be exceeded (so long as, in the case of refinancing any
Indebtedness, Disqualified Stock or Preferred Stock (and any related Lien), the
principal amount or the liquidation preference of such newly incurred or issued
Indebtedness, Disqualified Stock or Preferred Stock does not exceed the maximum
principal amount, liquidation preference or amount of Refinancing Indebtedness
in respect of the Indebtedness, Disqualified Stock or Preferred Stock being
refinanced, extended, replaced, refunded, renewed or defeased).

(11) Notwithstanding anything in this Agreement or any Loan Document to the
contrary, when (a) calculating any applicable Financial Incurrence Test, or
availability under any Basket, in connection with the consummation of any
Limited Condition Transaction, the incurrence of any Indebtedness or the
consummation of any other transaction in connection with a Limited Condition
Transaction and any actions or transactions related thereto (including for all
purposes under this clause (11), the making of acquisitions and investments, the
incurrence or issuance of Indebtedness (including the borrowing of any amount
under the Additional Term Loan Facility), Disqualified Stock or Preferred Stock
and the use of proceeds thereof, the incurrence of Liens, repayments of
Indebtedness, the making of Restricted Payments and/or the designation of a
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary), (b)
determining (x) compliance with any provision of this Agreement which requires
that no Default or Event of Default (or any type of Default or Event of Default)
has occurred, is continuing or would result therefrom, (y) compliance with any
provision of this Agreement which requires compliance with any representations
and warranties set forth or referenced herein or (z) the satisfaction of any
other conditions, in each case under this clause (b), in connection with the
consummation of any Limited Condition Transaction, any incurrence or issuance of
Indebtedness (including the borrowing of any amount under the Additional Term
Loan Facility) or the consummation of any other transaction in connection with a
Limited Condition Transaction and any actions or transactions related thereto,
in each case under the foregoing clauses (a) and (b), the date of determination
of such Financial Incurrence Test, availability under any Basket or other
provisions, determination of whether any Default or Event of Default (or any
type of Default or Event of Default) has occurred, is continuing or would result
therefrom, determination of compliance with any representations or warranties or
the satisfaction of any other conditions shall, at the option of the Borrower
(in its sole discretion) (the Borrower’s election to exercise such option,
an “LCT Election,” which LCT Election may be in respect of one or more of
clauses (a), (b)(x), (b)(y) and (b)(z) above), be deemed to be (I) any of the
date the definitive agreements (or other relevant definitive documentation) for
such Limited Condition Transaction, Indebtedness or other transaction in
connection with such Limited Condition Transaction or action or transaction
related thereto, as applicable, are entered into (or, in the case of (X) any
redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness, the date on which notice with respect to such Limited Condition
Transactions is sent or (Y) any Restricted Payment in the form of share buybacks
and/or regularly scheduled dividends to shareholders, the date of the
declaration thereof) or (II) the

 

89



--------------------------------------------------------------------------------

time of funding of any of the applicable Indebtedness or consummation of such
Limited Condition Transaction or other transaction in connection therewith or
action or transaction related thereto (provided that, notwithstanding the LCT
Election made under the foregoing clauses (I) and (II), the Borrower may elect
(in its sole discretion) to re-determine one or more of clauses (a), (b)(x),
(b)(y) and (b)(z) above at the time of funding of any of the applicable
Indebtedness or consummation of such Limited Condition Transaction or other
transaction in connection therewith or action or transaction related thereto, so
long as any applicable determination of whether any Event of Default under
Section 8.01(1) or Section 8.01(6) is continuing shall also be made at such
time) (such date in clause (I) or (II), the “LCT Test Date”) and, subject to the
other provisions of this Section 1.07, if, after giving pro forma effect to the
Limited Condition Transaction, any Indebtedness or other transaction in
connection therewith and any actions or transactions related thereto and any
related pro forma adjustments, the Borrower or any of its Restricted
Subsidiaries would have been permitted to take such actions or consummate such
transactions on the relevant LCT Test Date in compliance with such Basket (and
any related requirements and conditions), such Basket (and any related
requirements and conditions) shall be deemed to have been complied with (or
satisfied) for all purposes; provided that (A) if financial statements for one
or more subsequent fiscal quarters shall have become available, the Borrower may
elect, in its sole discretion, to re-determine availability under Baskets on the
basis of such financial statements, in which case, such date of redetermination
shall thereafter be deemed to be the applicable LCT Test Date for purposes of
such Basket (provided that, if the Borrower elects to re-determine availability
under an applicable Basket under this clause (A), to the extent otherwise
required under the applicable Basket, the determination of whether any Event of
Default under Section 8.01(1) or Section 8.01(6) shall be continuing shall also
be made at such time), and (B) except as contemplated in the foregoing
clause (A), compliance with such Baskets (and any related requirements and
conditions) shall not be determined or tested at any time after the applicable
LCT Test Date for such Limited Condition Transaction, any Indebtedness or other
transaction incurred in connection therewith and any actions or transactions
related thereto.

(12) For the avoidance of doubt, if the Borrower has made an LCT Election,
(1) if any of the ratios, tests or baskets for which compliance was determined
or tested as of the LCT Test Date would at any time after the LCT Test Date have
been exceeded or otherwise failed to have been complied with as a result of
fluctuations in any such Financial Incurrence Test or Basket, including due to
fluctuations in EBITDA or total assets of the Borrower or the Person subject to
such Limited Condition Transaction, such baskets, tests or ratios will not be
deemed to have been exceeded or failed to have been complied with as a result of
such fluctuations, (2) other than as expressly set forth in clause (11), if any
related requirements and conditions (including as to the absence of any (or any
type of) continuing Default or Event of Default and satisfaction of any
representations and warranties) for which compliance or satisfaction was
determined or tested as of the LCT Test Date would at any time after the LCT
Test Date not have been complied with or satisfied (including due to the
occurrence or continuation of any Default or Event of Default or failure to
satisfy any representations and warranties), such requirements and conditions
will not be deemed to have been failed to be complied with or satisfied (and
such Default or Event of Default shall be deemed not to have occurred or be
continuing and such representations and warranties shall be deemed to have been
satisfied) and (3) in calculating the availability under any Financial
Incurrence Test or Basket in connection with any action or transaction following
the relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the date that the definitive
agreement or date for redemption, purchase or repayment specified in an
irrevocable notice or declaration for such Limited Condition Transaction is
terminated, expires or passes, as applicable, without consummation of such
Limited Condition Transaction, any such Financial Incurrence Test or Basket
shall be determined or tested giving pro forma effect to such Limited Condition
Transaction and any actions or transactions related thereto.

(13) It is understood and agreed that, until the Additional Term Loan Commitment
Termination Date, any calculation of the First Lien Net Leverage Ratio, the
Secured Net Leverage Ratio and/or the Total Net Leverage Ratio in connection
with the consummation of any transaction that requires compliance with a First
Lien Net Leverage Ratio test, Secured Net Leverage Ratio test and/or Total Net
Leverage Ratio test shall assume a full drawing of the then-available Additional
Term Loan Commitment; provided that that it is understood and agreed for the
avoidance of doubt that the foregoing rule shall not apply to any calculation of
the First Lien Net Leverage Ratio for purposes of the definitions of “Applicable
Rate”, “Applicable Additional Term Loan Commitment Fee Rate” and/or calculation
of compliance with the Financial Covenants (for purposes of Section 7.12
hereof).

 

90



--------------------------------------------------------------------------------

SECTION 1.08 Available Amount Transaction. If more than one action occurs on any
given date the permissibility of the taking of which is determined hereunder by
reference to the amount specified in clause (3) of Section 7.05(a) immediately
prior to the taking of such action, the permissibility of the taking of each
such action shall be determined independently and in no event may any two or
more such actions be treated as occurring simultaneously, i.e., each transaction
must be permitted under clause (3) of Section 7.05(a) as so calculated.

SECTION 1.09 Guaranties of Hedging Obligations. Notwithstanding anything else to
the contrary in any Loan Document, no non-Qualified ECP Guarantor shall be
required to guarantee or provide security for Excluded Swap Obligations, and any
reference in any Loan Document with respect to such non-Qualified ECP Guarantor
guaranteeing or providing security for the Obligations shall be deemed to be all
Obligations other than the Excluded Swap Obligations.

SECTION 1.10 Currency Generally.

(1) The Borrower shall determine in good faith the Dollar equivalent amount of
any utilization or other measurement denominated in a currency other than
Dollars for purposes of compliance with any Basket. For purposes of determining
compliance with any Basket under Article VII or VIII with respect to any amount
expressed in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of currency exchange occurring
after the time such Basket utilization occurs or other Basket measurement is
made (so long as such Basket utilization or other measurement, at the time
incurred, made or acquired, was permitted hereunder). Except with respect to any
ratio calculated under any Basket, any subsequent change in rates of currency
exchange with respect to any prior utilization or other measurement of a Basket
previously made in reliance on such Basket (as the same may have been
reallocated in accordance with this Agreement) shall be disregarded for purposes
of determining any unutilized portion under such Basket.

(2) For purposes of determining the First Lien Net Leverage Ratio, the Secured
Net Leverage Ratio and the Total Net Leverage Ratio, the amount of Indebtedness
and cash and Cash Equivalents shall reflect the currency translation effects,
determined in accordance with GAAP, of Hedging Obligations permitted hereunder
for currency exchange risks with respect to the applicable currency in effect on
the date of determination of the Dollar equivalent of such Indebtedness.

SECTION 1.11 Letters of Credit. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the maximum amount
available to be drawn under such Letter of Credit in effect at such time (not to
exceed the stated amount of such Letter of Credit in effect at such time after
giving effect to any automatic reductions or increases, as applicable, to such
stated amount pursuant to the terms of the applicable Letter of Credit after the
occurrence of any applicable condition (including the expiration of any
applicable period)).

SECTION 1.12 Effect of Benchmark Transition Event. Benchmark Replacement.
Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, upon the occurrence of a Benchmark Transition Event or an
Early Opt-in Election, as applicable, the Administrative Agent and the Borrower
may amend this Agreement to replace LIBOR with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower so long as the
Administrative Agent has not received, by such time, written notice from Lenders
comprising the Required Lenders of each Class (A) in the case of an amendment to
replace LIBOR with a Benchmark Replacement (other than Term SOFR), of objection
to such amendment or (B) in the case of an amendment to replace LIBOR with Term
SOFR, of objection to the Benchmark Replacement Adjustment. Any

 

91



--------------------------------------------------------------------------------

such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders of each Class have
delivered to the Administrative Agent written notice that such Required Lenders
accept such amendment. No replacement of LIBOR with a Benchmark Replacement
pursuant to this Section 1.12 will occur prior to the applicable Benchmark
Transition Start Date.

(2) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(3) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this
Section 1.12, including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 1.12.

(4) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for, conversion to or continuation of Eurodollar Rate Loans to be
made, converted or continued during any Benchmark Unavailability Period and,
failing that, the Borrower will be deemed to have converted any such request
into a request for a Borrowing of or conversion to Base Rate Loans. During any
Benchmark Unavailability Period, the component of the Base Rate based upon LIBOR
will not be used in any determination of the Base Rate.

(5) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto or the effect of any of the foregoing.

SECTION 1.13 Schedules. Notwithstanding anything to the contrary contained in
this Agreement, the Borrower shall be permitted to (1) amend and/or supplement
any Schedule attached to this Agreement and/or (2) add a new Schedule to this
Agreement to qualify any representation or warranty set forth in Article V
hereof by reference thereto, in each case, on or after the date hereof and on or
prior to the Closing Date to the extent that the relevant item or items
reflected on such amended, supplemented or new Schedule are permitted or not
restricted by the terms of the Transaction Agreement, as amended, modified or
supplemented from time to time.

SECTION 1.14 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under the Delaware Limited Liability
Company Act: (a) if any asset, right, obligation or liability of any Person
becomes the asset, right, obligation or liability of a different Person, it
shall be deemed to have been transferred from the original Person to the
subsequent Person and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.

 

92



--------------------------------------------------------------------------------

Article II

The Commitments and Borrowings

SECTION 2.01 The Loans.

(1) Term Borrowings. Subject to the terms and conditions set forth in
Section 4.01 hereof, each Term Lender with a Closing Date Term Loan Commitment
severally agrees to make to the Borrower on the Closing Date one or more Closing
Date Term Loans denominated in Dollars in an aggregate principal amount equal to
such Term Lender’s Closing Date Term Loan Commitment. Amounts borrowed under
this Section 2.01(1) and repaid or prepaid may not be reborrowed. The Closing
Date Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

(2) Revolving Borrowings. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make loans denominated in Dollars from
its applicable Lending Office (each such loan, a “Revolving Loan”) to the
Borrower from time to time, on any Business Day during the period from the
Closing Date until the Maturity Date, in an aggregate principal amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Commitment;
provided that after giving effect to any Revolving Borrowing, the aggregate
Outstanding Amount of the Revolving Loans of any Lender plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligation, plus, in
the case of each Lender other than the Swing Line Lender (in its capacity as
such), such Lender’s Applicable Percentage of the Outstanding Amount of all
Swing Line Loans, shall not exceed such Lender’s Revolving Commitment. Within
the limits of each Lender’s Revolving Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.01(2),
prepay under Section 2.05 and reborrow under this Section 2.01(2). Revolving
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

(3) Additional Term Loan Borrowings. Subject to the terms and conditions set
forth in Section 4.03 hereof, each Additional Term Loan Lender severally agrees
to make to the Borrower on and/or after the Closing Date and on or prior to the
Additional Term Loan Commitment Termination Date one or more (but not to exceed
four (4)) Additional Term Loans denominated in Dollars in an aggregate principal
amount not to exceed such Additional Term Lender’s Additional Term Loan
Commitment. Amounts borrowed under this Section 2.01(3) and repaid or prepaid
may not be reborrowed. The Additional Term Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

SECTION 2.02 Borrowings, Conversions and Continuations of Loans.

(1) Each Term Borrowing, each Revolving Borrowing, each conversion of Term Loans
or Revolving Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice, on
behalf of the Borrower, to the Administrative Agent (provided that the notice in
respect of the initial Credit Extension, or in connection with any Permitted
Acquisition or other transaction permitted under this Agreement, may be
conditioned on the closing of the Acquisition or such Permitted Acquisition or
other transaction, as applicable), which may be given by: (A) telephone or (B) a
Committed Loan Notice; provided that any telephonic notice by the Borrower must
be confirmed immediately by delivery to the Administrative Agent of a Committed
Loan Notice. Each such notice must be received by the Administrative Agent not
later than (a) 1:00 p.m., New York time, three (3) Business Days prior to the
requested date of any Borrowing or continuation of Eurodollar Rate Loans or any
conversion of Base Rate Loans to Eurodollar Rate Loans and (b) 11:30 a.m., New
York time, on the requested date of any Borrowing of Base Rate Loans or any
conversion of Eurodollar Rate Loans to Base Rate Loans; provided that the notice
referred to in subclause (a) above may be delivered not later than 11:00 a.m.,
New York time, one (1) Business Day prior to the Closing Date in the case of the
Closing Date Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(1) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Except as provided in Sections 2.14, 2.15
and 2.16, each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall

 

93



--------------------------------------------------------------------------------

be in a principal amount of $250,000 or a whole multiple amount of $250,000 in
excess thereof. Except as provided in Sections 2.03(3), 2.04(3), 2.14, 2.15 and
2.16, each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $250,000 or a whole multiple amount of $50,000 in excess thereof. Each
Committed Loan Notice (whether telephonic or written) shall specify:

(i) whether the Borrower is requesting a Term Borrowing, a Revolving Borrowing,
a conversion of Term Loans or Revolving Loans from one Type to the other or a
continuation of Eurodollar Rate Loans,

(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day),

(iii) the principal amount of Loans to be borrowed, converted or continued,

(iv) the Class and Type of Loans to be borrowed or to which existing Term Loans
or Revolving Loans are to be converted,

(v) if applicable, the duration of the Interest Period with respect thereto and

(vi) wire instructions of the account(s) to which funds are to be disbursed.

If the Borrower fails to specify a Type of Loan to be made in a Committed Loan
Notice, then the applicable Loans shall be made as Eurodollar Rate Loans with an
Interest Period of one (1) month. If the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
or continued as the same Type of Loan, which if a Eurodollar Rate Loan, shall
have a one-month Interest Period. Any such automatic continuation of Eurodollar
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one (1) month.

(2) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic continuation of Eurodollar Rate Loans or continuation of Loans
described in Section 2.02(1). In the case of each Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office not later than, in the
case of Borrowing on the Closing Date, 10:00 a.m., New York time, and otherwise
3:00 p.m., New York time, on the Business Day specified in the applicable
Committed Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4 for any Borrowing, the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (a) crediting the account(s) of the Borrower on
the books of the Administrative Agent with the amount of such funds or (b) wire
transfer of such funds, in each case in accordance with instructions provided by
the Borrower to (and reasonably acceptable to) the Administrative Agent;
provided that if on the date the Committed Loan Notice with respect to a
Borrowing under a Revolving Facility is given by the Borrower (other than with
respect to the Closing Date Revolving Borrowing), there are Swing Line Loans or
L/C Borrowings outstanding, then the proceeds of such Borrowing shall be
applied, first, to the payment in full of any such L/C Borrowing and second, to
the payment in full of any such Swing Line Loans, and third, to the Borrower as
provided above.

(3) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan unless the Borrower pays the amount due, if any, under Section 3.05 in
connection therewith. Upon the occurrence and during the continuation of an
Event of Default, the Administrative Agent at the direction of the Required
Facility Lenders under the applicable Facility may require by notice to the
Borrower that no Loans under such Facility may be converted to or continued as
Eurodollar Rate Loans.

 

94



--------------------------------------------------------------------------------

(4) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time when Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in the
Administrative Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(5) After giving effect to all Term Borrowings, all Revolving Borrowings, all
conversions of Term Loans or Revolving Loans from one Type to the other, and all
continuations of Term Loans or Revolving Loans as the same Type, there shall not
be more than eight (8) Interest Periods in effect unless otherwise agreed
between the Borrower and the Administrative Agent; provided that, after the
establishment of any new Class of Loans pursuant to an Incremental Amendment, a
Refinancing Amendment, an Extension Amendment or an amendment in respect of
Replacement Loans, the number of Interest Periods otherwise permitted by this
Section 2.02(5) shall increase by three (3) Interest Periods for each applicable
Class so established.

(6) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(7) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing, or, in the case of any Borrowing of Base
Rate Loans, prior to 1:30 p.m., New York time, on the date of such Borrowing,
that such Lender will not make available to the Administrative Agent such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such Borrowing, the Administrative Agent may assume that such
Lender has made such Pro Rata Share and such other applicable share available to
the Administrative Agent on the date of such Borrowing in accordance with
paragraph (2) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available, then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and the Borrower severally agrees to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent at (a) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (b) in the
case of such Lender, the Overnight Rate plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in accordance with
the foregoing. A certificate of the Administrative Agent submitted to any Lender
with respect to any amounts owing under this Section 2.02(7) shall be conclusive
in the absence of manifest error. If the Borrower and such Lender shall both pay
all or any portion of the principal amount in respect of such Borrowing or
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
Borrowing or interest paid by the Borrower for such period. If such Lender pays
its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

Notwithstanding the foregoing or anything to the contrary in the definition of
“Interest Period”, the initial Interest Period for each Borrowing of Additional
Term Loans may, at the election of the Borrower, end on the last day of the
Interest Period in effect for the Closing Date Term Loans outstanding
immediately prior to which such Borrowing of Additional Term Loans was funded,
and if the outstanding Closing Date Term Loans have more than one Interest
Period in effect, the initial Interest Periods for such Borrowing of Additional
Term Loans may, at the election of the Borrower, end on the last day of such
Interest Periods in effect (divided among such Interest Periods on a ratable
basis).

 

95



--------------------------------------------------------------------------------

SECTION 2.03 Letters of Credit.

(1) The Letter of Credit Commitments.

(a) Subject to the terms and conditions set forth herein, (i) each Issuing Bank
agrees, in reliance upon the agreements of the other Revolving Lenders set forth
in this Section 2.03, (A) from time to time on any Business Day during the
period from the Closing Date until the L/C Expiration Date, to issue Letters of
Credit denominated in Dollars for the account of Holdings (to the extent not
prohibited under Section 7.11), the Borrower or any of the Borrower’s Restricted
Subsidiaries (so long as the Borrower is a co-applicant and jointly and
severally liable thereunder) (provided that any such Letter of Credit may be for
the benefit of Holdings, the Borrower or any Subsidiary of the Borrower) and to
amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(2), and (B) to honor drawings under the Letters of Credit and
(ii) the Revolving Lenders severally agree to participate in Letters of Credit
issued pursuant to this Section 2.03; provided that no Issuing Bank shall be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and no Lender shall be obligated to participate in any Letter of Credit if as of
the date of such L/C Credit Extension, (x) the Revolving Exposure of any
Revolving Lender would exceed such Lender’s Revolving Commitment, (y) the
Outstanding Amount of the L/C Obligations would exceed the L/C Sublimit or
(z) the Outstanding Amount of the L/C Obligations with respect to Letters of
Credit issued by such Issuing Bank would exceed its L/C Commitment. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

(b) An Issuing Bank shall be under no obligation to issue any Letter of Credit
if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any Law applicable to such Issuing Bank or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or direct
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
(for which such Issuing Bank is not otherwise compensated hereunder);

(ii) subject to Section 2.03(2)(c), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless (A) each Appropriate Lender has approved of such expiration
date or (B) the Outstanding Amount of L/C Obligations in respect of such
requested Letter of Credit has been Cash Collateralized or back-stopped by a
letter of credit reasonably satisfactory to the applicable Issuing Bank;

(iii) the expiry date of such requested Letter of Credit would occur after the
L/C Expiration Date, unless (A) each Appropriate Lender has approved of such
expiration date or (B) the Outstanding Amount of L/C Obligations in respect of
such requested Letter of Credit has been Cash Collateralized or back-stopped by
a letter of credit reasonably satisfactory to the applicable Issuing Bank;

 

96



--------------------------------------------------------------------------------

(iv) the issuance of such Letter of Credit would violate any policies of such
Issuing Bank applicable to letters of credit generally; provided that no Issuing
Bank shall be required to issue commercial letters of credit without its
consent; or

(v) any Revolving Lender is at that time a Defaulting Lender, unless such
Issuing Bank has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such Issuing Bank (in its sole discretion) with the
Borrower or such Lender to eliminate such Issuing Bank’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(1)(d)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such Issuing Bank has actual or potential Fronting Exposure, as it may elect in
its sole discretion.

(c) An Issuing Bank shall be under no obligation to amend any Letter of Credit
if (i) such Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(2) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(a) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an Issuing Bank (with a copy to the
Administrative Agent) in the form of a L/C Application, appropriately completed
and signed by a Responsible Officer of the Borrower. Such L/C Application must
be received by the relevant Issuing Bank and the Administrative Agent not later
than 1:00 p.m., New York time, at least three (3) Business Days prior to the
proposed issuance date or date of amendment, as the case may be, or, in each
case, such later date and time as the relevant Issuing Bank may agree in a
particular instance in its sole discretion. In the case of a request for an
initial issuance of a Letter of Credit, such L/C Application shall specify in
form and detail reasonably satisfactory to the relevant Issuing Bank:

(i) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day);

(ii) the amount thereof;

(iii) the expiry date thereof;

(iv) the name and address of the beneficiary thereof;

(v) the documents to be presented by such beneficiary in case of any drawing
thereunder;

(vi) the full text of any certificate to be presented by such beneficiary in
case of any drawing thereunder; and

(vii) such other matters as the relevant Issuing Bank may reasonably request.

In the case of a request for an amendment of any outstanding Letter of Credit,
such L/C Application shall specify in form and detail reasonably satisfactory to
the relevant Issuing Bank:

(A) the Letter of Credit to be amended;

(B) the proposed date of amendment thereof (which shall be a Business Day);

 

97



--------------------------------------------------------------------------------

(C) the nature of the proposed amendment; and

(D) such other matters as the relevant Issuing Bank may reasonably request.

(b) Promptly after receipt of any L/C Application, the relevant Issuing Bank
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such L/C Application from the
Borrower and, if not, such Issuing Bank will provide the Administrative Agent
with a copy thereof. Upon receipt by the relevant Issuing Bank of confirmation
from the Administrative Agent that the requested issuance or amendment is
permitted in accordance with the terms hereof, then, subject to the terms and
conditions hereof, such Issuing Bank shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or, if applicable, for the
benefit of Holdings or any Subsidiary of the Borrower) or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the relevant Issuing
Bank a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Applicable Percentage of the amount of such Letter of
Credit.

(c) If the Borrower so requests in any applicable L/C Application, the relevant
Issuing Bank shall agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the relevant Issuing Bank
to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon by the relevant
Issuing Bank and the Borrower at the time such Letter of Credit is issued.
Unless otherwise agreed in such Letter of Credit, the Borrower shall not be
required to make a specific request to the relevant Issuing Bank for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
applicable Lenders shall be deemed to have authorized (but may not require) the
relevant Issuing Bank to permit the extension of such Letter of Credit at any
time to an expiry date not later than the applicable L/C Expiration Date, unless
the Outstanding Amount of L/C Obligations in respect of such requested Letter of
Credit has been Cash Collateralized or back-stopped by a letter of credit
reasonably satisfactory to the applicable Issuing Bank; provided that the
relevant Issuing Bank shall not permit any such extension if (i) the relevant
Issuing Bank has determined that it would not be permitted at such time to issue
such Letter of Credit in its extended form under the terms hereof (by reason of
the provisions of Section 2.03(1)(b) or otherwise) or (ii) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven (7) Business Days before the Non-Extension Notice Date from the
Administrative Agent, any Revolving Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 will not be satisfied on the
applicable date of the Credit Extension.

(d) Promptly after issuance of any Letter of Credit or any amendment to a Letter
of Credit, the relevant Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(3) Drawings and Reimbursements; Funding of Participations.

(a) Upon receipt from the beneficiary of any Letter of Credit of a compliant
drawing under such Letter of Credit, the relevant Issuing Bank shall promptly
notify the Borrower and the Administrative Agent thereof (including the date on
which such payment is to be made). Not later than 12:00 p.m. on the first
Business Day immediately following any payment by an Issuing Bank under a Letter
of Credit with notice to the Borrower (each such date, an “Honor Date”), the
Borrower shall reimburse, or cause to be reimbursed, such Issuing Bank, in each
case, through the Administrative Agent in an amount equal to the amount of such
drawing; provided that, if such reimbursement is not made on the date of payment
by the Issuing Bank, the Borrower shall pay interest to the relevant Issuing
Bank on such amount at the rate applicable to Base Rate Loans (without
duplication of interest payable on L/C Borrowings). The relevant Issuing Bank
shall notify the Borrower of the amount of the drawing promptly following the
determination thereof. If the Borrower fails to so reimburse, or

 

98



--------------------------------------------------------------------------------

cause to be reimbursed, such Issuing Bank by such time, the Administrative Agent
shall promptly notify each Appropriate Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Appropriate Lender’s Applicable Percentage thereof. In such event, in the case
of an Unreimbursed Amount under a Letter of Credit, the Borrower shall be deemed
to have requested a Revolving Borrowing of Base Rate Loans to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
Base Rate Loans but subject to the requirements for the amount of the unutilized
portion of the Revolving Commitments under the applicable Revolving Facility of
the Appropriate Lenders and the conditions set forth in Section 4.02 (other than
the delivery of a Committed Loan Notice). Any notice given by an Issuing Bank or
the Administrative Agent pursuant to this Section 2.03(3)(a) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(b) Each Appropriate Lender (including any Lender acting as an Issuing Bank)
shall upon any notice pursuant to Section 2.03(3)(a) make funds available to the
Administrative Agent for the account of the relevant Issuing Bank in Dollars at
the Administrative Agent’s Office for payments in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(3)(c), each Appropriate Lender that so
makes funds available shall be deemed to have made a Revolving Loan that is a
Base Rate Loan to the Borrower in such amount and, for the avoidance of doubt,
the making of such Base Rate Loans in an aggregate amount equal to such
Unreimbursed Amount shall satisfy the Borrower’s reimbursement obligations with
respect thereof. The Administrative Agent shall remit the funds so received to
the relevant Issuing Bank.

(c) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the relevant Issuing Bank an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Appropriate Lender’s payment
to the Administrative Agent for the account of the relevant Issuing Bank
pursuant to Section 2.03(3)(b) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

(d) [Reserved]

(e) Until each Appropriate Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(3) to reimburse the relevant Issuing Bank for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the
relevant Issuing Bank.

(f) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse an Issuing Bank for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(3), shall be absolute and unconditional and
shall not be affected by any circumstance, including

(i) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the relevant Issuing Bank, the Borrower or any other
Person for any reason whatsoever;

(ii) the occurrence or continuance of a Default; or

(iii) any other occurrence, event or condition, whether or not similar to any of
the foregoing.

 

99



--------------------------------------------------------------------------------

provided that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(3) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the relevant Issuing Bank for the amount
of any payment made by such Issuing Bank under any Letter of Credit, together
with interest as provided herein.

(f) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the relevant Issuing Bank any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.03(3) by the
time specified in Section 2.03(3)(b), such Issuing Bank shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Issuing Bank at a rate per annum equal to the Overnight Rate from time to time
in effect. A certificate of the relevant Issuing Bank submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.03(3)(f) shall be conclusive absent manifest error.

(4) Repayment of Participations.

(a) If, at any time after an Issuing Bank has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(3), the Administrative
Agent receives for the account of such Issuing Bank any payment in respect of
the related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the amount received by the Administrative Agent.

(b) If any payment received by the Administrative Agent for the account of an
Issuing Bank pursuant to Section 2.03(3)(a) or Section 2.03(3)(b) is required to
be returned under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by such Issuing Bank as required above),
each Appropriate Lender shall pay to the Administrative Agent for the account of
such Issuing Bank its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Overnight Rate from time to time in effect. The Obligations of the Revolving
Lenders under this Section 2.03(4)(b) shall survive the payment in full of the
Obligations and the termination of this Agreement.

(5) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant Issuing Bank for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(a) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(b) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant Issuing Bank or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(c) any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit;

 

100



--------------------------------------------------------------------------------

(d) any payment by the relevant Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant Issuing Bank
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(e) any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or

(f) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by acts or
omissions by such Issuing Bank constituting gross negligence, bad faith or
willful misconduct on the part of such Issuing Bank as determined in a final and
non-appealable judgment by a court of competent jurisdiction.

(6) Role of Issuing Banks. Each Issuing Bank shall be entitled to rely upon, and
shall be fully protected in relying upon, any note, writing, resolution, notice,
statement, certificate or facsimile message, order or other document or
telephone message signed, sent or made by any Person that such Issuing Bank
reasonably believed to be genuine and correct and to have been signed, sent or
made by the proper Person, and, with respect to all legal matters pertaining to
this Agreement and any other Loan Document and its duties hereunder and
thereunder, upon advice of counsel selected by such Issuing Bank (which may
include, at the Issuing Bank’s option, counsel of the Administrative Agent or
the Borrower). Each Lender and the Borrower agree that, in paying any drawing
under a Letter of Credit, the relevant Issuing Bank shall not have any
responsibility to obtain any document (other than any documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the Issuing Banks, any Related Person of
such Issuing Banks, nor any of the respective correspondents, participants or
assignees of any Issuing Bank shall be liable to any Lender for

(a) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders, the Required Lenders or the Required Facility
Lenders in respect of the Revolving Commitments, as applicable;

(b) any action taken or omitted in the absence of gross negligence, bad faith or
willful misconduct as determined in a final and non-appealable judgment by a
court of competent jurisdiction; or

(c) the due execution, effectiveness, validity or enforceability of any document
or instrument related to any Letter of Credit or L/C Application.

The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Borrower from pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the
Issuing Banks, any Related Persons of such Issuing Banks, nor any of the
respective correspondents, participants or assignees of any Issuing Bank, shall
be liable or responsible for any of the matters described in clauses (a) through
(f) of Section 2.03(5); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an Issuing Bank, and

 

101



--------------------------------------------------------------------------------

such Issuing Bank may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower proves were caused by such Issuing Bank’s willful
misconduct, bad faith or gross negligence or such Issuing Bank’s willful or
grossly negligent, or bad faith, failure to pay under any Letter of Credit after
the presentation to it by the beneficiary of document(s) strictly complying with
the terms and conditions of a Letter of Credit in each case as determined in a
final and non-appealable judgment by a court of competent jurisdiction. In
furtherance and not in limitation of the foregoing, each Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no Issuing Bank shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

Each Revolving Lender shall, ratably in accordance with its Applicable
Percentage, indemnify each Issuing Bank, its Related Persons and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ willful misconduct, bad faith or
gross negligence or such Issuing Bank’s willful or grossly negligent, or bad
faith, failure to pay under any Letter of Credit after the presentation to it by
the beneficiary of documents(s) strictly complying with the terms and conditions
of a Letter of Credit in each case as determined in a final and non-appealable
judgment by a court of competent jurisdiction) that such indemnitees may suffer
or incur in connection with this Section 2.03 or any action taken or omitted to
be taken by such indemnitees hereunder.

(7) Cash Collateral. Subject to Section 2.17(1)(d), if,

(a) as of any L/C Expiration Date, any applicable Letter of Credit may for any
reason remain outstanding and partially or wholly undrawn,

(b) any Event of Default occurs and is continuing and the Administrative Agent,
upon the direction of the Required Facility Lenders in respect of the Revolving
Facility, requires the Borrower to Cash Collateralize the L/C Obligations
pursuant to Section 8.02 or

(c) an Event of Default set forth under Section 8.01(6) occurs and is
continuing,

the Borrower will Cash Collateralize, or cause to be Cash Collateralized, 103%
of the then Outstanding Amount of all relevant L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such Event of
Default or the applicable L/C Expiration Date, as the case may be), and shall do
so not later than 2:00 p.m. on (i) in the case of the immediately preceding
clauses (a) or (b), (x) the Business Day that the Borrower receives notice
thereof, if such notice is received on such day prior to 12:00 p.m. or (y) if
clause (x) above does not apply, the Business Day immediately following the day
that the Borrower receives such notice and (ii) in the case of the immediately
preceding clause (c), the Business Day on which an Event of Default set forth
under Section 8.01(6) occurs or, if such day is not a Business Day, the Business
Day immediately succeeding such day. At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent or
the applicable Issuing Bank, the Borrower will Cash Collateralize all Fronting
Exposure (after giving effect to Section 2.17(1)(d) and any Cash Collateral
provided by the Defaulting Lender). The Borrower hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks and the Revolving
Lenders, a security interest in all such Cash Collateral. Cash Collateral shall
be maintained in controlled accounts at the Administrative Agent and may be
invested in readily available Cash Equivalents selected by the Administrative
Agent in its sole discretion. If at any time the Administrative Agent determines
that any funds held as Cash Collateral are expressly subject to any right or
claim of any Person other than the Loan Parties or the Administrative Agent (in
its capacity as the depository bank and on behalf of the Secured Parties) or
that the total amount of such funds is less than the aggregate Outstanding
Amount of all relevant L/C Obligations, the Borrower will, forthwith upon demand
by the Administrative Agent, pay, or cause to be paid, to the Administrative
Agent, as additional funds to be deposited and held in the deposit accounts at
the Administrative

 

102



--------------------------------------------------------------------------------

Agent as aforesaid, an amount equal to the excess of (A) such aggregate
Outstanding Amount over (B) the total amount of funds, if any, then held as Cash
Collateral that the Administrative Agent reasonably determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Law, to reimburse the relevant Issuing
Bank. To the extent the amount of any Cash Collateral exceeds the then
Outstanding Amount of such relevant L/C Obligations and so long as no Event of
Default has occurred and is continuing, the excess shall promptly be refunded to
the Borrower. To the extent any Event of Default giving rise to the requirement
to Cash Collateralize any Letter of Credit pursuant to this Section 2.03(7) is
cured or otherwise waived, then so long as no other Event of Default has
occurred and is continuing, the amount of any Cash Collateral pledged to Cash
Collateralize such Letter of Credit shall promptly be refunded to the Borrower.

(8) [Reserved].

(9) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent,
for the account of each Revolving Lender for the applicable Revolving Facility
in accordance with its Applicable Percentage, a Letter of Credit fee for each
Letter of Credit issued pursuant to this Agreement equal to the Applicable Rate
set forth in the “Eurodollar Rate and Letter of Credit Fees” column of the chart
in the definition of “Applicable Rate” times the daily maximum amount then
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit if such maximum amount
decreases or increases periodically pursuant to the terms of such Letter of
Credit); provided, however, that any Letter of Credit fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the applicable Issuing Bank pursuant to this Section 2.03 shall be payable, to
the maximum extent permitted by applicable Law, to the other Lenders in
accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.17(1)(d),
with the balance of such fee, if any, payable to the applicable Issuing Bank for
its own account. Such Letter of Credit fees shall be computed on a quarterly
basis in arrears on the basis of a 360-day year and actual days elapsed. Such
Letter of Credit fees shall be due and payable on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the L/C Expiration Date
and thereafter on demand. If there is any change in the Applicable Rate set
forth in the “Eurodollar Rate and Letter of Credit Fees” column of the chart in
the definition of “Applicable Rate” during any quarter, the daily maximum amount
of each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(10) Fronting Fee and Documentary and Processing Charges Payable to Issuing
Banks. The Borrower shall pay directly to each Issuing Bank for its own account
a fronting fee with respect to each Letter of Credit issued by such Issuing Bank
equal to 0.125% per annum (or such other lower amount as may be mutually agreed
by the Borrower and the applicable Issuing Bank) of the maximum amount then
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit if such maximum amount
increases or decreases periodically pursuant to the terms of such Letter of
Credit) or such lesser fee as may be agreed with such Issuing Bank. Such
fronting fees shall be computed on a quarterly basis in arrears on the basis of
a 360-day year and actual days elapsed. Such fronting fees shall be due and
payable on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the L/C Expiration Date and thereafter on demand. In addition, the
Borrower shall pay, or cause to be paid, directly to each Issuing Bank for its
own account with respect to each Letter of Credit issued by such Issuing Bank
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such Issuing Bank relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable within ten (10) Business Days of demand and are
nonrefundable.

(11) Conflict with L/C Application. Notwithstanding anything else to the
contrary in this Agreement or any L/C Application, in the event of any conflict
between the terms hereof and the terms of any L/C Application, the terms hereof
shall control.

 

103



--------------------------------------------------------------------------------

(12) Addition of an Issuing Bank. There may be one or more Issuing Banks under
this Agreement from time to time. After the Closing Date, a Revolving Lender
reasonably acceptable to the Borrower and the Administrative Agent may become an
additional Issuing Bank hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Lender. The Administrative
Agent shall notify the Revolving Lenders of any such additional Issuing Bank.

(13) Provisions Related to Extended Revolving Commitments. If the L/C Expiration
Date in respect of any Class of Revolving Commitments occurs prior to the expiry
date of any Letter of Credit, then (a) if consented to by the Issuing Bank which
issued such Letter of Credit, if one or more other Classes of Revolving
Commitments in respect of which the L/C Expiration Date shall not have so
occurred are then in effect, such Letters of Credit for which consent has been
obtained shall automatically be deemed to have been issued (including for
purposes of the obligations of the Revolving Lenders to purchase participations
therein and to make Revolving Loans and payments in respect thereof pursuant to
Sections 2.03(3) and (4)) under (and ratably participated in by Revolving
Lenders pursuant to) the Revolving Commitments in respect of such
non-terminating Classes up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Commitments thereunder at such time
(it being understood that no partial face amount of any Letter of Credit may be
so reallocated) and (b) to the extent not reallocated pursuant to immediately
preceding clause (a) and unless provisions reasonably satisfactory to the
applicable Issuing Bank for the treatment of such Letter of Credit as a letter
of credit under a successor credit facility have been agreed upon, the Borrower
shall, on or prior to the applicable Maturity Date, cause all such Letters of
Credit to be replaced and returned to the applicable Issuing Bank undrawn and
marked “cancelled” or such Letter(s) of Credit shall be backstopped by a letter
of credit reasonably satisfactory to the applicable Issuing Bank or the Borrower
shall Cash Collateralize any such Letter of Credit in accordance with
Section 2.03(7).

(14) Letter of Credit Reports. For so long as any Letter of Credit issued by an
Issuing Bank that is not the Administrative Agent is outstanding, such Issuing
Bank shall deliver to the Administrative Agent on the last Business Day of each
calendar month, and on each date that an L/C Credit Extension occurs with
respect to any such Letter of Credit, a report in the form of Exhibit R-1,
appropriately completed with the information for every outstanding Letter of
Credit issued by such Issuing Bank.

(15) Letters of Credit Issued for Holdings and Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, Holdings or a Subsidiary of the
Borrower, the Borrower shall be obligated to reimburse, or cause to be
reimbursed, the applicable Issuing Bank hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Holdings or any Subsidiary inures to the
benefit of the Borrower, and that the Borrower’s businesses derives substantial
benefits from the businesses of Holdings and each Subsidiary.

(16) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
relevant Issuing Bank and the Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the UCP shall apply to each commercial Letter of Credit.

SECTION 2.04 Swing Line Loans.

(1) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make revolving credit loans in Dollars to the
Borrower (each such loan, a “Swing Line Loan”), from time to time on any
Business Day during the period beginning on the Business Day after the Closing
Date and until the Maturity Date of the Revolving Facility in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Revolving Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Swing Line Lender’s Revolving Commitment; provided that, after giving
effect to any Swing Line Loan, the aggregate Revolving Exposure shall not exceed
the aggregate Revolving Commitments. Within the foregoing limits, and subject to
the other terms

 

104



--------------------------------------------------------------------------------

and conditions hereof, the Borrower may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan
will be obtained or maintained as a Base Rate Loan. Immediately upon the making
of a Swing Line Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(2) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender, which may be given by a
Swing Line Loan Notice. Each such notice must be received by the Swing Line
Lender not later than 11:00 a.m., New York time, on the requested Borrowing date
and shall specify (a) the amount to be borrowed, which shall be a minimum of
$100,000 and (b) the requested Borrowing date, which shall be a Business Day.
Unless the Swing Line Lender has received notice (in writing) from the
Administrative Agent (including at the request of any Revolving Lender) prior to
3:00 p.m., New York time, on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(1) or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:30 p.m., New York time, on
the Borrowing date specified in such Swing Line Loan Notice, make the amount of
its Swing Line Loan available to the Borrower. Notwithstanding anything to the
contrary contained in this Section 2.04 or elsewhere in this Agreement, the
Swing Line Lender shall not be obligated to make any Swing Line Loan at a time
when a Revolving Lender is a Defaulting Lender unless the Swing Line Lender has
entered into arrangements reasonably satisfactory to it and the Borrower to
eliminate the Swing Line Lender’s Fronting Exposure (after giving effect to
Section 2.17(1)(d)) with respect to the Defaulting Lender’s or Defaulting
Lenders’ participation in such Swing Line Loans, including by Cash
Collateralizing, or obtaining a backstop letter of credit from an issuer
reasonably satisfactory to the Swing Line Lender to support, such Defaulting
Lender’s or Defaulting Lenders’ Applicable Percentage of the outstanding Swing
Line Loans.

(3) Repayment or Refinancing of Swing Line Loans.

(a) The Swing Line Lender at any time in its sole and absolute discretion may
request, by written notice to the Borrower, the Administrative Agent and the
Revolving Lenders, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Lender make a Base Rate Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of Swing Line Loans of the Borrower then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but not
in excess of the unutilized portion of the aggregate Revolving Commitments and
subject to the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in Same Day Funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m., New York time, on the
date specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(3)(b), each Revolving Lender that so makes funds available shall be
deemed to have made a Revolving Loan that is a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.

(b) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(3)(a) (including as a result
of a proceeding under any Debtor Relief Law), the request for Base Rate Loans
submitted by the relevant Swing Line Lender as set forth herein shall be deemed
to be a request by such Swing Line Lender that each of the Revolving Lenders
fund its risk participation in the relevant Swing Line Loan and each Revolving
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(3)(a) shall be deemed payment in respect of such
participation.

 

105



--------------------------------------------------------------------------------

(c) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(3) by the time
specified in Section 2.04(3)(a), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Overnight Rate from time to time in
effect. If such Revolving Lender pays such amount, the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Borrowing or
funded participation in the relevant Swing Line Loan, as the case may be. A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (c)
shall be conclusive absent manifest error.

(d) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(3) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default, or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Lender’s obligation to make Revolving Loans pursuant to this Section 2.04(3)
(but not to purchase and fund risk participations in Swing Line Loans) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay the applicable Swing Line Loans, together with interest as provided
herein.

(e) Swing Line Reports. For so long as there is any Swing Line Lender other than
the Administrative Agent, such Swing Line Lender shall deliver to the
Administrative Agent on the last Business Day of each calendar month, and on
each date that the funding or repayment of a Swing Line Loan by such Swing Line
Lender occurs with respect to any such Swing Line Loan, a report in the form of
Exhibit R-2, appropriately completed with the information for every Swing Line
Loan made by such Swing Line Lender.

(f) At any time that there shall exist a Defaulting Lender, immediately upon the
request of the relevant Swing Line Lender, the Borrower will prepay Swing Line
Loans in amount equal to the relevant Swing Line Lender’s Fronting Exposure
(after giving effect to Section 2.17(1)(d)).

(4) Repayment of Participations.

(a) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the relevant Swing Line Lender receives
any payment on account of such Swing Line Loan, such Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by such Swing Line Lender.

(b) If any payment received by the relevant Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by such
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to such Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Overnight Rate. The Administrative
Agent will make such demand upon the request of a Swing Line Lender. The
obligations of the Revolving Lenders under this clause (4)(b) shall survive the
payment in full of the Obligations and the termination of this Agreement.

(5) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.

 

106



--------------------------------------------------------------------------------

(6) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender with notice to the Administrative Agent; provided that no such
notice shall be required in the event that the Swing Line Lender is also the
Administrative Agent.

(7) Provisions Related to Extended Revolving Commitments. If the Maturity Date
shall have occurred in respect of any Class of Revolving Commitments
(the “Expiring Credit Commitment”) at a time when another Class or Classes of
Revolving Commitments is or are in effect with a later Maturity Date (each,
a “Non-Expiring Credit Commitment” and collectively, the “Non-Expiring Credit
Commitments”), then with respect to each outstanding Swing Line Loan, if
consented to by the applicable Swing Line Lender, on the earliest occurring
Maturity Date such Swing Line Loan shall be deemed reallocated to the Class or
Classes of the Non-Expiring Credit Commitments on a pro rata basis; provided
that (a) to the extent that the amount of such reallocation would cause the
aggregate credit exposure to exceed the aggregate amount of such Non-Expiring
Credit Commitments, immediately prior to such reallocation (after giving effect
to any repayments of Revolving Loans and any reallocation of Letter of Credit
participations as contemplated in Section 2.03(13)) the amount of Swing Line
Loans to be reallocated equal to such excess shall be repaid and
(b) notwithstanding the foregoing, if a Default has occurred and is continuing,
the Borrower shall still be obligated to pay Swing Line Loans allocated to the
Revolving Lenders holding the Expiring Credit Commitments at the Maturity Date
of the Expiring Credit Commitment or if the Loans have been accelerated prior to
the Maturity Date of the Expiring Credit Commitment.

(8) Addition of a Swing Line Lender. A Revolving Lender reasonably acceptable to
the Borrower and the Administrative Agent may become an additional Swing Line
Lender hereunder pursuant to a written agreement among the Borrower, the
Administrative Agent and such Revolving Lender (which agreement shall include
the Swing Line Sublimit for such additional Swing Line Lender). The
Administrative Agent shall notify the Revolving Lenders of any such additional
Swing Line Lender.

SECTION 2.05 Prepayments and Purchases.

(1) Optional.

(a) The Borrower may, upon notice to the Administrative Agent by the Borrower,
at any time or from time to time voluntarily prepay any Class or Classes of Term
Loans and any Class or Classes of Revolving Loans in whole or in part without
premium or penalty; provided that

(i) such notice must be received by the Administrative Agent not later than
(A) 1:00 p.m., New York time, three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) 12:00 p.m., New York time, on the
date of prepayment of Base Rate Loans;

(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$250,000 or a whole multiple of $100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding; and

(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$250,000 or a whole multiple of $100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding.

Each such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment. If such

 

107



--------------------------------------------------------------------------------

notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest thereon, together with any additional amounts required
pursuant to Section 3.05. In the case of each prepayment of the Loans pursuant
to this Section 2.05(1), the Borrower may in its sole discretion select the
Borrowing or Borrowings (and the order of maturity of principal payments) to be
repaid as provided in clause (d) below, and such payment shall be paid to the
Appropriate Lenders in accordance with their respective Pro Rata Shares.

(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent) at any time or from time to time, voluntarily prepay Swing
Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 2:00 p.m., New York time, on the date of the prepayment,
and (2) any such prepayment shall be in a minimum principal amount of $100,000
or a whole multiple amount of $10,000 in excess thereof or, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind (or delay the date of prepayment identified in) any notice
of prepayment under Section 2.05(1)(a) or Section 2.05(1)(b) by written notice
to the Administrative Agent not later than 12:00 p.m., New York time, on such
prepayment date if such prepayment would have resulted from a refinancing of all
or a portion of the applicable Facility or other conditional event, which
refinancing or other conditional event shall not be consummated or shall
otherwise be delayed.

(d) Voluntary prepayments of any Class of Term Loans permitted hereunder shall
be applied to the remaining scheduled installments of principal thereof in a
manner determined at the discretion of the Borrower and specified in the notice
of prepayment (and absent such direction, in direct order of maturity). Each
prepayment in respect of any Term Loans pursuant to this Section 2.05 may be
applied to any Class of Term Loans as directed by the Borrower. For the
avoidance of doubt, the Borrower may (i) prepay Term Loans of an Existing Term
Loan Class pursuant to this Section 2.05 without any requirement to prepay
Extended Term Loans that were converted or exchanged from such Existing Term
Loan Class and (ii) prepay Extended Term Loans pursuant to this Section 2.05
without any requirement to prepay Term Loans of an Existing Term Loan Class that
were converted or exchanged for such Extended Term Loans. In the event that the
Borrower does not specify the order in which to apply prepayments to reduce
scheduled installments of principal or as between Classes of Term Loans, the
Borrower shall be deemed to have elected that such proceeds be applied to reduce
the scheduled installments of principal in direct order of maturity on a pro
rata basis among Term Loan Classes.

(e) Notwithstanding anything in any Loan Document to the contrary, so long as
(x) no Event of Default has occurred and is continuing and (y) no proceeds of
Revolving Loans are used for this purpose, any Borrower Party may (i) purchase
outstanding Term Loans on a non-pro rata basis through open market purchases or
(ii) prepay the outstanding Term Loans (which Term Loans shall, for the
avoidance of doubt, be automatically and permanently canceled immediately upon
such purchase or prepayment), which in the case of clause (ii) only shall be
prepaid without premium or penalty on the following basis:

(A) Any Borrower Party shall have the right to make a voluntary prepayment of
Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Term Loan Prepayment”), in each case made in accordance with this
Section 2.05(1)(e) and without premium or penalty.

 

108



--------------------------------------------------------------------------------

(B) Any Borrower Party may from time to time offer to make a Discounted Term
Loan Prepayment by providing the Auction Agent with five (5) Business Days’
notice (or such shorter period as agreed by the Auction Agent) in the form of a
Specified Discount Prepayment Notice; provided that (I) any such offer shall be
made available, at the sole discretion of the applicable Borrower Party, to
(x) each Term Lender or (y) each Term Lender with respect to any Class of Term
Loans on an individual Class basis, (II) any such offer shall specify the
aggregate principal amount offered to be prepaid (the “Specified Discount
Prepayment Amount”) with respect to each applicable Class, the Class or Classes
of Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different Specified Discounts or Specified Discount Prepayment Amounts may
be offered with respect to different Classes of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section 2.05(1)(e)(B)), (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $1.0 million and whole increments
of $500,000 in excess thereof and (IV) each such offer shall remain outstanding
through the Specified Discount Prepayment Response Date. The Auction Agent will
promptly provide each Appropriate Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Term Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time, on the third Business Day
after the date of delivery of such notice to such Lenders (the “Specified
Discount Prepayment Response Date”).

(1) Each Term Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the Classes of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Term Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.

(2) If there is at least one Discount Prepayment Accepting Lender, the relevant
Borrower Party will make a prepayment of outstanding Term Loans pursuant to this
paragraph (B) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and Classes of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection (2)
above; provided that, if the aggregate principal amount of Term Loans accepted
for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with such
Borrower Party and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three (3) Business Days following the Specified Discount Prepayment Response
Date, notify (I) the relevant Borrower Party of the respective Term Lenders’
responses to such offer, the Discounted Prepayment Effective Date and the
aggregate principal amount of the Discounted Term Loan

 

109



--------------------------------------------------------------------------------

Prepayment and the Classes to be prepaid, (II) each Term Lender of the
Discounted Prepayment Effective Date, and the aggregate principal amount and the
Classes of Term Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, Class and Type of
Term Loans of such Lender to be prepaid at the Specified Discount on such date.
Each determination by the Auction Agent of the amounts stated in the foregoing
notices to the applicable Borrower Party and such Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the applicable Borrower Party shall be due
and payable by such Borrower Party on the Discounted Prepayment Effective Date
in accordance with subsection (F) below (subject to subsection (J) below).

(C) (1) Any Borrower Party may from time to time solicit Discount Range
Prepayment Offers by providing the Auction Agent with five (5) Business Days’
notice (or such shorter period as agreed by the Auction Agent) in the form of a
Discount Range Prepayment Notice; provided that (I) any such solicitation shall
be extended, at the sole discretion of such Borrower Party, to (x) each Term
Lender or (y) each Term Lender with respect to any Class of Term Loans on an
individual Class basis, (II) any such notice shall specify the maximum aggregate
principal amount of the relevant Term Loans (the “Discount Range Prepayment
Amount”), the Class or Classes of Term Loans subject to such offer and the
maximum and minimum percentage discounts to par (the “Discount Range”) of the
principal amount of such Term Loans with respect to each relevant Class of Term
Loans willing to be prepaid by such Borrower Party (it being understood that
different Discount Ranges or Discount Range Prepayment Amounts may be offered
with respect to different Classes of Term Loans and, in such event, each such
offer will be treated as a separate offer pursuant to the terms of this
Section 2.05(1)(e)(C)), (III) the Discount Range Prepayment Amount shall be in
an aggregate amount not less than $5.0 million and whole increments of
$1.0 million in excess thereof and (IV) unless rescinded, each such solicitation
by the applicable Borrower Party shall remain outstanding through the Discount
Range Prepayment Response Date. The Auction Agent will promptly provide each
Appropriate Lender with a copy of such Discount Range Prepayment Notice and a
form of the Discount Range Prepayment Offer to be submitted by a responding Term
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., New
York time, on the third Business Day after the date of delivery of such notice
to such Lenders (the “Discount Range Prepayment Response Date”). Each Term
Lender’s Discount Range Prepayment Offer shall be irrevocable and shall specify
a discount to par within the Discount Range (the “Submitted Discount”) at which
such Lender is willing to allow prepayment of any or all of its then outstanding
Term Loans of the applicable Class or Classes and the maximum aggregate
principal amount and Classes of such Lender’s Term Loans (the “Submitted
Amount”) such Term Lender is willing to have prepaid at the Submitted Discount.
Any Term Lender whose Discount Range Prepayment Offer is not received by the
Auction Agent by the Discount Range Prepayment Response Date shall be deemed to
have declined to accept a Discounted Term Loan Prepayment of any of its Term
Loans at any discount to their par value within the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with such Borrower Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in

 

110



--------------------------------------------------------------------------------

accordance with this subsection (C). The relevant Borrower Party agrees to
accept on the Discount Range Prepayment Response Date all Discount Range
Prepayment Offers received by the Auction Agent by the Discount Range Prepayment
Response Date, in the order from the Submitted Discount that is the largest
discount to par to the Submitted Discount that is the smallest discount to par,
up to and including the Submitted Discount that is the smallest discount to par
within the Discount Range (such Submitted Discount that is the smallest discount
to par within the Discount Range being referred to as the “Applicable Discount”)
which yields a Discounted Term Loan Prepayment in an aggregate principal amount
equal to the lower of (I) the Discount Range Prepayment Amount and (II) the sum
of all Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following subsection (3)) at the
Applicable Discount (each such Term Lender, a “Participating Lender”).

(3) If there is at least one Participating Lender, the relevant Borrower Party
will prepay the respective outstanding Term Loans of each Participating Lender
in the aggregate principal amount and of the Classes specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that, if
the Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with such Borrower Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the relevant Borrower Party
of the respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, the aggregate principal
amount of the Discounted Term Loan Prepayment and the Classes to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount and the aggregate principal amount and Classes of Term Loans
to be prepaid at the Applicable Discount on such date, (III) each Participating
Lender of the aggregate principal amount and Classes of such Term Lender to be
prepaid at the Applicable Discount on such date and (IV) if applicable, each
Identified Participating Lender of the Discount Range Proration. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the relevant Borrower Party and Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the applicable Borrower Party shall be due and payable by such
Borrower Party on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (J) below).

(D) (1) Any Borrower Party may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Auction Agent with five (5) Business Days’
notice in the form of a Solicited Discounted Prepayment Notice (or such later
notice specified therein); provided that (I) any such solicitation shall be
extended, at the sole discretion of such Borrower Party, to (x) each Term Lender
or (y) each Lender

 

111



--------------------------------------------------------------------------------

with respect to any Class of Term Loans on an individual Class basis, (II) any
such notice shall specify the maximum aggregate amount of the Term Loans (the
“Solicited Discounted Prepayment Amount”) and the Class or Classes of Term Loans
the applicable Borrower Party is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different Classes of Term Loans and, in such event, each such
offer will be treated as a separate offer pursuant to the terms of this
Section 2.05(1)(e)(D)), (III) the Solicited Discounted Prepayment Amount shall
be in an aggregate amount not less than $5.0 million and whole increments of
$1.0 million in excess thereof and (IV) unless rescinded, each such solicitation
by the applicable Borrower Party shall remain outstanding through the Solicited
Discounted Prepayment Response Date. The Auction Agent will promptly provide
each Appropriate Lender with a copy of such Solicited Discounted Prepayment
Notice and a form of the Solicited Discounted Prepayment Offer to be submitted
by a responding Lender to the Auction Agent (or its delegate) by no later than
5:00 p.m., New York time, on the third Business Day after the date of delivery
of such notice to such Term Lenders (the “Solicited Discounted Prepayment
Response Date”). Each Term Lender’s Solicited Discounted Prepayment Offer shall
(x) be irrevocable, (y) remain outstanding until the Acceptance Date and
(z) specify both a discount to par (the “Offered Discount”) at which such Term
Lender is willing to allow prepayment of its then outstanding Term Loan and the
maximum aggregate principal amount and Classes of such Term Loans (the “Offered
Amount”) such Term Lender is willing to have prepaid at the Offered Discount.
Any Term Lender whose Solicited Discounted Prepayment Offer is not received by
the Auction Agent by the Solicited Discounted Prepayment Response Date shall be
deemed to have declined prepayment of any of its Term Loans at any discount.

(2) The Auction Agent shall promptly provide the relevant Borrower Party with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Borrower Party shall review
all such Solicited Discounted Prepayment Offers and select the smallest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the applicable
Borrower Party (the “Acceptable Discount”), if any. If the applicable Borrower
Party elects to accept any Offered Discount as the Acceptable Discount, then as
soon as practicable after the determination of the Acceptable Discount, but in
no event later than by the third Business Day after the date of receipt by such
Borrower Party from the Auction Agent of a copy of all Solicited Discounted
Prepayment Offers pursuant to the first sentence of this subsection (2) (the
“Acceptance Date”), the applicable Borrower Party shall submit an Acceptance and
Prepayment Notice to the Auction Agent setting forth the Acceptable Discount. If
the Auction Agent shall fail to receive an Acceptance and Prepayment Notice from
the applicable Borrower Party by the Acceptance Date, such Borrower Party shall
be deemed to have rejected all Solicited Discounted Prepayment Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by the Auction Agent by the Solicited Discounted Prepayment
Response Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (with the consent of such Borrower Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the aggregate principal amount and the Classes of Term Loans
(the “Acceptable Prepayment Amount”) to be prepaid by the relevant Borrower
Party at the Acceptable Discount in accordance with this Section 2.05(1)(e)(D).
If the

 

112



--------------------------------------------------------------------------------

applicable Borrower Party elects to accept any Acceptable Discount, then such
Borrower Party agrees to accept all Solicited Discounted Prepayment Offers
received by the Auction Agent by the Solicited Discounted Prepayment Response
Date, in the order from largest Offered Discount to smallest Offered Discount,
up to and including the Acceptable Discount. Each Term Lender that has submitted
a Solicited Discounted Prepayment Offer with an Offered Discount that is greater
than or equal to the Acceptable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Offered Amount (subject to
any required pro-rata reduction pursuant to the following sentence) at the
Acceptable Discount (each such Lender, a “Qualifying Lender”). The applicable
Borrower Party will prepay outstanding Term Loans pursuant to this subsection
(D) to each Qualifying Lender in the aggregate principal amount and of the
Classes specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that, if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with such
Borrower Party and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the relevant Borrower Party of
the Discounted Prepayment Effective Date and Acceptable Prepayment Amount
comprising the Discounted Term Loan Prepayment and the Classes to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Acceptable Discount, and the Acceptable Prepayment Amount of all Term Loans and
the Classes to be prepaid to be prepaid at the Applicable Discount on such date,
(III) each Qualifying Lender of the aggregate principal amount and the Classes
of such Term Lender to be prepaid at the Acceptable Discount on such date, and
(IV) if applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to such Borrower Party and Term Lenders shall be conclusive
and binding for all purposes absent manifest error. The payment amount specified
in such notice to such Borrower Party shall be due and payable by such Borrower
Party on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (J) below).

(E) In connection with any Discounted Term Loan Prepayment, the Borrower Parties
and the Term Lenders acknowledge and agree that the Auction Agent may require,
as a condition to the applicable Discounted Term Loan Prepayment, the payment of
customary fees and expenses from a Borrower Party to such Auction Agent for its
own account in connection therewith.

(F) If any Term Loan is prepaid in accordance with subsections (B) through
(D) above, a Borrower Party shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The relevant Borrower Party shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 12:00 p.m., New York time, on the Discounted Prepayment Effective
Date and all such prepayments shall be applied to the relevant Class(es) of Term
Loans and Lenders as specified by the applicable Borrower Party in the
applicable offer. The Term Loans so prepaid shall be accompanied by all accrued
and unpaid interest on the par

 

113



--------------------------------------------------------------------------------

principal amount so prepaid up to, but not including, the Discounted Prepayment
Effective Date. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(1)(e) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, and shall be
applied to the relevant Term Loans of such Lenders in accordance with their
respective applicable share as calculated by the Auction Agent in accordance
with this Section 2.05(1)(e) and, if the Administrative Agent is not the Auction
Agent, the Administrative Agent shall be fully protected in relying on such
calculations of the Auction Agent. The aggregate principal amount of the Classes
and installments of the relevant Term Loans outstanding shall be deemed reduced
by the full par value of the aggregate principal amount of the Classes of Term
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Term
Loan Prepayment.

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(1)(e), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the applicable Borrower
Party.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.05(1)(e), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next succeeding Business Day.

(I) Each of the Borrower Parties and the Term Lenders acknowledge and agree that
the Auction Agent may perform any and all of its duties under this
Section 2.05(1)(e) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.05(1)(e) as well
as activities of the Auction Agent.

(J) Each Borrower Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date, Discount Range Prepayment Response Date or
Solicited Discounted Prepayment Response Date (and if such offer is revoked
pursuant to the preceding clauses, any failure by such Borrower Party to make
any prepayment to a Lender, as applicable, pursuant to this Section 2.05(1)(e)
shall not constitute a Default or Event of Default under Section 8.01 or
otherwise).

(2) Mandatory.

(a) [Reserved]

(b) (i) If (x) the Borrower or any Restricted Subsidiary makes an Asset Sale or
(y) any Casualty Event occurs, which results in the realization or receipt by
the Borrower or such Restricted Subsidiary of Net Proceeds, the Borrower shall
prepay, or cause to be prepaid, on or prior to the date which is ten
(10) Business Days after the date of the realization or receipt by the Borrower
or such Restricted Subsidiary of such Net Proceeds, subject to clause (ii) of

 

114



--------------------------------------------------------------------------------

this Section 2.05(2)(b) and clauses (2)(g) and (h) of this Section 2.05, an
aggregate principal amount of Term Loans equal to 100% (such percentage as it
may be reduced as described below, the “Net Proceeds Percentage”) of all Net
Proceeds realized or received therefrom; provided that no prepayment shall be
required pursuant to this Section 2.05(2)(b)(i) with respect to such portion of
such Net Proceeds that the Borrower shall have, on or prior to such date, given
written notice to the Administrative Agent of its intent to reinvest (or entered
into a binding commitment or a binding letter of intent to reinvest) in
accordance with Section 2.05(2)(b)(ii); provided, further, that

(A) if at the time that any such prepayment would be required, the Borrower (or
any Restricted Subsidiary) is required to Discharge any Other Applicable
Indebtedness with Other Applicable Net Proceeds pursuant to the terms of the
documentation governing such Indebtedness, then the Borrower (or any Restricted
Subsidiary) may apply such Net Proceeds otherwise required to repay the Term
Loans pursuant to this Section 2.05(2)(b)(i) on a pro rata basis (determined on
the basis of the aggregate outstanding principal amount of the Term Loans and
Other Applicable Indebtedness requiring such Discharge at such time), to the
prepayment of the Term Loans and to the repurchase or prepayment of Other
Applicable Indebtedness, and the amount of prepayment of the Term Loans that
would have otherwise been required pursuant to this Section 2.05(2)(b)(i) shall
be reduced accordingly (provided that the portion of such Net Proceeds allocated
to the Other Applicable Indebtedness shall not exceed the amount of such Other
Applicable Net Proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof and the remaining amount, if any, of
such portion of Net Proceeds shall be allocated to the Term Loans to the extent
required in accordance with the terms of this Section 2.05(2)(b)(i));

(B) to the extent the holders of Other Applicable Indebtedness decline to have
such Indebtedness repurchased or prepaid with such portion of such Net Proceeds,
the declined amount shall promptly (and in any event within ten (10) Business
Days after the date of such rejection) be applied to prepay the Term Loans to
the extent required in accordance with the terms of this Section 2.05(2)(b)(i).

(ii) With respect to any Net Proceeds realized or received with respect to any
Asset Sale or any Casualty Event, the Borrower or any Restricted Subsidiary, at
its option, may reinvest all or any portion of such Net Proceeds in their
business within (x) eighteen (18) months following receipt of such Net Proceeds
or (y) if the Borrower or any Restricted Subsidiary enters into a legally
binding commitment or a legally binding letter of intent to reinvest such Net
Proceeds within eighteen (18) months following receipt thereof, within the later
of (A) eighteen (18) months following receipt thereof and (B) one hundred eighty
(180) days of the date of such legally binding commitment or legally binding
letter of intent; provided that if any Net Proceeds are no longer intended to be
or cannot be so reinvested at any time after such reinvestment election, and
subject to clauses (g) and (h) of this Section 2.05(2), an amount equal to any
such Net Proceeds shall be applied within five (5) Business Days after the
Borrower reasonably determines that such Net Proceeds are no longer intended to
be or cannot be so reinvested to the prepayment of the Term Loans as set forth
in this Section 2.05.

(c) [Reserved].

(d) If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness (i) not permitted to be incurred or issued pursuant to Section 7.02
or (ii) that constitutes Other Loans or Credit Agreement Refinancing
Indebtedness, in each case, incurred or issued to refinance any Class (or
Classes) of Term Loans resulting in Net Proceeds (as opposed to such Credit
Agreement Refinancing Indebtedness or Other Loans arising out of an exchange of
existing Term Loans for such Credit Agreement Refinancing Indebtedness

 

115



--------------------------------------------------------------------------------

or Other Loans), the Borrower shall prepay, or cause to be prepaid, an aggregate
principal amount of Term Loans of any Class or Classes (in each case, as
directed by the Borrower) equal to 100% of all Net Proceeds received therefrom
on or prior to the date which is five (5) Business Days after the receipt by the
Borrower or such Restricted Subsidiary of such Net Proceeds.

(e) (i) Except as otherwise set forth in any Refinancing Amendment, Extension
Amendment or Incremental Amendment, each prepayment of Term Loans required by
Sections 2.05(2)(b) and (d)(i) shall be allocated to any Class of Term Loans
outstanding as directed by the Borrower, shall be applied pro rata to Term
Lenders within such Class of Term Loans, based upon the outstanding principal
amounts owing to each such Term Lender under such Class of Term Loans and shall
be applied to reduce such remaining scheduled installments of principal within
such Class of Term Loans in direct order of maturity; provided that

(x) such prepayments may not be directed to a later maturing Class of Term Loans
without at least a pro rata repayment of any earlier maturing Classes of Term
Loans (except that any Class of Incremental Term Loans, Other Term Loans,
Extended Term Loans or Replacement Loans may specify that one or more other
Classes of later maturing Term Loans may be prepaid prior to such Class of
earlier maturing Term Loans), and

(y) in the event that there are two or more outstanding Classes of Term Loans
with the same Maturity Date, such prepayments may not be directed to any such
Class of Term Loans without at least a pro rata repayment of any Classes of Term
Loans maturing on the same date (except that any Class of Incremental Term
Loans, Other Term Loans, Extended Term Loans or Replacement Loans may specify
that one or more other Classes of Term Loans with the same Maturity Date may be
prepaid prior to such Class of Term Loans maturing on the same date), and

(ii) each prepayment of Term Loans required by Section 2.05(2)(d)(ii) shall be
allocated to any Class or Classes of Term Loans being refinanced as directed by
the Borrower and shall be applied pro rata to Term Lenders within each such
Class, based upon the outstanding principal amounts owing to each such Term
Lender under each such Class of Term Loans.

(f) If for any reason the aggregate Outstanding Amount of Revolving Loans, Swing
Line Loans and L/C Obligations at any time exceeds the aggregate Revolving
Commitments then in effect, the Borrower shall promptly prepay Revolving Loans
and Swing Line Loans or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(2)(f)
unless after the prepayment in full of the Revolving Loans and Swing Line Loans
(as applicable) such aggregate Outstanding Amount of L/C Obligations exceeds the
aggregate Revolving Commitments then in effect.

(g) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (a)
through (d) of this Section 2.05(2) at least three (3) Business Days prior to
the date of such prepayment (provided that, in the case of clause (b) or (d) of
this Section 2.05(2), the Borrower may rescind (or delay the date of prepayment
identified in) such notice if such prepayment would have resulted from a
refinancing of all or any portion of the applicable Facility or other
conditional event, which refinancing or other conditional event shall not be
consummated or shall otherwise be delayed). Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
aggregate amount of such prepayment to be made by the Borrower. The
Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Borrower’s prepayment notice and of such Appropriate Lender’s
Pro Rata Share of the prepayment. Each Term Lender may reject all or a portion
of its Pro Rata Share of any mandatory prepayment (such declined amounts, the
“Declined Proceeds”) of Term Loans

 

116



--------------------------------------------------------------------------------

required to be made pursuant to clauses (a) and (b) of this Section 2.05(2) by
providing written notice (each, a “Rejection Notice”) to the Administrative
Agent and the Borrower no later than 5:00 p.m., New York time, two (2) Business
Days after the date of such Lender’s receipt of notice from the Administrative
Agent regarding such prepayment. Each Rejection Notice from a given Lender shall
specify the principal amount of the mandatory repayment of Term Loans to be
rejected by such Lender. If a Term Lender fails to deliver a Rejection Notice to
the Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory prepayment of Term Loans. Any Declined Proceeds remaining shall be
retained by the Borrower (or the applicable Restricted Subsidiary) and may be
applied by the Borrower or such Restricted Subsidiary in any manner not
prohibited by this Agreement.

(h) Notwithstanding any other provisions of this Section 2.05(2), (A) to the
extent that any or all of the Net Proceeds of any Asset Sale by a Foreign
Subsidiary giving rise to a prepayment event pursuant to Section 2.05(2)(b)
(a “Foreign Asset Sale”) or the Net Proceeds of any Casualty Event from a
Foreign Subsidiary (a “Foreign Casualty Event”) are prohibited or delayed by
applicable local law from being repatriated to the United States, an amount
equal to the portion of such Net Proceeds so affected will not be required to be
applied to repay Term Loans at the times provided in this Section 2.05(2) so
long, but only so long, as the applicable local law will not permit repatriation
to the United States (the Borrower hereby agreeing to cause the applicable
Foreign Subsidiary to promptly take all actions reasonably required by the
applicable local law to permit such repatriation), and if such repatriation of
any of such affected Net Proceeds is permitted under the applicable local law,
an amount equal to such Net Proceeds permitted to be repatriated will be
promptly (and in any event not later than two (2) Business Days after any such
repatriation) applied (net of additional Taxes that are or would be payable or
reserved against as a result thereof) to the repayment of the Term Loans
pursuant to this Section 2.05(2) to the extent otherwise provided herein and
(B) to the extent that the Borrower has determined in good faith that
repatriation of any of or all the Net Proceeds of any Foreign Asset Sale or
Foreign Casualty Event would have a material adverse tax consequence (taking
into account any foreign tax credit or benefit actually realized in connection
with such repatriation) with respect to such Net Proceeds, an amount equal to
the Net Proceeds so affected will not be required to be applied to repay Term
Loans at the times provided in this Section 2.05(2).

(i) All prepayments under this Section 2.05 (other than prepayments of Base Rate
Revolving Loans that are not made in connection with the termination or
permanent reduction of Revolving Commitments) shall be accompanied by all
accrued interest thereon, together with, in the case of any such prepayment of a
Eurodollar Rate Loan on a date prior to the last day of an Interest Period
therefor, any amounts owing in respect of such Eurodollar Rate Loan pursuant to
Section 3.05.

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under this Section 2.05 prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurodollar Rate Loan prior
to the last day of the Interest Period therefor, the Borrower may, in its
discretion, deposit an amount sufficient to make any such prepayment otherwise
required to be made thereunder together with accrued interest to the last day of
such Interest Period into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
the relevant provisions of this Section 2.05. Such deposit shall be deemed to be
a prepayment of such Loans by the Borrower for all purposes under this
Agreement.

 

117



--------------------------------------------------------------------------------

SECTION 2.06 Termination or Reduction of Commitments.

(1) Optional. The Borrower may, upon written notice by the Borrower to the
Administrative Agent, terminate the unused Commitments of any Class, or from
time to time permanently reduce the unused Commitments of any Class, in each
case without premium or penalty; provided that

(a) any such notice shall be received by the Administrative Agent three
(3) Business Days prior to the date of termination or reduction,

(b) any such partial reduction shall be in an aggregate amount of $5.0 million
or any whole multiple of $1.0 million in excess thereof or, if less, the entire
amount thereof and

(c) if, after giving effect to any reduction of the Commitments, the L/C
Sublimit or Swing Line Sublimit exceeds the amount of the Revolving Facility,
the L/C Sublimit shall be automatically reduced by the amount of such excess.

Except as provided above, the amount of any such Revolving Commitment reduction
shall not be applied to the L/C Sublimit or Swing Line Sublimit unless otherwise
specified by the Borrower. Notwithstanding the foregoing, the Borrower may
rescind or postpone any notice of termination of any Commitments if such
termination would have resulted from a refinancing of all of the applicable
Facility or other conditional event, which refinancing or other conditional
event shall not be consummated or shall otherwise be delayed.

(2) Mandatory. The Closing Date Term Loan Commitment of each Closing Date Term
Lender on the Closing Date shall be automatically and permanently reduced to $0
upon the making of such Lender’s Closing Date Term Loans to the Borrower
pursuant to Section 2.01(1). The Revolving Commitment of each Revolving Lender
shall automatically and permanently terminate on the Maturity Date for the
applicable Revolving Facility. The Additional Term Loan Commitment of each
Additional Term Lender shall automatically terminate (i) in the event that any
Additional Term Loan is funded, upon the funding of such Additional Term Loan in
a corresponding amount and (ii) in any event, with respect to any then-remaining
Additional Term Loan Commitment, on the Additional Term Loan Commitment
Termination Date.

(3) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the L/C Sublimit or the Swing Line Sublimit or
the unused Commitments of any Class under this Section 2.06. Upon any reduction
of unused Commitments of any Class, the Commitment of each Lender of such
Class shall be reduced on a pro rata basis (determined on the basis of the
aggregate Commitments under such Class) (other than the termination of the
Commitment of any Lender as provided in Section 3.07). Any commitment fees
accrued until the effective date of any termination of the Revolving Commitments
and/or the Additional Term Loan Commitments shall be paid on the effective date
of such termination.

SECTION 2.07 Repayment of Loans.

(1) Term Loans.

(a) Closing Date Term Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Closing Date Term Loan Lenders (a) on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur following the end of the first full fiscal quarter
that has elapsed after the Closing Date, an aggregate principal amount equal to
1.25% of the aggregate principal amount of all Closing Date Term Loans
outstanding on the Closing Date (in each case, which payments shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05) and (b) on the Maturity Date for the Closing
Date Term Loans, the aggregate principal amount of all Closing Date Term Loans
outstanding on such date.

 

118



--------------------------------------------------------------------------------

(b) Additional Term Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Additional Term Loan Lenders (a) on the last
Business Day of each March, June, September and December, commencing, with
respect to any Additional Term Loan, with the first such date to occur following
the borrowing of such Additional Term Loan (but in any event not earlier than
the first such date to occur following the end of the first full fiscal quarter
that has elapsed after the Closing Date), an aggregate principal amount equal to
an amount determined by the Administrative Agent and the Borrower in order to
ensure such Additional Term Loans will be treated as fungible with the Closing
Date Term Loans (in each case, which payments shall be reduced as a result of
the application of prepayments in accordance with the order of priority set
forth in Section 2.05) and (b) on the Maturity Date for the Additional Term
Loans, the aggregate principal amount of all Additional Term Loans outstanding
on such date.

(c) Certain Adjustments. In connection with any Incremental Term Loans that
constitute part of the same Class as the Initial Term Loans, the Borrower and
the Administrative Agent shall be permitted to adjust the rate of prepayment in
respect of such Class such that the Term Lenders holding Initial Term Loans
comprising part of such Class continue to receive a payment that is not less
than the same Dollar amount that such Term Lenders would have received absent
the incurrence of such Incremental Term Loans; provided, that if such
Incremental Term Loans are to be “fungible” with the Initial Term Loans
notwithstanding any other conditions specified in this Section 2.07(1), the
amortization schedule for such “fungible” Incremental Term Loan may provide for
amortization in such other percentage(s) to be agreed by Borrower and the
Administrative Agent to ensure that the Incremental Term Loans will be
“fungible” with the Initial Term Loans.

(2) Revolving Loans. The Borrower shall repay to the Administrative Agent for
the ratable account of the Appropriate Lenders on the Maturity Date for the
applicable Revolving Facility the aggregate principal amount of all Revolving
Loans under such Facility outstanding on such date.

(3) Swing Line Loans. The Borrower shall repay the aggregate principal amount of
each Swing Line Loan on the Maturity Date for the applicable Revolving Facility.

SECTION 2.08 Interest.

(1) Subject to the provisions of Section 2.08(2), (a) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period, plus the Applicable Rate, (b) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
Borrowing date at a rate per annum equal to the Base Rate, plus the Applicable
Rate and (c) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable Borrowing date at a rate per annum
equal to the Base Rate, plus the Applicable Rate with respect to Revolving
Loans.

(2) During the continuance of a Default under Section 8.01(1), the Borrower
shall pay interest on past due amounts hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws; provided that no interest at the Default Rate shall accrue
or be payable to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

(3) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

119



--------------------------------------------------------------------------------

SECTION 2.09 Fees.

(1) Revolving Facility Commitment Fee. The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender under each
Revolving Facility in accordance with its Applicable Percentage, a commitment
fee equal to the applicable Commitment Fee Rate times the actual daily amount by
which the aggregate Revolving Commitments exceed the sum of (a) the Outstanding
Amount of Revolving Loans (for the avoidance of doubt, excluding any Swing Line
Loans) and (b) the Outstanding Amount of L/C Obligations; provided that any
commitment fee accrued with respect to any of the Commitments of a Defaulting
Lender under such Revolving Facility during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such commitment fee shall otherwise have been due and payable by
the Borrower prior to such time; and provided, further, that no commitment fee
shall accrue on any of the Commitments under any Revolving Facility of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
commitment fee on each Revolving Commitment shall accrue at all times from the
Closing Date (or date of initial effectiveness, as applicable) (and for the
avoidance of doubt, the commitment fee on the Revolving Commitment under the
Closing Date Revolving Facility shall accrue from the Closing Date) until the
Maturity Date for the applicable Revolving Commitment, including at any time
during which one or more of the conditions in Section 4.02 is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each of
March, June, September and December, commencing with the first such date to
occur after the end of the first fiscal quarter to elapse after the Closing
Date, and on the Maturity Date for such Revolving Facility. The commitment fee
payable under this Section 2.09(1) shall be calculated quarterly in arrears, and
if there is any change in the Commitment Fee Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Commitment Fee Rate
separately for each period during such quarter that such Commitment Fee Rate was
in effect.

(2) Additional Term Loan Facility Commitment Fee. The Borrower agrees to pay to
the Administrative Agent for the account of each Additional Term Loan Lender in
accordance with its Applicable Additional Term Loan Percentage, a commitment fee
equal to the applicable Additional Term Loan Commitment Fee Rate times the
actual daily amount by which the aggregate Additional Term Loan Commitments
exceed the Outstanding Amount of Additional Term Loans; provided that any
commitment fee accrued with respect to any of the Additional Term Loan
Commitments of a Defaulting Lender under the Additional Term Loan Facility
during the period prior to the time such Lender became a Defaulting Lender and
unpaid at such time shall not be payable by the Borrower so long as such Lender
shall be a Defaulting Lender except to the extent that such commitment fee shall
otherwise have been due and payable by the Borrower prior to such time; and
provided, further, that no commitment fee shall accrue on any of the Additional
Term Loan Commitments under the Additional Term Loan Facility of a Defaulting
Lender so long as such Additional Term Loan Lender shall be a Defaulting Lender.
The commitment fee on each Additional Term Loan Commitment shall accrue at all
times from the Closing Date (or date of initial effectiveness, as applicable)
until the Additional Term Loan Commitment Termination Date, including at any
time during which one or more of the conditions in Section 4.03 is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
of March, June, September and December, commencing with the first such date to
occur after the end of the first fiscal quarter to elapse after the Closing
Date, and on the Additional Term Loan Commitment Termination Date. The
commitment fee payable under this Section 2.09(2) shall be calculated quarterly
in arrears, and if there is any change in the Additional Term Loan Commitment
Fee Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Additional Term Loan Commitment Fee Rate separately for each
period during such quarter that such Additional Term Loan Commitment Fee Rate
was in effect.

(3) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

SECTION 2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans shall be made on the basis of a year of 365 days or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(1), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

120



--------------------------------------------------------------------------------

SECTION 2.11 Evidence of Indebtedness.

(1) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent, as set forth in the Register, in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note payable to such Lender, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(2) In addition to the accounts and records referred to in Section 2.11(1), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(3) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(1) and (2), and by each Lender in its account or
accounts pursuant to Sections 2.11(1) and (2), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error.

SECTION 2.12 Payments Generally.

(1) All payments to be made by the Borrower hereunder shall be made in Dollars
(or such other form of consideration as the relevant recipient may agree)
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office for payment and in Same Day Funds not later than
2:00 p.m., New York time, on the date specified herein (or such later time to
which the Administrative Agent may agree). The Administrative Agent will
promptly distribute to each Appropriate Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. Any payments under this
Agreement that are made later than 2:00 p.m., New York time (or such later
time), shall be deemed to have been made on the next succeeding Business Day
(but the Administrative Agent may extend such deadline for purposes of computing
interest and fees (but not beyond the end of such day) in its sole discretion
whether or not such payments are in process).

(2) Except as otherwise expressly provided herein, if any payment to be made by
the Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

121



--------------------------------------------------------------------------------

(3) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date, or in the case of any Borrowing of Base Rate Loans, prior to
1:00 p.m., New York time, on the date of such Borrowing, any payment is required
to be made by it to the Administrative Agent hereunder (in the case of the
Borrower, for the account of any Lender or an Issuing Bank hereunder or, in the
case of the Lenders, for the account of any Issuing Bank, Swing Line Lender or
the Borrower hereunder), that the Borrower or such Lender, as the case may be,
will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then:

(a) if the Borrower failed to make such payment, each Lender or Issuing Bank
shall forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender or Issuing Bank in Same
Day Funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Lender or Issuing Bank to the date such amount is repaid to the
Administrative Agent in Same Day Funds at the Overnight Rate from time to time
in effect; and

(b) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the Overnight Rate from time to time in effect. When such Lender
makes payment to the Administrative Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount, or cause such amount to be paid, to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder. A notice of the Administrative Agent to
any Lender or the Borrower with respect to any amount owing under this
Section 2.12(3) shall be conclusive, absent manifest error.

(c) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Section 4.02 or
Section 4.03, as applicable, are not satisfied or waived in accordance with the
terms hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(d) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or fund any participation on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(e) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

122



--------------------------------------------------------------------------------

(f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03 (or otherwise expressly set forth herein). If the Administrative
Agent receives funds for application to the Obligations of the Loan Parties
under or in respect of the Loan Documents under circumstances for which the Loan
Documents do not specify the manner in which such funds are to be applied, the
Administrative Agent may, but shall not be obligated to, elect to distribute
such funds to each of the Lenders in accordance with such Lender’s Pro Rata
Share of the sum of (i) the Outstanding Amount of all Loans outstanding at such
time and (ii) the Outstanding Amount of all L/C Obligations outstanding at such
time, in repayment or prepayment of such of the outstanding Loans or other
Obligations then owing to such Lender.

SECTION 2.13 Sharing of Payments. Other than as expressly provided elsewhere
herein, if any Lender of any Class shall obtain payment in respect of any
principal of or interest on account of the Loans of such Class made by it or the
participations in L/C Obligations and Swing Line Loans held by it (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (1) notify the Administrative
Agent of such fact, and (2) purchase from the other Lenders such participations
in the Loans of such Class made by them or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of any principal of or interest on such Loans of such
Class or such participations, as the case may be, pro rata with each of them;
provided that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (a) the amount of such
paying Lender’s required repayment to (b) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. For the avoidance of doubt, the provisions of this
Section 2.13 shall not be construed to apply to (i) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
as in effect from time to time (including the application of funds arising from
the existence of a Defaulting Lender) or (ii) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant permitted hereunder. The Borrower agrees
that any Lender so purchasing a participation from another Lender pursuant to
this Section 2.13 may, to the fullest extent permitted by applicable Law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.10) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased. For purposes of clause (3) of the definition of “Excluded
Taxes”, any participation acquired by a Lender pursuant to this Section 2.13
shall be treated as having been acquired on the earlier date(s) on which the
applicable interest(s) in the Commitment(s) or Loan(s) to which such
participation relates were acquired by such Lender.

 

123



--------------------------------------------------------------------------------

SECTION 2.14 Incremental Facilities.

(1) Incremental Loan Request. The Borrower may at any time and from time to time
after the Closing Date, by notice to the Administrative Agent (an “Incremental
Loan Request”), request (A) one or more increases in the amount of any
then-existing Term Commitments and/or the establishment of one or more new
commitments to make term loans which may be of the same Class as any outstanding
Term Loans (a “Term Loan Increase”) or a new Class of term loans (collectively
with any Term Loan Increase, the “Incremental Term Commitments”) and/or (B) one
or more increases in the amount of the Revolving Commitments (a “Revolving
Commitment Increase” and the “Incremental Revolving Commitments”; and any
Incremental Revolving Commitments, collectively with any Incremental Term
Commitments, the “Incremental Commitments”), whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders. Each Incremental Loan
Request from the Borrower pursuant to this Section 2.14 shall set forth the
requested amount and proposed terms of the relevant Incremental Term Commitments
or Incremental Revolving Commitments.

(2) Incremental Loans. Any Incremental Term Loans effected through the
establishment of one or more new term loans (or commitments therefor) made on an
Incremental Facility Closing Date (other than a Loan Increase) shall be
designated a separate Class of Incremental Term Loans for all purposes of this
Agreement. On any Incremental Facility Closing Date on which any Incremental
Term Commitments of any Class are effected (including through any Term Loan
Increase), subject to the satisfaction of the terms and conditions in this
Section 2.14, either (x) (i) each Incremental Term Lender of such Class shall
make a Loan to the Borrower in an amount equal to its Incremental Term
Commitment of such Class and (ii) each Incremental Term Lender of such
Class shall become a Lender hereunder with respect to the Incremental Term
Commitment of such Class and the Incremental Term Loans of such Class made
pursuant thereto or (y) (i) each Incremental Term Lender of such Class shall
make its Incremental Term Commitment available to the Borrower in amount equal
to its Incremental Term Commitment of such Class and (ii) each Incremental Term
Lender of such Class shall become a Lender with respect to the Incremental Term
Commitment of Class and the term loans of such Class made pursuant thereto (any
term loan made as a result of the provisions of this sentence, an “Incremental
Term Loan”), as the case may be. On any Incremental Facility Closing Date on
which any Incremental Revolving Commitment is effective through any Revolving
Commitment Increase, subject to the satisfaction of the terms and conditions in
this Section 2.14, (A) each Incremental Revolving Lender of such Class shall
make its Incremental Revolving Commitment available to the Borrower (when
borrowed, an “Incremental Revolving Loan” and collectively with any Incremental
Term Loan, an “Incremental Loan”) in an amount equal to its Incremental
Revolving Commitment of such Class and (B) each Incremental Revolving Lender
shall become a Lender hereunder with respect to the Incremental Revolving
Commitment and the Incremental Revolving Loans made pursuant thereto.

(3) Incremental Lenders. Incremental Term Loans may be made, and Incremental
Revolving Commitments and Incremental Term Commitments may be provided, by any
existing Lender as approved by the Borrower (but no existing Lender will have an
obligation to make any Incremental Commitment (or Incremental Loan), nor will
the Borrower have any obligation to approach any existing Lenders to provide any
Incremental Commitment (or Incremental Loan)) or by any Additional Lender (each
such existing Lender or Additional Lender providing such Loan or Commitment,
an “Incremental Term Lender” or “Incremental Revolving Lender,” as applicable,
and, collectively, the “Incremental Lenders”); provided that (i) the
Administrative Agent or, in the case of any Incremental Revolving Commitments
only, each Swing Line Lender and each Issuing Bank, shall have consented (in
each case, not to be unreasonably withheld or delayed) to such Additional
Lender’s making such Incremental Term Loans or providing such Incremental
Revolving Commitments to the extent such consent, if any, would be required
under Section 10.07(b) for an assignment of Loans or Revolving Commitments, as
applicable, to such Additional Lender, (ii) with respect to Incremental Term
Commitments, any Affiliated Lender providing an Incremental Term Commitment
shall be subject to the same restrictions set forth in Section 10.07(h) as they
would otherwise be subject to with respect to any purchase by or assignment to
such Affiliated Lender of Term Loans and (iii) Affiliated Lenders may not
provide Incremental Revolving Commitments.

 

124



--------------------------------------------------------------------------------

(4) Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment and the availability of any initial credit extensions thereunder shall
be subject to the satisfaction on the date thereof (the “Incremental Facility
Closing Date”) of each of the following conditions):

(a) (x) no Event of Default shall exist after giving effect to such Incremental
Commitments (provided that, with respect to any Incremental Amendment the
primary purpose of which is to finance a Limited Condition Transaction, the
requirement pursuant to this clause (4)(a)(x) shall be that no Event of Default
under Section 8.01(1) or, solely with respect to the Borrower, Section 8.01(6)
shall exist after giving effect to such Incremental Commitments), and (y) the
representations and warranties of the Borrower contained in Article V or any
other Loan Document shall be true and correct in all material respects on and as
of the date of such Incremental Amendment (provided that, to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects as of such earlier date and
any representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates);
provided that in connection with a Limited Condition Transaction, the conditions
in clause (x) (other than the condition referenced in the proviso thereto in
respect of Section 8.01(1) and Section 8.01(6)) and in clause (y) shall only be
required to the extent required by the Incremental Amendment governing the
applicable Incremental Term Loans and Incremental Term Commitments; provided,
further, that in the case of an acquisition or other Investment with a purchase
price in excess of the greater of (A) $23.25 million and (B) 25.0% of
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for the most
recently ended Test Period (calculated on a pro forma basis), the conditions
contained in clause (y) with respect to Specified Representations (conformed as
necessary to apply only to the relevant Limited Condition Transaction and the
relevant acquired business), shall be required whether or not required by the
relevant Incremental Amendment, unless waived in accordance with Section 10.01;

(b) each Incremental Term Commitment shall be in an aggregate principal amount
that is not less than $5.0 million (or such lesser amount to which the
Administrative Agent may agree) (provided that such amount may be less than
$5.0 million (or such lesser amount) if such amount represents all remaining
availability under the limit set forth in clause (c) of this Section 2.14(4))
and each Incremental Revolving Commitment shall be in an aggregate principal
amount that is not less than $5.0 million (or such lesser amount to which the
Administrative Agent may agree) (provided that such amount may be less than
$5.0 million (or such lesser amount) if such amount represents all remaining
availability under the limit set forth in clause (c) of Section 2.14(4));

(c) the aggregate principal amount of Incremental Term Loans and Incremental
Commitments shall not, together with the aggregate principal amount of Permitted
Incremental Equivalent Debt, exceed the sum of (the amount available under
clauses (A) through (C) below, the “Available Incremental Amount”):

(A) the sum of (1) the greater of (the “Free and Clear Incremental Amount”)
(x) $93.0 million and (y) 100.0% of Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for the most recently ended Test Period (calculated on a
pro forma basis), plus (2) the aggregate principal amount, without duplication,
of (x) voluntary prepayments, redemptions or repurchases of Incremental Term
Loans and Permitted Incremental Equivalent Debt (other than any Permitted
Incremental Equivalent Debt that is a revolving credit facility) (including
purchases of Incremental Term Loans or such Permitted Incremental Equivalent
Debt by Holdings, the Borrower or any of its Restricted Subsidiaries at or below
par), in each case, only to the extent such Incremental Term Loans or Permitted
Incremental Equivalent Debt was incurred in reliance on the Free and Clear
Incremental Amount, (y) voluntary permanent commitment reductions in respect of
Incremental Term Commitments and/or Incremental Revolving Commitments or
Permitted Incremental Equivalent Debt consisting of delayed draw term loan
commitments and/or revolving credit commitments, in each case, to the extent
such Incremental Term Commitment, Incremental Revolving Commitment or Permitted
Incremental Equivalent Debt was incurred in reliance on the Free and Clear
Incremental Amount and (z) voluntary prepayments, redemptions or repurchases of
any Credit Agreement Refinancing

 

125



--------------------------------------------------------------------------------

Indebtedness, Other Loans, Refinancing Indebtedness or other Indebtedness (or,
in the case of any of the foregoing under this clause (z) that constitutes a
revolving credit commitment, voluntary permanent commitment reductions in
respect thereof) previously applied to the (I) prepayment, redemption or
repurchase of any Incremental Term Loans and Permitted Incremental Equivalent
Debt (other than any Permitted Incremental Equivalent Debt that is a revolving
credit facility) or (II) voluntary permanent commitment reductions in respect of
Incremental Term Commitments and/or Incremental Revolving Commitments or
Permitted Incremental Equivalent Debt consisting of revolving credit
commitments, in each case under subclauses (I) and (II), to the extent such
Indebtedness was originally incurred in reliance on the Free and Clear
Incremental Amount (provided that the relevant prepayment, redemption,
repurchase or commitment reduction under this clause (2) shall not have been
funded with proceeds of long-term Indebtedness (other than revolving
Indebtedness)), plus

(B) (x) in the case of any Incremental Loans or Incremental Commitments that
effectively extend the Maturity Date of, or refinance, any Facility, an amount
equal to the portion of the Facility to be replaced with (or refinanced by) such
Incremental Loans or Incremental Commitments and (y) in the case of any
Incremental Loans or Incremental Commitments that effectively replace any
Commitment or Loan that is terminated or cancelled in accordance with
Section 3.07, an amount equal to the portion of the relevant terminated or
cancelled Commitment or Loan, plus

(C) an unlimited amount, so long as in the case of this clause (C) only,

(x) in the case of Incremental Loans or Incremental Commitments that are secured
by Liens on all or a portion of the Collateral on a basis that is equal in
priority to the Liens on the Collateral securing the First Lien Obligations
under this Agreement (but without regard to the control of remedies), the First
Lien Net Leverage Ratio for the Test Period most recently ended calculated on a
pro forma basis after giving effect to any such incurrence does not exceed 3.50
to 1.00 (including in connection with an acquisition or other similar Investment
permitted under this Agreement) (provided that in the case of an incurrence of
Incremental Commitments with respect to any “delayed draw” or “revolving”
facility, assuming such Incremental Commitments are fully drawn and calculating
the First Lien Net Leverage Ratio without netting the cash proceeds from such
Incremental Loans then proposed to be incurred),

(y) in the case of Incremental Loans or Incremental Commitments that are secured
by Liens on all or a portion of the Collateral on a basis that is junior in
priority to the Liens on the Collateral securing the First Lien Obligations
under this Agreement, the Secured Net Leverage Ratio for the Test Period most
recently ended calculated on a pro forma basis after giving effect to any such
incurrence does not exceed 4.00 to 1.00 (including in connection with an
acquisition or other similar Investment permitted under this Agreement)
(provided that in the case of an incurrence of Incremental Commitments with
respect to any “delayed draw” or “revolving” facility, assuming such Incremental
Commitments are fully drawn and calculating the Secured Net Leverage Ratio
without netting the cash proceeds from such Incremental Loans then proposed to
be incurred), or

(z) in the case of Incremental Loans or Incremental Commitments that are
unsecured, the Total Net Leverage Ratio for the Test Period most recently ended
calculated on a pro forma basis after giving effect to any such incurrence does
not exceed 4.00 to 1.00 (including in connection with an acquisition or other
similar Investment permitted under this Agreement) (provided that, in the case
of an

 

126



--------------------------------------------------------------------------------

incurrence of Incremental Commitments with respect to any “delayed draw” or
“revolving” facility, assuming such Incremental Commitments are fully drawn and
calculating the Total Net Leverage Ratio without netting the cash proceeds from
such Incremental Loans then proposed to be incurred).

The Borrower may elect to use clause (C) of the Available Incremental Amount
regardless of whether the Borrower has capacity under clauses (A) or (B) of the
Available Incremental Amount. Further, the Borrower may elect to use clause (C)
of the Available Incremental Amount prior to using clauses (A) or (B) of the
Available Incremental Amount, and if both clause (C) and clauses (A) or (B) of
the Available Incremental Amount are available, unless otherwise elected by the
Borrower, then the Borrower will be deemed to have elected to use clause (C) of
the Available Incremental Amount to the maximum extent of such capacity. In
addition, any Indebtedness originally designated as incurred pursuant to
clauses (A) or (B) of the Available Incremental Amount shall be automatically
reclassified as incurred under clause (C) of the Available Incremental Amount at
such time as the Borrower would meet the applicable leverage or coverage-based
incurrence test at such time on a pro forma basis, unless otherwise elected by
the Borrower.

(5) Required Terms. The terms, provisions and documentation of the Incremental
Term Loans and Incremental Term Commitments or the Incremental Revolving Loans
and Incremental Revolving Commitments, as the case may be, of any Class and any
Loan Increase shall be as agreed between the Borrower and the applicable
Incremental Lenders providing such Incremental Commitments (except that with
respect to any Loan Increase, such terms and provisions shall be identical to
the existing Revolving Commitments or Initial Term Loans, as applicable), and
except as otherwise set forth herein, to the extent not identical to the Closing
Date Term Loans or Additional Term Loans, as applicable, existing on the
Incremental Facility Closing Date, shall either, at the option of the Borrower,
(A) [reserved], (B) be not materially more restrictive to the Borrower (as
determined by the Borrower in good faith), when taken as a whole, than the terms
of the Closing Date Term Loans or the Additional Term Loans, as applicable
(after giving effect to any concurrent amendment to the terms of the Closing
Date Term Loans or the Additional Term Loans, including to add any Previously
Absent Financial Maintenance Covenant (to the extent that any such terms of any
Incremental Term Loans contain a Previously Absent Financial Maintenance
Covenant that is in effect prior to the applicable Latest Maturity Date of the
Closing Date Term Facility, such Previously Absent Financial Maintenance
Covenant shall be included for the benefit of the Closing Date Term Facility and
the Additional Term Loan Facility)), except, in each case under this clause (B),
with respect to covenants and other terms applicable to any period after the
Latest Maturity Date in effect immediately prior to the incurrence of the
Incremental Term Loans and Incremental Term Commitments or (C) such terms,
provisions and documentation are reasonably satisfactory to the Administrative
Agent (provided that, at the Borrower’s election, to the extent any term or
provision is added for the benefit of the Lenders of Incremental Term Loans or
Incremental Term Commitments, no consent shall be required from the
Administrative Agent to the extent that such term or provision is also added, or
the features of such term or provision are provided, for the benefit of the
Lenders of the Initial Term Loans or holding such Incremental Term Commitments);
provided that, in the case of a Term Loan Increase or a Revolving Commitment
Increase, the terms, provisions and documentation of such Term Loan Increase or
a Revolving Commitment Increase shall be identical (other than with respect to
upfront fees, OID or similar fees, it being understood that, if required to
consummate such Loan Increase transaction, the interest rate margins and rate
floors may be increased, any call protection provision may be added or made more
favorable to the applicable existing Lenders and additional upfront or similar
fees may be payable to the lenders providing the Loan Increase) to the
applicable Term Loans or Commitments being increased, in each case, as existing
on the Incremental Facility Closing Date (provided that, if such Incremental
Term Loans are to be “fungible” with the Closing Date Term Loans and/or the
Additional Term Loans, notwithstanding any other conditions specified in this
Section 2.14(5), the amortization schedule for such “fungible” Incremental Term
Loan may provide for amortization in such other percentage(s) to be agreed by
Borrower and the Administrative Agent to ensure that such Incremental Term Loans
will be “fungible” with the Closing Date Term Loans and/or the Additional Term
Loans). It is understood and agreed for the avoidance of doubt that any
Incremental Facility (and/or commitment therefor), including any Incremental
Facility in the form of a “delayed draw” facility implemented as a new Class of
Loans or

 

127



--------------------------------------------------------------------------------

Commitments (which Class may still be treated as fungible with any existing
Loans or Commitments), may be subject to any conditions precedent to the
effectiveness and/or availability thereof that are agreed by the Borrower and
the relevant lenders or holders thereof without any requirement to conform the
conditions precedent set forth in this Agreement to include or conform to such
conditions precedent. In any event:

(a) the Incremental Term Loans and Incremental Term Commitments, as applicable:

(i) (x) shall rank equal in priority in right of payment with the First Lien
Obligations under this Agreement and (y) shall either (1) rank equal (but
without regard to the control of remedies) or junior in priority of right of
security with the First Lien Obligations under this Agreement or (2) be
unsecured, in each case as applicable pursuant to clause (4)(c) above,

(ii) shall not mature earlier than the Original Term Loan Maturity Date,

(iii) shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of the Initial Term Loans on the
date of incurrence of such Incremental Term Loans,

(iv) subject to clause (5)(a)(iii) above (unless in the form of a Term Loan
Increase of the Additional Term Loan Commitments), shall have amortization and
an Applicable Rate determined by the Borrower and the applicable Incremental
Term Lenders,

(v) may participate on a pro rata basis, less than a pro rata basis or greater
than a pro rata basis in any mandatory prepayments of Term Loans hereunder
(except that, unless otherwise permitted under this Agreement, such Incremental
Term Loans may not participate on a greater than a pro rata basis as compared to
any earlier maturing Class of Term Loans constituting First Lien Obligations in
any mandatory prepayments under Sections 2.05(2)(b) and (d)(i)), as specified in
the applicable Incremental Amendment,

(vi) shall be denominated in Dollars or, subject to the consent of the
Administrative Agent (not to be unreasonably withheld, delayed or conditioned),
another currency as determined by the Borrower and the applicable Incremental
Term Lenders,

(vii) shall not at any time be guaranteed by any Subsidiary of the Borrower
other than Subsidiaries that are Guarantors,

(viii) in the case of Incremental Term Loans that are secured, the obligations
in respect thereof shall not be secured by any property or assets of the
Borrower or any Restricted Subsidiary other than the Collateral, and

(ix) in the case of any Incremental Term Commitment in respect of a “delayed
draw” term loan facility, shall provide that the termination thereof and/or the
permanent repayment of Incremental Term Loans made thereunder in connection with
a termination of such Incremental Term Commitment may be made on a pro rata
basis, greater than pro rata basis (other than in connection with any mandatory
prepayment) or less than pro rata basis as compared to any other Class of Term
Loan Commitments.

(b) the Incremental Revolving Commitments and Incremental Revolving Loans;

(i) shall have the same priority, collateral, guarantee, maturity, prepayments,
weighted average life and other terms and conditions as the Closing Date
Revolving Facility;

 

128



--------------------------------------------------------------------------------

(ii) shall not mature earlier than the Original Revolving Facility Maturity Date
and shall not be subject to amortization; and

(iii) shall provide that all Letters of Credit and Swing Line Loans shall be
participated on a pro rata basis by each Lender with a Revolving Commitment in
accordance with its percentage of the Revolving Commitments existing on the
Incremental Facility Closing Date.

(6) Incremental Amendment. Commitments in respect of Incremental Term Loans and
Incremental Revolving Commitments shall become Commitments (or in the case of an
Incremental Commitment to be provided by an existing Lender, an increase in such
Lender’s applicable Commitment), under this Agreement pursuant to an amendment
(an “Incremental Amendment”) to this Agreement and, as appropriate, the other
Loan Documents, executed by the Borrower, each Incremental Lender providing such
Incremental Commitments and the Administrative Agent. Notwithstanding anything
to the contrary in Section 10.01, (x) each Incremental Amendment may, without
the consent of any other Loan Party, Agent or Lender, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.14, including to effect technical and
corresponding amendments to this Agreement and the other Loan Documents,
including with respect to the establishment of one or more new tranches of
“delayed draw” commitments and (y) at the option of the Borrower in consultation
with the Administrative Agent, incorporate terms that would be favorable to
existing Lenders of the applicable Class or Classes for the benefit of such
existing Lenders of the applicable Class or Classes (including to the extent
necessary or advisable to allow any Class of Incremental Commitments to be a
Loan Increase), in each case under this clause (y), so long as the
Administrative Agent reasonably agrees that such modification is favorable to
the applicable Lenders. In connection with any Incremental Amendment, the
Borrower shall, if reasonably requested by the Administrative Agent, deliver
customary reaffirmation agreements and/or such amendments to the Collateral
Documents as may be reasonably requested by the Administrative Agent in order to
ensure that such Incremental Loans are provided with the benefit of the
applicable Loan Documents. The Borrower will use the proceeds (if any) of the
Incremental Loans for any purpose not prohibited by this Agreement. No Lender
shall be obligated to provide any Incremental Commitments or Incremental Loans
unless it so agrees.

(7) Reallocation of Revolving Exposure. Upon any Incremental Facility Closing
Date on which Incremental Commitments are effected through an increase in the
Commitments with respect to any existing Facility pursuant to this Section 2.14,
(a) each of the Lenders under such Facility shall assign to each of the
Incremental Lenders, and each of the Incremental Lenders shall purchase from
each of the relevant Lenders, at the principal amount thereof, such interests in
the applicable Loans outstanding on such Incremental Facility Closing Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such Loans will be held by existing Lenders and Incremental
Lenders of applicable Class ratably in accordance with their Commitments after
giving effect to the addition of such Incremental Commitments to the
Commitments, (b) each Incremental Commitment shall be deemed for all purposes a
Commitment and each Loan made thereunder shall be deemed, for all purposes, a
Loan and (c) each Incremental Lender shall become a Lender with respect to the
Incremental Commitments and all matters relating thereto. The Administrative
Agent and the Lenders hereby agree that the minimum borrowing and prepayment
requirements in Sections 2.02 and 2.05(1) of this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.

(8) This Section 2.14 shall supersede any provisions in Section 2.12, 2.13 or
10.01 to the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.14 may be amended with the consent of the Required Lenders (or the
applicable Required Facility Lenders, if applicable).

 

129



--------------------------------------------------------------------------------

SECTION 2.15 Refinancing Amendments.

(1) At any time after the Closing Date, the Borrower may obtain, from any Lender
or any Additional Lender (it being understood that (i) no Lender shall be
required to provide any Other Loan without its consent, (ii) Affiliated Lenders
may not provide Other Commitments and (iii) Other Term Loans provided by
Affiliated Lenders shall be subject to the limitations set forth in
Section 10.07(h)), Other Loans to refinance all or any portion of the applicable
Class or Classes of Loans then outstanding under this Agreement which will be
made pursuant to Other Term Loan Commitments, in the case of Other Term Loans,
and pursuant to Other Revolving Commitments, in the case of Other Revolving
Loans, in each case pursuant to a Refinancing Amendment; provided that such
Other Loans and Other Commitments (i) shall rank equal in priority in right of
payment with the other Loans and Commitments hereunder, (ii) shall be unsecured
or rank pari passu (without regard to the control of remedies) or junior in
right of security with any First Lien Obligations under this Agreement and, if
secured on a junior basis, shall be subject to an applicable Intercreditor
Agreement(s), (iii) if secured, shall not be secured by any property or assets
of the Borrower or any Restricted Subsidiary other than the Collateral,
(iv) shall not at any time be guaranteed by any Subsidiary of the Borrower other
than Subsidiaries that are Guarantors, (v)(A) shall have interest rates
(including through fixed interest rates), interest margins, rate floors, upfront
fees, funding discounts, original issue discounts and prepayment terms and
premiums or penalties (including any make-whole premiums) as may be agreed by
the Borrower and the Lenders thereof and/or (B) may provide for additional fees
and/or premiums payable to the Lenders providing such Other Loans in addition to
any of the items contemplated by the preceding clause (A), in each case, to the
extent provided in the applicable Refinancing Amendment, (vi) may have optional
prepayment terms (including call protection and prepayment terms and premiums or
penalties (including any make-whole premiums)) as may be agreed between the
Borrower and the Lenders thereof, (vii) will have a final maturity date no
earlier than, and, in the case of Other Term Loans, will have a Weighted Average
Life to Maturity equal to or greater than, the Term Loans or Commitments being
refinanced and (viii) will have such other terms and conditions (other than as
provided in foregoing clauses (ii) through (vii)) that either, at the option of
the Borrower, (1) reflect market terms and conditions (taken as a whole) at the
time of incurrence of such Other Loans or Other Commitments (as determined by
the Borrower in good faith), (2) if otherwise not consistent with the terms of
such Class of Loans or Commitments being refinanced, not be materially more
restrictive to the Borrower (as determined by the Borrower in good faith), when
taken as a whole, than the terms of such Class of Loans or Commitments being
refinanced, except, in each case under this clause (2), with respect to
(x) covenants and other terms applicable to any period after the Latest Maturity
Date of the Loans in effect immediately prior to such refinancing or (y) a
Previously Absent Financial Maintenance Covenant (so long as, (I) to the extent
that any such terms of any Other Terms Loans contain a Previously Absent
Financial Maintenance Covenant that is in effect prior to the Latest Maturity
Date, such Previously Absent Financial Maintenance Covenant shall be included
for the benefit of each Facility that then benefits from a financial covenant
and (II) to the extent that any such terms of any Other Revolving Loans and
Other Revolving Commitments contain a Previously Absent Financial Maintenance
Covenant that is in effect prior to the Latest Maturity Date of the Revolving
Facility, such Previously Absent Financial Maintenance Covenant shall be
included for the benefit of the Closing Date Revolving Facility if the Closing
Date Revolving Facility then benefits from a financial covenant) or (3) are
reasonably satisfactory to the Administrative Agent (provided that, at
Borrower’s election, to the extent any term or provision is added for the
benefit of (x) the lenders of Other Term Loans or Other Term Loan Commitments,
no consent shall be required from the Administrative Agent to the extent that
such term or provision is also added, or the features of such term or provision
are provided, for the benefit of the Lenders of the Initial Term Loans or
(y) the lenders under Other Revolving Commitments, no consent shall be required
from the Administrative Agent to the extent that such term or provision is also
added, or the features of such term or provision are provided, for the benefit
of the Lenders of the Closing Date Revolving Facility). Any Other Term Loans
and/or Other Term Loan Commitments may participate on a pro rata basis, less
than a pro rata basis or greater than a pro rata basis in any prepayments of
Term Loans hereunder (except that, unless otherwise permitted under this
Agreement or unless the Class of Term Loans being refinanced was so entitled to
participate on a greater than a pro rata basis in such mandatory prepayments,
such Other Term Loans may not participate on a greater than a pro rata basis as
compared to any earlier maturing Class of Term Loans constituting First Lien
Obligations in any mandatory prepayments under Sections 2.05(2)(b) and (d)(i)),
as specified in the applicable Refinancing Amendment.

 

130



--------------------------------------------------------------------------------

Borrowings under any Other Term Loan Commitment may be made on a pro rata basis,
less than a pro rata basis or greater than a pro rata basis with all other then
outstanding Term Commitments. All Other Revolving Commitments shall provide that
(x) except as provided under subclause (y) below, borrowings and repayments
(other than permanent repayments) of principal under the applicable Other
Revolving Commitments may be made on a pro rata basis, less than a pro rata
basis or greater than a pro rata basis and (y) the permanent repayment of Other
Revolving Loans in connection with a termination of Other Revolving Commitments
may be made on a pro rata basis or less than a pro rata basis (or greater than a
pro rata basis (A) with respect to (1) repayments required upon the Maturity
Date of any Other Revolving Commitments and (2) repayments made in connection
with any refinancing of Other Revolving Commitments or (B) as compared to any
other Revolving Commitments with a later maturity date than such Other Revolving
Commitments), in each case, with all other Revolving Commitments. In connection
with any Refinancing Amendment, the Borrower shall, if reasonably requested by
the Administrative Agent, deliver customary reaffirmation agreements and/or such
amendments to the Collateral Documents as may be reasonably requested by the
Administrative Agent in order to ensure that such Other Loans or Other Revolving
Commitments are provided with the benefit of the applicable Loan Documents.

(2) Each Class of Other Commitments and Other Loans incurred under this
Section 2.15 shall be in an aggregate principal amount that is not less than
$5.0 million (or such lesser amount to which the Administrative Agent may
agree). The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Other Commitments and Other Loans
incurred pursuant thereto (including any amendments necessary to treat the Other
Loans and/or Other Commitments as Loans and Commitments). Any Refinancing
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.15.

(3) This Section 2.15 shall supersede any provisions in Section 2.12, 2.13 or
10.01 to the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.15 may be amended with the consent of the Required Lenders (or the
applicable Required Facility Lenders, if applicable). Notwithstanding anything
to the contrary in Section 10.01, (x) each Refinancing Amendment may, without
the consent of any other Loan Party, Agent or Lender, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.15, including to effect technical and
corresponding amendments to this Agreement and the other Loan Documents and
(y) at the option of the Borrower in consultation with the Administrative Agent,
incorporate terms that would be favorable to existing Lenders of the applicable
Class or Classes for the benefit of such existing Lenders of the applicable
Class or Classes, in each case under this clause (y), so long as the
Administrative Agent reasonably agrees that such modification is favorable to
the applicable Lenders.

SECTION 2.16 Extensions of Loans.

(1) Extension of Term Loans. The Borrower may at any time and from time to time
request that all or a portion of the Term Loans of any Class (each, an “Existing
Term Loan Class”) be converted or exchanged to extend the scheduled Maturity
Date(s) of any payment of principal with respect to all or a portion of any
principal amount of such Term Loans (any such Term Loans which have been so
extended, “Extended Term Loans”) and to provide for other terms consistent with
this Section 2.16. Prior to entering into any Extension Amendment with respect
to any Extended Term Loans, the Borrower shall provide written notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Class, with such request offered
equally to all such Lenders of such Existing Term Loan Class) (each, a “Term
Loan Extension Request”) setting forth the proposed terms of the Extended Term
Loans to be established, which terms shall be identical in all material respects
to the Term Loans of the Existing Term Loan Class from which they are to be
extended except that (i) the scheduled final maturity date shall be extended and
all or any of the scheduled amortization payments, if any, of all or a portion
of any principal amount of such

 

131



--------------------------------------------------------------------------------

Extended Term Loans may be delayed to later dates than the scheduled
amortization, if any, of principal of the Term Loans of such Existing Term Loan
Class (with any such delay resulting in a corresponding adjustment to the
scheduled amortization payments reflected in the Extension Amendment, the
Incremental Amendment, the Refinancing Amendment or any other amendment, as the
case may be, with respect to the Existing Term Loan Class from which such
Extended Term Loans were extended), (ii) (A) the interest rates (including
through fixed interest rates), interest margins, rate floors, upfront fees,
funding discounts, original issue discounts and voluntary prepayment terms and
premiums with respect to the Extended Term Loans may be different than those for
the Term Loans of such Existing Term Loan Class and/or (B) additional fees
and/or premiums may be payable to the Lenders providing such Extended Term Loans
in addition to any of the items contemplated by the preceding clause (A), in
each case, to the extent provided in the applicable Extension Amendment,
(iii) the Extended Term Loans may have optional prepayment terms (including call
protection and prepayment terms and premiums or penalties (including any
make-whole premiums)) as may be agreed between the Borrower and the Lenders
thereof, (iv) any Extended Term Loans may participate on a pro rata basis, less
than a pro rata basis or greater than a pro rata basis in any mandatory
prepayments of Term Loans hereunder (except that, unless otherwise permitted
under this Agreement, such Extended Term Loans may not participate on a greater
than pro rata basis as compared to any earlier maturing Class of Term Loans in
any mandatory prepayments under Sections 2.05(2)(b) and (d)(i)), in each case as
specified in the respective Term Loan Extension Request and (v) the Extension
Amendment may provide for such other terms and conditions (other than as
provided in the foregoing clauses (i) through (iv)) with respect to the Extended
Term Loans that either, at the option of the Borrower, (1) [reserved], (2) if
otherwise not consistent with the terms of the Existing Term Loan Class subject
to such Term Loan Extension Request, are not materially more restrictive to the
Borrower (as determined by the Borrower in good faith), when taken as a whole,
than the terms of such Existing Term Loan Class subject to such Term Loan
Extension Request, except, in each case under this clause (2), with respect to
(x) covenants and other terms applicable solely to any period after the Latest
Maturity Date in respect of Term Loans in effect immediately prior to such
Extension Amendment or (y) a Previously Absent Financial Maintenance Covenant
(so long as, to the extent that any Extended Terms Loans contain a Previously
Absent Financial Maintenance Covenant that is in effect prior to the applicable
Latest Maturity Date of any Existing Term Loan Class, such Previously Absent
Financial Maintenance Covenant shall be included for the benefit of each
Facility) or (3) are reasonably satisfactory to the Administrative Agent
(provided that, at Borrower’s election, to the extent any term or provision is
added for the benefit of the lenders of Extended Term Loans, no consent shall be
required from the Administrative Agent to the extent that such term or provision
is also added, or the features of such term or provision are provided, for the
benefit of the Lenders of the Initial Term Loans). No Lender shall have any
obligation to agree to have any of its Term Loans of any Existing Term Loan
Class converted into Extended Term Loans pursuant to any Term Loan Extension
Request. Any Extended Term Loans extended pursuant to any Term Loan Extension
Request shall be designated a series (each, a “Term Loan Extension Series”) of
Extended Term Loans for all purposes of this Agreement and shall constitute a
separate Class of Loans from the Existing Term Loan Class from which they were
extended; provided that any Extended Term Loans amended from an Existing Term
Loan Class may, to the extent provided in the applicable Extension Amendment, be
designated as an increase in any previously established Term Loan Extension
Series with respect to such Existing Term Loan Class.

(2) Extension of Revolving Commitments. The Borrower may at any time and from
time to time request that all or a portion of the Revolving Commitments of any
Class (each, an “Existing Revolving Class”) be converted or exchanged to extend
the scheduled Maturity Date(s) of any payment of principal with respect to all
or a portion of any principal amount of such Revolving Commitments (any such
Revolving Commitments which have been so extended, “Extended Revolving
Commitments”) and to provide for other terms consistent with this Section 2.16.
Prior to entering into any Extension Amendment with respect to any Extended
Revolving Commitments, the Borrower shall provide written notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Revolving Class, with such request offered
equally to all such Lenders of such Existing Revolving Class) (each, a
“Revolving Extension Request”) setting forth the proposed terms of the Extended
Revolving Commitments to be established, which terms shall be identical in all
material respects to the Revolving Commitments of the Existing Revolving
Class from which they are to be extended except that (i) the scheduled final
maturity date shall be

 

132



--------------------------------------------------------------------------------

extended to a later date than the scheduled final maturity date of the Revolving
Commitments of such Existing Revolving Class; provided, however, that at no time
shall there be Classes of Revolving Commitments hereunder (including Extended
Revolving Commitments) which have more than four (4) different Maturity Dates
(unless otherwise consented to by the Administrative Agent), (ii) (A) the
interest rates (including through fixed interest rates), interest margins, rate
floors, upfront fees, funding discounts, original issue discounts and voluntary
prepayment terms and premiums and/or penalties (including any make-whole
premiums) with respect to the Extended Revolving Commitments may be different
than those for the Revolving Commitments of such Existing Revolving Class and/or
(B) additional fees and/or premiums may be payable to the Lenders providing such
Extended Revolving Commitments in addition to any of the items contemplated by
the preceding clause (A), in each case, to the extent provided in the applicable
Extension Amendment, (iii) (x) except as provided under subclause (y) below, all
borrowings under the Extended Revolving Commitments of the applicable Revolving
Extension Series and repayments thereunder (other than permanent repayments) may
be made on a pro rata basis, less than a pro rata basis or greater than a pro
rata basis and (y) the permanent repayment of outstanding Revolving Loans under
the Extended Revolving Commitments in connection with a termination of Extended
Revolving Commitments may be made on a pro rata basis or less than a pro rata
basis (or greater than a pro rata basis (A) with respect to (1) repayments
required upon the Maturity Date of the non-extending Revolving Commitments or
the Extended Revolving Commitments and (2) repayments made in connection with
any refinancing of Extended Revolving Commitments or (B) as compared to any
other Revolving Commitments with a later maturity date than such Extended
Revolving Commitments), in each case under this clause (iii), with all other
Revolving Commitments and (iv) the Extension Amendment may provide for such
other terms and conditions (other than as provided in the foregoing clauses (i)
through (iii)) with respect to the Extended Revolving Commitments that either,
at the option of the Borrower, (1) [reserved], (2) if otherwise not consistent
with the Existing Revolving Class subject to such Revolving Extension Request,
are not materially more restrictive to the Borrower (as determined by the
Borrower in good faith), when taken as a whole, than the terms of such Existing
Revolving Class subject to such Revolving Extension Request, except, in each
case under this clause (2), with respect to (x) covenants and other terms
applicable solely to any period after the Latest Maturity Date in respect of
Revolving Commitments in effect immediately prior to such Extension Amendment or
(y) a Previously Absent Financial Maintenance Covenant (so long as, to the
extent that any such terms of any Extended Revolving Commitments contain a
Previously Absent Financial Maintenance Covenant that is in effect prior to the
applicable Latest Maturity Date of any Existing Revolving Class, such Previously
Absent Financial Maintenance Covenant shall be included for the benefit of each
Class of Revolving Commitments (including the Closing Date Revolving Facility))
or (3) are reasonably satisfactory to the Administrative Agent (provided that,
at the Borrower’s election, to the extent any term or provision is added for the
benefit of the Lenders of Extended Revolving Commitments, no consent shall be
required from the Administrative Agent to the extent that such term or provision
is also added, or the features of such term or provision are provided, for the
benefit of the Lenders of the Closing Date Revolving Facility). No Lender shall
have any obligation to agree to have any of its Revolving Commitments of any
Existing Revolving Class converted into Extended Revolving Commitments pursuant
to any Revolving Extension Request. Any Extended Revolving Commitments extended
pursuant to any Revolving Extension Request shall be designated a series (each,
a “Revolving Extension Series”) of Extended Revolving Commitments for all
purposes of this Agreement and shall constitute a separate Class of Revolving
Commitments from the Existing Revolving Class from which they were extended;
provided that any Extended Revolving Commitments amended from an Existing
Revolving Class may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Revolving
Extension Series with respect to such Existing Revolving Class.

(3) Extension Request. The Borrower shall provide the applicable Extension
Request to the Administrative Agent at least five (5) Business Days (or such
shorter period as the Administrative Agent may determine in its sole discretion)
prior to the date on which Lenders under the applicable Existing Term Loan
Class or Existing Revolving Class, as applicable, are requested to respond. Any
Lender holding a Term Loan under an Existing Term Loan Class (each, an
“Extending Term Lender”) wishing to have all or a portion of its Term Loans of
an Existing Term Loan Class or Existing Term Loan Classes, as applicable,
subject to such Extension Request converted or exchanged into Extended Term
Loans, and any Revolving Lender with a Revolving Commitment under an Existing
Revolving Class (each, an “Extending Revolving Lender”) wishing

 

133



--------------------------------------------------------------------------------

to have all or a portion of its Revolving Commitments of an Existing Revolving
Class or Existing Revolving Classes, as applicable, subject to such Extension
Request converted or exchanged into Extended Revolving Commitments, as
applicable, shall notify the Administrative Agent (each, an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Term Loans or Revolving Commitments, as applicable, which it has
elected to convert or exchange into Extended Term Loans or Extended Revolving
Commitments, as applicable. In the event that the aggregate principal amount of
Term Loans and/or Revolving Commitments, as applicable, subject to Extension
Elections exceeds the amount of Extended Term Loans and/or Extended Revolving
Commitments, respectively, requested pursuant to the Extension Request, Term
Loans and/or Revolving Commitments, as applicable, subject to Extension
Elections shall be converted or exchanged into Extended Term Loans and/or
Revolving Commitments, respectively, on a pro rata basis (subject to such
rounding requirements as may be established by the Administrative Agent) based
on the aggregate principal amount of Term Loans or Revolving Commitments, as
applicable, included in each such Extension Election or as may be otherwise
agreed to in the applicable Extension Amendment.

(4) Extension Amendment. Extended Term Loans and Extended Revolving Commitments
shall be established pursuant to an amendment (each, an “Extension Amendment”)
to this Agreement (which, notwithstanding anything to the contrary set forth in
Section 10.01, shall not require the consent of any Lender other than the
Extending Lenders with respect to the Extended Term Loans and/or Extended
Revolving Commitments established thereby, as the case may be) executed by the
Borrower, the Administrative Agent and the Extending Lenders, it being
understood that such Extension Amendment shall not require the consent of any
Lender other than (A) the Extending Lenders with respect to the Extended Term
Loans or Extended Revolving Commitments, as applicable, established thereby,
(B) with respect to any extension of the Revolving Commitments that results in
an extension of Issuing Bank’s obligations with respect to Letters of Credit,
the consent of such Issuing Bank and (C) with respect to any extension of the
Revolving Commitments that results in an extension of Swing Line Lender’s
obligations with respect to Swing Line Loans, the consent of such Swing Line
Lender). Each request for an Extension Series of Extended Term Loans or Extended
Revolving Commitments proposed to be incurred under this Section 2.16 shall be
in an aggregate principal amount that is not less than $5.0 million (it being
understood that the actual principal amount thereof provided by the applicable
Lenders may be lower than such minimum amount), and the Borrower may condition
the effectiveness of any Extension Amendment on an Extension Minimum Condition,
which may be waived by the Borrower in its sole discretion. In addition to any
terms and changes required or permitted by Sections 2.16(1) and 2.16(2), each of
the parties hereto agrees that this Agreement and the other Loan Documents may
be amended pursuant to an Extension Amendment, without the consent of any other
Lenders, to the extent necessary to (i) in respect of each Extension Amendment
in respect of Extended Term Loans, amend the scheduled amortization payments
pursuant to Section 2.07 or the applicable Incremental Amendment, Extension
Amendment, Refinancing Amendment or other amendment, as the case may be, with
respect to the Existing Term Loan Class from which the Extended Term Loans were
exchanged to reduce each scheduled repayment amount for the Existing Term Loan
Class in the same proportion as the amount of Term Loans of the Existing Term
Loan Class is to be reduced pursuant to such Extension Amendment (it being
understood that the amount of any repayment amount payable with respect to any
individual Term Loan of such Existing Term Loan Class that is not an Extended
Term Loan shall not be reduced as a result thereof), (ii) reflect the existence
and terms of the Extended Term Loans or Extended Revolving Commitments, as
applicable, incurred pursuant thereto and (iii) modify the prepayments set forth
in Section 2.05 to reflect the existence of the Extended Term Loans and the
application of prepayments with respect thereto. Notwithstanding anything to the
contrary in Section 10.01, (x) each Extension Amendment may, without the consent
of any other Loan Party, Agent or Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.16, including to effect technical and
corresponding amendments to this Agreement and the other Loan Documents and
(y) at the option of the Borrower in consultation with the Administrative Agent,
incorporate terms that would be favorable to existing Lenders of the applicable
Class or Classes for the benefit of such existing Lenders of the applicable
Class or Classes, in each case under this clause (y), so long as the
Administrative Agent reasonably agrees that such modification is favorable to
the applicable Lenders. In connection with any Extension Amendment, the Borrower
shall, if reasonably requested by the Administrative Agent, deliver customary
reaffirmation agreements and/or such amendments to the Collateral Documents as
may be reasonably requested by the Administrative Agent in order to ensure that
such Extended Term Loans and/or Extended Revolving Commitments are provided with
the benefit of the applicable Loan Documents.

 

134



--------------------------------------------------------------------------------

(5) Notwithstanding anything to the contrary contained in this Agreement, on any
date on which any Existing Term Loan Class and/or Existing Revolving Class is
converted or exchanged to extend the related scheduled maturity date(s) in
accordance with paragraphs (1) and (2) of this Section 2.16, in the case of the
existing Term Loans or Revolving Commitments, as applicable, of each Extending
Lender, the aggregate principal amount of such existing Loans shall be deemed
reduced by an amount equal to the aggregate principal amount of Extended Term
Loans and/or Extended Revolving Commitments, respectively, so converted or
exchanged by such Lender on such date, and the Extended Term Loans and/or
Extended Revolving Commitments shall be established as a separate Class of
Loans, except as otherwise provided under Sections 2.16(1) and (2). Subject to
the provisions of Sections 2.03(13) and 2.04(7) in connection with Letters of
Credit and Swing Line Loans, respectively, which mature or expire after a
Maturity Date at any time Extended Revolving Commitments with a later Maturity
Date are outstanding, all Letters of Credit and Swing Line Loans shall be
participated on a pro rata basis by each Lender with a Revolving Commitment in
accordance with its percentage of the Revolving Commitments existing on the date
of the Extension of such Extended Revolving Commitments (and except as provided
in Sections 2.03(13) and 2.04(7), without giving effect to changes thereto on an
earlier Maturity Date with respect to Letters of Credit and Swing Line Loans
theretofore incurred or issued).

(6) In the event that the Administrative Agent determines in its sole discretion
that the allocation of Extended Term Loans and/or Extended Revolving Commitments
of a given Extension Series to a given Lender was incorrectly determined as a
result of manifest administrative error in the receipt and processing of an
Extension Election timely submitted by such Lender in accordance with the
procedures set forth in the applicable Extension Amendment, then the
Administrative Agent, the Borrower and such affected Lender may (and hereby are
authorized to), in their sole discretion and without the consent of any other
Lender, enter into an amendment to this Agreement and the other Loan Documents
(each, a “Corrective Extension Amendment”) within fifteen (15) days following
the effective date of such Extension Amendment, as the case may be, which
Corrective Extension Amendment shall (i) provide for the conversion or exchange
and extension of Term Loans under the Existing Term Loan Class, or of Revolving
Commitments under the Existing Revolving Class, in either case, in such amount
as is required to cause such Lender to hold Extended Term Loans or Extended
Revolving Commitments, as applicable, of the applicable Extension Series into
which such other Term Loans or Revolving Commitments were initially converted or
exchanged, as the case may be, in the amount such Lender would have held had
such administrative error not occurred and had such Lender received the minimum
allocation of the applicable Loans or Commitments to which it was entitled under
the terms of such Extension Amendment, in the absence of such error, (ii) be
subject to the satisfaction of such conditions as the Administrative Agent, the
Borrower and such Extending Term Lender or Extending Revolving Lender, as
applicable, may agree, and (iii) effect such other amendments of the type (with
appropriate reference and nomenclature changes) described in the penultimate
sentence of Section 2.16(4).

(7) No conversion or exchange of Loans or Commitments pursuant to any Extension
Amendment in accordance with this Section 2.16 shall constitute a voluntary or
mandatory payment or prepayment for purposes of this Agreement.

(8) This Section 2.16 shall supersede any provisions in Section 2.12, 2.13 or
10.01 to the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.16 may be amended with the consent of the Required Lenders (or the
applicable Required Facility Lenders, if applicable).

 

135



--------------------------------------------------------------------------------

SECTION 2.17 Defaulting Lenders.

(1) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(a) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove of any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.

(b) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the relevant Issuing Banks or Swing Line Lender hereunder; third, if so
determined by the Administrative Agent or requested by the relevant Issuing
Banks or Swing Line Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Letter of
Credit or Swing Line Loan; fourth, as the Borrower may request (so long as no
Default has occurred and is continuing), to the funding of any Loan in respect
of which that Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders or the relevant Issuing Banks
or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the relevant Issuing Banks against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default has occurred
and is continuing, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (i) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (ii) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(1)(b) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(c) Certain Fees. That Defaulting Lender (i) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(1) or Section 2.09(2) for any period
during which that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (ii) shall be limited in its right to
receive Letter of Credit fees as provided in Section 2.03(9).

(d) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Section 2.03 and Section 2.04, respectively, the “Applicable Percentage” of each
Non-Defaulting Lender’s Revolving Loans and L/C Obligations shall be computed
without giving effect

 

136



--------------------------------------------------------------------------------

to the Commitment of that Defaulting Lender; provided that the aggregate
obligation of each Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit or Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
Non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Loans of that Non-Defaulting Lender.

(2) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the Issuing Banks agree in writing in their sole discretion that
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the relevant Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.17(1)(d)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.

Article III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01 Taxes.

(1) Except as required by applicable Law, all payments by or on account of any
Loan Party to or for the account of any Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction or withholding
for any Taxes.

(2) If any Loan Party or any other applicable withholding agent is required by
applicable Law to make any deduction or withholding on account of any Taxes from
any sum paid or payable by or on account of any Loan Party to or for the account
of any Lender or Agent under any of the Loan Documents:

(a) the applicable Loan Party shall notify the Administrative Agent of any such
requirement or any change in any such requirement as soon as such Loan Party
becomes aware of it;

(b) the applicable Loan Party or other applicable withholding agent shall make
such deduction or withholding and pay to the relevant Governmental Authority any
such Tax before the date on which penalties attach thereto, such payment to be
made (if the liability to pay is imposed on any Loan Party) for such Loan
Party’s account or (if that liability is imposed on the Lender or Agent) on
behalf of and in the name of the Lender or Agent (as applicable);

(c) if such Tax is a Non-Excluded Tax or Other Tax, the sum payable by any Loan
Party to such Lender or Agent (as applicable) shall be increased by such Loan
Party to the extent necessary to ensure that, after the making of any required
deduction or withholding for Non-Excluded Taxes or Other Taxes (including any
deductions or withholdings for Non-Excluded Taxes or Other Taxes attributable to
any payments required to be made under this Section 3.01), such Lender (or, in
the case of any payment made to the Administrative Agent for its own account,
the Administrative Agent) receives on the due date a net sum equal to what it
would have received had no such deduction or withholding been required or made;
and

 

137



--------------------------------------------------------------------------------

(d) within thirty days after paying any sum from which it is required by Law to
make any deduction or withholding, and within thirty days after the due date of
payment of any Tax which it is required by clause (b) above to pay (or, in each
case, as soon as reasonably practicable thereafter), the Borrower shall deliver
to the Administrative Agent evidence reasonably satisfactory to the other
affected parties of such deduction or withholding and of the remittance thereof
to the relevant Governmental Authority.

(3) Status of Lender. Each Lender shall, at such times as are reasonably
requested by the Borrower or the Administrative Agent, provide the Borrower and
the Administrative Agent with any documentation prescribed by Laws or reasonably
requested by the Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, withholding
tax with respect to any payments to be made to such Lender under any Loan
Document. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Each such Lender shall, whenever a lapse in time or
change in circumstances renders any such documentation (including any specific
documentation required below in this Section 3.01(3)) obsolete, expired or
inaccurate in any respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and Administrative Agent of its legal
ineligibility to do so.

Without limiting the foregoing:

(a) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent
on or before the date on which it becomes a party to this Agreement two properly
completed and duly signed copies of IRS Form W-9 (or successor form) certifying
that such Lender is exempt from U.S. federal backup withholding.

(b) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent) whichever of the following is applicable:

(i) two (2) properly completed and duly signed copies of IRS Form W-8BEN or
W-8BEN-E (or any successor forms) claiming eligibility for the benefits of an
income Tax treaty to which the United States is a party, and such other
documentation as required under the Code,

(ii) two (2) properly completed and duly signed copies of IRS Form W-8ECI (or
any successor forms),

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (A) two
(2) properly completed and duly signed certificates substantially in the form of
Exhibit H (any such certificate, a “United States Tax Compliance Certificate”)
and (B) two (2) properly completed and duly signed copies of IRS Form W-8BEN or
W-8BEN-E (or any successor forms),

(iv) to the extent a Foreign Lender is not the beneficial owner (for example,
where such Foreign Lender is a partnership or a participating Lender), IRS Form
W-8IMY (or any successor forms) of such Foreign Lender, accompanied by an IRS
Form W-8ECI, Form W-8BEN or W-8BEN-E, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY and any other required information (or any successor
forms) from each beneficial owner that

 

138



--------------------------------------------------------------------------------

would be required under this Section 3.01(3) if such beneficial owner were a
Lender, as applicable (provided that, if a Lender is a partnership (and not a
participating Lender) and if one or more beneficial owners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate may
be provided by such Foreign Lender on behalf of such beneficial owner(s)), or

(v) two (2) properly completed and duly signed copies of any other documentation
prescribed by applicable U.S. federal income Tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, U.S. federal withholding tax on any payments to such Lender under the Loan
Documents.

(c) If a payment made to a Lender under any Loan Document would be subject to
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Sections 1471(b)
or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this paragraph (c), the
term “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

For the avoidance of doubt, if a Lender is an entity disregarded from its owner
for U.S. federal income tax purposes, references to the foregoing documentation
are intended to refer to documentation with respect to such Lender’s owner and,
as applicable, such Lender.

Notwithstanding any other provision of this Section 3.01(3), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver. Each Lender hereby authorizes the Administrative Agent to
deliver to the Loan Parties and to any successor Administrative Agent any
documentation provided by such Lender to the Administrative Agent pursuant to
this Section 3.01(3).

(4) Without duplication of other amounts payable by the Borrower pursuant to
Section 3.01(2), the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(5) The Loan Parties shall, jointly and severally, indemnify a Lender or the
Administrative Agent (each, a “Tax Indemnitee”), within thirty (30) days after
written demand therefor, for the full amount of any Non-Excluded Taxes paid or
payable by such Tax Indemnitee on or attributable to any payment under or with
respect to any Loan Document, and any Other Taxes payable by such Tax Indemnitee
(including Non-Excluded Taxes or Other Taxes imposed on or attributable to
amounts payable under this Section 3.01) (other than any interest, penalties and
other costs determined by a final and non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence, bad faith or
willful misconduct of such Tax Indemnitee), whether or not such Taxes were
correctly or legally imposed or asserted by the Governmental Authority; provided
that if the Borrower reasonably believes that such Taxes were not correctly or
legally asserted, such Tax Indemnitee will use reasonable efforts to cooperate
with the Borrower to obtain a refund of such Taxes (which shall be repaid to the
Borrower in accordance with Section 3.01(6)) so long as such efforts would not,
in the sole determination of such Tax Indemnitee, result in any additional
out-of-pocket costs or expenses not reimbursed by such Loan Party or be
otherwise materially disadvantageous to such Tax Indemnitee. A certificate as to
the amount of such payment or liability prepared in good faith and delivered by
the Tax Indemnitee or by the Administrative Agent on behalf of another Tax
Indemnitee, shall be conclusive absent manifest error.

 

139



--------------------------------------------------------------------------------

(6) If and to the extent that a Tax Indemnitee, in its sole discretion
(exercised in good faith), determines that it has received a refund (whether
received in cash or applied as a credit against any other cash Taxes payable) of
any Non-Excluded Taxes or Other Taxes in respect of which it has received
indemnification payments or additional amounts under this Section 3.01, then
such Tax Indemnitee shall pay to the relevant Loan Party the amount of such
refund, net of all out-of-pocket expenses of the Tax Indemnitee (including any
Taxes imposed with respect to such refund), and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Loan Party, upon the request of the Tax Indemnitee,
agrees to repay the amount paid over by the Tax Indemnitee (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Tax Indemnitee to the extent the Tax Indemnitee is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 3.01(6), in no event will the Tax Indemnitee be required to pay any
amount to a Loan Party pursuant to this Section 3.01(6) the payment of which
would place the Tax Indemnitee in a less favorable net after-Tax position than
the Tax Indemnitee would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require a Tax
Indemnitee to make available its tax returns (or any other information relating
to its Taxes that it deems confidential) to any Loan Party or any other Person.

(7) On or before the date the Administrative Agent becomes a party to this
Agreement, the Administrative Agent shall deliver to the Borrower whichever of
the following is applicable: (i) if the Administrative Agent is a “United States
person” within the meaning of Section 7701(a)(30) of the Code, two (2) executed
original copies of IRS Form W-9 certifying that such Administrative Agent is
exempt from U.S. federal backup withholding or (ii) if the Administrative Agent
is not a “United States person” within the meaning of Section 7701(a)(30) of the
Code, (A) with respect to payments received for its own account, two
(2) executed original copies of IRS Form W-8ECI and (ii) with respect to
payments received on account of any Lender, two executed original copies of IRS
Form W-8IMY (together with all required accompanying documentation) certifying
that the Administrative Agent is a U.S. branch and may be treated as a United
States person for purposes of applicable U.S. federal withholding Tax. At any
time thereafter, the Administrative Agent shall provide updated documentation
previously provided (or a successor form thereto) when any documentation
previously delivered has expired or become obsolete or invalid or otherwise upon
the reasonable request of the Borrower. Notwithstanding anything to the contrary
in this Section 3.01(7), the Administrative Agent shall not be required to
provide any documentation that the Administrative Agent is not legally eligible
to deliver as a result of a Change in Law after the Closing Date.

(8) The agreements in this Section 3.01 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(9) For the avoidance of doubt, for purposes of this Section 3.01, the term
“Lender” includes any Issuing Bank.

SECTION 3.02 Illegality.

If any Lender reasonably determines that any Change in Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on written notice thereof by such Lender to the Borrower through
the Administrative Agent, (1) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (2) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be reasonably determined by the Administrative Agent without
reference to the

 

140



--------------------------------------------------------------------------------

Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (a) the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans and shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (b) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate component of the Base Rate with respect to any
Base Rate Loans, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

SECTION 3.03 Inability to Determine Rates.

If the Administrative Agent (in the case of clause (a) or (b) below) or the
Required Lenders (in the case of clause (c) below) reasonably determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that:

(a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan,

(b) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan or in connection with an existing or proposed Base Rate Loan, or

(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan,

the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (i) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, and (ii) in the event of a determination
described in the preceding sentence with respect to the Eurodollar Rate
component of the Base Rate, the utilization of the Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

SECTION 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.

(1) Increased Costs Generally. If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

 

141



--------------------------------------------------------------------------------

(b) subject any Lender to any Tax of any kind whatsoever with respect to this
Agreement, or change the basis of taxation of payments to such Lender in respect
thereof (except for Non-Excluded Taxes or Other Taxes covered by Section 3.01
and any Excluded Taxes); or

(c) impose on any Lender or the London interbank market any other condition,
cost or expense (other than with respect to Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender that is not otherwise accounted for in
the definition of “Eurodollar Rate” or this clause (1);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), increase the cost to such Issuing Bank of issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender (whether of principal, interest or any other amount) then, from
time to time within fifteen (15) days after demand by such Lender setting forth
in reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent), the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered; provided that such amounts shall only be payable
by the Borrower to the applicable Lender under this Section 3.04(1) so long as
it is such Lender’s general policy or practice to demand compensation in similar
circumstances under comparable provisions of other financing agreements.

(2) Capital Requirements. If any Lender reasonably determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by it, or
participations in or issuance of Letters of Credit by such Lender, to a level
below that which such Lender or such Lender’s holding company, as the case may
be, could have achieved but for such Change in Law (taking into consideration
such Lender’s policies and the policies of such Lender’s holding company with
respect to capital adequacy and liquidity), then from time to time upon demand
of such Lender setting forth in reasonable detail the charge and the calculation
of such reduced rate of return (with a copy of such demand to the Administrative
Agent), the Borrower will pay to such Lender additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered; provided that such amounts shall only be payable by the
Borrower to the applicable Lender under this Section 3.04(2) so long as it is
such Lender’s general policy or practice to demand compensation in similar
circumstances under comparable provisions of other financing agreements.

(3) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (1) or (2) of this Section 3.04 and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender, as the case may be, the amount shown as due on
any such certificate within fifteen (15) days after receipt thereof.

SECTION 3.05 Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense (excluding loss of anticipated profits or margin) actually
incurred by it as a result of:

(1) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day prior to the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

142



--------------------------------------------------------------------------------

(2) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower; or

(3) any assignment of a Eurodollar Rate Loan on a day prior to the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 3.07, including any loss or expense (excluding loss of anticipated
profits or margin) actually incurred by reason of the liquidation or
reemployment of funds obtained by it to maintain such Eurodollar Rate Loan or
from fees payable to terminate the deposits from which such funds were obtained.

Notwithstanding the foregoing, no Lender may make any demand under this
Section 3.05 with respect to the “floor” specified in the proviso to the
definition of “Eurodollar Rate”.

SECTION 3.06 Matters Applicable to All Requests for Compensation.

(1) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the good faith judgment of such Lender such designation or
assignment (a) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (b) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender in any material economic, legal or
regulatory respect.

(2) Suspension of Lender Obligations. If any Lender requests compensation by the
Borrower under Section 3.04, the Borrower may, by notice to such Lender (with a
copy to the Administrative Agent), suspend the obligation of such Lender to make
or continue Eurodollar Rate Loans from one Interest Period to another Interest
Period, or to convert Base Rate Loans into Eurodollar Rate Loans until the event
or condition giving rise to such request ceases to be in effect (in which case
the provisions of Section 3.06(3) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

(3) Conversion of Eurodollar Rate Loans. If any Lender gives notice to the
Borrower (with a copy to the Administrative Agent) that the circumstances
specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to the conversion
of such Lender’s Eurodollar Rate Loans no longer exist (which such Lender agrees
to do promptly upon such circumstances ceasing to exist) at a time when
Eurodollar Rate Loans made by other Lenders, as applicable, are outstanding,
such Lender’s Base Rate Loans shall be automatically converted, on the first
day(s) of the next succeeding Interest Period(s) for such outstanding Eurodollar
Rate Loans to the extent necessary so that, after giving effect thereto, all
Loans of a given Class held by the Lenders of such Class holding Eurodollar Rate
Loans and by such Lender are held pro rata (as to principal amounts, interest
rate basis, and Interest Periods) in accordance with their respective Pro Rata
Shares.

(4) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of Sections 3.01 or 3.04 shall
not constitute a waiver of such Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of Section 3.01 or 3.04 for any increased costs
incurred or reductions suffered more than one hundred and eighty (180) days
prior to the date that such Lender notifies the Borrower of the event giving
rise to such claim and of such Lender’s intention to claim compensation therefor
(except that, if the circumstance giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

143



--------------------------------------------------------------------------------

SECTION 3.07 Replacement of Lenders under Certain Circumstances. If (1) any
Lender requests compensation under Section 3.04 or ceases to make Eurodollar
Rate Loans as a result of any condition described in Section 3.02 or
Section 3.04, (2) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or 3.04, (3) any Lender is a Non-Consenting Lender, (4) any Lender
becomes a Defaulting Lender or (5) any other circumstance exists hereunder that
gives the Borrower the right to replace a Lender as a party hereto, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent,

(a) require such Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in, and consents required by,
Section 10.07), all of its interests, rights and obligations under this
Agreement (or, with respect to clause (3) above, all of its interests, rights
and obligations with respect to the Class of Loans or Commitments that is the
subject of the related consent, waiver, or amendment, as applicable) and the
related Loan Documents to one or more Eligible Assignees that shall assume such
obligations (any of which assignee may be another Lender, if a Lender accepts
such assignment), provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.07(b)(iv);

(ii) such Lender shall have received payment of an amount equal to the
applicable outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 3.05) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(iii) such Lender being replaced pursuant to this Section 3.07 shall (A) execute
and deliver an Assignment and Assumption with respect to all, or a portion, as
applicable, of such Lender’s Commitment and outstanding Loans and participations
in L/C Obligations and Swing Line Loans and (B) deliver any Notes evidencing
such Loans to the Borrower or Administrative Agent (or a lost or destroyed note
indemnity in lieu thereof); provided that the failure of any such Lender to
execute an Assignment and Assumption or deliver such Notes shall not render such
sale and purchase (and the corresponding assignment) invalid and such assignment
shall be recorded in the Register and the Notes shall be deemed to be canceled
upon such failure;

(iv) the Eligible Assignee shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification and confidentiality provisions under this Agreement, which shall
survive as to such assigning Lender;

(v) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(vi) such assignment does not conflict with applicable Laws;

(vii) any Lender that acts as an Issuing Bank may not be replaced hereunder at
any time when it has any Letter of Credit outstanding hereunder unless
arrangements reasonably satisfactory to such Issuing Bank (including the
furnishing of a back-up standby letter of credit in form and substance, and
issued by an issuer, reasonably satisfactory to such Issuing Bank or the
depositing of Cash Collateral into a Cash Collateral Account in amounts and
pursuant to arrangements reasonably satisfactory to such Issuing Bank) have been
made with respect to each such outstanding Letter of Credit; and

 

144



--------------------------------------------------------------------------------

(viii) the Lender that acts as Administrative Agent cannot be replaced in its
capacity as Administrative Agent other than in accordance with Section 9.11, or

(b) terminate the Commitment of such Lender or Issuing Bank, as the case may be,
and (A) in the case of a Lender (other than an Issuing Bank), repay all
Obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date and (B) in the
case of an Issuing Bank, repay all Obligations of the Borrower owing to such
Issuing Bank relating to the Loans and participations held by such Issuing Bank
as of such termination date and Cash Collateralize, cancel or backstop, or
provide for the deemed reissuance under another facility, on terms satisfactory
to such Issuing Bank any Letters of Credit issued by it; provided that in the
case of any such termination of the Commitment of a Non-Consenting Lender such
termination shall be sufficient (together with all other consenting Lenders) to
cause the adoption of the applicable consent, waiver or amendment of the Loan
Documents and such termination shall, with respect to clause (3) above, be in
respect of all of its interests, rights and obligations with respect to the
Class of Loans or Commitments that is the subject of the related consent, waiver
and amendment.

In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, all affected
Lenders or all the Lenders or all affected Lenders with respect to a certain
Class or Classes of the Loans/Commitments and (iii) the Required Lenders,
Required Facility Lenders or Required Additional Term Loan Lenders or a majority
of the relevant group of affected Lenders, as applicable, have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender”.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 3.08 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

Article IV

Conditions Precedent to Credit Extensions

SECTION 4.01 Conditions to Credit Extensions on Closing Date. The obligation of
each Lender to make a Credit Extension hereunder on the Closing Date is subject
to satisfaction (or waiver) of the following conditions precedent:

(1) The Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or copies in .pdf format (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party (other than in the case clause (1)(e) and (1)(f) below):

(a) a Committed Loan Notice;

(b) an executed counterpart of the Guaranty;

(c) each Collateral Document set forth on Schedule 4.01(1)(c) required to be
executed on the Closing Date as indicated on such schedule, duly executed by
each Loan Party that is party thereto;

 

145



--------------------------------------------------------------------------------

(d) subject to Section 6.13(2):

(i) certificates, if any, representing the Pledged Collateral that is
certificated equity of the Borrower and the Loan Parties’ wholly owned Material
Domestic Subsidiaries accompanied by undated stock powers executed in blank, and

(ii) evidence that all UCC-1 financing statements in the appropriate
jurisdiction or jurisdictions for each Loan Party that the Administrative Agent
and the Collateral Agent may deem reasonably necessary to satisfy the
requirements hereunder shall have been provided for, and arrangements for the
filing thereof in a manner reasonably satisfactory to the Administrative Agent
shall have been made;

(e) certificates of good standing from the secretary of state of the state of
organization of each Loan Party (to the extent such concept exists in such
jurisdiction), customary certificates of resolutions or other action, incumbency
certificates or other certificates of Responsible Officers of each Loan Party
certifying true and complete copies of the Organizational Documents attached
thereto and evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party on the Closing Date;

(f) a customary (i) legal opinion from Weil, Gotshal & Manges LLP, counsel to
the Loan Parties, and (ii) local counsel legal opinion from Much Shelist, P.C.,
Illinois counsel to the applicable Loan Parties;

(g) a certificate of a Responsible Officer certifying that the condition set
forth in Section 4.01(5) has been satisfied;

(h) a solvency certificate from a Financial Officer of the Borrower (after
giving effect to the Transactions) substantially in the form attached hereto as
Exhibit I; and

(i) an executed counterpart of this Agreement from Holdings;

provided, however, that with respect to the requirements set forth in
clause (1)(d)(i) (other than (i) with respect to the Borrower or (ii) to the
extent such certificate has been delivered by the Company on or prior to the
Closing Date) above, such certificates, if the Borrower shall have used
commercially reasonable efforts to cause the Company to deliver such
certificates in respect of clause (ii) without undue burden or expense, will not
constitute a condition precedent to the obligation of each Lender to make a
Credit Extension hereunder on the Closing Date (provided that, to the extent
such certificate is not delivered on the Closing Date, the Borrower shall
provide such certificate not later than 30 days after the Closing Date (subject
to extensions by the Administrative Agent, not to be unreasonably withheld)).

(2) The Arrangers shall have received the Registration Statement; provided that
the Arrangers hereby acknowledge receipt of the item described in this
clause (2).

(3) The Administrative Agent shall have received at least two (2) Business Days
prior to the Closing Date all documentation and other information in respect of
the Borrower and the Guarantors required under applicable “know your customer”
and anti-money laundering rules and regulations (including the USA PATRIOT Act)
that has been reasonably requested in writing by it at least ten (10) Business
Days prior to the Closing Date.

 

146



--------------------------------------------------------------------------------

(4) The Administrative Agent or the relevant Issuing Bank (as applicable) shall
have received a Request for Credit Extension in accordance with the requirements
hereof; it being understood and agreed for the avoidance of doubt that the
requirement to deliver a Request for Credit Extension shall not result in the
imposition of any condition precedent to any Credit Extension that is not
expressly set forth in this Section 4.01.

(5) The Specified Representations shall be true and correct in all material
respects on the Closing Date (unless such Specified Representations relate to an
earlier date, in which case, such Specified Representations shall be true and
correct in all material respects as of such earlier date).

(6) The Specified Transaction Agreement Representations shall be true and
correct in all material respects on the Closing Date, but only to the extent
that the Buyer (or any of its Affiliates) has the right (taking into account any
applicable cure provisions) to terminate its (or such Affiliates’) obligations
under the Transaction Agreement, or to decline to consummate the Acquisition (in
each case, in accordance with the terms thereof) as a result of a breach of such
Specified Transaction Agreement Representations.

(7) Since the date of the Transaction Agreement, there shall not have occurred a
Closing Date Material Adverse Effect.

(8) The Acquisition shall have been consummated, or shall be consummated
substantially concurrently with the initial Borrowing on the Closing Date, in
all material respects in accordance with the terms of the Transaction Agreement
(as in effect on the Effective Date); provided that no provision of the
Transaction Agreement (as in effect on the Effective Date) shall have been
amended or waived, nor shall any consent have been given, by the Buyer or any of
its Affiliates in a manner materially adverse to the Lenders (in their capacity
as such) without the consent of the Arrangers (such consent not to be
unreasonably withheld, delayed or conditioned; provided, further, that (a) the
Arrangers shall be deemed to have consented to such waiver, amendment or consent
unless it shall object thereto within two (2) Business Days after receipt of
written notice of such waiver, amendment or consent, (b) any amendment, waiver
or consent which results in an increase or a reduction in the purchase price for
the Acquisition shall not be deemed to be materially adverse to the Lenders,
(c) any change to the definition of “Closing Date Material Adverse Effect” shall
be deemed materially adverse to the Lenders and shall require the consent of the
Arrangers (not to be unreasonably withheld, delayed, denied or conditioned) and
(d) any amendment to or consent under the Transaction Agreement that permits the
Acquisition to close on an earlier date (subject to the satisfaction of the
other conditions set forth in this Section 4.01) shall not be deemed to be
materially adverse to the Lenders.

(9) [Reserved].

(10) All fees and expenses (in the case of expenses, to the extent invoiced at
least three (3) Business Days prior to the Closing Date (except as otherwise
reasonably agreed by the Borrower)) required to be paid hereunder on the Closing
Date shall have been paid, or shall be paid substantially concurrently with the
initial Borrowing on the Closing Date.

(11) The Closing Date Refinancing shall have been consummated or, substantially
concurrently with the borrowing of the Closing Date Term Loans, shall be
consummated.

(12) To the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, no later than three (3) Business Days in
advance of the Closing Date, the Administrative Agent and each Lender that so
requests shall have received a Beneficial Ownership Certification in relation to
the Borrower to the extent reasonably requested by the Administrative Agent and
any such Lender at least ten (10) Business Days in advance of the Closing Date.

 

147



--------------------------------------------------------------------------------

(13) The Effective Date shall have occurred.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

SECTION 4.02 Conditions to Credit Extensions after the Closing Date. The
obligation of each Lender to honor any Request for Credit Extension (other than
a Committed Loan Notice requesting only a conversion of Loans to the other Type,
a continuation of Eurodollar Rate Loans or a Borrowing pursuant to any
Incremental Amendment) after the Closing Date other than any Request for Credit
Extension in connection with any Additional Term Loan is subject solely to the
following conditions precedent:

(1) The representations and warranties of each Loan Party contained in Article V
or any other Loan Document shall be true and correct in all material respects on
and as of the date of such Credit Extension; provided that, to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects as of such earlier date;
provided, further, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

(2) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.

(3) The Administrative Agent, the relevant Issuing Bank, or the Swing Line
Lender (as applicable) shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(4) Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, a continuation of
Eurodollar Rate Loans or a Borrowing pursuant to an Incremental Amendment)
submitted by the Borrower after the Closing Date other than any Request for
Credit Extension in connection with any Additional Term Loan shall be deemed to
be a representation and warranty that the conditions specified in
Sections 4.02(1) and 4.02(2) have been satisfied on and as of the date of the
applicable Credit Extension.

In addition, solely to the extent the Borrower has delivered to the
Administrative Agent a Notice of Intent to Cure pursuant to Section 8.04, no
request for a Credit Extension shall be honored after delivery of such notice
until the applicable Cure Amount specified in such notice is actually received
by the Borrower. For the avoidance of doubt, the preceding sentence shall have
no effect on the continuation or conversion of any Loans outstanding.

SECTION 4.03 Conditions to Additional Term Loans. The obligation of each
Additional Term Lender to honor any Request for Credit Extension (other than a
Committed Loan Notice requesting only a conversion of Additional Term Loans to
the other type, a continuation of Eurodollar Rate Loans or a Borrowing pursuant
to any Incremental Amendment) after the Closing Date with respect to any
Additional Term Loan is subject solely to the following conditions precedent:

(1) unless otherwise agreed by the Required Additional Term Loan Lenders in
connection with an acquisition or similar Permitted Investment, at the time of
and immediately after giving effect to the relevant Borrowing of Additional Term
Loans, no Default or Event of Default has occurred and is continuing;

 

148



--------------------------------------------------------------------------------

(2) the Administrative Agent shall have received a Request for Credit Extension
in accordance with the requirements hereof (it being understood and agreed for
the avoidance of doubt that the requirement to deliver a Request for Credit
Extension shall not result in the imposition of any condition precedent that is
not set forth in the other clauses of this Section 4.03);

(3) the Borrower shall have paid the portion of the Additional Term Loan Upfront
Fee that is required to be paid pursuant to the Fee Letter on the date of any
Borrowing of Additional Term Loans; and

(4) unless otherwise agreed by the Required Additional Term Loan Lenders in
connection with an acquisition or similar Permitted Investment, the
representations and warranties of each Loan Party contained in Article V or any
other Loan Document shall be true and correct in all material respects on and as
of the date of such Credit Extension; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

For the avoidance of doubt, this Section 4.03 shall be subject in all respects
to Sections 1.07(11) and (12) hereof.

SECTION 4.04 Conditions Precedent to Effective Date.

The Agreement shall be effective and valid and binding on each party hereto on
the date (the “Effective Date”) on which each of the following conditions
precedent is satisfied (or waived):

(1) The Administrative Agent (or its counsel) shall have received from the
Borrower, the Administrative Agent, each Issuing Bank, the Swing Line Lender and
each Lender a counterpart signed by such party (or written evidence satisfactory
to the Administrative Agent (which may include a copy transmitted by facsimile
or other electronic method) that such party has signed a counterpart) of this
Agreement.

(2) The Administrative Agent shall have received at least two (2) Business Days
prior to the Effective Date all documentation and other information in respect
of the Borrower and the Guarantors required under applicable “know your
customer” and anti-money laundering rules and regulations (including the USA
PATRIOT Act) that has been reasonably requested in writing by it at least ten
(10) Business Days prior to the Effective Date.

(3) To the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, no later than three (3) Business Days in
advance of the Effective Date, the Administrative Agent and each Lender that so
requests shall have received a Beneficial Ownership Certification in relation to
the Borrower to the extent reasonably requested by the Administrative Agent and
any such Lender at least ten (10) Business Days in advance of the Effective
Date.

Article V

Representations and Warranties

The Borrower and, in respect of Sections 5.01, 5.02, 5.04, 5.06, 5.13 and 5.17
only and solely as such sections pertain to Holdings, Holdings, represent and
warrant to the Administrative Agent and the Lenders, after giving effect to the
Transactions, at the time of each Credit Extension (solely to the extent
required to be true and correct for such Credit Extension pursuant to
Article IV); provided that (x) for the avoidance of doubt, it is understood and
agreed that no representation or warranty shall be made under this Article V
until the Closing Date and (y) on the Closing Date, the only representations and
warranties made under this Article V shall be the Specified Representations:

 

149



--------------------------------------------------------------------------------

SECTION 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each of its respective Restricted Subsidiaries that is a Material
Subsidiary:

(1) is a Person duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization (to the
extent such concept exists in such jurisdiction),

(2) has all corporate or other organizational power and authority to (a) own or
lease its assets and carry on its business as currently conducted and (b) in the
case of the Loan Parties, execute, deliver and perform its obligations under the
Loan Documents to which it is a party,

(3) is duly qualified and in good standing (to the extent such concept exists)
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business as currently conducted requires such
qualification,

(4) is in compliance with all applicable Laws orders, writs, injunctions and
orders (including with the United States Foreign Corrupt Practices Act of 1977
(the “FCPA”) and the USA PATRIOT Act), and

(5) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted,

except, in each case referred to in the preceding clauses (1) (with respect to
the good standing of a Person other than the Borrower), (2)(a), (3), (4) and
(5), to the extent that failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.02 Authorization; No Contravention.

(1) The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is a party have been duly authorized by all
necessary corporate or other organizational action.

(2) None of the execution, delivery and performance by each Loan Party of each
Loan Document, and in the case of clause (a) below, the incurrence of
Indebtedness and granting of security interests and guarantees thereunder, as
applicable, to which such Person is a party will:

(a) contravene the terms of any of such Person’s Organizational Documents,

(b) result in any breach or contravention of, or the creation of any Lien upon
any of the property or assets of such Person or any of the Restricted
Subsidiaries (other than as permitted by Section 7.01) under (i) any Contractual
Obligation to which such Loan Party is a party or affecting such Loan Party or
the properties of such Loan Party or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Loan Party or its property is subject, or

(c) violate any applicable Law,

except with respect to any breach, contravention or violation (but not creation
of Liens) referred to in the preceding clauses (b) and (c), to the extent that
such breach, contravention or violation would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

150



--------------------------------------------------------------------------------

SECTION 5.03 Governmental Authorization. No material approval, consent,
exemption, authorization, Gaming Approval or other action by, or notice to, or
filing with, any Governmental Authority is necessary or required in connection
with the execution, delivery or performance by, or enforcement against, any Loan
Party of this Agreement or any other Loan Document, except for:

(1) filings and registrations necessary to perfect the Liens on the Collateral
granted by the Loan Parties in favor of the Secured Parties,

(2) the approvals, consents, exemptions, authorizations, actions, notices and
filings that have been duly obtained, taken, given or made and are in full force
and effect (except to the extent not required to be obtained, taken, given or
made or in full force and effect hereunder or under any other Loan Document),
and

(3) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

SECTION 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party hereto or
thereto, as applicable. Each Loan Document constitutes a legal, valid and
binding obligation of each Loan Party that is party thereto, enforceable against
each such Loan Party in accordance with its terms, except as such enforceability
may be limited by Debtor Relief Laws, by general principles of equity and
principles of good faith and fair dealing.

SECTION 5.05 Financial Statements; No Material Adverse Effect. (a) The audited
consolidated balance sheet and statements of income and cash flows of the
Company as of and for the fiscal years ended December 31, 2018 and December 31,
2017 and (b) the unaudited condensed consolidated balance sheet and statements
of income and cash flows of the Company as of and for the six months ended
June 30, 2019 (the financial statements described in this clause (b), the
“Quarterly Financial Statements”), in each case, included in the Registration
Statement fairly present, in all material respects, the financial condition of
the Company and its Subsidiaries, in each case as of the date(s) thereof and the
results of operations for the periods covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby, (i) except as
otherwise expressly noted therein and (ii) subject, in the case of the Quarterly
Financial Statements, to changes resulting from normal year-end adjustments and
the absence of footnotes.

(2) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

(3) The Projections, when taken as a whole, were prepared in good faith on the
basis of the assumptions stated therein, which assumptions were believed to be
reasonable at the time made and at the time the forecasts are delivered, it
being understood that:

(a) no forecasts are to be viewed as facts,

(b) all forecasts are subject to significant uncertainties and contingencies,
many of which are beyond the control of the Loan Parties or the Investors,

(c) no assurance can be given that any particular forecasts will be realized and

(d) actual results may differ and such differences may be material.

SECTION 5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, overtly threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against Holdings, the Borrower or any of the Restricted Subsidiaries that
would reasonably be expected to have a Material Adverse Effect.

 

151



--------------------------------------------------------------------------------

SECTION 5.07 Labor Matters. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (a) there are no
strikes or other labor disputes against the Borrower or the Restricted
Subsidiaries pending or, to the knowledge of the Borrower, threatened in writing
and (b) hours worked by and payments made based on hours worked to employees of
each of the Borrower or the Restricted Subsidiaries have not been in violation
of the Fair Labor Standards Act or any other applicable Laws dealing with wage
and hour matters.

SECTION 5.08 Ownership of Property; Liens. Each Loan Party and each of its
respective Restricted Subsidiaries has good and valid record title in fee simple
to, or valid leasehold interests in, or easements or other limited property
interests in, all real property necessary in the ordinary conduct of its
business, free and clear of all Liens except for Liens permitted by Section 7.01
and except where the failure to have such title or other interest would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 5.09 Environmental Matters. Except as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect: (a) each
Loan Party and each of its Restricted Subsidiaries and their respective
operations and properties is in compliance with all applicable Environmental
Laws; (b) each Loan Party and each of its Restricted Subsidiaries has obtained
and maintained all Environmental Permits required to conduct their operations;
(c) none of the Loan Parties or any of their respective Restricted Subsidiaries
is subject to any pending or, to the knowledge of the Borrower, threatened
Environmental Claim in writing or Environmental Liability; (d) none of the Loan
Parties or any of their respective Restricted Subsidiaries or predecessors has
treated, stored, transported or Released Hazardous Materials at or from any
currently or formerly owned, leased or operated real estate or facility which
could reasonably be expected to give rise to any Environmental Liability and
(e) to the knowledge of any Loan Party or any Restricted Subsidiary, there are
no occurrences, facts, circumstances or conditions which could reasonably be
expected to give rise to an Environmental Claim.

SECTION 5.10 Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
Loan Party and each of its Restricted Subsidiaries has timely filed all tax
returns and reports required to be filed, and have timely paid all Taxes
(including satisfying its withholding tax obligations) levied or imposed on
their properties, income or assets (whether or not shown in a tax return),
except those which are being contested in good faith by appropriate actions
diligently taken and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed Tax assessment, deficiency or other
claim against any Loan Party or any of its Restricted Subsidiaries except
(i) those being actively contested by a Loan Party or such Restricted Subsidiary
in good faith and by appropriate actions diligently taken and for which adequate
reserves have been provided in accordance with GAAP and/or (ii) those which
would not reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect.

SECTION 5.11 ERISA Compliance.

(1) Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state Laws.

(2) (a) No ERISA Event has occurred or is reasonably expected to occur and
(b) none of the Loan Parties or any of their respective ERISA Affiliates has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA, except, with respect to each of the foregoing clauses of this
Section 5.11(2), as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

152



--------------------------------------------------------------------------------

(3) Except where non-compliance or the incurrence of an obligation would not
reasonably be expected to result in a Material Adverse Effect, (a) each Foreign
Plan has been maintained in compliance with its terms and with the requirements
of any and all applicable Laws, and (b) none of Holdings, the Borrower or any
Subsidiary has incurred any obligation in connection with the termination of or
withdrawal from any Foreign Plan.

SECTION 5.12 Subsidiaries.

(1) As of the Closing Date, after giving effect to the Transactions, all of the
outstanding Equity Interests in the Borrower and its Restricted Subsidiaries
have been validly issued and are fully paid and (if applicable) non-assessable,
and all Equity Interests that constitute Collateral owned by Holdings in the
Borrower, and by the Borrower or any Subsidiary Guarantor in any of their
respective Subsidiaries are owned free and clear of all Liens of any person
except (a) those Liens created under the Collateral Documents and (b) any
non-consensual Lien that is permitted under Section 7.01.

(2) As of the Closing Date, Schedule 5.12 sets forth:

(a) the name and jurisdiction of organization of each Subsidiary, and

(b) the ownership interests of Holdings in the Borrower and of the Borrower and
any Subsidiary of the Borrower in each Subsidiary, including the percentage of
such ownership.

SECTION 5.13 Margin Regulations; Investment Company Act.

(a) As of the Closing Date, none of the Collateral is Margin Stock. No Loan
Party is engaged nor will it engage, principally or as one of its important
activities, in the business of purchasing or carrying Margin Stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System of the United States), or extending credit for the purpose of purchasing
or carrying Margin Stock, and no proceeds of any Borrowings will be used for any
purpose that violates Regulation U.

(b) On and after the Closing Date, no Loan Party is required to be registered as
an “investment company” under the Investment Company Act of 1940.

SECTION 5.14 Disclosure. As of the Closing Date, the written information and
written data heretofore or contemporaneously furnished in writing by or on
behalf of the Borrower or any Subsidiary Guarantor to any Agent or any Lender on
or prior to the Closing Date in connection with the Transactions, when taken as
a whole, does not contain any material misstatement of fact or omit to state any
material fact necessary to make such written information and written data taken
as a whole, in the light of the circumstances under which it was delivered, not
materially misleading (after giving effect to all modifications and supplements
to such written information and written data, in each case, furnished after the
date on which such written information or such written data was originally
delivered and prior to the Closing Date); it being understood that for purposes
of this Section 5.14, such written information and written data shall not
include (i) any projections, pro forma financial information, financial
estimates, forecasts and forward-looking information, (ii) information of a
general economic or general industry nature or (iii) third party reports and/or
memoranda (“Third Party Materials”) (but not the written information (other than
any written information described in the preceding clauses (i) and/or (ii)) on
which such Third Party Materials are based to the extent such written
information has otherwise been made available to any Agent or any Lender). As of
the Closing Date, the information included in the Beneficial Ownership
Certification provided to the Administrative Agent or any Lender on or prior to
the Closing Date, if applicable, is true and correct in all material respects.

SECTION 5.15 Intellectual Property; Licenses, etc. The Borrower and the
Restricted Subsidiaries have good and marketable title to, or a valid license or
right to use, all patents, patent rights, trademarks, servicemarks, trade names,
copyrights, technology, software, know-how, database rights and other
intellectual property rights (collectively, “IP Rights”) that to the knowledge
of the Borrower are reasonably necessary for the operation of their respective
businesses as currently conducted, except where the failure to

 

153



--------------------------------------------------------------------------------

have any such rights, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Borrower, the operation of the respective businesses of the Borrower or any
Subsidiary of the Borrower as currently conducted does not infringe upon,
dilute, misappropriate or violate any IP Rights held by any Person except for
such infringements, dilutions, misappropriations or violations, individually or
in the aggregate, that would not reasonably be expected to have a Material
Adverse Effect. No claim or litigation regarding any IP Rights is pending or, to
the knowledge of the Borrower, threatened in writing against any Loan Party or
Subsidiary, that, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

SECTION 5.16 Solvency. On the Closing Date, after giving effect to the
Transactions, the Borrower and the Subsidiaries, on a consolidated basis, are
Solvent.

SECTION 5.17 USA PATRIOT Act; Anti-Terrorism Laws. To the extent applicable,
each of the Borrower and its Subsidiaries are in compliance, in all material
respects, with (i) the USA PATRIOT Act, and (ii) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended) and any
other applicable enabling legislation or executive order relating thereto.
Neither Holdings, the Borrower nor any Subsidiary nor, to the knowledge of the
Borrower, any director, officer or employee of Holdings, the Borrower or any of
its Subsidiaries, is currently the subject of any sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”) (such
sanctions, “Sanctions”). No proceeds of the Loans will be used by Holdings, the
Borrower or any Subsidiary directly or, to the knowledge of the Borrower,
indirectly, for the purpose of financing activities of or with any Person, or in
any country, that, at the time of such financing, is the subject of any
Sanctions, except to the extent licensed or otherwise approved by OFAC.

SECTION 5.18 Collateral Documents. Except as otherwise contemplated hereby or
under any other Loan Documents and subject to limitations set forth herein and
in the other Loan Documents, the provisions of the Collateral Documents,
together with such filings and other actions required to be taken hereby or by
the applicable Collateral Documents (including the delivery to Collateral Agent
of any Pledged Collateral required to be delivered pursuant hereto or the
applicable Collateral Documents), are effective to create in favor of the
Collateral Agent for the benefit of the Secured Parties a legal, valid,
perfected and enforceable first priority Lien (subject to Liens permitted by
Section 7.01 and to any applicable Intercreditor Agreement) on all right, title
and interest of the respective Loan Parties in the Collateral described therein
to the extent such Lien may be perfected by the taking of such actions.

Notwithstanding anything herein (including this Section 5.18) or in any other
Loan Document to the contrary, no Loan Party makes any representation or
warranty as to (A) the effects of perfection or non-perfection, the priority or
the enforceability of any pledge of or security interest in any Equity Interests
of any Foreign Subsidiary, or as to the rights and remedies of the Agents or any
Lender with respect thereto, under foreign Law, (B) the pledge or creation of
any security interest, or the effects of perfection or non-perfection, the
priority or the enforceability of any pledge of or security interest to the
extent such pledge, security interest, perfection or priority is not required
pursuant to the provisions hereof, (C) on the Closing Date and until required
pursuant to Section 4.01, 6.11 or 6.13, the pledge or creation of any security
interest, or the effects of perfection or non-perfection, the priority or
enforceability of any pledge or security interest to the extent not required on
the Closing Date pursuant to Section 4.01 or (D) any Excluded Assets.

 

154



--------------------------------------------------------------------------------

Article VI

Affirmative Covenants

So long as the Termination Conditions have not been satisfied, from and after
the Closing Date, the Borrower shall (and, with respect to Sections 6.05(1) and
6.11 only, Holdings shall), and shall (except in the case of the covenants set
forth in Sections 6.01, 6.02 and 6.03) cause each of the Restricted Subsidiaries
to:

SECTION 6.01 Financial Statements. Deliver to the Administrative Agent for
prompt further distribution by the Administrative Agent to each Lender (subject
to the limitations on distribution of any such information to Public Lenders as
described in Section 6.02) each of the following:

(1) within ninety (90) days after the end of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income and cash
flows for such fiscal year, together with related notes thereto, setting forth,
commencing with the fiscal year ending on or about December 31, 2019, in each
case in comparative form the figures for the previous fiscal year, in reasonable
detail and all prepared in accordance with GAAP, audited and accompanied by a
report and opinion of an independent registered public accounting firm of
nationally recognized standing or another accounting firm reasonably acceptable
to the Administrative Agent, which report and opinion (a) will be prepared in
accordance with generally accepted auditing standards and (b) will not be
subject to any qualification as to the scope of such audit (but may contain a
“going concern” explanatory paragraph or like qualification that is due to
(i) the impending maturity of any Indebtedness, or (ii) any anticipated
inability to satisfy the Financial Covenants or any other financial maintenance
covenant) (such report and opinion, a “Conforming Accounting Report”);

(2) within forty-five (45) days after the end of each of the first three
(3) fiscal quarters of each fiscal year of the Borrower, a consolidated balance
sheet of Borrower and its Subsidiaries as at the end of such fiscal quarter, and
the related (a) consolidated statement of income for such fiscal quarter and for
the portion of the fiscal year then ended and (b) consolidated statement of cash
flows for the portion of the fiscal year then ended, setting forth, in each case
of the preceding clauses (a) and (b), in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, accompanied by an Officer’s Certificate
stating that such financial statements fairly present in all material respects
the financial condition, results of operations and cash flows of Borrower and
its Subsidiaries in accordance with GAAP, subject to normal year-end adjustments
and the absence of footnotes;

(3) within ninety (90) days after the end of each fiscal year of the Borrower,
commencing with the fiscal year ending December 31, 2019, a consolidated budget
for the immediately subsequent fiscal year in a form customarily prepared by
management of the Borrower with regard to the Borrower and its Subsidiaries,
which budget shall be prepared in good faith on the basis of assumptions
believed to be reasonable at the time of preparation of such budget (it being
understood that any projections contained therein are not to be viewed as facts,
are subject to significant uncertainties and contingencies, many of which are
beyond the control of the Loan Parties and that no assurance can be given that
any particular projections will be realized, that actual results may differ and
that such differences may be material); and

(4) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(1) and 6.01(2), if any Unrestricted
Subsidiaries exist as of the last day of the relevant period covered by such
financial statements, the related unaudited (it being understood that such
information may be audited at the option of the Borrower) consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of such Unrestricted Subsidiaries (if any) from such consolidated
financial statements.

Notwithstanding the foregoing, the obligations referred to in Sections 6.01(1)
and 6.01(2) may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any Parent Company or (B) the Borrower’s or such Parent Company’s
Form 10-K or 10-Q, as applicable, filed with the SEC (and the public filing of
such report with the SEC shall constitute delivery under this Section 6.01);
provided that, with respect to each of the preceding clauses (A) and (B), (1) to
the extent such information relates to a parent of the Borrower, if and so long
as such Parent Company will have Independent Assets or Operations, such
information is accompanied by consolidating information

 

155



--------------------------------------------------------------------------------

(which need not be audited) that explains in reasonable detail the differences
between the information relating to such Parent Company and its Independent
Assets or Operations, on the one hand, and the information relating to the
Borrower and the consolidated Restricted Subsidiaries on a stand-alone basis, on
the other hand and (2) to the extent such information is in lieu of information
required to be provided under Section 6.01(1) (it being understood that such
information may be audited at the option of the Borrower), such materials are
accompanied by a Conforming Accounting Report with respect to such Parent
Company.

No financial statements required to be delivered pursuant to Sections 6.01(1) or
6.01(2) shall be required to contain all purchase accounting adjustments
relating to the Transactions or any other transaction(s) permitted hereunder to
the extent it is not practicable to include any such adjustments in such
financial statements.

SECTION 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution by the Administrative Agent to each Lender
(subject to the limitations on distribution of any such information to Public
Lenders as described in this Section 6.02):

(1) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(1) (commencing with such delivery for the fiscal
year ending December 31, 2019; it being understood and agreed that the
Compliance Certificate delivered for the fiscal year ending December 31, 2019
shall not include a calculation of any Financial Covenant) and Section 6.01(2)
(commencing with such delivery for the fiscal quarter ending March 31, 2020), a
duly completed Compliance Certificate signed by a Financial Officer of the
Borrower or Holdings;

(2) together with the delivery of the Compliance Certificate with respect to the
financial statements referred to in Section 6.01(1), a list of each Subsidiary
of the Borrower that identifies each Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary as of the date of delivery of such list or a
confirmation that there is no change in such information since the later of the
Closing Date and the last such list; and

(3) promptly, but subject to the limitations set forth in Section 6.10 and
Section 10.09, such additional information regarding the business and financial
affairs of any Loan Party or any Material Subsidiary that is a Restricted
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent may from time to time on its own behalf or on behalf of any
Lender reasonably request in writing from time to time.

Documents required to be delivered pursuant to Section 6.01 or Section 6.02(2)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (a) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower’s (or any Parent Company’s) website on
the Internet at the website address listed on Schedule 10.02 hereto (or as such
address may be updated from time to time in accordance with Section 10.02); or
(b) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that
(i) upon written request by the Administrative Agent, the Borrower will deliver
paper copies of such documents to the Administrative Agent for further
distribution by the Administrative Agent to each Lender (subject to the
limitations on distribution of any such information to Public Lenders as
described in this Section 6.02) until a written request to cease delivering
paper copies is given by the Administrative Agent and (ii) the Borrower shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
of the posting of any such documents or link and, upon the Administrative
Agent’s request, provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents.

 

156



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Banks materials or information provided
by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, SyndTrak, ClearPar
or another similar electronic system (the “Platform”) and (b) certain of the
Lenders may have personnel who do not wish to receive any information with
respect to Holdings, the Borrower, its Subsidiaries or their respective
securities that is not Public-Side Information, and who may be engaged in
investment and other market-related activities with respect to such Person’s
securities (each, a “Public Lender”). The Borrower hereby agrees that (i) at the
Administrative Agent’s request, all Borrower Materials that are to be made
available to Public Lenders will be clearly and conspicuously marked “PUBLIC”
which, at a minimum, means that the word “PUBLIC” will appear prominently on the
first page thereof; (ii) by marking Borrower Materials “PUBLIC,” the Borrower
will be deemed to have authorized the Administrative Agent, the Lenders and the
Issuing Banks to treat such Borrower Materials as containing only Public-Side
Information (provided, however, that to the extent such Borrower Materials
constitute Information, they will be treated as set forth in Section 10.09);
(iii) all Borrower Materials marked “PUBLIC” and, except to the extent the
Borrower notifies the Administrative Agent to the contrary, any Borrower
Materials provided pursuant to Sections 6.01(1) and 6.01(2) are permitted to be
made available through a portion of the Platform designated as “Public Side
Information”; and (iv) the Administrative Agent and the Arrangers shall treat
Borrower Materials that are not specifically identified as “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated as “Public
Side Information”. Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.

Anything to the contrary notwithstanding in this Agreement or any other Loan
Document, nothing in this Agreement will require Holdings, the Borrower or any
Subsidiary to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter, or
provide information (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure is
prohibited by Law or binding agreement or (iii) that is subject to
attorney-client or similar privilege or constitutes attorney work product;
provided that in the event that the Borrower does not provide information that
otherwise would be required to be provided hereunder in reliance on the
exclusions in this paragraph relating to violation of any obligation of
confidentiality, the Borrower shall use commercially reasonable efforts to
provide notice to the Administrative Agent promptly upon obtaining knowledge
that such information is being withheld (but solely if providing such notice
would not violate such obligation of confidentiality).

SECTION 6.03 Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent of:

(1) the occurrence of any Default or Event of Default;

(2) (a) any dispute, litigation, investigation or proceeding between any Loan
Party and any arbitrator or Governmental Authority, (b) the filing or
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any of its Subsidiaries, including pursuant to any
applicable Environmental Laws or in respect of IP Rights, (c) the occurrence of
any violation by any Loan Party or any of its Subsidiaries of, or liability
under, any Environmental Law or Environmental Permit, or (d) the occurrence of
any ERISA Event that, in any such case referred to in clauses (a), (b), (c) or
(d) of this Section 6.03(2), has resulted or would reasonably be expected to
result in a Material Adverse Effect; and

(3) the receipt by the Borrower or any Restricted Subsidiary of written notice
of any Gaming Authority’s intention to revoke, terminate or not renew any Gaming
Approval if, in the good faith determination of the Borrower, such revocation,
termination or non-renewal would reasonably be expected to result in a Material
Adverse Effect.

 

157



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (a) that such notice is being
delivered pursuant to Section 6.03(1), (2) or (3) (as applicable) and
(b) setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.

SECTION 6.04 Payment of Obligations. Timely pay, discharge or otherwise satisfy,
as the same shall become due and payable, all of its obligations and liabilities
in respect of Taxes imposed upon it or upon its income or profits or in respect
of its property, except, in each case, to the extent (1) any such Tax is not
more than 30 days overdue, (2) any such Tax is being contested in good faith and
by appropriate actions for which appropriate reserves have been established in
accordance with GAAP or (3) the failure to pay or discharge the same would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

SECTION 6.05 Preservation of Existence, etc.

(1) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization; and

(2) take all reasonable action to obtain, preserve, renew and keep in full force
and effect its rights, licenses, permits, privileges, franchises, Gaming
Approvals and IP Rights material to the conduct of its business,

except, in the case of clause (1) or (2), (a) to the extent (other than with
respect to the preservation of the existence of the Borrower) that failure to do
so would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or (b) pursuant to any merger, consolidation,
liquidation, dissolution or disposition permitted by Article VII.

SECTION 6.06 Maintenance of Properties. Except if the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, maintain, preserve and protect all of its material properties
and equipment used in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and casualty or
condemnation excepted and any repairs and replacements that are the obligation
of the owner or landlord of any property leased by the Borrower or any of the
Restricted Subsidiaries excepted.

SECTION 6.07 Maintenance of Insurance. Maintain with insurance companies that
the Borrower believes (in the good faith judgment of its management) are
financially sound and reputable at the time the relevant coverage is placed or
renewed or with a Captive Insurance Subsidiary, insurance with respect to the
Borrower’s and the Restricted Subsidiaries’ properties and business against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts (after giving effect
to any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Borrower and the Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons, and will furnish to the Lenders, upon written request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried; provided that notwithstanding the foregoing, in no event
will the Borrower or any Restricted Subsidiary be required to obtain or maintain
insurance that is more restrictive than its normal course of practice. Subject
to Section 6.13(2), each such policy of insurance will, as appropriate, (i) name
the Collateral Agent, on behalf of the Secured Parties, as an additional insured
thereunder as its interests may appear or (ii) in the case of each casualty
insurance policy, contain an additional loss payable clause or endorsement that
names the Collateral Agent, on behalf of the Secured Parties, as the additional
loss payee thereunder.

SECTION 6.08 Compliance with Laws. Comply with the requirements of all Laws
(including the USA PATRIOT Act, the FCPA and Sanctions) and comply with all
orders, writs, injunctions and decrees of any Governmental Authority applicable
to it or to its business or property, except, in each case, if the failure to
comply therewith would not reasonably be expected individually or in the
aggregate to have a Material Adverse Effect.

 

158



--------------------------------------------------------------------------------

SECTION 6.09 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects shall be
made of all material financial transactions and matters involving the assets and
business of the Borrower or such Restricted Subsidiary, as the case may be (it
being understood and agreed that certain Foreign Subsidiaries may maintain
individual books and records in conformity with generally accepted accounting
principles in their respective countries of organization and that such
maintenance shall not constitute a breach of the representations, warranties or
covenants hereunder).

SECTION 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent or any Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (subject to such accountants’ customary policies and procedures),
all at the reasonable expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided that the Administrative
Agent or any Lender, collectively, shall not exercise such rights more often
than two (2) times during any calendar year absent the existence of an Event of
Default and only one (1) such time shall be at the Borrower’s expense; provided,
further, that when an Event of Default exists, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice. The Administrative
Agent or any Lender shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent public accountants. For the
avoidance of doubt, this Section 6.10 is subject to the last paragraph of
Section 6.02.

SECTION 6.11 Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, subject to the provisions of Section 6.11(3) and any
applicable limitation in any Collateral Document:

(1) upon (i) the formation or acquisition of any new direct or indirect wholly
owned Material Domestic Subsidiary (other than any Excluded Subsidiary) by any
Loan Party, (ii) the designation of any existing direct or indirect wholly owned
Material Domestic Subsidiary (other than any Excluded Subsidiary) as a
Restricted Subsidiary, (iii) any Subsidiary (other than any Excluded Subsidiary)
becoming a wholly owned Material Domestic Subsidiary or (iv) an Excluded
Subsidiary that is a wholly owned Material Domestic Subsidiary ceasing to be an
Excluded Subsidiary but continuing as a wholly owned Material Domestic
Subsidiary of the Borrower:

(a) within forty-five (45) days after such formation, acquisition or designation
(or, in each case, such longer period as the Administrative Agent may agree in
its reasonable discretion):

(A) cause each such Material Domestic Subsidiary that is required to become a
Subsidiary Guarantor pursuant to the terms hereof to duly execute a joinder to
the Guaranty, a supplement to the Security Agreement, a counterpart signature
page to the Intercompany Note, and, if applicable, Intellectual Property
Security Agreements;

(B) [reserved];

(C) deliver Uniform Commercial Code financing statements to the extent necessary
in the reasonable opinion of the Administrative Agent to vest in the Collateral
Agent (or in any representative of the Collateral Agent designated by it) valid
and perfected (subject to Liens permitted by Section 7.01 and to any applicable
Intercreditor Agreement) Liens, enforceable against all third parties in
accordance with their terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity (regardless of whether
enforcement is sought in equity or at law);

 

159



--------------------------------------------------------------------------------

(D) if the Administrative Agent reasonably requests the same, deliver to the
Administrative Agent a signed copy of a customary Opinion of Counsel, addressed
to the Administrative Agent and the Lenders, of counsel for the Loan Parties
reasonably acceptable to the Administrative Agent as to such matters set forth
in this Section 6.11(1) as the Administrative Agent may reasonably request; and

(E) a description of any Material Real Property (other than any Excluded
Asset(s)) owned by such Material Domestic Subsidiary.

provided that actions relating to Liens on real property are governed by
Section 6.11(2) and not this Section 6.11(1).

(2) Material Real Property.

(a) Notice. Within thirty (30) days (or such longer period as the Collateral
Agent may agree in its reasonable discretion) after the acquisition of any
Material Real Property (other than any Excluded Asset(s)) by a Loan Party (other
than Holdings), after the Closing Date, the Borrower will, or will cause such
Loan Party to, furnish to the Collateral Agent a description of any such
Material Real Property.

(b) Mortgages. The Borrower will, or will cause the applicable Loan Party to,
provide the Collateral Agent with a Mortgage with respect to any Material Real
Property that is the subject of a notice delivered pursuant to
Section 6.11(1)(E) or Section 6.11(2)(a), within ninety (90) days of the
acquisition, formation or designation of such Material Domestic Subsidiary or
the acquisition of such Material Real Property (or such longer period as the
Collateral Agent may agree in its reasonable discretion), together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may deem reasonably
necessary or desirable in order to create, except to the extent otherwise
provided hereunder, including subject to Liens permitted by Section 7.01 and to
any applicable Intercreditor Agreement, a valid and subsisting perfected Lien on
such Material Real Property in favor of the Collateral Agent for the benefit of
the Secured Parties and that all filing and recording taxes and fees have been
paid or otherwise provided for in a manner reasonably satisfactory to the
Collateral Agent;

(ii) fully paid American Land Title Association Lender’s title insurance
policies (or marked up title commitments having the effect of policies of title
insurance) or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
available in the applicable jurisdiction (it being agreed that zoning reports
from a nationally recognized zoning company shall be acceptable in lieu of
zoning endorsements to title policies in any jurisdiction where there is a
material difference in the cost of zoning reports and zoning endorsements) and
in amounts, reasonably acceptable to the Collateral Agent (not to exceed the
fair market value of the real properties covered thereby), issued, coinsured and
reinsured by title insurers reasonably acceptable to the Collateral Agent,
insuring the Mortgages to be valid subsisting Liens on the property described
therein, subject only to Liens permitted by Section 7.01 or any applicable
Intercreditor Agreement or such other Liens reasonably satisfactory to the
Collateral Agent that do not have a material adverse impact on the use or value
of the Mortgaged Properties, and providing for such other affirmative insurance
and such coinsurance and direct access reinsurance as the Collateral Agent may
reasonably request and is available in the applicable jurisdiction;

 

160



--------------------------------------------------------------------------------

(iii) customary Opinions of Counsel for the applicable Loan Parties in states in
which such Material Real Properties are located, with respect to the
enforceability and perfection of the Mortgage(s) and any related fixture filings
and the due authorization, execution and delivery of the Mortgages, in form and
substance reasonably satisfactory to the Collateral Agent;

(iv) American Land Title/American Congress on Surveying and Mapping surveys (or,
if reasonably acceptable to the Collateral Agent, zip or express maps) for each
Material Real Property or existing surveys together with no change affidavits,
in each case certified to the Collateral Agent if deemed necessary by the
Collateral Agent in its reasonable discretion, sufficient for the title
insurance company issuing a Mortgage Policy to remove the standard survey
exception and issue standard survey related endorsements and otherwise
reasonably satisfactory to the Collateral Agent;

(v) a completed “Life of Loan” Federal Emergency Management Agency standard
flood hazard determination with respect to each Material Real Property
containing improved land addressed to the Collateral Agent and otherwise in
compliance with the Flood Insurance Laws; and

(vi) as promptly as practicable after the reasonable request therefor by the
Collateral Agent, environmental assessment reports and reliance letters (if any)
that have been prepared in connection with such acquisition, designation or
formation of any Material Domestic Subsidiary or acquisition of any Material
Real Property; provided that there shall be no obligation to deliver to the
Collateral Agent any environmental assessment report whose disclosure to the
Collateral Agent would require the consent of a Person other than the Borrower
or one of its Subsidiaries, where, despite the commercially reasonable efforts
of the Borrower to obtain such consent, such consent cannot be obtained.

(3) Notwithstanding the foregoing or anything to the contrary in any other
provision hereof or of any other Loan Document:

(i) the Collateral Agent may grant one or more extensions of time from any time
period set forth herein (including extensions beyond the Closing Date for the
creation, maintenance and/or perfection of security interests in the assets of
the Loan Parties on the Closing Date) for the taking or causing any action,
delivering or furnishing any notice, information, documents, insurance or
opinions or for the creation, maintenance and/or perfection of any Liens
(including the execution or delivery of any Mortgage or the taking of any
related action) in its reasonable discretion and any such extensions may, in the
sole discretion of the Collateral Agent, be effective retroactively,

(ii) no action shall be required to be taken to perfect any security interest
other than:

(A) delivering certificated securities and instruments, in which a security
interest can be perfected by physical control, in each case to the extent
expressly required hereunder or the Security Agreement (solely in respect of
(I) any promissory note in excess of $5.0 million (and limited, in the case of
intercompany Indebtedness, to Indebtedness of any Restricted Subsidiary that is
not a Guarantor that is owing to any Loan Party (which may be evidenced by the
Intercompany Note and pledged to the Collateral Agent)), (II) certificated
Equity Interests of the Borrower and its wholly owned Restricted Subsidiaries
that are Material Subsidiaries otherwise required to be pledged pursuant to the
Collateral Documents) and (III) deposit and securities accounts (other than
Excluded Accounts) in respect of which the applicable Loan Party shall use
commercially reasonable efforts to implement control agreements in favor of the
Collateral Agent),

 

161



--------------------------------------------------------------------------------

(B) filing financing statements under the Uniform Commercial Code of any
applicable jurisdiction,

(C) making any necessary filings with the United States Patent and Trademark
Office and/or the United States Copyright Office, as applicable,

(D) filings in the applicable real estate records with respect to Mortgaged
Properties (or any fixtures related to Mortgaged Properties) to the extent
required by the Collateral Documents,

(iii) the Loan Documents shall not contain any requirements as to, the creation,
perfection or maintenance of pledges of, or security interests in, Mortgages on,
or the obtaining of any related deliverable or taking other actions with respect
to, any Excluded Assets,

(iv) (A) to the extent any Mortgaged Property is located in a jurisdiction which
imposes mortgage recording taxes, intangibles tax, documentary tax or similar
recording fees or Taxes, (I) the relevant Mortgage shall not secure an amount in
excess of the fair market value of the Mortgaged Property subject thereto (as
determined by the Borrower in good faith) and (II) the relevant Mortgage shall
not secure the Indebtedness in respect of Letters of Credit or the Revolving
Facility to the extent those jurisdictions impose such aforementioned Taxes on
paydowns or re-advances applicable to such Indebtedness unless it is feasible to
limit recovery to a capped amount that would not be subject to re-borrowing and
(B) no flood insurance or compliance with any Flood Insurance Laws shall be
required with respect to any Mortgaged Property (other than a flood hazard
determination as described in Section 6.11(2)(b)(v)),

(v) there shall be (I) no actions required by the Laws of any non U.S.
jurisdiction under the Loan Documents in order to create any security interests
in any assets or to perfect or make enforceable such security interests in any
assets (including any intellectual property registered or applied for in any non
U.S. jurisdiction) and (II) no Guaranties or Collateral Documents (including
security agreements and pledge agreements) governed under the laws of any
non-U.S. jurisdiction,

(vi) no perfection through control agreements or perfection by “control” shall
be required with respect to any assets (other than to the extent required under
clause (3)(ii)(A) above) under the Loan Documents,

(vii) there shall be no (x) requirement to obtain any landlord waivers,
estoppels or collateral access letters or (y) requirement to perfect a security
interest in any letter of credit rights, other than by the filing of a UCC
financing statement,

(viii) any joinder agreement contemplated by this Section 6.11 may, with the
consent of the Administrative Agent (not to be unreasonably withheld or
delayed), include such schedules or updates to schedules as may be necessary to
qualify any representation or warranty set forth in any Loan Document to the
extent necessary to ensure that such representation or warranty is true and
correct to the extent required thereby or by the terms of such Loan Document and

 

162



--------------------------------------------------------------------------------

(ix) the Administrative Agent shall not require the taking of a Lien on, or
require the perfection of a Lien granted in, any asset as to which the cost of
obtaining or perfecting such Lien is excessive in relation to the benefit to the
Secured Parties of the security afforded thereby.

(4) It is understood and agreed that the Borrower may, in its sole discretion,
cause any Parent Company or any Restricted Subsidiary that is not required to
become a Guarantor (other than a Restricted Subsidiary organized in a foreign
jurisdiction) to Guarantee the Obligations by causing such Parent Company or
Restricted Subsidiary to execute a joinder to the Guaranty (substantially in the
form provided therein or as the Administrative Agent, the Borrower and such
Guarantor may otherwise agree), and any such Parent Company or Restricted
Subsidiary shall be a Guarantor hereunder for all purposes.

SECTION 6.12 Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (1) comply, and
take all reasonable actions to cause any lessees and other Persons operating or
occupying its properties to comply, with all applicable Environmental Laws and
Environmental Permits (including any cleanup, removal or remedial obligations)
and (2) obtain and renew all Environmental Permits required to conduct its
operations or in connection with its properties.

SECTION 6.13 Further Assurances and Post-Closing Covenant.

(1) Subject to the provisions of Section 6.11(3) and any applicable limitations
in any Collateral Document and in each case at the expense of the Borrower,
promptly upon reasonable request from time to time by the Administrative Agent
or the Collateral Agent or as may be required by applicable Laws (a) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent or Collateral Agent may reasonably
request from time to time in order to satisfy the requirements of Section 6.11.

(2) As promptly as practicable, and in any event no later than one hundred and
twenty (120) days after the Closing Date or such later date as the
Administrative Agent reasonably agrees to in writing, including to reasonably
accommodate circumstances unforeseen on the Closing Date, deliver the documents
or take the actions specified in Schedule 6.13(2), in each case except to the
extent otherwise agreed by the Collateral Agent.

SECTION 6.14 Use of Proceeds. The proceeds of (a) the Closing Date Term Loans,
any Additional Term Loans drawn on the Closing Date and/or any Revolving Loans
drawn on the Closing Date (to the extent permitted under this Agreement),
together, at the election of Holdings and/or the Borrower with cash on hand,
will be used, directly or indirectly, (i) to repay Indebtedness incurred under
the Existing Credit Agreement, together with any premium and accrued and unpaid
interest thereon and any fees and expenses with respect thereto, (ii) to pay the
Transaction Consideration, (iii) to fund SPAC Redemptions and (iv) to pay the
Transaction Expenses, (b) any Revolving Loans will be used (i) on the Closing
Date, in addition to the purposes described in clause (a) above, (A) to fund
working capital needs and/or working capital or purchase price adjustments under
the Acquisition Agreement and (B) to replace, backstop or cash collateralize
letters of credit on the Closing Date and (ii) on and after the Closing Date,
for working capital and general corporate purposes and for any other purpose not
prohibited by the Loan Documents and (c) any Additional Term Loans will be used
(i) on the Closing Date, for the purposes described in clause (a) above and
(ii) after the Closing Date, directly or indirectly, (A) to finance any
acquisition or other Investment permitted under this Agreement, including the
payment of any related fees, expenses and transaction costs (collectively,
“Acquisition-Related Amounts”) and (B) to Refinance, repay or prepay any
existing Indebtedness of the Borrower and its Restricted Subsidiaries, including
any Revolving Loans incurred to finance Acquisition-Related Amounts; provided
that notwithstanding the foregoing, in no event shall the amount of Revolving
Loans borrowed on the Closing Date (excluding, for the avoidance of doubt, any
Letters of Credit issued on the Closing Date) exceed $50 million in the
aggregate.

 

163



--------------------------------------------------------------------------------

SECTION 6.15 Lender Calls. Participate in a conference call with Lenders on a
quarterly basis (but no more than one such conference call in any fiscal
quarter), at a time mutually agreed between the Borrower and the Administrative
Agent, following the delivery of the financial statements required pursuant to
Section 6.01(1) and (2) above, to discuss the financial position and results of
operations of the Borrower and its Subsidiaries for the fiscal quarter or fiscal
year, as applicable, for which financial statements have been delivered pursuant
to Section 6.01(1) or (2) above, as applicable; provided that the requirement
set forth in this Section 6.15 shall be deemed satisfied automatically when the
Borrower and/or any Parent Company holds its quarterly earnings call; provided,
further, that it is understood and agreed for the avoidance of doubt that the
Borrower will be required to host no more than one such call per fiscal quarter.

Article VII

Negative Covenants

So long as the Termination Conditions are not satisfied, from and after the
Closing Date:

SECTION 7.01 Liens. The Borrower shall not, nor shall the Borrower permit any
Restricted Subsidiary to, directly or indirectly, create, incur or assume any
Lien (except any Permitted Lien(s)) that secures obligations under any
Indebtedness or any related guarantee of Indebtedness on any asset or property
of the Borrower or any Restricted Subsidiary, or any income or profits
therefrom.

The expansion of Liens by virtue of accretion or amortization of original issue
discount, the payment of dividends and/or interest in the form of Indebtedness,
the payment of interest “in kind”, the accrual of interest and increases in the
amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies will not be deemed to be an incurrence of Liens for
purposes of this Section 7.01.

SECTION 7.02 Indebtedness.

(a) The Borrower shall not, nor shall the Borrower permit any Restricted
Subsidiary to, directly or indirectly:

(i) create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable, contingently or otherwise (collectively, “incur” and
collectively, an “incurrence”) with respect to any Indebtedness (including
Acquired Indebtedness), or

(ii) issue any shares of Disqualified Stock or permit any Restricted Subsidiary
to issue any shares of Disqualified Stock or Preferred Stock;

provided that the Borrower may incur Indebtedness (including Acquired
Indebtedness) or issue shares of Disqualified Stock, and any Restricted
Subsidiary may incur Indebtedness (including Acquired Indebtedness), issue
shares of Disqualified Stock and issue shares of Preferred Stock, in each case,
if (any Indebtedness, Disqualified Stock or Preferred Stock incurred or issued
pursuant to following clauses (A), (B) and (C), “Permitted Ratio Debt”):

(A) with respect to Indebtedness secured by Liens on the Collateral on a pari
passu basis with the Liens on the Collateral securing the First Lien
Obligations, the First Lien Net Leverage Ratio for the Test Period then most
recently ended preceding the date on which such Indebtedness is incurred
(without netting any cash received from the incurrence of such Indebtedness
proposed to be incurred) would be no greater than 3.50 to 1.00;

(B) with respect to Indebtedness that is either (x) secured by Liens on the
Collateral on a basis that is junior in priority to the Liens on the Collateral
securing the First Lien Obligations or (y) secured by Liens on property that
does not constitute Collateral, in each case, the Secured Net Leverage Ratio for
the Test Period then most recently ended preceding the date on which such
Indebtedness is incurred (without netting any cash received from the incurrence
of such Indebtedness proposed to be incurred) would be no greater than 4.00 to
1.00; or

 

164



--------------------------------------------------------------------------------

(C) with respect to Indebtedness that is not secured or any Disqualified Stock
or Preferred Stock, in each case, the Total Net Leverage Ratio for the Test
Period then most recently ended preceding the date on which such Indebtedness is
incurred or such Disqualified Stock or Preferred Stock is issued (without
netting any cash received from the incurrence of such Indebtedness proposed to
be incurred) would be no greater than 4.00 to 1.00,

in each case, determined on a pro forma basis; provided, further, that
(I) Permitted Ratio Debt in the form of Indebtedness for borrowed money
(x) shall not mature earlier than the Original Term Loan Maturity Date and
(y) shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of the Initial Term Loans
outstanding on the date of incurrence of such Permitted Ratio Debt (it being
understood and agreed that Permitted Ratio Debt may be incurred in the form of a
bridge or other interim credit facility intended to be Refinanced with (or which
converts into or is exchanged for) long-term indebtedness (and such bridge or
other interim credit facility shall be deemed to satisfy the foregoing clauses
(x) and (y) so long as (1) such credit facility includes customary “rollover”
provisions and (2) assuming such credit facility were to be extended pursuant to
such “rollover” provisions, such extended credit facility would comply with
clause (x) above) and in which case, on or prior to the first anniversary of the
incurrence of such “bridge” or other interim credit facility, clause (y) above
shall not prohibit the inclusion of customary terms for “bridge” facilities,
including customary mandatory prepayment, repurchase or redemption provisions)
and (II) the aggregate outstanding principal amount of Permitted Ratio Debt
incurred by any Restricted Subsidiary that is not a Loan Party shall not exceed
the greater of $9.5 million and 10.0% of Consolidated EBITDA of the Borrower and
the Restricted Subsidiaries for the most recently ended Test Period (calculated
on a pro forma basis).

(b) The provisions of Section 7.02(a) will not apply to:

(1) Indebtedness under the Loan Documents (including Incremental Loans, Other
Loans, Extended Term Loans, Loans made pursuant to Extended Revolving
Commitments and Replacement Loans);

(2) commercial Letters of Credit (in each case, for the avoidance of doubt, to
the extent constituting Indebtedness) not issued under the Revolving Facility
(and reimbursement and backstop obligations in connection therewith) in an
aggregate amount under this clause (2) not to exceed the available L/C Sublimit
at the time incurred (provided that outstanding commercial Letters of Credit
incurred under this clause (2) shall be deemed to reduce the L/C Sublimit by a
corresponding amount);

(3) the incurrence of Indebtedness by the Borrower and any Restricted Subsidiary
in existence on the Closing Date (excluding Indebtedness described in the
preceding clauses (1) and (2)); provided that any such item of Indebtedness with
an aggregate outstanding principal amount on the Closing Date in excess of
$7.5 million shall be set forth on Schedule 7.02;

(4) the incurrence of Attributable Indebtedness and Indebtedness (including
Capitalized Lease Obligations and Purchase Money Obligations) and Disqualified
Stock incurred or issued by the Borrower or any Restricted Subsidiary and
Preferred Stock issued by any Restricted Subsidiary, to finance the purchase,
lease, expansion, construction, installation, replacement, repair or improvement
of property (real or personal), equipment or other assets, including assets that
are used or useful in a Similar Business, whether through the direct purchase of
assets or the Capital Stock of any Person owning such assets in an aggregate
outstanding principal amount, together with any Refinancing Indebtedness in
respect thereof (excluding any Incremental Amounts) and all other Indebtedness,
Disqualified Stock or Preferred Stock incurred or issued and outstanding under
this clause (4) at such time, not to exceed (as of the date such Indebtedness,
Disqualified Stock or Preferred Stock is issued, incurred or otherwise obtained)
the greater of (x) $23.25 million and (y) 25.0% of Consolidated EBITDA of the
Borrower and the Restricted Subsidiaries for the most recently ended Test Period
(calculated on a pro forma basis);

 

165



--------------------------------------------------------------------------------

(5) Indebtedness incurred by the Borrower or any Restricted Subsidiary
(a) constituting reimbursement obligations with respect to letters of credit,
bank guarantees, banker’s acceptances, warehouse receipts, or similar
instruments issued or entered into, or relating to obligations or liabilities
incurred, in the ordinary course of business or consistent with industry
practice, including in respect of workers’ compensation claims, performance,
completion or surety bonds, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance, unemployment
insurance or other social security legislation or other Indebtedness with
respect to reimbursement-type obligations regarding workers’ compensation
claims, performance, completion or surety bonds, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or (b) as an account party in respect of letters of credit, bank guarantees or
similar instruments in favor of suppliers, trade creditors or other Persons
issued or incurred in the ordinary course of business or consistent with
industry practice;

(6) the incurrence of Indebtedness arising from agreements of the Borrower or
any Restricted Subsidiary providing for indemnification, adjustment of purchase
price, earnouts, other contingent consideration obligations and other deferred
purchase price or similar obligations, in each case, incurred or assumed in
connection with the acquisition or disposition of any business, assets or a
Subsidiary, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition;

(7) the incurrence of Indebtedness by the Borrower and owing to a Restricted
Subsidiary or the issuance of Disqualified Stock of the Borrower to a Restricted
Subsidiary (or to any Parent Company which is substantially contemporaneously
transferred to any Restricted Subsidiary); provided that any such Indebtedness
for borrowed money owing to a Restricted Subsidiary that is not a Guarantor is
expressly subordinated in right of payment to the Loans to the extent permitted
by applicable Law; provided, further, that any subsequent issuance or transfer
of any Capital Stock or any other event that results in any such Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such Indebtedness or Disqualified Stock (except to the Borrower
or another Restricted Subsidiary or any pledge of such Indebtedness or
Disqualified Stock constituting a Permitted Lien) will be deemed, in each case,
to be an incurrence of such Indebtedness (to the extent such Indebtedness is
then outstanding) or issuance of such Disqualified Stock (to the extent such
Disqualified Stock is then outstanding) not permitted by this clause (7);

(8) the incurrence of Indebtedness of a Restricted Subsidiary owing to the
Borrower or another Restricted Subsidiary (or to any Parent Company which is
substantially contemporaneously transferred to the Borrower or any Restricted
Subsidiary) to the extent permitted by Section 7.05; provided that any such
Indebtedness for borrowed money incurred by a Guarantor and owing to a
Restricted Subsidiary that is not a Guarantor is expressly subordinated in right
of payment to the Guaranty of the Loans of such Guarantor to the extent
permitted by applicable law; provided, further, that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any such
subsequent transfer of any such Indebtedness (except to the Borrower or a
Restricted Subsidiary or any pledge of such Indebtedness constituting a
Permitted Lien) will be deemed, in each case, to be an incurrence of such
Indebtedness (to the extent such Indebtedness is then outstanding) not permitted
by this clause (8);

(9) the issuance of shares of Preferred Stock or Disqualified Stock of a
Restricted Subsidiary to the Borrower or a Restricted Subsidiary (or to any
Parent Company which is substantially contemporaneously transferred to the
Borrower or any Restricted Subsidiary); provided that any subsequent issuance or
transfer of any Capital Stock or any other event that results in any such
Restricted Subsidiary that holds such Preferred Stock or Disqualified Stock
ceasing to be a Restricted Subsidiary

 

166



--------------------------------------------------------------------------------

or any other subsequent transfer of any such shares of Preferred Stock or
Disqualified Stock (except to the Borrower or another Restricted Subsidiary or
any pledge of such Preferred Stock or Disqualified Stock constituting a
Permitted Lien) will be deemed, in each case, to be an issuance of such shares
of Preferred Stock or Disqualified Stock (to the extent such Preferred Stock or
Disqualified Stock is then outstanding) not permitted by this clause (9);

(10) the incurrence of Hedging Obligations (excluding Hedging Obligations
entered into for speculative purposes);

(11) the incurrence of obligations in respect of self-insurance and obligations
in respect of performance, bid, appeal and surety bonds and performance,
banker’s acceptance facilities and completion guarantees and similar obligations
provided by the Borrower or any Restricted Subsidiary or obligations in respect
of letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with industry
practice, including those incurred to secure health, safety and environmental
obligations;

(12) the incurrence of:

(a) [reserved]; and

(b) Indebtedness or issuance of Disqualified Stock of the Borrower and the
incurrence or issuance of Indebtedness, Disqualified Stock or Preferred Stock of
any Restricted Subsidiary in an aggregate outstanding principal amount or
liquidation preference that, when aggregated with the principal amount and
liquidation preference of all other Indebtedness, Disqualified Stock and
Preferred Stock then outstanding and incurred or issued, as applicable, pursuant
to this clause (12)(b), together with any Refinancing Indebtedness in respect
thereof (excluding any Incremental Amounts), does not exceed (as of the date
such Indebtedness, Disqualified Stock or Preferred Stock is issued, incurred or
otherwise obtained) an amount equal to (i) the greater of (I) $14.0 million and
(II) 15.0% of Consolidated EBITDA of the Borrower and the Restricted
Subsidiaries for the most recently ended Test Period (calculated on a pro forma
basis) plus, without duplication, (ii) in the event of any extension,
replacement, refinancing, renewal or defeasance of any such Indebtedness,
Disqualified Stock or Preferred Stock, an amount equal to (x) any accrued and
unpaid interest on the Indebtedness, any accrued and unpaid dividends on the
Preferred Stock, and any accrued and unpaid dividends on the Disqualified Stock
being so refinanced, extended, replaced, refunded, renewed or defeased, plus
(y) the amount of any tender premium or penalty or premium (including any
make-whole premium) required to be paid under the terms of the instrument or
documents governing such Indebtedness, Disqualified Stock or Preferred Stock and
any defeasance costs and any fees and expenses (including original issue
discount, upfront fees, underwriting, arrangement and similar fees) incurred in
connection with the issuance of such new Indebtedness, Disqualified Stock or
Preferred Stock or the extension, replacement, refunding, refinancing, renewal
or defeasance of such Indebtedness, Disqualified Stock or Preferred Stock;

(13) the incurrence or issuance by the Borrower of Refinancing Indebtedness or
the incurrence or issuance by a Restricted Subsidiary of Refinancing
Indebtedness that serves to Refinance any Indebtedness (including any Designated
Commitments) permitted under Section 7.02(a) above, Sections 7.02(b)(3), (4) and
(12) above, this Section 7.02(b)(13) and Sections 7.02(b)(14), (23), (30)(b),
(31) and (32) below, or any successive Refinancing Indebtedness with respect to
any of the foregoing;

(14) (a) (x) the incurrence or issuance of Indebtedness or Disqualified Stock of
the Borrower or Indebtedness, Disqualified Stock or Preferred Stock of a
Restricted Subsidiary, incurred or issued to finance an acquisition or
investment (or other purchase of assets) or (y) (I) the assumption of
Indebtedness, Disqualified Stock or Preferred Stock of Persons that are acquired
by the Borrower or any

 

167



--------------------------------------------------------------------------------

Restricted Subsidiary or merged into, amalgamated or consolidated with the
Borrower or a Restricted Subsidiary in accordance with the terms of this
Agreement or (II) Indebtedness, Disqualified Stock or Preferred Stock that is
assumed by the Borrower or any Restricted Subsidiary in connection with such
acquisition or investment (or other purchase of assets) (and not, for the
avoidance of doubt, created in contemplation of the applicable investment or
acquisition), in each case under this clause (a), in an aggregate outstanding
principal amount or liquidation preference, together with any Refinancing
Indebtedness in respect of any of the foregoing (excluding any Incremental
Amounts), so long as:

(A) with respect to Indebtedness secured by Liens on the Collateral on a pari
passu basis with the Liens on the Collateral securing the First Lien
Obligations, the First Lien Net Leverage Ratio for the Test Period preceding the
date on which such Indebtedness is incurred (without netting any cash received
from the incurrence of such Indebtedness proposed to be incurred) would be no
greater than 3.50 to 1.00,

(B) with respect to Indebtedness that is either (x) secured by Liens on the
Collateral on a basis that is junior in priority to the Liens on the Collateral
securing the First Lien Obligations or (y) secured by Liens on property that
does not constitute Collateral, in each case, the Secured Net Leverage Ratio for
the Test Period preceding the date on which such Indebtedness is incurred
(without netting any cash received from the incurrence of such Indebtedness
proposed to be incurred) would be no greater than 4.00 to 1.00, or

(C) with respect to Indebtedness that is not secured or any Disqualified Stock
or Preferred Stock, in each case, the Total Net Leverage Ratio for the Test
Period preceding the date on which such Indebtedness is incurred or such
Disqualified Stock or Preferred Stock is issued (without netting any cash
received from the incurrence of such Indebtedness proposed to be incurred) would
be no greater than 4:00 to 1:00 (any Indebtedness, Disqualified Stock or
Preferred Stock incurred or issued pursuant to foregoing clause (14)(a)(x),
“Permitted Acquisition Debt”),

in each case, determined on a pro forma basis; provided that such Permitted
Acquisition Debt (x) shall not mature earlier than the Original Term Loan
Maturity Date and (y) shall have a Weighted Average Life to Maturity not shorter
than the remaining Weighted Average Life to Maturity of the Initial Term Loans
on the date of incurrence of such Indebtedness (it being understood and agreed
that any such Indebtedness, Disqualified Stock or Preferred Stock may be
incurred in the form of a bridge or other interim credit facility intended to be
Refinanced with (or which converts into or is exchanged for) long-term
indebtedness (and such bridge or other interim credit facility shall be deemed
to satisfy the foregoing clauses (x) and (y) so long as (1) such credit facility
includes customary “rollover” provisions and (2) assuming such credit facility
were to be extended pursuant to such “rollover” provisions, such extended credit
facility would comply with clause (x) above) and in which case, on or prior to
the first anniversary of the incurrence of such “bridge” or other interim credit
facility, clause (y) above shall not prohibit the inclusion of customary terms
for “bridge” facilities, including customary mandatory prepayment, repurchase or
redemption provisions); and

(b) so long as not created in contemplation of such acquisition or investment,
(i) Indebtedness or Disqualified Stock that is assumed by the Borrower or any
Restricted Subsidiary in connection with an acquisition or investment (or other
purchase of assets) and (ii) Indebtedness, Disqualified Stock or Preferred Stock
of Persons that are acquired by the Borrower or any Restricted Subsidiary or
merged into, amalgamated or consolidated with, the Borrower or a Restricted
Subsidiary in accordance with the terms of this Agreement, in each case, in an
aggregate outstanding principal amount or liquidation preference under this
clause (b), together with any outstanding Refinancing Indebtedness (excluding
any Incremental Amounts) incurred in respect thereof, not to exceed the sum of
(A) the greater of (x) $9.5 million and (y) 10.0% of Consolidated EBITDA of the
Borrower and the Restricted Subsidiaries for the most recently ended Test Period
(calculated on a pro forma basis) plus

 

168



--------------------------------------------------------------------------------

(B) an unlimited amount of Indebtedness, Disqualified Stock or Preferred Stock
under this clause (B) so long as, after giving pro forma effect to the
assumption or acquisition of such Indebtedness, Disqualified Stock or Preferred
Stock and such acquisition or investment (or other purchase of assets), the
Borrower is in compliance with the Financial Covenants calculated on a pro forma
basis for the most recently ended Test Period, in each case under this clause
(b), determined on a pro forma basis;

provided that the aggregate outstanding principal amount of Indebtedness
incurred or assumed by any Restricted Subsidiary that is not a Loan Party in
reliance on this Section 7.02(b)(14) (excluding, for the avoidance of doubt, any
Indebtedness incurred in reliance on Section 7.02(b)(14)(b)(A)) shall not exceed
the greater of $9.5 million and 10.0% of Consolidated EBITDA of the Borrower and
the Restricted Subsidiaries for the most recently ended Test Period (calculated
on a pro forma basis);

(15) the incurrence of Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business or consistent with
industry practice;

(16) the incurrence of Indebtedness of the Borrower or any Restricted Subsidiary
supported by letters of credit or bank guarantees issued in connection herewith,
any Credit Agreement Refinancing Indebtedness or Permitted Incremental
Equivalent Debt, in each case, in a principal amount not in excess of the
maximum amount available to be drawn (not to exceed the applicable stated amount
thereof) of such letters of credit or bank guarantees;

(17) (a) the incurrence of any guarantee by the Borrower or a Restricted
Subsidiary of Indebtedness or other obligations of the Borrower or any
Restricted Subsidiary so long as the incurrence of such Indebtedness or other
obligations incurred by the Borrower or such Restricted Subsidiary is permitted
by this Agreement, or (b) any co-issuance by the Borrower or any Restricted
Subsidiary of any Indebtedness or other obligations of the Borrower or any
Restricted Subsidiary so long as the incurrence of such Indebtedness or other
obligations by the Borrower or such Restricted Subsidiary is permitted by this
Agreement;

(18) the incurrence of Indebtedness issued by the Borrower or any Restricted
Subsidiary to future, present or former employees, directors, officers, members
of management, consultants and independent contractors thereof, their respective
Controlled Investment Affiliates or Immediate Family Members and permitted
transferees thereof, in each case to finance the purchase or redemption of
Equity Interests of the Borrower or any Parent Company to the extent described
in Section 7.05(b)(4);

(19) customer deposits and advance payments received in the ordinary course of
business or consistent with industry practice from customers for goods and
services purchased in the ordinary course of business or consistent with
industry practice;

(20) the incurrence of (a) Indebtedness owed to banks and other financial
institutions incurred in the ordinary course of business or consistent with
industry practice in connection with ordinary banking arrangements to manage
cash balances of the Borrower and its Restricted Subsidiaries (including
short-term pooling and similar intercompany arrangements in respect of accounts
held by Foreign Subsidiaries) and (b) Indebtedness in respect of Cash Management
Services, including Cash Management Obligations;

(21) Indebtedness incurred by a Restricted Subsidiary in connection with
bankers’ acceptances, discounted bills of exchange or the discounting or
factoring of receivables for credit management purposes, in each case incurred
or undertaken in the ordinary course of business or consistent with industry
practice on arm’s-length commercial terms;

 

169



--------------------------------------------------------------------------------

(22) the incurrence of Indebtedness of the Borrower or any Restricted Subsidiary
consisting of (a) the financing of insurance premiums or (b) take-or-pay
obligations contained in supply arrangements in each case, incurred in the
ordinary course of business or consistent with industry practice;

(23) the incurrence of Indebtedness, Disqualified Stock or Preferred Stock by
(I) Restricted Subsidiaries of the Borrower that are not Guarantors and (II) the
incurrence of Indebtedness by the Borrower or any Restricted Subsidiary in
connection with any joint venture arrangements and similar binding arrangements,
in each case, in an aggregate outstanding principal amount or liquidation
preference that, when aggregated with the principal amount and liquidation
preference of all other Indebtedness, Disqualified Stock and Preferred Stock
then outstanding and incurred or issued, as applicable, pursuant to this
clause (23), together with any Refinancing Indebtedness in respect of any of the
foregoing (excluding any Incremental Amounts), does not exceed (as of the date
such Indebtedness is issued, incurred or otherwise obtained) the greater of
(I) $4.5 million and (II) 5.0% of Consolidated EBITDA of the Borrower and the
Restricted Subsidiaries for the most recently ended Test Period (calculated on a
pro forma basis);

(24) the incurrence of Indebtedness by the Borrower or any Restricted Subsidiary
undertaken in connection with cash management (including netting services,
automatic clearinghouse arrangements, overdraft protections, employee credit
card programs and related or similar services or activities) with respect to the
Borrower, any Subsidiaries or any joint venture in the ordinary course of
business or consistent with industry practice, including with respect to
financial accommodations of the type described in the definition of Cash
Management Services;

(25) [reserved];

(26) guarantees incurred in the ordinary course of business or consistent with
industry practice in respect of obligations to suppliers, customers,
franchisees, lessors, licensees, sub-licensees and distribution partners;

(27) the incurrence of Indebtedness attributable to (but not incurred to
finance) the exercise of appraisal rights or the settlement of any claims or
actions (whether actual, contingent or potential) with respect to the
Transactions or any other acquisition (by merger, consolidation or amalgamation
or otherwise) in accordance with the terms hereof;

(28) the incurrence of Indebtedness representing deferred compensation to
employees of any Parent Company, the Borrower or any Restricted Subsidiary,
including Indebtedness consisting of obligations under deferred compensation or
any other similar arrangements incurred in connection with the Transactions
and/or any investment or any acquisition (by merger, consolidation or
amalgamation or otherwise) permitted under this Agreement;

(29) the incurrence of Indebtedness arising out of any Sale-Leaseback
Transaction incurred in the ordinary course of business or consistent with
industry practice;

(30) (a) Credit Agreement Refinancing Indebtedness and (b) Permitted Incremental
Equivalent Debt;

(31) the incurrence of Indebtedness, Disqualified Stock or Preferred Stock by
Restricted Subsidiaries of the Borrower that are not Guarantors to fund working
capital requirements in an aggregate principal amount or liquidation preference
that, when aggregated with the principal amount and liquidation preference of
all other Indebtedness, Disqualified Stock and Preferred Stock then outstanding
and incurred or issued, as applicable, pursuant to this clause (31), together
with any Refinancing Indebtedness in respect thereof (excluding any Incremental
Amounts), does not exceed (as

 

170



--------------------------------------------------------------------------------

of the date such Indebtedness, Disqualified Stock or Preferred Stock is issued,
incurred or otherwise obtained) the greater of (I) $2.5 million and (II) 2.5% of
Consolidated EBITDA of the Borrower and the Restricted Subsidiaries for the most
recently ended Test Period (calculated on a pro forma basis);

(32) the incurrence of Indebtedness, Disqualified Stock or Preferred Stock by
Foreign Subsidiaries and Foreign Subsidiary Holdcos in an aggregate outstanding
principal amount or liquidation preference that, when aggregated with the
principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock then outstanding and incurred or issued,
as applicable, pursuant to this clause (32), together with any Refinancing
Indebtedness with respect thereof (excluding any Incremental Amounts), does not
exceed (as of the date such Indebtedness, Disqualified Stock or Preferred Stock
is issued, incurred or otherwise obtained) the greater of (I) $4.5 million and
(II) 5.0% of Consolidated EBITDA of the Borrower and the Restricted Subsidiaries
for the most recently ended Test Period (calculated on a pro forma basis);

(33) to the extent constituting Indebtedness, obligations in respect of Operator
Earnout Payments; and

(34) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (1) through (33) above.

(c) For purposes of determining compliance with this Section 7.02:

(1) the principal amount of Indebtedness outstanding under any clause of this
Section 7.02 will be determined after giving effect to the application of
proceeds of any such Indebtedness to refinance any such other Indebtedness; and

(2) guarantees of, or obligations in respect of letters of credit relating to,
Indebtedness that are otherwise included in the determination of a particular
amount of Indebtedness will not be included in the determination of such amount
of Indebtedness; provided that the incurrence of the Indebtedness represented by
such guarantee or letter of credit, as the case may be, was incurred in
compliance with this Section 7.02.

The accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount and the payment of interest
or dividends in the form of additional Indebtedness, Disqualified Stock or
Preferred Stock and increases in the amount of Indebtedness outstanding solely
as a result of fluctuations in the exchange rate of currencies, in each case,
will not be deemed to be an incurrence of Indebtedness, Disqualified Stock or
Preferred Stock for purposes of this Section 7.02. Any Indebtedness incurred, or
Disqualified Stock or Preferred Stock issued, to refinance Indebtedness
incurred, or Disqualified Stock or Preferred Stock issued, pursuant to
Section 7.02(a) or clauses (3), (4), (12), (13), (14), (23), (30)(b), (31) and
(32) of Section 7.02(b) will be permitted to include additional Indebtedness,
Disqualified Stock or Preferred Stock incurred to pay (I) any accrued and unpaid
interest on the Indebtedness, any accrued and unpaid dividends on the Preferred
Stock, and any accrued and unpaid dividends on the Disqualified Stock being so
refinanced, extended, replaced, refunded, renewed or defeased and (II) the
amount of any tender premium or penalty or premium (including any make-whole
premium) required to be paid under the terms of the instrument or documents
governing such refinanced Indebtedness, Preferred Stock or Disqualified Stock
and any defeasance costs and any fees and expenses (including original issue
discount, upfront fees or similar fees) incurred in connection with the issuance
of such new Indebtedness, Preferred Stock or Disqualified Stock or the
extension, replacement, refunding, refinancing, renewal or defeasance of such
refinanced Indebtedness, Preferred Stock or Disqualified Stock (and with respect
to Indebtedness under Designated Commitments, including an amount equal to any
unutilized Designated Commitments being refinanced, extended, replaced,
refunded, renewed or defeased to the extent permanently terminated at the time
of incurrence of such Refinancing Indebtedness).

 

171



--------------------------------------------------------------------------------

Subject to Sections 1.07(11) and (12), for purposes of determining compliance
with any Dollar denominated restriction on the incurrence of Indebtedness or
issuance of Disqualified Stock or Preferred Stock, the Dollar equivalent
principal amount of Indebtedness or liquidation preference of Disqualified Stock
or amount of Preferred Stock denominated in a foreign currency will be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness, Disqualified Stock or Preferred Stock was incurred or issued
(or, in the case of revolving credit debt, the date such Indebtedness was first
committed or first incurred (whichever yields the lower Dollar equivalent));
provided that if such Indebtedness, Disqualified Stock or Preferred Stock is
issued to Refinance other Indebtedness, Disqualified Stock or Preferred Stock
denominated in a foreign currency, and such refinancing would cause the
applicable Dollar denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
Dollar denominated restriction will be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness, Disqualified Stock or
Preferred Stock does not exceed (i) the principal amount of such Indebtedness,
the liquidation preference of such Disqualified Stock or the amount of such
Preferred Stock (as applicable) being refinanced, extended, replaced, refunded,
renewed or defeased plus (ii) any accrued and unpaid interest on the
Indebtedness, any accrued and unpaid dividends on the Preferred Stock, and any
accrued and unpaid dividends on the Disqualified Stock being so refinanced,
extended, replaced, refunded, renewed or defeased, plus (iii) the amount of any
tender premium or penalty or premium (including any make-whole premium) required
to be paid under the terms of the instrument or documents governing such
refinanced Indebtedness, Preferred Stock or Disqualified Stock and any
defeasance costs and any fees and expenses (including original issue discount,
upfront fees or similar fees) incurred in connection with the issuance of such
new Indebtedness, Preferred Stock or Disqualified Stock or the extension,
replacement, refunding, refinancing, renewal or defeasance of such refinanced
Indebtedness, Preferred Stock or Disqualified Stock (and with respect to
Indebtedness under Designated Commitments, including an amount equal to any
unutilized Designated Commitments being refinanced, extended, replaced,
refunded, renewed or defeased to the extent permanently terminated at the time
of incurrence of such Refinancing Indebtedness).

The principal amount of any Indebtedness incurred or Disqualified Stock or
Preferred Stock issued to refinance other Indebtedness, Disqualified Stock or
Preferred Stock, if incurred or issued in a different currency from the
Indebtedness, Disqualified Stock or Preferred Stock, as applicable, being
refinanced, will be calculated based on the currency exchange rate applicable to
the currencies in which such respective Indebtedness or Disqualified Stock or
Preferred Stock is denominated that is in effect on the date of such
refinancing. The principal amount of any non-interest bearing Indebtedness or
other discount security constituting Indebtedness at any date will be the
principal amount thereof that would be shown on a balance sheet of the Borrower
or Holdings, as applicable, dated such date prepared in accordance with GAAP.

SECTION 7.03 Fundamental Changes. The Borrower shall not, nor shall the Borrower
permit any Restricted Subsidiary to, consolidate, amalgamate or merge with or
into or wind up into another Person, or liquidate or dissolve or dispose of
(whether in one transaction or in a series of transactions) all or substantially
all its assets (whether now owned or hereafter acquired) to or in favor of any
Person (other than as part of the Transactions), except that:

(1) Holdings or any Restricted Subsidiary may merge, amalgamate or consolidate
with the Borrower (including a merger, amalgamation or consolidation, the
purpose of which is to reorganize the Borrower into a new jurisdiction);
provided that

(a) the Borrower shall be the continuing or surviving Person,

(b) such merger, amalgamation or consolidation does not result in the Borrower
ceasing to be organized under the Laws of the United States, any state thereof
or the District of Columbia;

 

172



--------------------------------------------------------------------------------

(c) in the case of a merger or consolidation of Holdings with and into the
Borrower,

(i) Holdings shall not be an obligor in respect of any Indebtedness that is not
permitted to be Indebtedness of the Borrower under this Agreement,

(ii) Holdings shall have no direct Subsidiaries at the time of such merger or
consolidation other than the Borrower,

(iii) no Event of Default exists at such time or after giving effect to such
transaction and

(iv) after giving effect to such transaction, a direct parent of the Borrower
will (A) expressly assume all the obligations of Holdings under this Agreement
and the other Loan Documents to which Holdings is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent and the Borrower and (B) pledge 100% of the Equity
Interests of the Borrower held by such direct parent to the Administrative Agent
as Collateral to secure the Obligations in form reasonably satisfactory to the
Administrative Agent and the Borrower;

(2) (a) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary that is not a Loan
Party,

(b) any Restricted Subsidiary may merge or consolidate with or into any other
Restricted Subsidiary that is a Loan Party; provided that a Loan Party shall be
the continuing or surviving Person;

(c) any merger the sole purpose of which is to reincorporate or reorganize a
Loan Party or Restricted Subsidiary in another jurisdiction in the United States
will be permitted; and

(d) any Restricted Subsidiary may liquidate or dissolve or change its legal form
if the Borrower determines in good faith that such action is in the best
interests of the Borrower and the Restricted Subsidiaries and is not materially
disadvantageous to the Lenders;

provided that in the case of clause (d), the Person who receives the assets of
such dissolving or liquidated Restricted Subsidiary that is a Guarantor shall be
a Loan Party or such disposition shall otherwise be permitted under Section 7.05
or the definition of “Permitted Investments”;

(3) any Restricted Subsidiary may dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or another
Restricted Subsidiary;

(4) [reserved];

(5) [reserved];

(6) any Restricted Subsidiary may merge or consolidate with (or dispose of all
or substantially all of its assets to) any other Person in order to effect a
Permitted Investment or other Investment permitted pursuant to Section 7.05;

(7) a merger, dissolution, liquidation, consolidation or other disposition, the
purpose of which is to effect a disposition permitted pursuant to Section 7.04
or a disposition that does not constitute any Asset Sale (other than a
transaction described in clause (b) of the definition of “Asset Sale”);

 

173



--------------------------------------------------------------------------------

(8) the Borrower, Holdings and any Restricted Subsidiary may (a) convert into a
corporation, partnership, limited partnership, limited liability company or
trust organized or existing under the laws of the jurisdiction of organization
of the Borrower or the laws of a jurisdiction in the United States or the
District of Columbia and (b) change its name; and

(9) the Loan Parties and the Restricted Subsidiaries may consummate the
Transactions.

SECTION 7.04 Asset Sales. The Borrower shall not, nor shall the Borrower permit
any Restricted Subsidiary to, consummate any Asset Sale unless:

(1) the Borrower or such Restricted Subsidiary, as the case may be, receives
consideration (including by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise in connection with
such Asset Sale) at least equal to the fair market value (measured at the time
of contractually agreeing to such Asset Sale) of the assets sold or otherwise
disposed of and

(2) except in the case of a Permitted Asset Swap, with respect to any Asset Sale
pursuant to this Section 7.04 for a purchase price in excess of the greater of
(I) $4.5 million and (II) 5.0% of Consolidated EBITDA of the Borrower and the
Restricted Subsidiaries for the most recently ended Test Period (calculated on a
pro forma basis), at least 75.0% of the consideration for such Asset Sale,
together with all other Asset Sales since the Closing Date (on a cumulative
basis), received by the Borrower or a Restricted Subsidiary, as the case may be,
is in the form of cash or Cash Equivalents; provided that each of the following
will be deemed to be cash or Cash Equivalents for purposes of this clause (2):

(a) any liabilities (as shown on the Borrower’s or any Restricted Subsidiary’s
most recent balance sheet or in the footnotes thereto or if incurred or accrued
subsequent to the date of such balance sheet, such liabilities that would have
been reflected on the Borrower’s or a Restricted Subsidiary’s balance sheet or
in the footnotes thereto if such incurrence or accrual had taken place on or
prior to the date of such balance sheet, as determined in good faith by the
Borrower) of the Borrower or any Restricted Subsidiary, other than liabilities
that are by their terms subordinated in right of payment to the Obligations,
that are (i) assumed by the transferee of any such assets (or a third party in
connection with such transfer) or (ii) otherwise cancelled or terminated in
connection with the transaction with such transferee (other than intercompany
debt owed to the Borrower or a Restricted Subsidiary);

(b) any securities, notes or other obligations or assets received by the
Borrower or any Restricted Subsidiary from such transferee or in connection with
such Asset Sale (including earnouts and similar obligations) that are converted
by the Borrower or a Restricted Subsidiary into cash or Cash Equivalents, or by
their terms are required to be satisfied for cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within 180 days following the
closing of such Asset Sale;

(c) any Designated Non-Cash Consideration received by the Borrower or any
Restricted Subsidiary in such Asset Sale having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (c) that is at that time outstanding, not to exceed the
greater of (i) $9.5 million and (ii) 10.0% of Consolidated EBITDA of the
Borrower and the Restricted Subsidiaries for the most recently ended Test Period
(calculated on a pro forma basis), with the fair market value of each item of
Designated Non-Cash Consideration being measured, at the Borrower’s option,
either at the time of contractually agreeing to such Asset Sale or at the time
received and, in either case, without giving effect to any subsequent change(s)
in value;

 

174



--------------------------------------------------------------------------------

(d) Indebtedness of any Restricted Subsidiary that ceases to be a Restricted
Subsidiary as a result of such Asset Sale (other than intercompany debt owed to
the Borrower or a Restricted Subsidiary), to the extent that the Borrower and
each other Restricted Subsidiary are released from any guarantee of payment of
the principal amount of such Indebtedness in connection with such Asset Sale; or

(e) any Investment, Capital Stock, assets, property or capital or other
expenditure of the kind referred to in Section 2.05(2)(b)(ii).

To the extent any Collateral is disposed of as expressly permitted by this
Section 7.04 to any Person, such Collateral shall automatically be disposed of
free and clear of the Liens created by the Loan Documents; provided that, in the
case of a Disposition by a Loan Party to another Loan Party, the relevant assets
Disposed shall become or remain part of the Collateral and subject to a Lien
granted by the transferee Loan Party (other than to the extent such assets
constitute Excluded Assets), and, if requested by the Administrative Agent, upon
the certification by the Borrower that such disposition is permitted by this
Agreement, the Administrative Agent and the Collateral Agent shall be authorized
to take any actions deemed appropriate in order to effect the foregoing.

SECTION 7.05 Restricted Payments.

(a) The Borrower shall not, nor shall the Borrower permit any Restricted
Subsidiary to, directly or indirectly:

(A) declare or pay any dividend or make any payment or distribution on account
of the Borrower’s or any Restricted Subsidiary’s Equity Interests (in each case,
solely in such Person’s capacity as holder of such Equity Interests), including
any dividend or distribution payable in connection with any merger, amalgamation
or consolidation, other than:

(i) dividends, payments or distributions payable solely in Equity Interests
(other than Disqualified Stock) of the Borrower or a Parent Company or in
options, warrants or other rights to purchase such Equity Interests; or

(ii) dividends, payments or distributions by a Restricted Subsidiary so long as,
in the case of any dividend, payment or distribution payable on or in respect of
any class or series of securities issued by a Restricted Subsidiary other than a
wholly owned Subsidiary, the Borrower or a Restricted Subsidiary receives at
least its pro rata share of such dividend, payment or distribution in accordance
with its Equity Interests in such class or series of securities or such other
amount to which it is entitled pursuant to the terms of such Equity Interest;

(B) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Borrower or any Parent Company, including in connection
with any merger, amalgamation or consolidation, in each case held by Persons
other than the Borrower or a Restricted Subsidiary;

(C) make any voluntary principal payment on, or voluntarily redeem, repurchase,
defease or otherwise acquire or retire in cash, in each case, prior to any
scheduled repayment, sinking fund payment or final maturity, any Junior
Indebtedness with an aggregate outstanding principal amount in excess of the
greater of (i) $12.0 million and (ii) 12.5% of the Consolidated EBITDA of the
Borrower and the Restricted Subsidiaries for the most recently ended Test Period
(calculated on a pro forma basis), other than:

(i) Indebtedness permitted under clauses (7), (8) and (9) of Section 7.02(b); or

 

175



--------------------------------------------------------------------------------

(ii) the payment, redemption, repurchase, defeasance, acquisition or retirement
for value of Junior Indebtedness purchased in anticipation of satisfying a
sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of such payment, redemption, repurchase,
defeasance, acquisition or retirement; or

(D) make any Restricted Investment;

(all such payments and other actions set forth in clauses (A) through (D) above
being collectively referred to as “Restricted Payments”), unless, at the time of
and immediately after giving effect to such Restricted Payment:

(1) in the case of a Restricted Payment described in clauses (A), (B) and
(C) above utilizing clause 3(a) or (g) below, no Event of Default will have
occurred and be continuing or would occur as a consequence thereof;

(2) [reserved];

(3) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments (including the fair market value of any non-cash amount)
made by the Borrower and its Restricted Subsidiaries after the Closing Date
(excluding Restricted Payments permitted by Section 7.05(b) other than clause
(1) thereof), is less than the sum of (without duplication):

(a) 50.0% of the Consolidated Net Income of the Borrower and the Restricted
Subsidiaries for the period (taken as one accounting period) commencing on
October 1, 2019 to the end of the most recently ended fiscal quarter for which
financial statements of the Borrower have been delivered pursuant to
Section 6.01(1) or (2), as applicable preceding such Restricted Payment or, in
the case such Consolidated Net Income for such period is a deficit, minus 100.0%
of such deficit (provided that this clause (a) shall in no event be less than
$0)); plus

(b) 100.0% of the aggregate net cash proceeds and the fair market value of
marketable securities or other property received by the Borrower and its
Restricted Subsidiaries since the Closing Date from the issue or sale of:

(A) Equity Interests of the Borrower, including Treasury Capital Stock (as
defined below), but excluding cash proceeds and the fair market value of
marketable securities or other property received from the sale of:

(I) Equity Interests to any future, present or former employees, directors,
officers, members of management, consultants or independent contractors (or
their respective Controlled Investment Affiliates, Immediate Family Members or
any permitted transferees thereof) of the Borrower, its Subsidiaries or any
Parent Company after the Closing Date to the extent such amounts have been
applied to Restricted Payments made in accordance with Section 7.05(b)(4); and

(II) Designated Preferred Stock; and

(B) Equity Interests of Parent Companies, to the extent the proceeds of any such
issuance or consideration for any such sale are contributed to the Borrower
(excluding contributions of the proceeds from the sale of Designated Preferred
Stock of such companies or contributions to the extent such amounts have been
applied to Restricted Payments made in accordance with Section 7.05(b)(4));

 

176



--------------------------------------------------------------------------------

provided that this clause (b) will not include the proceeds from (v) any
exercise of the cure right set forth in Section 8.04, (w) Refunding Capital
Stock (as defined below) applied in accordance with Section 7.05(b)(2) below,
(x) Equity Interests or convertible debt securities of the Borrower sold to a
Restricted Subsidiary, (y) Disqualified Stock or debt securities that have been
converted into Disqualified Stock or (z) Excluded Contributions; plus

(c) 100.0% of the aggregate amount of cash, Cash Equivalents and the fair market
value of marketable securities or other property contributed to the capital of
the Borrower following the Closing Date (including the fair market value of any
Indebtedness contributed to the Borrower or its Restricted Subsidiaries for
cancellation) or that becomes part of the capital of the Borrower through
consolidation, amalgamation or merger following the Closing Date, in each case,
not involving cash consideration payable by the Borrower on account thereof
(other than (w) net cash proceeds of any exercise of the cure right set forth in
Section 8.04, (x) cash, Cash Equivalents and marketable securities or other
property that are contributed by a Restricted Subsidiary or (y) Excluded
Contributions); plus

(d) 100.0% of the aggregate amount received in cash and the fair market value of
marketable securities or other property received by the Borrower or a Restricted
Subsidiary by means of:

(i) the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of, or other returns on investments from, Restricted Investments
made by the Borrower or its Restricted Subsidiaries (including cash
distributions and cash interest received in respect of Restricted Investments)
and repurchases and redemptions of such Restricted Investments from the Borrower
or its Restricted Subsidiaries (other than by the Borrower or a Restricted
Subsidiary) and repayments of loans or advances, and releases of guarantees,
which constitute Restricted Investments made by the Borrower or its Restricted
Subsidiaries, in each case after the Closing Date (excluding any Excluded
Contributions made pursuant to clause (2) of the definition thereof);

(ii) the sale (other than to the Borrower or a Restricted Subsidiary) of Equity
Interests of an Unrestricted Subsidiary or a distribution from an Unrestricted
Subsidiary (other than, in each case, to the extent the Investment in such
Unrestricted Subsidiary constituted a Permitted Investment, but including such
cash or fair market value to the extent exceeding the amount of such Permitted
Investment) or a dividend from an Unrestricted Subsidiary after the Closing Date
(excluding any Excluded Contributions made pursuant to clause (2) of the
definition thereof); or

(iii) any returns, profits, distributions and similar amounts received on
account of any Permitted Investment (to the extent in excess of the original
amount of the Investment), in the case of this subclause (d)(iii), made in
reliance on this clause (3); plus

(e) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger, amalgamation or consolidation of an
Unrestricted Subsidiary into the Borrower or a Restricted Subsidiary or the
transfer of all or substantially all of the assets of an Unrestricted Subsidiary
to the Borrower or a Restricted Subsidiary after the Closing Date, the fair
market value of the Investment in such Unrestricted Subsidiary (or the assets
transferred)

 

177



--------------------------------------------------------------------------------

at the time of the redesignation of such Unrestricted Subsidiary as a Restricted
Subsidiary or at the time of such merger, amalgamation, consolidation or
transfer of assets, other than to the extent the Investment in such Unrestricted
Subsidiary constituted a Permitted Investment, but, to the extent exceeding the
amount of such Permitted Investment, including such excess amounts of cash or
fair market value; plus

(f) 100% of the aggregate amount of any Excluded Proceeds (except to the extent
utilized to repurchase, redeem, defease, acquire, or retire for value any Junior
Indebtedness pursuant to clause (b)(13) below); plus

(g) the greater of (i) $9.0 million and (ii) 10.0% of the Consolidated EBITDA of
the Borrower and the Restricted Subsidiaries for the most recently ended Test
Period (calculated on a pro forma basis), plus

(h) 100% of the aggregate principal amount or liquidation preference, as
applicable, of Indebtedness or Disqualified Stock of the Borrower or any
Restricted Subsidiary, that has been converted into or exchanged for Equity
Interests of the Borrower or any Parent Company; provided that this clause
(h) will not include any conversions or exchanges for (v) Equity Interests
issued as part of the cure right set forth in Section 8.04, (w) Refunding
Capital Stock (as defined below) applied in accordance with Section 7.05(b)(2)
below, (x) Equity Interests or convertible debt securities of the Borrower sold
to a Restricted Subsidiary, (y) Disqualified Stock or debt securities that have
been converted into Disqualified Stock or (z) Excluded Contributions.

(b) The provisions of Section 7.05(a) will not prohibit:

(1) the payment of any dividend or other distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or other distribution or giving of the redemption notice, as the case
may be, if at the date of declaration or notice, the dividend or other
distribution or redemption payment would have complied with the provisions of
this Section 7.05;

(2) (a) the redemption, repurchase, defeasance, discharge, retirement or other
acquisition of (i) any Equity Interests of the Borrower, any Restricted
Subsidiary or any Parent Company, including any accrued and unpaid dividends
thereon (“Treasury Capital Stock”) or (ii) Junior Indebtedness, in each case,
made (x) in exchange for, or out of the proceeds of, a sale or issuance (other
than to a Restricted Subsidiary) of Equity Interests of the Borrower or any
Parent Company (in the case of proceeds, to the extent any such proceeds
therefrom are contributed to the Borrower) (in each case, other than
Disqualified Stock) (“Refunding Capital Stock”) and (y) within 120 days of such
sale or issuance,

(b) the declaration and payment of dividends on Treasury Capital Stock out of
the proceeds of a sale or issuance (other than to a Restricted Subsidiary of the
Borrower or to an employee stock ownership plan or any trust established by the
Borrower or any Restricted Subsidiary) of Refunding Capital Stock made within
120 days of such sale or issuance, and

(c) if, immediately prior to the retirement of Treasury Capital Stock, the
declaration and payment of dividends thereon by the Borrower was permitted under
clause (6)(a) or (b) of this Section 7.05(b), the declaration and payment of
dividends on the Refunding Capital Stock (other than Refunding Capital Stock the
proceeds of which were used to redeem, repurchase, retire or otherwise acquire
any Equity Interests of any Parent Company) in an aggregate amount per annum no
greater than the aggregate amount of dividends per annum that were declarable
and payable on such Treasury Capital Stock immediately prior to such retirement;

 

178



--------------------------------------------------------------------------------

(3) the principal payment on, defeasance, redemption, repurchase, exchange or
other acquisition or retirement of:

(a) Junior Indebtedness of the Borrower or a Guarantor made by exchange for, or
out of the proceeds of the sale, issuance or incurrence of, new Junior
Indebtedness of the Borrower or a Guarantor or Disqualified Stock of the
Borrower or a Guarantor within 120 days of such sale, issuance or incurrence,

(b) Disqualified Stock of the Borrower or a Guarantor made by exchange for, or
out of the proceeds of the sale, issuance or incurrence of Disqualified Stock or
Junior Indebtedness of the Borrower or a Guarantor, made within 120 days of such
sale, issuance or incurrence,

(c) Disqualified Stock of a Restricted Subsidiary that is not a Guarantor made
by exchange for, or out of the proceeds of the sale or issuance of, Disqualified
Stock of a Restricted Subsidiary that is not a Guarantor, made within 120 days
of such sale or issuance, that, in each case, is Refinancing Indebtedness
incurred or issued, as applicable, in compliance with Section 7.02, and

(d) Junior Indebtedness of the Borrower or a Guarantor made by exchange for, or
out of the proceeds of the issuance or incurrence of, any other Indebtedness or
Disqualified Stock permitted pursuant to Section 7.02 within 120 days of such
sale, issuance or incurrence, and

(e) any Junior Indebtedness or Disqualified Stock that constitutes Acquired
Indebtedness;

(4) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) (including related stock appreciation rights or similar securities) of
the Borrower or any Parent Company held by any future, present or former
employee, director, officer, member of management, consultant or independent
contractor (or their respective Controlled Investment Affiliates or Immediate
Family Members or any permitted transferees thereof) of the Borrower, any of its
Subsidiaries or any Parent Company pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement,
or any equity subscription or equity holder agreement (including, for the
avoidance of doubt, any principal and interest payable on any notes issued by
the Borrower or any Parent Company in connection with any such repurchase,
retirement or other acquisition), including any Equity Interests rolled over by
management of the Borrower, any of its Subsidiaries or any Parent Company in
connection with the Transactions; provided that the aggregate amount of
Restricted Payments made under this clause (4) does not exceed $5.0 million in
any calendar year with unused amounts in any calendar year being carried over to
succeeding calendar years; provided, further, that each of the amounts in any
calendar year under this clause (4) may be increased by an amount not to exceed:

(a) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of the Borrower and, to the extent contributed to the Borrower, the cash
proceeds from the sale of Equity Interests of any Parent Company, in each case
to any future, present or former employees, directors, officers, members of
management, consultants or independent contractors (or their respective
Controlled Investment Affiliates or Immediate Family Members or any permitted
transferees thereof) of the Borrower, any of its Subsidiaries or any Parent
Company that occurs after the Closing Date, to the extent the cash proceeds from
the sale of such Equity Interests have not otherwise been applied to the payment
of Restricted Payments by virtue of clause (3) of Section 7.05(a); plus

 

179



--------------------------------------------------------------------------------

(b) the amount of any cash bonuses otherwise payable to members of management,
employees, directors, consultants or independent contractors (or their
respective Controlled Investment Affiliates or Immediate Family Members or any
permitted transferees thereof) of the Borrower, any of its Subsidiaries or any
Parent Company that are foregone in exchange for the receipt of Equity Interests
of the Borrower or any Parent Company pursuant to any compensation arrangement,
including any deferred compensation plan; plus

(c) the cash proceeds of life insurance policies received by the Borrower or its
Restricted Subsidiaries (or by any Parent Company to the extent contributed to
the Borrower) after the Closing Date; minus

(d) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (a), (b) and (c) of this clause (4);

provided that the Borrower may elect to apply all or any portion of the
aggregate increase contemplated by clauses (a), (b) and (c) above in any
calendar year; provided, further, that cancellation of Indebtedness owing to the
Borrower or any Restricted Subsidiary from any future, present or former
employees, directors, officers, members of management, consultants or
independent contractors (or their respective Controlled Investment Affiliates or
Immediate Family Members or any permitted transferees thereof) of the Borrower,
any Parent Company or any Restricted Subsidiary in connection with a repurchase
of Equity Interests of the Borrower or any Parent Company will not be deemed to
constitute a Restricted Payment for purposes of this Section 7.05 or any other
provision of this Agreement;

(5) [reserved];

(6) [reserved];

(7) (a) payments made or expected to be made by the Borrower or any Restricted
Subsidiary in respect of withholding or similar taxes payable by any future,
present or former employee, director, officer, member of management, consultant
or independent contractor (or their respective Controlled Investment Affiliates
or Immediate Family Members or permitted transferees) of the Borrower, any
Restricted Subsidiary or any Parent Company,

(b) any repurchases or withholdings of Equity Interests in connection with the
exercise of stock options, warrants or similar rights if such Equity Interests
represent a portion of the exercise price of, or withholding obligations with
respect to, such options, warrants or similar rights or required withholding or
similar taxes and

(c) loans or advances to officers, directors, employees, managers, consultants
and independent contractors of the Borrower, any Restricted Subsidiary or any
Parent Company in connection with such Person’s purchase of Equity Interests of
the Borrower or any Parent Company; provided that no cash is actually advanced
pursuant to this clause (c) other than to pay Taxes due in connection with such
purchase, unless immediately repaid;

(8) the declaration and payment of dividends on the Borrower’s common equity (or
the payment of dividends to any Parent Company to fund a payment of dividends on
such company’s common equity), in an aggregate amount per annum not to exceed
6.0% of Market Capitalization (determined at the time of the relevant Restricted
Payment);

 

180



--------------------------------------------------------------------------------

(9) Restricted Payments in an amount that does not exceed the aggregate amount
of Excluded Contributions;

(10) Restricted Payments in an aggregate amount taken together with all other
Restricted Payments made pursuant to this clause (10) not to exceed (as of the
date any such Restricted Payment is made) the greater of (a) $11.5 million and
(b) 12.5% of Consolidated EBITDA of the Borrower and the Restricted Subsidiaries
for the most recently ended Test Period (calculated on a pro forma basis);
provided that if this clause (10) is utilized to make a Restricted Investment,
the amount deemed to be utilized under this clause (10) will be the amount of
such Restricted Investment at any time outstanding (with the fair market value
of such Investment being measured at the time made and without giving effect to
subsequent changes in value, but subject to adjustment as set forth in the
definition of “Investment”);

(11) [reserved];

(12) any Restricted Payment made in connection with the Transactions and the
fees and expenses related thereto or owed to any Affiliate(s), including any
payments to holders of Equity Interests of the Company in connection with, or as
a result of, their exercise of appraisal rights or the settlement of any claims
or actions (whether actual, contingent or potential) related to the
Transactions;

(13) the repurchase, redemption, defeasance, acquisition or retirement for value
of any Junior Indebtedness from Excluded Proceeds (except to the extent utilized
to make Restricted Payments pursuant to clause (f) of Section 7.05(a));

(14) the declaration and payment of dividends or distributions by the Borrower
or any Restricted Subsidiary to, or the making of loans or advances to, the
Borrower or any Parent Company in amounts required for any Parent Company to pay
in each case without duplication:

(a) franchise, excise and similar Taxes and other fees and expenses, required to
maintain their corporate or other legal existence;

(b) for any taxable period (or portion thereof) for which the Borrower or any of
its Restricted Subsidiaries are members of a consolidated, combined, unitary or
similar Tax group for U.S. federal or applicable foreign, state or local tax
purposes of which a Parent Company is the common parent (a “Tax Group”), to pay
the portion of any U.S. federal, foreign, state or local Taxes (as applicable)
of such Tax Group for such taxable period that are attributable to the taxable
income of the Borrower and its Restricted Subsidiaries; provided that for each
taxable period, the amount of such payments made in respect of such taxable
period in the aggregate will not exceed the amount that the Borrower and the
applicable Restricted Subsidiaries would have been required to pay in respect of
such taxable income as stand-alone taxpayers or a stand-alone Tax Group;

(c) salary, bonus, severance and other benefits payable to, and indemnities
provided on behalf of, current or former employees, directors, officers, members
of management, consultants and independent contractors of any Parent Company,
and any payroll, social security or similar Taxes thereof;

(d) general corporate or other operating, administrative, compliance and
overhead costs and expenses (including expenses relating to auditing and other
accounting matters and, for the avoidance of doubt, Public Company Costs) of any
Parent Company;

(e) fees and expenses (including ongoing compliance costs and listing expenses)
related to any equity or debt offering of a Parent Company (whether or not
consummated);

 

181



--------------------------------------------------------------------------------

(f) amounts that would be permitted to be paid directly by the Borrower or its
Restricted Subsidiaries under Section 7.07(b) (other than clause 2(a) thereof);

(g) interest or principal on Indebtedness the proceeds of which have been
contributed to the Borrower or any Restricted Subsidiary or that has been
guaranteed by, or is otherwise considered Indebtedness of, the Borrower or any
Restricted Subsidiary incurred in accordance with Section 7.02; and

(h) to finance Investments or other acquisitions or investments otherwise
permitted to be made pursuant to this Section 7.05 if made by the Borrower;
provided that:

(i) such Restricted Payment must be made within 120 days of the closing of such
Investment, acquisition or investment,

(ii) such Parent Company must, promptly following the closing thereof, cause
(A) all property acquired (whether assets or Equity Interests) to be contributed
to the capital of the Borrower or a Restricted Subsidiary or (B) the merger,
amalgamation, consolidation or sale of the Person formed or acquired into the
Borrower or a Restricted Subsidiary (to the extent not prohibited by
Section 7.03) in order to consummate such Investment, acquisition or investment,

(iii) such Parent Company and its Affiliates (other than the Borrower or any
Restricted Subsidiary) receive no consideration or other payment in connection
with such transaction except to the extent the Borrower or a Restricted
Subsidiary could have otherwise given such consideration or made such payment in
compliance with this Agreement, and

(iv) any property received by the Borrower may not increase amounts available
for Restricted Payments pursuant to clause (3) of Section 7.05(a),

(v) to the extent constituting an Investment, such Investment will be deemed to
be made by the Borrower or such Restricted Subsidiary pursuant to another
provision of this Section 7.05 (other than pursuant to clause (9) of this
Section 7.05(b)) or pursuant to the definition of “Permitted Investments” (other
than clause (9) thereof);

(15) [reserved];

(16) cash payments, or loans, advances, dividends or distributions to any Parent
Company to make payments, in lieu of issuing fractional shares in connection
with share dividends, share splits, reverse share splits, mergers,
consolidations, amalgamations or other business combinations and in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Borrower, any Restricted Subsidiary or
any Parent Company;

(17) additional Restricted Payments provided that after giving pro forma effect
thereto and the application of the net proceeds therefrom, the Total Net
Leverage Ratio for the Test Period immediately preceding such Restricted Payment
would be no greater than 2.50 to 1.00;

(18) payments made for the benefit of the Borrower or any Restricted Subsidiary
to the extent such payments could have been made by the Borrower or any
Restricted Subsidiary because such payments (a) would not otherwise be
Restricted Payments and (b) would be permitted by Section 7.07;

(19) payments and distributions to dissenting stockholders of Restricted
Subsidiaries pursuant to applicable law, pursuant to or in connection with a
consolidation, amalgamation, merger or transfer of all or substantially all of
the assets of any Restricted Subsidiary that complies with the terms of this
Agreement or any other transaction that complies with the terms of this
Agreement;

 

182



--------------------------------------------------------------------------------

(20) the payment of dividends, other distributions and other amounts by the
Borrower to, or the making of loans to, any Parent Company in the amount
required for such parent to, if applicable, pay amounts equal to amounts
required for any Parent Company, if applicable, to pay interest or principal
(including AHYDO Payments) on Indebtedness, the proceeds of which have been
permanently contributed to the Borrower or any Restricted Subsidiary and that
has been guaranteed by, or is otherwise considered Indebtedness of, the Borrower
or any Restricted Subsidiary incurred in accordance with this Agreement;
provided that the aggregate amount of such dividends, distributions, loans and
other amounts shall not exceed the amount of cash actually contributed to the
Borrower for the incurrence of such Indebtedness;

(21) the making of cash payments in connection with any conversion of
Convertible Indebtedness of the Borrower or any Restricted Subsidiary in an
aggregate amount since the date of this Agreement not to exceed the sum of
(a) the principal amount of such Convertible Indebtedness plus (b) any payments
received by the Borrower or any Restricted Subsidiary pursuant to the exercise,
settlement or termination of any related Permitted Bond Hedge Transaction;

(22) any payments in connection with (a) a Permitted Bond Hedge Transaction and
(b) the settlement of any related Permitted Warrant Transaction (i) by delivery
of shares of the Borrower’s common equity upon settlement thereof or (ii) by
(A) set-off against the related Permitted Bond Hedge Transaction or (B) payment
of an early termination amount thereof in common equity upon any early
termination thereof;

(23) the refinancing of any Junior Indebtedness with the Net Proceeds of, or in
exchange for, any Refinancing Indebtedness; and

(24) the consummation of the Transactions, including the payment of amounts
owing under the Transaction Agreement and the consummation of any SPAC
Redemption;

provided that at the time of, and after giving effect to, any Restricted Payment
pursuant to clause (17), no Event of Default will have occurred and be
continuing or would occur as a consequence thereof. For purposes of clauses (7)
and (14) above, Taxes will include all interest and penalties with respect
thereto and all additions thereto.

The amount of all Restricted Payments (other than cash) will be the fair market
value on the date the Restricted Payment is made, or at the Borrower’s election,
the date a commitment is made to make such Restricted Payment, of the assets or
securities proposed to be transferred or issued by the Borrower or any
Restricted Subsidiary, as the case may be, pursuant to the Restricted Payment.

For the avoidance of doubt, this Section 7.05 will not restrict the making of
any AHYDO Payment with respect to, and required by the terms of, any
Indebtedness of the Borrower or any Restricted Subsidiary permitted to be
incurred under this Agreement.

Notwithstanding anything to the contrary in this Agreement, neither the Borrower
nor any Restricted Subsidiary shall make any Investment (whether a Permitted
Investment or Restricted Investment) in any Unrestricted Subsidiary if, after
giving effect thereto, the aggregate outstanding amount of Investments made by
the Borrower and/or any Restricted Subsidiary in Unrestricted Subsidiaries
(including any such Investment made to permit the designation of the relevant
Subsidiary as an Unrestricted Subsidiary) would exceed (as of the date of any
such Investment) the greater of (i) $4.5 million and (ii) 5.0% of Consolidated
EBITDA of the Borrower and the Restricted Subsidiaries determined at the time of
making such Investment for the most recently ended Test Period (calculated on a
pro forma basis).

 

183



--------------------------------------------------------------------------------

SECTION 7.06 Change in Nature of Business. The Borrower shall not, nor shall the
Borrower permit any Restricted Subsidiary to, engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and the Restricted Subsidiaries on the Closing Date or any business(es)
or any other activities that are reasonably similar, ancillary, incidental,
complementary or related to, or a reasonable extension, development or expansion
of, the business conducted or proposed to be conducted by the Borrower and the
Restricted Subsidiaries on the Closing Date.

SECTION 7.07 Transactions with Affiliates.

(a) The Borrower shall not, nor shall the Borrower permit any Restricted
Subsidiary to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Borrower (each of the foregoing, an “Affiliate
Transaction”) involving aggregate payments or consideration in excess of the
greater of (i) $4.5 million and (ii) 5.0% of Consolidated EBITDA of the Borrower
and the Restricted Subsidiaries for the most recently ended Test Period
(calculated on a pro forma basis), unless such (x) Affiliate Transaction is on
terms, taken as a whole in the good faith determination of the Borrower, that
are not materially less favorable to the Borrower or the relevant Restricted
Subsidiary than those that would have been obtained at such time in a comparable
transaction by the Borrower or such Restricted Subsidiary with a Person other
than an Affiliate of the Borrower on an arm’s-length basis or, if in the good
faith judgment of the Board of Directors no comparable transaction is available
with which to compare such Affiliate Transaction, such Affiliate Transaction is
otherwise fair to the Borrower or such Restricted Subsidiary from a financial
point of view and (y) solely with respect to any Affiliate Transaction or series
of related Affiliate Transactions requiring aggregate payments or consideration
in excess of $75.0 million, the Borrower delivers to the Administrative Agent,
an Officer’s Certificate certifying that such Affiliate Transaction complies, or
complied, with clause (x) at the time consummated.

(b) The foregoing restriction will not apply to the following:

(1) (a) transactions between or among the Borrower and one or more Restricted
Subsidiaries or between or among Restricted Subsidiaries or, in any case, any
entity that becomes a Restricted Subsidiary as a result of such transaction and
(b) any merger, consolidation or amalgamation of the Borrower and any Parent
Company; provided that such merger, consolidation or amalgamation of the
Borrower is otherwise in compliance with the terms of this Agreement;

(2) (a) Restricted Payments permitted by Section 7.05 (including any transaction
specifically excluded from the definition of “Restricted Payments,” including
pursuant to the exceptions contained in the definition thereof and the
parenthetical exclusions of such definition, but excluding any Restricted
Payment permitted by Section 7.05(b)(14)(f)), (b) any Permitted Investment(s) or
any acquisition otherwise permitted hereunder and (c) Indebtedness permitted by
Section 7.02;

(3) (a) the payment or reimbursement of all indemnification obligations and
reasonable out-of-pocket expenses, if any, owed to any Investor and/or its
Affiliates and any of their respective directors, officers, members of
management, managers, employees and/or consultants, in each case, whether
currently due or paid in respect of accruals from prior periods,

(b) the payment of indemnification and similar amounts to, and reimbursement of
expenses to, the Investors and their officers, directors, employees and
Affiliates, in each case, approved by, or pursuant to arrangements approved by,
the Board of Directors,

(c) payments, loans, advances or guarantees (or cancellation of loans, advances
or guarantees) to future, present or former employees, officers, directors,
managers, consultants or independent contractors or guarantees in respect
thereof for bona fide business purposes or in the ordinary course of business or
consistent with industry practice,

 

184



--------------------------------------------------------------------------------

(d) any subscription agreement or similar agreement pertaining to the repurchase
of Equity Interests pursuant to put/call rights or similar rights with current,
former or future officers, directors, employees, managers, consultants and
independent contractors of the Borrower, any Subsidiary or any Parent Company,
and

(e) any payment of compensation or other employee compensation, benefit plan or
arrangement, any health, disability or similar insurance plan which covers
current, former or future officers, directors, employees, managers, consultants
and independent contractors of the Borrower, any Subsidiary or any Parent
Company;

(4) the payment of fees and compensation paid to, and indemnities and
reimbursements and employment and severance arrangements provided to, or on
behalf of or for the benefit of, present, future or former employees, directors,
officers, members of management, consultants or independent contractors (or
their respective Controlled Investment Affiliates or Immediate Family Members or
any permitted transferees thereof) of the Borrower, any Parent Company or any
Restricted Subsidiary;

(5) transactions in which the Borrower or any Restricted Subsidiary, as the case
may be, delivers to the Administrative Agent a letter from an Independent
Financial Advisor stating that such transaction is fair to the Borrower or such
Restricted Subsidiary from a financial point of view or stating that the terms,
when taken as a whole, are not materially less favorable to the Borrower or the
relevant Restricted Subsidiary than those that would have been obtained in a
comparable transaction by the Borrower or such Restricted Subsidiary with a
Person that is not an Affiliate of the Borrower on an arm’s-length basis;

(6) the existence of, or the performance by the Borrower or any Restricted
Subsidiary of its obligations under the terms of, any agreement as in effect as
of the Closing Date, or any amendment thereto or replacement thereof (so long as
any such amendment or replacement is not materially disadvantageous in the good
faith judgment of the Board of Directors to the Lenders, when taken as a whole,
as compared to the applicable agreement as in effect on the Closing Date);

(7) the existence of, or the performance by the Borrower or any Restricted
Subsidiary of its obligations under the terms of, any equity holders agreement
or the equivalent (including any registration rights agreement or purchase
agreement related thereto) to which it is a party as of the Closing Date and any
amendment thereto and, similar agreements or arrangements that it may enter into
thereafter; provided that the existence of, or the performance by the Borrower
or any Restricted Subsidiary of obligations under any future amendment to any
such existing agreement or arrangement or under any similar agreement or
arrangement entered into after the Closing Date will only be permitted by this
clause (7) to the extent that the terms of any such amendment or new agreement
or arrangement are not otherwise materially disadvantageous in the good faith
judgment of the Board of Directors to the Lenders, when taken as a whole, as
compared to the original agreement or arrangement in effect on the Closing Date;

(8) the Transactions and the payment of all fees and expenses related to the
Transactions, including Transaction Expenses;

(9) transactions with customers, clients, suppliers, contractors, joint venture
partners or purchasers or sellers of goods or services, or transactions
otherwise relating to the purchase or sale of goods or services, in each case in
the ordinary course of business or consistent with industry practice and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower and the Restricted Subsidiaries, in the reasonable determination of the
Board of Directors or the senior management of the Borrower, or are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party;

 

185



--------------------------------------------------------------------------------

(10) the issuance, sale or transfer of Equity Interests (other than Disqualified
Stock) of the Borrower or any Parent Company to any Person and the granting and
performing of customary rights (including registration rights) in connection
therewith, and any contribution to the capital of the Borrower;

(11) sales of accounts receivable, or participations therein;

(12) payments by the Borrower or any Restricted Subsidiary made for any
financial advisory, consulting, financing, underwriting or placement services or
in respect of other investment banking activities, including in connection with
acquisitions or divestitures, which payments are approved by, or made pursuant
to arrangements approved by, a majority of the Board of Directors in good faith;

(13) payments with respect to Indebtedness, Disqualified Stock and other Equity
Interests (and cancellation of any thereof) of the Borrower, any Parent Company
and any Restricted Subsidiary and Preferred Stock (and cancellation of any
thereof) of any Restricted Subsidiary to any future, current or former employee,
director, officer, member of management, consultant or independent contractor
(or their respective Controlled Investment Affiliates or Immediate Family
Members or permitted transferees) of the Borrower, any of its Subsidiaries or
any Parent Company pursuant to any management equity plan or stock option plan
or any other management or employee benefit plan or agreement or any equity
subscription or equity holder agreement that are, in each case, approved by the
Borrower in good faith; and any employment agreements, severance arrangements,
stock option plans and other compensatory arrangements (and any successor plans
thereto) and any supplemental executive retirement benefit plans or arrangements
with any such employees, directors, officers, members of management, consultants
or independent contractors (or their respective Controlled Investment Affiliates
or Immediate Family Members or any permitted transferees thereof) that are, in
each case, approved by the Borrower in good faith;

(14) (a) investments by Affiliates in securities or Indebtedness of the Borrower
or any Restricted Subsidiary (and payment of reasonable out-of-pocket expenses
incurred by such Affiliates in connection therewith) so long as the investment
is being offered by the Borrower or such Restricted Subsidiary generally to
other investors on the same or more favorable terms and (b) payments to
Affiliates in respect of securities or Indebtedness of the Borrower or any
Restricted Subsidiary contemplated in the foregoing subclause (a) or that were
acquired from Persons other than the Borrower and the Restricted Subsidiaries,
in each case, in accordance with the terms of such securities or Indebtedness;

(15) payments to or from, and transactions with, any joint venture or
Unrestricted Subsidiary in the ordinary course of business or consistent with
past practice, industry practice or industry norms (including, any cash
management activities related thereto);

(16) payments by the Borrower (and any Parent Company) and its Subsidiaries
pursuant to tax sharing agreements among the Borrower (and any Parent Company)
and its Subsidiaries; provided that in each case the amount of such payments by
the Borrower and its Subsidiaries are permitted under Section 7.05(b)(14);

(17) any lease entered into between the Borrower or any Restricted Subsidiary,
as lessee and any Affiliate of the Borrower, as lessor, and any transaction(s)
pursuant to that lease, which lease is approved by the Board of Directors or
senior management of the Borrower in good faith;

 

186



--------------------------------------------------------------------------------

(18) intellectual property licenses in the ordinary course of business or
consistent with industry practice;

(19) the payment of reasonable out-of-pocket costs and expenses relating to
registration rights and indemnities provided to equity holders of the Borrower
or any Parent Company pursuant to any equity holders agreement or registration
rights agreement entered into on or after the Closing Date;

(20) transactions permitted by, and complying with, Section 7.03 solely for the
purpose of (a) reorganizing to facilitate any initial public offering of
securities of the Borrower or any Parent Company, (b) forming a holding company
or (c) reincorporating the Borrower in a new jurisdiction;

(21) transactions undertaken in good faith (as determined by the Board of
Directors or certified by senior management of the Borrower in an Officer’s
Certificate) for the purposes of improving the consolidated tax efficiency of
the Borrower and its Restricted Subsidiaries and not for the purpose of
circumventing Articles VI and VII of this Agreement; so long as such
transactions, when taken as a whole, do not result in a material adverse effect
on the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties, when taken as a whole, in each case, as determined in good
faith by the Board of Directors or certified by senior management of the
Borrower in an Officer’s Certificate;

(22) (a) transactions with a Person that is an Affiliate of the Borrower (other
than an Unrestricted Subsidiary) solely because the Borrower or any Restricted
Subsidiary owns Equity Interests in such Person and (b) transactions with any
Person that is an Affiliate solely because a director or officer of such Person
is a director or officer of the Borrower, any Restricted Subsidiary or any
Parent Company;

(23) (a) pledges and other transfers of Equity Interests in Unrestricted
Subsidiaries and (b) any transactions with an Affiliate in which the
consideration paid consists solely of Equity Interests of the Borrower or a
Parent Company;

(24) the sale, issuance or transfer of Equity Interests (other than Disqualified
Stock) of the Borrower;

(25) investments by any Investor or Parent Company in securities or Indebtedness
of the Borrower or any Guarantor;

(26) payments in respect of (a) the Obligations (or any Credit Agreement
Refinancing Indebtedness) or (b) other Indebtedness, Disqualified Stock or
Preferred Stock of the Borrower and its Subsidiaries held by Affiliates;
provided that such Obligations were acquired by an Affiliate of the Borrower in
compliance herewith; and

(27) transactions undertaken in the ordinary course of business pursuant to
membership in a purchasing consortium.

SECTION 7.08 Burdensome Agreements.

(a) The Borrower shall not, nor shall the Borrower permit any Restricted
Subsidiary that is not a Guarantor (or, solely in the case of clause (4), that
is a Subsidiary Guarantor) to, directly or indirectly, create or otherwise cause
to exist or become effective any effective consensual encumbrance or consensual
restriction (other than this Agreement or any other Loan Document) on the
ability of any Restricted Subsidiary that is not a Guarantor (or, solely in the
case of clause (4), that is a Subsidiary Guarantor) to:

(1) (a) pay dividends or make any other distributions to the Borrower or any
Restricted Subsidiary that is a Guarantor on its Capital Stock or with respect
to any other interest or participation in, or measured by, its profits, or

 

187



--------------------------------------------------------------------------------

(b) pay any Indebtedness owed to the Borrower or to any Restricted Subsidiary
that is a Guarantor;

(2) make loans or advances to the Borrower or to any Restricted Subsidiary that
is a Guarantor;

(3) sell, lease or transfer any of its properties or assets to the Borrower or
to any Restricted Subsidiary that is a Guarantor; or

(4) with respect to (a) any Subsidiary Guarantor (and, solely to the extent this
clause (4)(a) relates to Hedging Obligations of Restricted Subsidiaries, the
Borrower), Guaranty the Obligations or (b) with respect to the Borrower or any
Subsidiary Guarantor, create, incur or cause to exist or become effective Liens
on property of such Person for the benefit of the Lenders with respect to the
Obligations under the Loan Documents to the extent such Lien is required to be
given to the Secured Parties pursuant to the Loan Documents;

provided that any dividend or liquidation priority between or among classes or
series of Capital Stock, and the subordination of any obligation (including the
application of any remedy bars thereto) to any other obligation will not be
deemed to constitute such an encumbrance or restriction.

(b) Section 7.08(a) will not apply to any encumbrances or restrictions existing
under or by reason of:

(1) encumbrances or restrictions in effect on the Closing Date, including
pursuant to the Loan Documents and any Hedge Agreements, Hedging Obligations and
the related documentation;

(2) [reserved];

(3) Purchase Money Obligations and Capitalized Lease Obligations that impose
restrictions of the nature discussed in clauses (3) and 4(b) above on the
property so acquired;

(4) applicable Law or any applicable rule, regulation or order;

(5) any agreement or other instrument of a Person, or relating to Indebtedness
or Equity Interests of a Person, acquired by or merged, amalgamated or
consolidated with and into the Borrower or any Restricted Subsidiary or an
Unrestricted Subsidiary that is designated as a Restricted Subsidiary, or any
other transaction entered into in connection with any such acquisition, merger,
consolidation or amalgamation in existence at the time of such acquisition or at
the time it merges, amalgamates or consolidates with or into the Borrower or any
Restricted Subsidiary or an Unrestricted Subsidiary that is designated as a
Restricted Subsidiary or assumed in connection with the acquisition of assets
from such Person (but, in any such case, not created in contemplation thereof),
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person so acquired or
designated and its Subsidiaries, or the property or assets of the Person so
acquired or designated and its Subsidiaries or the property or assets so
acquired or designated;

(6) contracts or agreements for the sale or disposition of assets, including any
restrictions with respect to a Subsidiary of the Borrower pursuant to an
agreement that has been entered into for the sale or disposition of any of the
Capital Stock or assets of such Subsidiary;

 

188



--------------------------------------------------------------------------------

(7) [reserved];

(8) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business or consistent
with industry practice or arising in connection with any Liens permitted by
Section 7.01 or any applicable Intercreditor Agreement;

(9) provisions in agreements governing Indebtedness, Disqualified Stock or
Preferred Stock of Restricted Subsidiaries that are not Guarantors permitted to
be incurred subsequent to the Closing Date pursuant to Section 7.02;

(10) provisions in joint venture agreements and other similar agreements
(including equity holder agreements) relating to such joint venture or its
members or entered into in the ordinary course of business;

(11) customary provisions contained in leases, sub-leases, licenses,
sub-licenses, Equity Interests or similar agreements, including with respect to
intellectual property and other agreements;

(12) [reserved];

(13) restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase, sale or other agreement to which the
Borrower or any Restricted Subsidiary is a party entered into in the ordinary
course of business or consistent with industry practice; provided that such
agreement prohibits the encumbrance of solely the property or assets of the
Borrower or such Restricted Subsidiary that are subject to such agreement, the
payment rights arising thereunder or the proceeds thereof and does not extend to
any other asset or property of the Borrower or such Restricted Subsidiary or the
assets or property of another Restricted Subsidiary;

(14) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any Restricted Subsidiary;

(15) customary provisions restricting assignment of any agreement;

(16) restrictions arising in connection with cash or other deposits permitted
under Section 7.01;

(17) any other agreement or instrument governing any Indebtedness, Disqualified
Stock, or Preferred Stock permitted to be incurred or issued pursuant to
Section 7.02 entered into after the Closing Date that contains encumbrances and
restrictions that either (i) are no more restrictive in any material respect,
taken as a whole, with respect to the Borrower or any Restricted Subsidiary than
(A) the restrictions contained in the Loan Documents as of the Closing Date or
(B) those encumbrances and other restrictions that are in effect on the Closing
Date with respect to the Borrower or that Restricted Subsidiary pursuant to
agreements in effect on the Closing Date, (ii) are not materially more
disadvantageous, taken as a whole, to the Lenders than is customary in
comparable financings for similarly situated issuers or (iii) will not
materially impair the Borrower’s ability to make payments on the Obligations
when due, in each case in the good faith judgment of the Borrower;

(18) (i) under terms of Indebtedness and Liens in respect of Indebtedness
permitted to be incurred pursuant to Section 7.02(b)(4) and any permitted
refinancing in respect of the foregoing and (ii) agreements entered into in
connection with any Sale-Leaseback Transaction entered into in the ordinary
course of business or consistent with industry practice;

 

189



--------------------------------------------------------------------------------

(19) customary restrictions and conditions contained in documents relating to
any Lien so long as (i) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien and (ii) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 7.08;

(20) any encumbrance or restriction with respect to a Restricted Subsidiary that
was previously an Unrestricted Subsidiary which encumbrance or restriction
exists pursuant to or by reason of an agreement that such Subsidiary is a party
to or entered into before the date on which such Subsidiary became a Restricted
Subsidiary; provided that such agreement was not entered into in anticipation of
an Unrestricted Subsidiary becoming a Restricted Subsidiary and any such
encumbrance or restriction does not extend to any assets or property of the
Borrower or any other Restricted Subsidiary other than the assets and property
of such Restricted Subsidiary;

(21) any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(1) through (20) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, no more
restrictive in any material respect with respect to such encumbrance and other
restrictions, taken as a whole, than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing;

(22) any encumbrance or restriction existing under, by reason of or with respect
to Refinancing Indebtedness; provided that the encumbrances and restrictions
contained in the agreements governing that Refinancing Indebtedness are, in the
good faith judgment of the Borrower, not materially more restrictive, taken as a
whole, than those contained in the agreements governing the Indebtedness being
refinanced; and

(23) applicable law or any applicable rule, regulation or order in any
jurisdiction where Indebtedness, Disqualified Stock or Preferred Stock of
Foreign Subsidiaries permitted to be incurred or issued pursuant to Section 7.02
is incurred.

SECTION 7.09 Accounting Changes. The Borrower shall not, nor shall the Borrower
permit any Restricted Subsidiary to, make any change in its fiscal year;
provided, however, that the Borrower may, upon written notice to the
Administrative Agent, change its fiscal year, and the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

SECTION 7.10 Modification of Terms of Subordinated Indebtedness. The Borrower
shall not, nor shall the Borrower permit any Restricted Subsidiary to, amend,
modify or change in any manner materially adverse to the interests of the
Lenders, as determined in good faith by the Borrower, any term or condition of
any Junior Indebtedness having an individual aggregate outstanding principal
amount in excess of the greater of (i) $12.0 million and (ii) 12.5% of the
Consolidated EBITDA of the Borrower and the Restricted Subsidiaries for the most
recently ended Test Period (calculated on a pro forma basis) (other than as a
result of any Refinancing Indebtedness in respect thereof) with respect to the
payment or Lien subordination thereof, without the consent of the Administrative
Agent (which consent shall not be unreasonably withheld or delayed); provided,
however, that no amendment, modification or change of any term or condition of
any Junior Indebtedness permitted by any subordination provisions set forth in
the applicable Junior Indebtedness or any other stand-alone subordination or
intercreditor agreement in respect thereof shall be deemed to be materially
adverse to the interests of the Lenders.

 

190



--------------------------------------------------------------------------------

SECTION 7.11 Holdings. Holdings shall not engage in any material operating or
business activities; provided that the following and any activities incidental
thereto shall be permitted in any event:

(a) its ownership of the Equity Interests of the Borrower and its other
Subsidiaries, including receipt and payment of Restricted Payments and other
amounts in respect of Equity Interests,

(b) the maintenance of its legal existence (including the ability to incur and
pay, as applicable, fees, costs and expenses and Taxes relating to such
maintenance),

(c) the performance of its obligations with respect to the Transactions, the
Transaction Agreement, the Loan Documents and any other documents governing
Indebtedness permitted hereby, including, without limitation, the payment of
Transaction Expenses,

(d) any public offering of its common equity or any other issuance, registration
or sale of its Equity Interests,

(e) financing activities, including the issuance of securities, incurrence of
debt, receipt and payment of dividends and distributions, making contributions
to the capital of its Subsidiaries and guaranteeing the obligations of the
Borrower and its other Subsidiaries,

(f) if applicable, participating in Tax, accounting and other administrative
matters as a member of the consolidated group and the provision of
administrative and advisory services (including treasury and insurance services)
to its Subsidiaries of a type customarily provided by a holding company to its
Subsidiaries,

(g) holding any cash or property (but not operate any property),

(h) providing indemnification to officers and directors,

(i) merging, amalgamating or consolidating with or into any Person (in
compliance with Section 7.03),

(j) repurchases of Indebtedness through open market purchases and Dutch
auctions,

(k) activities incidental to Permitted Acquisitions or similar Investments
consummated by the Borrower and the Restricted Subsidiaries, including the
formation of acquisition vehicle entities and intercompany loans and/or
Investments incidental to such Permitted Acquisitions or similar Investments,

(l) any transaction with the Borrower and/or any Restricted Subsidiary to the
extent expressly permitted under this Article VII, and

(m) any activities incidental or reasonably related to the foregoing.

SECTION 7.12 Financial Covenants. The Borrower covenants and agrees that it:

(1) shall not permit the First Lien Net Leverage Ratio as of the last day of any
Test Period (commencing with the Test Period ending on the last day of the first
full fiscal quarter to elapse after the Closing Date) to be greater than 4.50 to
1.00 (such compliance to be determined on the basis of the financial information
most recently delivered to the Administrative Agent pursuant to Section 6.01(1)
and Section 6.01(2) for such Test Period), and

(2) shall not permit the Fixed Charge Coverage Ratio as of the last day of any
Test Period (commencing with the Test Period ending on the last day of the first
full fiscal quarter to elapse after the Closing Date) to be less than 1.20 to
1.00 (such compliance to be determined on the basis of the financial information
most recently delivered to the Administrative Agent pursuant to Section 6.01(1)
and Section 6.01(2) for such Test Period) ((1) and (2) collectively, the
“Financial Covenants”).

 

191



--------------------------------------------------------------------------------

SECTION 7.13 Customer Lists, VGT Operating Contracts, Intellectual Property. No
Loan Party shall be permitted to dispose of, make an investment of, or otherwise
transfer (a) any customer list or (b) any United States Patents, Trademarks or
Copyrights or any Terminal Operating Agreement (existing or renewed, including
new contracts in existing locations) to (i) any Restricted Subsidiary of the
Borrower that is not a Loan Party, (ii) any Unrestricted Subsidiary or (iii) any
other Person (including any joint venture) in which the Borrower directly or
indirectly owns any Capital Stock, in each case, notwithstanding anything to the
contrary herein (for the avoidance of doubt, a transfer of any such property or
assets shall include (x) any disposition of Equity Interests of a Loan Party
that owns any such property or assets or any designation of a Loan Party that
owns any such property or assets as an Excluded Subsidiary and (y) the entering
into or renewal by any Restricted Subsidiary of the Borrower that is not a Loan
Party, any Unrestricted Subsidiary or any other Person (including any joint
venture) in which the Borrower directly or indirectly owns any Capital Stock of
any Terminal Operating Agreement at a location previously subject to a Terminal
Operating Agreement of a Loan Party).

Article VIII

Events of Default and Remedies

SECTION 8.01 Events of Default. Each of the events referred to in clauses
(1) through (11) of this Section 8.01 shall constitute an “Event of Default”:

(1) Non-Payment. The Borrower fails to pay (a) when and as required to be paid
herein, any amount of principal of any Loan or (b) within five (5) Business Days
after the same becomes due, any interest on any Loan or any other amount payable
hereunder or with respect to any other Loan Document; or

(2) Specific Covenants. The Borrower or any Subsidiary Guarantor or, in the case
of Section 7.11, Holdings, fails to perform or observe any term, covenant or
agreement contained in Section 6.03(1), 6.05(1) (solely with respect to the
Borrower, other than in a transaction permitted under Section 7.03 or 7.04) or
Article VII; provided that (A) any breach of the Financial Covenants is subject
to cure pursuant to Section 8.04 and (B) it is understood and agreed for the
avoidance of doubt that after the Borrower has delivered a Notice of Intent to
Cure, no Event of Default may arise in respect of the Financial Covenants until
the Cure Expiration Date and then only to the extent the Cure Amount has not
been received on or prior to such date; or

(3) Other Defaults. The Borrower or any Subsidiary Guarantor fails to perform or
observe any other covenant or agreement (not specified in Section 8.01(1) or
(2) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for thirty (30) days after receipt by the
Borrower of written notice thereof from the Administrative Agent; or

(4) Representations and Warranties. Any representation, warranty or
certification made or deemed made by any Loan Party herein, in any other Loan
Document, or in any document required to be delivered in connection herewith or
therewith shall be untrue in any material respect when made or deemed made; or

(5) Cross-Default. The Borrower or any Restricted Subsidiary (a) fails to make
any payment beyond the applicable grace period, if any, whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, in respect of
any Indebtedness (other than Indebtedness hereunder) having an individual
outstanding principal amount of not less than the Threshold Amount, or (b) fails
to observe or perform beyond the applicable grace period, if any, any other
agreement or condition relating to any such Indebtedness, or any other event
occurs (other than, with respect to Indebtedness consisting of Hedging
Obligations, termination events or equivalent events pursuant to the terms of
such Hedging Obligations and not as a result of any default thereunder by the
Borrower or any

 

192



--------------------------------------------------------------------------------

Restricted Subsidiary), the effect of which default or other event is to cause,
or to permit the holder or holders of such Indebtedness (or a trustee or agent
on behalf of such holder or holders or beneficiary or beneficiaries) to cause,
with the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem all of such Indebtedness to be
made, prior to its stated maturity; provided that (A) such failure is unremedied
and is not waived by the holders of such Indebtedness prior to any termination
of the Commitments or acceleration of the Loans pursuant to Section 8.02 and
(B) this clause (5)(b) shall not apply to secured Indebtedness that becomes due
as a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; or

(6) Insolvency Proceedings, etc. The Borrower, any Restricted Subsidiary that is
a Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together, would constitute a Significant Subsidiary, institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

(7) Judgments. There is entered against the Borrower, any Restricted Subsidiary
that is a Significant Subsidiary or any group of Restricted Subsidiaries that,
taken together, would constitute a Significant Subsidiary, a final
non-appealable judgment and order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not paid or covered by
insurance or indemnities as to which the insurer or indemnifying party has been
notified of such judgment or order and the applicable insurance company or
indemnifying party has not denied coverage thereof) and such judgment or order
shall not have been satisfied, vacated, discharged or stayed or bonded pending
an appeal for a period of sixty (60) consecutive days; or

(8) ERISA. (a) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan, (b) the Borrower or any Subsidiary Guarantor or any of their
respective ERISA Affiliates fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its Withdrawal
Liability under Section 4201 of ERISA under a Multiemployer Plan, or (c) with
respect to a Foreign Plan, a termination, withdrawal or non-compliance with
applicable Law or plan terms occurs, except, with respect to each of the
foregoing clauses of this Section 8.01(8), as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect; or

(9) Invalidity of Loan Documents. Any material provision of the Loan Documents,
taken as a whole, at any time after its execution and delivery and for any
reason (other than (a) as expressly permitted by a Loan Document (including as a
result of a transaction permitted under Section 7.03 or 7.04), (b) as a result
of acts or omissions by an Agent or any Lender or (c) due to the satisfaction in
full of the Termination Conditions) ceases to be in full force and effect, or
any Loan Party contests in writing the validity or enforceability of the Loan
Documents, taken as a whole (other than as a result of the satisfaction of the
Termination Conditions), or any Loan Party denies in writing that it has any or
further liability or obligation under the Loan Documents, taken as a whole
(other than (i) as expressly permitted by a Loan Document (including as a result
of a transaction permitted under Section 7.03 or 7.04) or (ii) as a result of
the satisfaction of the Termination Conditions), or purports in writing to
revoke or rescind the Loan Documents, taken as a whole, prior to the
satisfaction of the Termination Conditions; or

 

193



--------------------------------------------------------------------------------

(10) Collateral Documents. Any Lien purported to be created by any Collateral
Document with respect to a material portion of the Collateral shall cease to be,
or any Lien purported to be created by any Collateral Document with respect to a
material portion of the Collateral shall be asserted in writing by any Loan
Party (prior to the satisfaction of the Termination Conditions) not to be, a
valid and perfected Lien with the priority required by such Collateral Document
on, and security interest in, any material portion of the Collateral purported
to be covered thereby, subject to Liens permitted under Section 7.01, except
(i) to the extent that any such loss of perfection or priority results from
(A) the failure of the Administrative Agent or the Collateral Agent to maintain
control of Collateral or possession of Collateral actually delivered to it and
pledged under the Collateral Documents or to file Uniform Commercial Code
amendments relating to a Loan Party’s change of name or jurisdiction of
formation (solely to the extent that the Borrower provides the Collateral Agent
written notice thereof in accordance with the Security Agreement, and the
Collateral Agent and the Borrower have agreed that the Collateral Agent will be
responsible for filing such amendments) or continuation statements or (B) the
release or subordination of such security interest (or perfection thereof) in
accordance with the terms of the Loan Documents and/or (ii) as to Collateral
consisting of real property to the extent that any related losses are covered by
a lender’s title insurance policy and such insurer has not denied coverage;

(11) Change of Control. There occurs any Change of Control; or

(12) License Revocation. There occurs any License Revocation which License
Revocation (in the aggregate with any other License Revocations then in
existence that have continued for at least ninety (90) consecutive days after
the date of cessation of the affected operations as a result thereof) relates to
operations of the Borrower and/or the Restricted Subsidiaries in any
jurisdiction that in the most recently ended four fiscal quarter period
accounted for twenty-five percent (25%) or more of the Consolidated EBITDA of
the Borrower and its Restricted Subsidiaries and such License Revocation has
continued for at least ninety (90) consecutive days after the date of cessation
of the affected operations of the Borrower and its Restricted Subsidiaries in
the relevant jurisdiction as a result of such License Revocation.

SECTION 8.02 Remedies upon Event of Default. Subject to Section 8.04, if any
Event of Default occurs and is continuing, the Administrative Agent may with the
consent of the Required Lenders and shall, at the request of the Required
Lenders, take any or all of the following actions:

(1) declare the Commitments of each Lender and any obligation of the Issuing
Banks to make L/C Credit Extensions and the Swing Line Lender to make Swing Line
Loans to be terminated, whereupon such Commitments and obligation will be
terminated;

(2) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable under any
Loan Document to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrower;

(3) require that the Borrower Cash Collateralize the then outstanding Letters of
Credit (in an amount equal to the then Outstanding Amount thereof); and

(4) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”), the Commitments of each Lender and any obligation of
the Issuing Banks to issue Letters of Credit and any obligation of the Swing
Line Lender to make Swing Line Loans, will

 

194



--------------------------------------------------------------------------------

automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid will automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the
Letters of Credit as aforesaid will automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

SECTION 8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), subject to any
Intercreditor Agreement then in effect, any amounts received on account of the
Obligations will be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent and the Collateral Agent in
their capacities as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest, but including
Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Lenders, ratably among them in proportion to the
amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), the Obligations under Secured Hedge Agreements and Cash Management
Obligations under Secured Cash Management Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

Subject to Section 2.03(3), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above will be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount will be applied to the
other Obligations, if any, in the order set forth above and, if no Obligations
remain outstanding, will be paid to the Borrower.

Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party, but appropriate
adjustments shall be made with respect to payments from the other Loan Party or
on account of their assets to preserve the allocation to the Obligations set
forth above.

 

195



--------------------------------------------------------------------------------

SECTION 8.04 Right to Cure.

(1) Notwithstanding anything to the contrary contained in Section 8.01 or
Section 8.02, but subject to Sections 8.04(2) and (3), for the purpose of
determining whether an Event of Default under the Financial Covenants has
occurred, the Borrower may on one or more occasions designate any portion of the
Net Proceeds from any Permitted Equity Issuance or of any contribution to the
common equity capital or other Qualified Equity Interests of the Borrower (or
from any other contribution to capital or sale or issuance of any other Equity
Interests on terms reasonably satisfactory to the Administrative Agent) (the
“Cure Amount”) as an increase to Consolidated EBITDA of the Borrower for the
applicable fiscal quarter; provided that

(a) such amounts to be designated are actually received by the Borrower (i) on
or after the first Business Day of the applicable fiscal quarter and (ii) on or
prior to the tenth (10th) Business Day after the date on which financial
statements are required to be delivered with respect to such applicable fiscal
quarter (the “Cure Expiration Date”),

(b) such amounts to be designated do not exceed the maximum aggregate amount
necessary to cure any Event of Default under the Financial Covenants as of such
date and

(c) the Borrower will have provided notice (a “Notice of Intent to Cure”) to the
Administrative Agent on the date such amounts are designated as a “Cure Amount”
(it being understood that to the extent such notice is provided in advance of
delivery of a Compliance Certificate for the applicable period, the amount of
such Net Proceeds that is designated as the Cure Amount may be lower than
specified in such notice to the extent that the amount necessary to cure any
Event of Default under the Financial Covenants is less than the full amount of
such originally designated amount).

The Cure Amount used to calculate Consolidated EBITDA for one fiscal quarter
will be used and included when calculating Consolidated EBITDA for each Test
Period that includes such fiscal quarter. The parties hereby acknowledge that
this Section 8.04(1) may not be relied on for purposes of calculating any
financial ratios other than as applicable to the Financial Covenants (and may
not be included for purposes of determining pricing, mandatory prepayments and
the availability or amount permitted pursuant to any covenant under Article VII)
and may not result in any adjustment to any amounts (including the amount of
Indebtedness) or increase in cash with respect to the fiscal quarter with
respect to which such Cure Amount was received other than the amount of the
Consolidated EBITDA referred to in the immediately preceding sentence, except to
the extent such proceeds are applied to prepay Indebtedness under the
Facilities. Notwithstanding anything to the contrary contained in Section 8.01
and Section 8.02, (A) upon designation of the Cure Amount by the Borrower in an
amount necessary to cure any Event of Default under the Financial Covenants, the
Financial Covenants will be deemed satisfied and complied with as of the end of
the relevant fiscal quarter with the same effect as though there had been no
failure to comply with the Financial Covenants and any Event of Default under
the Financial Covenants (and any other Default as a result thereof) will be
deemed not to have occurred for purposes of the Loan Documents and (B) no Lender
or Issuing Bank shall be required to (but in its sole discretion may) make any
Revolving Loan or issue, amend, extend the expiry date or increase the amount of
any Letter of Credit from and after such time as the Administrative Agent has
received the Notice of Intent to Cure unless and until the Cure Amount is
actually received.

(2) In each period of four consecutive fiscal quarters, there shall be no more
than two (2) fiscal quarters in which the cure right set forth in
Section 8.04(1) is exercised.

(3) There shall be no more than five (5) fiscal quarters in which the cure
rights set forth in Section 8.04(1) are exercised during the term of the
Facilities; provided that, so long as the Closing Date Term Loan, the Closing
Date Revolving Facility and the Additional Term Loan Facility are no longer
outstanding, there may be an additional fiscal quarter in which the cure rights
set forth in this Section 8.04 are exercised.

 

196



--------------------------------------------------------------------------------

Article IX

Administrative Agent and Other Agents

SECTION 9.01 Appointment and Authorization of the Administrative Agent.

(1) Each Lender and Issuing Bank hereby irrevocably appoints Capital One,
National Association, to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article IX (other than Sections 9.07, 9.11, 9.12, 9.15 and 9.16) are solely for
the benefit of the Administrative Agent, the Lenders and each Issuing Bank and
the Borrower shall not have rights as a third-party beneficiary of any such
provision. The Administrative Agent hereby represents and warrants that it is
either (i) a “U.S. person” and a “financial institution” and that it will comply
with its “obligation to withhold,” each within the meaning of Treasury
Regulations Section 1.1441-1(b)(2)(ii) or (ii) a Withholding U.S. Branch.

(2) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a Lender
and a potential Hedge Bank or Cash Management Bank) and the Issuing Banks hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of (and to hold any security interest created by the Collateral Documents for
and on behalf of or in trust for) such Lender and Issuing Bank for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto, including in accordance
with regulatory requirements of any Gaming Authority consistent with the intents
and purposes of this Agreement and the other Loan Documents. In this connection,
the Administrative Agent, as “collateral agent” (and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 9.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article IX
and Article X with respect to the Administrative Agent (including Sections 10.04
and 10.05), as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents. Without limiting the generality of
the foregoing, the Lenders hereby expressly authorize and direct the
Administrative Agent to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Secured Parties with respect
thereto (including any Intercreditor Agreement), as contemplated by and in
accordance with the provisions of this Agreement and the Collateral Documents
and acknowledge and agree that any such action by any Agent shall bind the
Lenders.

(3) (a) Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arranger, the Issuing
Bank and their respective Affiliates, and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that at least one of
the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain

 

197



--------------------------------------------------------------------------------

transactions involving bank collective investment funds) or PTE 96-23 (a class
exemption for certain transactions determined by in-house asset managers), is
applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) subclause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) such Lender has not provided
another representation, warranty and covenant as provided in subclause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arranger, the Issuing Bank and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that none of the Administrative Agent, the
Arranger, the Issuing Bank or any of their respective Affiliates is a fiduciary
with respect to the assets of such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).

SECTION 9.02 Rights as a Lender. Any Lender that is also serving as an Agent
(including as Administrative Agent) hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
each Lender (if any) serving as an Agent hereunder in its individual capacity.
Any such Person serving as an Agent and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders. The Lenders
and the Issuing Bank acknowledge that, pursuant to such activities, any Agent or
its Affiliates may receive information regarding any Loan Party or any of its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
no Agent shall be under any obligation to provide such information to them.

SECTION 9.03 Exculpatory Provisions. The Administrative Agent and Collateral
Agent shall not have any duties or responsibilities except those expressly set
forth in this Agreement and in the other Loan Documents. Without limiting the
generality of the foregoing, each Agent (including the Administrative Agent and
the Collateral Agent):

(1) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing and without limiting the
generality of the foregoing, the use of the term “agent” herein and in the other
Loan Documents with reference to any Agent or Arranger is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law and instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties;

 

198



--------------------------------------------------------------------------------

(2) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that, no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(3) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by any Person serving as an Agent or any of its
Affiliates in any capacity.

Neither the Administrative Agent nor any of its Related Persons shall be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 10.01 and
8.02) or (ii) in the absence of its own gross negligence or willful misconduct
as determined by the final and non-appealable judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice describing such Default is given to the Administrative
Agent by the Borrower, a Lender, or an Issuing Bank.

No Agent-Related Person shall be responsible for or have any duty to ascertain
or inquire into (i) any recital, statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The duties of the Administrative Agent shall be mechanical
and administrative in nature; the Administrative Agent shall not have by reason
of this Agreement or any other Loan Document a fiduciary relationship in respect
of any Lender or the holder of any Note; and nothing in this Agreement or in any
other Loan Document, expressed or implied, is intended to or shall be so
construed as to impose upon the Administrative Agent any obligations in respect
of this Agreement or any other Loan Document except as expressly set forth
herein or therein.

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each Arranger and each Co-Documentation Agent is named as
such for recognition purposes only, and in its capacity as such shall have no
powers, duties, responsibilities or liabilities with respect to this Agreement
or the other Loan Documents or the transactions contemplated hereby and thereby;
it being understood and agreed that each Arranger and each Co-Documentation
Agent shall be entitled to all indemnification and reimbursement rights in favor
of the Arrangers and the Co-Documentation Agents as, and to the extent, provided
for under Section 10.05. Without limitation of the foregoing, each Arranger and
each Co-Documentation Agent shall not, solely by reason of this Agreement or any
other Loan Documents, have any fiduciary relationship in respect of any Lender
or any other Person.

 

199



--------------------------------------------------------------------------------

SECTION 9.04 Lack of Reliance on the Administrative Agent. Independently and
without reliance upon any Agent, the Arrangers or any of their respective
Affiliates, each Lender and each holder of each Note (if any), to the extent it
deems appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of Holdings, the Borrower
and the Restricted Subsidiaries in connection with the making and the
continuance of the Loans and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of
Holdings, the Borrower and the Restricted Subsidiaries and, except as expressly
provided in this Agreement, the Administrative Agent, the Arrangers and any of
their respective Affiliates shall not have any duty or responsibility, either
initially or on a continuing basis, to provide any Lender or the holder of any
Note with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter. The Administrative Agent, the Arrangers and any of their respective
Affiliates shall not be responsible to any Lender or the holder of any Note for
any recitals, statements, information, representations or warranties herein or
in any document, certificate or other writing delivered in connection herewith
or for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectability, priority or sufficiency of this Agreement or any
other Loan Document or the financial condition of Holdings, the Borrower or any
of the Restricted Subsidiaries or be required to make any inquiry concerning
either the performance or observance of any of the terms, provisions or
conditions of this Agreement or any other Loan Document, or the financial
condition of Holdings, the Borrower or any of the Restricted Subsidiaries or the
existence or possible existence of any Default or Event of Default.

SECTION 9.05 Certain Rights of the Administrative Agent. If the Administrative
Agent requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Loan Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Loan Document in accordance with the instructions of the Required Lenders.

SECTION 9.06 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall be fully protected in relying upon,
any note, writing, resolution, notice, statement, certificate, telex, teletype
or facsimile message, cablegram, radiogram, order or other document or telephone
message signed, sent or made by any Person that the Administrative Agent
believed to be the proper Person, and, with respect to all legal matters
pertaining to this Agreement and any other Loan Document and its duties
hereunder and thereunder, upon advice of counsel selected by the Administrative
Agent. In determining compliance with any condition hereunder to the making of a
Loan or the issuance, extension or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Bank prior to the making of
such Loan or issuances of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 9.07 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Documents by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Agent-Related Persons. The exculpatory provisions of
this Article shall apply to any such sub agent and to the

 

200



--------------------------------------------------------------------------------

Agent-Related Persons of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. Notwithstanding anything to the contrary in this
Section 9.07 or Section 9.15, the Administrative Agent shall not delegate to any
Supplemental Administrative Agent responsibility for receiving any payments
under any Loan Document for the account of any Lender, which payments shall be
received directly by the Administrative Agent, without prior written consent of
the Borrower (not to unreasonably withheld or delayed).

SECTION 9.08 Indemnification. Whether or not the transactions contemplated
hereby are consummated, solely to the extent the Administrative Agent or any
other Agent-Related Person (solely to the extent any such Agent-Related Person
was performing services on behalf of the Administrative Agent) is not reimbursed
and indemnified by the Borrower; provided such reimbursement or indemnification
obligation of the Borrower is required under Section 10.05, the Lenders agree to
severally reimburse and indemnify the Administrative Agent or any other
Agent-Related Person (solely to the extent any such Agent-Related Person was
performing services on behalf of the Administrative Agent) in proportion to
their respective Pro Rata Shares for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by the Administrative Agent or any other
Agent-Related Person (solely to the extent any such Agent-Related Person was
performing services on behalf of the Administrative Agent) in performing its
duties hereunder or under any other Loan Document or in any way relating to or
arising out of this Agreement or any other Loan Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s or any other
Agent-Related Person’s gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final and non-appealable decision). In
the case of any investigation, litigation or proceeding giving rise to any
Indemnified Liabilities, this Section 9.08 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender agrees to severally
reimburse the Administrative Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, solely to the extent that
the Administrative Agent is not reimbursed for such expenses by or on behalf of
the Borrower if such reimbursement or indemnification obligation of the Borrower
is required under Section 10.05, provided that such reimbursement by the Lenders
shall not affect the Borrower’s continuing reimbursement obligations with
respect thereto, provided, further, that the failure of any Lender to indemnify
or reimburse the Administrative Agent shall not relieve any other Lender of its
obligation in respect thereof. The undertaking in this Section 9.08 shall
survive termination of the Aggregate Commitments, the payment of all other
Obligations and the resignation of the Administrative Agent.

SECTION 9.09 The Administrative Agent in Its Individual Capacity. With respect
to its obligation to make Loans under this Agreement, the Administrative Agent
shall have the rights and powers specified herein for a “Lender” and may
exercise the same rights and powers as though it were not performing the duties
specified herein; and the term “Lender,” “Required Lenders” or any similar terms
shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities. The Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Loan Party or any Affiliate of any Loan Party (or any
Person engaged in a similar business with any Loan Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Loan Party or any Affiliate of any
Loan Party for services in connection with this Agreement and otherwise without
having to account for the same to the Lenders. The Lenders acknowledge that,
pursuant to such activities, any Agent or its Affiliates may receive information
regarding any Loan Party or any of its Affiliates (including information that
may be subject to confidentiality obligations in favor of such Loan Party or
such Affiliate) and acknowledge that no Agent shall be under any obligation to
provide such information to them.

 

201



--------------------------------------------------------------------------------

SECTION 9.10 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Agents listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, the Collateral Agent, a Lender, Swing Line Lender or an Issuing Bank
hereunder, as the case may be. None of the Lenders or other Persons identified
on the cover page, facing page or signature pages of this Agreement as a
“co-documentation agent”, “joint lead arranger” or “joint bookrunner” shall have
any obligation, liability, responsibility or duty under this Agreement other
than (i) as expressly provided herein or (ii) those applicable to all Lenders,
but only to the extent acting in such capacity as a Lender.

SECTION 9.11 Resignation by the Administrative Agent. The Administrative Agent
may resign from the performance of all its respective functions and duties
hereunder or under the other Loan Documents at any time by giving 30 Business
Days prior written notice to the Lenders and the Borrower. If the Administrative
Agent becomes subject to a Lender-Related Distress Event, then the
Administrative Agent may be removed as the Administrative Agent at the
reasonable request of the Required Lenders. If the Administrative Agent becomes
subject to an Agent-Related Distress Event, then the Borrower may remove the
Administrative Agent from such role upon fifteen (15) days’ prior written notice
to the Lenders. Such resignation or removal shall take effect upon the
appointment of a successor Administrative Agent as provided below.

Notwithstanding anything to the contrary in this Agreement, no successor
Administrative Agent shall be appointed unless such successor Administrative
Agent represents and warrants that it is (i) a “U.S. person” and a “financial
institution” and that it will comply with its “obligation to withhold,” each
within the meaning of U.S. Treasury Regulations Section 1.1441-1, or (ii) a
Withholding U.S. Branch.

Upon any such notice of resignation by, or notice of removal of, the
Administrative Agent, the Required Lenders shall appoint a successor
Administrative Agent hereunder or thereunder who shall be a commercial bank or
trust company reasonably acceptable to the Borrower, which acceptance shall not
be unreasonably withheld or delayed (provided that the Borrower’s approval shall
not be required if an Event of Default under Section 8.01(1) or, solely with
respect to the Borrower, Section 8.01(6) has occurred and is continuing).

If a successor Administrative Agent shall not have been so appointed within such
30 Business Day period, the Administrative Agent, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed, provided
that the Borrower’s consent shall not be required if an Event of Default under
Section 8.01(1) or, solely with respect to the Borrower, Section 8.01(6) has
occurred and is continuing), shall then appoint a successor Administrative Agent
who shall serve as Administrative Agent hereunder or thereunder until such time,
if any, as the Required Lenders appoint a successor Administrative Agent as
provided above.

If no successor Administrative Agent has been appointed pursuant to the
foregoing by the 45th Business Day after the date such notice of resignation was
given by the Administrative Agent or such notice of removal was given by the
Required Lenders or the Borrower, as applicable, the Administrative Agent’s
resignation shall nonetheless become effective and the Required Lenders shall
thereafter perform all the duties of the Administrative Agent hereunder or under
any other Loan Document until such time, if any, as the Required Lenders appoint
a successor Administrative Agent as provided above. The retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Banks
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender or
Issuing Bank directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section 9.11.

 

202



--------------------------------------------------------------------------------

Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section 9.11).

The fees payable by the Borrower to a successor Administrative Agent shall be no
greater than those payable to its predecessor unless otherwise agreed between
the Borrower (in its sole discretion) and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article IX and Sections 10.04 and 10.05 shall continue in
effect for the benefit of, and the requirements of Section 10.04 shall continue
to bind, such retiring Administrative Agent, its sub-agents and their respective
Agent-Related Persons in respect of any actions taken or omitted to be taken by
any of them while the retiring Administrative Agent was acting as Administrative
Agent.

Upon a resignation or removal of the Administrative Agent pursuant to this
Section 9.11, the Administrative Agent (i) shall continue to be subject to
Section 10.09 and (ii) shall remain indemnified to the extent provided in this
Agreement and the other Loan Documents and the provisions of this Article IX
(and the analogous provisions of the other Loan Documents) shall continue in
effect for the benefit of the Administrative Agent for all of its actions and
inactions while serving as the Administrative Agent.

SECTION 9.12 Collateral Matters. Each Lender (including in its capacities as a
potential Cash Management Bank and a potential Hedge Bank) irrevocably
authorizes and directs the Administrative Agent and the Collateral Agent to take
the actions to be taken by them as set forth in Sections 7.04 and 10.24.

Each Lender hereby agrees, and each holder of any Note by the acceptance thereof
will be deemed to agree, that, except as otherwise set forth herein, any action
taken by the Required Lenders or the Required Facility Lenders, as applicable,
in accordance with the provisions of this Agreement or the Collateral Documents,
and the exercise by the Required Lenders, the Required Facility Lenders or the
Required Additional Term Loan Lenders, as applicable, of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Lenders. The Collateral
Agent is hereby authorized on behalf of all of the Lenders, without the
necessity of any notice to or further consent from any Lender, from time to
time, to take any action with respect to any Collateral or Collateral Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Collateral Documents.

Upon request by the Administrative Agent at any time, the Lenders will confirm
in writing the Collateral Agent’s authority to release particular types or items
of Collateral pursuant to this Section 9.12. In each case as specified in this
Section 9.12, Section 7.04 and Section 10.24, the applicable Agent will (and
each Lender irrevocably authorizes the applicable Agent to), at the Borrower’s
expense and pursuant to a certificate from the applicable Loan Party if
reasonably requested by the Administrative Agent, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents, this
Section 9.12, Section 7.04 and Section 10.24.

 

203



--------------------------------------------------------------------------------

The Collateral Agent shall have no obligation whatsoever to the Lenders or to
any other Person to assure that the Collateral exists or is owned by any Loan
Party or is cared for, protected or insured or that the Liens granted to the
Collateral Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to the Collateral Agent in this
Section 9.12, Section 7.04, Section 10.24 or in any of the Collateral Documents,
it being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Collateral Agent may act in any manner it
may deem appropriate, in its sole discretion, given the Collateral Agent’s own
interest in the Collateral as one of the Lenders and that the Collateral Agent
shall have no duty or liability whatsoever to the Lenders, except for its gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

SECTION 9.13 [Reserved].

SECTION 9.14 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, any Issuing
Bank and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, any Issuing
Bank and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, any Issuing Bank and the Administrative Agent
under Sections 2.09 and 10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and relevant Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agents and their respective agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Sections 363, 1123 or 1129 of the Bankruptcy Code, or any similar Laws in any
other jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of

 

204



--------------------------------------------------------------------------------

the contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) the Administrative
Agent shall be authorized to adopt documents providing for the governance of the
acquisition vehicle or vehicles (provided that any actions by the Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or Equity Interests thereof shall be governed,
directly or indirectly, by the vote of the Required Lenders, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in clauses (a) through (i) of the
first proviso to Section 10.01(1) of this Agreement), (iii) the Administrative
Agent shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

SECTION 9.15 Appointment of Supplemental Administrative Agents.

(1) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(2) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of Sections
10.04 and 10.05 that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Administrative Agent and all references therein to
the Administrative Agent shall be deemed to be references to the Administrative
Agent or such Supplemental Administrative Agent, as the context may require.

 

205



--------------------------------------------------------------------------------

(3) Should any instrument in writing from any Loan Party be reasonably required
by any Supplemental Administrative Agent so appointed by the Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, the Borrower shall, or shall cause such
Loan Party to, execute, acknowledge and deliver any and all such instruments
reasonably acceptable to it promptly upon request by the Administrative Agent.
In case any Supplemental Administrative Agent, or a successor thereto, shall
die, become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Administrative Agent, to the extent
permitted by Law, shall vest in and be exercised by the Administrative Agent
until the appointment of a new Supplemental Administrative Agent.

SECTION 9.16 Intercreditor Agreements. The Administrative Agent and Collateral
Agent are hereby authorized to enter into, and shall enter into, any
Intercreditor Agreement to the extent contemplated by the terms hereof, and the
parties hereto acknowledge that each such Intercreditor Agreement is and shall
be binding upon them. Each Secured Party (a) hereby agrees that it will be bound
by and will take no actions contrary to the provisions of the Intercreditor
Agreements, (b) hereby authorizes and instructs the Administrative Agent and
Collateral Agent to enter into the Intercreditor Agreements and to subject the
Liens on the Collateral securing the Obligations to the provisions thereof and
(c) without any further consent of the Lenders, hereby authorizes and instructs
the Administrative Agent and the Collateral Agent to negotiate, execute and
deliver on behalf of the Secured Parties any intercreditor agreement or any
amendment (or amendment and restatement) to the Collateral Documents or any
Intercreditor Agreement contemplated hereunder (including any such amendment (or
amendment and restatement) of the Junior Lien Intercreditor Agreement or other
intercreditor agreement to provide for the incurrence of any Indebtedness
permitted hereunder that will be secured on a junior lien or pari passu basis to
the Obligations). In addition, each Secured Party hereby authorizes the
Administrative Agent and the Collateral Agent to enter into (i) any amendments
to any Intercreditor Agreements, and (ii) any other intercreditor arrangements,
in the case of clauses (i) and (ii) to the extent required to give effect to the
establishment of intercreditor rights and privileges as contemplated and
required or permitted by this Agreement (including any such amendment (or
amendment and restatement) of the Junior Lien Intercreditor Agreement or other
intercreditor agreement to provide for the incurrence of any Indebtedness
permitted hereunder that will be secured on a junior lien or pari passu basis to
the Obligations). Each Secured Party acknowledges and agrees that any of the
Administrative Agent and Collateral Agent (or one or more of their respective
Affiliates) may (but are not obligated to) act as the “Debt Representative” or
like term for the holders of Credit Agreement Refinancing Indebtedness under the
security agreements with respect thereto or any Intercreditor Agreement then in
effect. Each Lender waives any conflict of interest, now contemplated or arising
hereafter, in connection therewith and agrees not to assert against any Agent or
any of its affiliates any claims, causes of action, damages or liabilities of
whatever kind or nature relating thereto.

SECTION 9.17 Secured Cash Management Agreements and Secured Hedge Agreements.
Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, no Cash Management Bank or Hedge Bank that obtains the
benefits of Section 8.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

SECTION 9.18 Withholding Tax. To the extent required by any applicable Laws, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 3.01, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
ten (10) days after demand therefor, any and all Taxes and any and all related
losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the IRS or any other Governmental
Authority as a result of the failure of

 

206



--------------------------------------------------------------------------------

the Administrative Agent to properly withhold tax from amounts paid to or for
the account of such Lender for any reason (including because the appropriate
form was not delivered or not properly executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding tax ineffective). Each Lender shall
severally indemnify the Administrative Agent, within ten (10) days after demand
therefor, for (i) any Non-Excluded Taxes attributable to such Lender (but only
to the extent that any Loan Party has not already indemnified the Administrative
Agent for such Non-Excluded Taxes and without limiting the obligation of the
Loan Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.07(e) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.18. The agreements in
this Section 9.18 shall survive the resignation or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

Article X

Miscellaneous

SECTION 10.01 Amendments, etc.

(1) Except as otherwise set forth in this Agreement, no amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders (other than (x) with
respect to any amendment or waiver contemplated in clauses (g), (h) or (i) below
(in the case of clause (i), to the extent permitted by Section 2.14), which
shall only require the consent of the Required Facility Lenders under the
applicable Facility or Facilities, as applicable (and not the Required Lenders)
and (y) with respect to any amendment or waiver contemplated in clauses (a)
(solely with respect to an increase in the L/C Sublimit or Swingline Sublimit),
(b) or (c), which shall only require the consent of the Lenders expressly set
forth therein and not the Required Lenders) (or by the Administrative Agent with
the consent of the Required Lenders) and the Borrower or the applicable Loan
Party, as the case may be, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.01, Section 4.02 or Section 4.03 or the waiver of any
Default, Event of Default, mandatory prepayment or mandatory reduction of the
Commitments shall not constitute an extension or increase of any Commitment of
any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or 2.08 (other than pursuant to
Section 2.08(2)) or any payment of fees or premiums hereunder or under any Loan
Document with respect to payments to any Lender without the written consent of
such Lender, it being understood that none of the following will constitute a
postponement of any date scheduled for, or a reduction in the amount of, any
payment of principal, interest, fees or premiums: (i) the waiver of (or
amendment to the terms of) any mandatory prepayment of the Loans, (ii) the
waiver of any Default or Event of Default, and (iii) any change to the
definition of “First Lien Net Leverage Ratio”, “Secured Net Leverage Ratio”,
“Total Net Leverage Ratio”, “Fixed Charge Coverage Ratio” or, in each case, in
the component definitions thereof;

 

207



--------------------------------------------------------------------------------

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or Unreimbursed Amount, or any fees or other amounts payable hereunder or
under any other Loan Document to any Lender without the written consent of such
Lender, it being understood that none of the following will constitute a
reduction in any rate of interest or any fees: any change to the definition of
“First Lien Net Leverage Ratio”, “Secured Net Leverage Ratio”, “Total Net
Leverage Ratio”, “Fixed Charge Coverage Ratio”, or, in each case, in the
component definitions thereof; provided that only the consent of (A) the
Required Lenders shall be necessary to amend the definition of “Default Rate”,
(B) the Required Lenders or, with respect to any Default Rate payable in respect
of the Revolving Facility, the Required Facility Lenders under the Closing Date
Revolving Facility, shall be necessary to waive any obligation of the Borrower
to pay interest at the Default Rate and (C) the Swing Line Lender shall be
necessary to waive any obligation of the Borrower to pay interest at the Default
Rate payable in respect of the Swing Line Facility;

(d) except as contemplated by clause (C) in the second proviso immediately
succeeding clause (i) of this Section 10.01(1), change any provision of this
Section 10.01 or the definition of “Required Lenders”, “Required Facility
Lenders” or “Required Additional Term Loan Lenders” or any other provision
specifying the number of Lenders or portion of the Loans or Commitments required
to take any action under the Loan Documents, without the written consent of each
Lender directly and adversely affected thereby;

(e) other than in a transaction permitted under Section 7.03 or Section 7.04,
release all or substantially all of the aggregate value of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

(f) other than in a transaction permitted under Section 7.03 or Section 7.04,
release all or substantially all of the aggregate value of the Guaranty, without
the written consent of each Lender;

(g) (i) amend, waive or otherwise modify any term or provision set forth in
Section 4.01 as to any Credit Extension on the Closing Date without the written
consent of the Required Facility Lenders with respect to the Facility in respect
of which such amendment, waiver or other modification applies (and in the case
of multiple Facilities which are affected, such Required Facility Lenders shall
consent together as one Facility (but not individually with respect to any
relevant affected Facility)), (ii) amend, waive or otherwise modify any term or
provision (including the waiver of any conditions set forth in Section 4.02 as
to any Credit Extension under one or more Revolving Facilities), which directly
affects Lenders under one or more Revolving Facilities and does not directly
affect Lenders under any other Facilities, in each case, without the written
consent of the Required Facility Lenders under such applicable Revolving
Facility or Facilities with respect to Revolving Commitments (and in the case of
multiple Facilities which are affected, such Required Facility Lenders shall
consent together as one Facility); or (iii) amend, waive or otherwise modify any
term or provision (including the waiver of any conditions set forth in
Section 4.03 as to any Credit Extension under the Additional Term Loan
Facility), in each case, without the written consent of the Required Additional
Term Loan Lenders; provided, however, that the waivers described in this
clause (g) shall not require the consent of the Required Lenders or any other
Lenders other than the Required Facility Lenders under the applicable Facility
or Facilities (subject to the provisions set forth above with respect to the
requirement that the Required Facility Lenders with respect to more than one
Facility consent together as one Facility) or the Required Additional Term Loan
Lenders, as applicable (it being understood that any amendment to the conditions
of effectiveness of Incremental Commitments set forth in Section 2.14 shall be
subject to clause (i) below);

(h) change the definition of “Pro Rata Share”, Sections 2.13 or 8.03, in each
case in a manner that would alter the pro rata sharing of payments required
thereby (except in connection with a transaction otherwise permitted by this
Agreement) without the written consent of each Lender directly and adversely
affected thereby;

 

208



--------------------------------------------------------------------------------

(i) amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding (subject, in the case of any Incremental
Facility, to the requirements of Section 2.14) with respect to Incremental Term
Loans and Incremental Revolving Commitments and/or any other credit facility
incorporated under this Agreement)) which directly affects Lenders of one or
more Incremental Term Loans or Incremental Revolving Commitments and does not
directly affect Lenders under any other Facility, in each case, without the
written consent of the lenders under such facility that may be required under
the terms of such facility for such amendment, waiver or modification (which
terms may or may not require a majority of the relevant lenders); provided,
however, that, in the case of any Incremental Facility, to the extent permitted
under Section 2.14, no amendments or waivers described in this clause (i) shall
require the consent of the Required Lenders or any other Lenders and shall only
require the consent of the relevant lenders under such additional credit
facility, including to the extent such amendment or waiver includes provisions
that benefit the Lenders under any other Facility and are not adverse to such
other Lenders (subject to any consent of the Administrative Agent required under
Section 2.14);

(j) amend, modify or waive this Agreement (including, without limitation,
Section 8.03) or any other Loan Document so as to alter the ratable treatment of
Obligations arising under Secured Hedge Agreements or the definition of “Hedge
Bank”, “Obligations”, “Secured Hedge Agreement”, or “Secured Party” (as defined
in this Agreement or any applicable Loan Document), in each case in a manner
adverse to any Hedge Bank without the written consent of any such Hedge Bank;

provided that:

(I) no amendment, waiver or consent shall, unless in writing and signed by each
Issuing Bank in addition to the Lenders required above, affect the rights or
duties of such Issuing Bank under this Agreement or any Issuing Bank Document
relating to any Letter of Credit issued or to be issued by it; provided,
however, that this Agreement may be amended to adjust the mechanics related to
the issuance of Letters of Credit, including mechanical changes relating to the
existence of multiple Issuing Banks, with only the written consent of the
Administrative Agent, the applicable Issuing Bank and the Borrower so long as
the obligations of the Revolving Lenders, if any, who have not executed such
amendment, and if applicable the other Issuing Banks, if any, who have not
executed such amendment, are not adversely affected thereby;

(II) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; provided, however, that
this Agreement may be amended to adjust the borrowing mechanics related to Swing
Line Loans with only the written consent of the Administrative Agent, the Swing
Line Lender and the Borrower so long as the obligations of the Revolving
Lenders, if any, who have not executed such amendment, are not adversely
affected thereby;

(III) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; and

(IV) Section 10.07(g) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;

 

209



--------------------------------------------------------------------------------

provided, further, that notwithstanding the foregoing:

(A) no Defaulting Lender shall have any right to approve or disapprove of any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Defaulting Lender (it being
understood that any Commitments or Loans held or deemed held by any Defaulting
Lender shall be excluded for a vote of the Lenders hereunder requiring any
consent of the Lenders);

(B) no Lender consent is required to effect any amendment or supplement to any
Intercreditor Agreement (i) that is for the purpose of adding the holders of
Permitted Incremental Equivalent Debt, Credit Agreement Refinancing Indebtedness
or any other Permitted Indebtedness that is Secured Indebtedness (or a Debt
Representative with respect thereto) as parties thereto, as expressly
contemplated by the terms of such Intercreditor Agreement, as applicable (it
being understood that any such amendment, modification or supplement may make
such other changes to the applicable Intercreditor Agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing and provided that such other changes are not adverse, in any material
respect, to the interests of the Lenders) or (ii) that is expressly contemplated
by any Intercreditor Agreement in connection with joinders and supplements;
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Collateral Agent
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent or the Collateral Agent, as applicable;

(C) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrower
(i) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Term Loans, the Revolving
Loans, the Swing Line Loans and L/C Obligations and the accrued interest and
fees in respect thereof and (ii) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders;

(D) any waiver, amendment or modification of this Agreement that by its terms
affects the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section 10.01 if such Class of Lenders were the only Class of Lenders
hereunder at the time;

(E) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Borrower and the Administrative
Agent (or the Collateral Agent, as applicable) to cure any ambiguity, omission,
defect or inconsistency (including amendments, supplements or waivers to any of
the Collateral Documents, guarantees, intercreditor agreements or related
documents executed by any Loan Party or any other Subsidiary in connection with
this Agreement if such amendment, supplement or waiver is delivered in order to
cause such Collateral Documents, guarantees, intercreditor agreements or related
documents to be consistent with this Agreement and the other Loan Documents);
provided that the consent of the Lenders or the Required Lenders, as the case
may be, shall not be required to make any such changes necessary to be made in
connection with any borrowing of Incremental Loans, any borrowing of Other
Loans, any Extension or any borrowing of Replacement Loans and otherwise to
effect the provisions of Section 2.14, 2.15 or 2.16 or the immediately
succeeding paragraph of this Section 10.01, respectively;

 

210



--------------------------------------------------------------------------------

(F) the Borrower and the Administrative Agent may, without the input or consent
of the other Lenders, (i) effect changes to any Mortgage as may be necessary or
appropriate in the opinion of the Collateral Agent and (ii) effect changes to
this Agreement that are necessary and appropriate to effect the offering process
set forth in Section 2.05(1)(e); and

(G) it is understood and agreed that, in connection with the incurrence of any
Indebtedness after the date hereof that is (1) governed by this Agreement and
(2) permitted by this Agreement (including any such Indebtedness in the form of
“term B” or similar loans), the Borrower and the Administrative Agent shall be
permitted, without the consent of any other Lender, to amend the provisions of
this Agreement to provide that the Financial Covenants only apply for the
benefit of the Facilities in existence on the Closing Date (and any Facility
that is implemented after the Closing Date to which the Financial Covenants are
intended to apply) and make any related conforming changes (including, to the
extent necessary, to the provisions of Section 10.01).

(2) In addition, notwithstanding anything to the contrary contained in this
Section 10.01, this Agreement may be amended (each, a “Replacement Amendment”)
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the Replacement Loans (as defined below) to permit the
refinancing of all outstanding Term Loans of any Class (“Replaced Loans”) with
replacement term loans (“Replacement Loans”) hereunder; provided that,

(a) the aggregate principal amount of such Replacement Loans shall not exceed
the aggregate principal amount of such Replaced Loans, plus accrued interest,
fees, premiums (if any) and penalties thereon and reasonable fees and expenses
incurred in connection with such refinancing of Replaced Loans with such
Replacement Loans and any other Incremental Amounts,

(b) [reserved],

(c) the Weighted Average Life to Maturity of such Replacement Loans shall not be
shorter than the Weighted Average Life to Maturity of such Replaced Loans at the
time of such refinancing,

(d) all other terms (other than with respect to pricing, interest rate margins,
fees, discounts, rate floors and prepayment or redemption terms) applicable to
such Replacement Loans shall either, at the option of the Borrower, (i) reflect
market terms and conditions (taken as a whole) at the time of incurrence of such
Replacement Loans (as determined by the Borrower in good faith), (ii) if not
otherwise consistent with the terms of such Replaced Loans, not be materially
more restrictive to the Borrower (as determined by the Borrower in good faith),
when taken as a whole, than the terms of such Replaced Loans, except, in each
case under this clause (ii), with respect to (x) covenants and other terms
applicable to any period after the Latest Maturity Date of the Loans in effect
immediately prior to such refinancing or (y) a Previously Absent Financial
Maintenance Covenant (so long as, to the extent that any such terms of any
Replacement Loans contain a Previously Absent Financial Maintenance Covenant
that is in effect prior to the applicable Latest Maturity Date of the Loans in
effect immediately prior to such refinancing, such Previously Absent Financial
Maintenance Covenant shall be included for the benefit of each Facility) or
(iii) such terms as are reasonably satisfactory to the Administrative Agent
(provided that, at Borrower’s election, to the extent any term or provision is
added for the benefit of the lenders of Replacement Term Loans, no consent shall
be required from the Administrative Agent to the extent that such term or
provision is also added, or the features of such term or provision are provided,
for the benefit of each Facility),

(e) Replacement Loans shall not at any time be guaranteed by any Subsidiary of
the Borrower other than Subsidiaries that are Guarantors, and

 

211



--------------------------------------------------------------------------------

(f) in the case of Replacement Loans that are secured, the obligations in
respect thereof shall not be secured by any property or assets of the Borrower
or any Restricted Subsidiary other than the Collateral.

Notwithstanding anything to the contrary in this Section 10.01, (x) each
Replacement Amendment may, without the consent of any other Loan Party, Agent or
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 10.01(2) (for
the avoidance of doubt, this Section 10.01(2) shall supersede any other
provisions in this Section 10.01 to the contrary), including to effect technical
and corresponding amendments to this Agreement and the other Loan Documents and
(y) at the option of the Borrower in consultation with the Administrative Agent,
incorporate terms that would be favorable to existing Lenders of the applicable
Class or Classes for the benefit of such existing Lenders of the applicable
Class or Classes, in each case under this clause (y), so long as the
Administrative Agent reasonably agrees that such modification is favorable to
the applicable Lenders.

(3) In addition, notwithstanding anything to the contrary in this Section 10.01,

(a) the Guaranty, the Collateral Documents and related documents executed by
Loan Parties in connection with this Agreement and the other Loan Documents may
be in a form reasonably determined by the Administrative Agent and may be,
together with this Agreement, amended and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment or waiver is delivered in
order (i) to comply with local Law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause the Guaranty, Collateral Documents or
other document to be consistent with this Agreement and the other Loan Documents
(including by adding additional parties as contemplated herein or therein),

(b) if the Administrative Agent and the Borrower shall have jointly identified
an obvious error, mistake, ambiguity, incorrect cross-reference or any error or
omission of a technical or immaterial nature, in each case, in any provision of
this Agreement or any other Loan Document (including, for the avoidance of
doubt, any exhibit, schedule or other attachment to any Loan Document), then the
Administrative Agent (acting in its sole discretion) and the Borrower or any
other relevant Loan Party shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document. Notification of such amendment shall be made
by the Administrative Agent to the Lenders promptly upon such amendment becoming
effective, and

(c) any Loan Document may be waived, amended, supplemented, or modified pursuant
to an agreement or agreements in writing entered into by the Borrower and the
Administrative Agent (without the consent of any Lender) to make modifications
which are not materially adverse to the Lenders and are requested or required by
Gaming Authorities or required to comply with Gaming Laws.

SECTION 10.02 Notices and Other Communications; Facsimile Copies.

(1) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(2) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(a) if to Holdings, the Borrower or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and

 

212



--------------------------------------------------------------------------------

(b) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next succeeding Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (2) below shall be effective as provided in such
subsection (2).

(2) Electronic Communication. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

(3) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next succeeding Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(4) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Agent-Related Persons, any
Co-Documentation Agent or any Arranger (collectively, the “Agent Parties”) have
any liability to Holdings, the Borrower, any Lender, or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and non-appealable judgment to
have resulted from the gross negligence, bad faith or willful misconduct of such
Agent Party; provided, however, that in no event shall any Agent Party have any
liability to Holdings, the Borrower, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(5) Change of Address. Each Loan Party and the Administrative Agent may change
its address, facsimile or telephone number for notices and other communications
hereunder by written notice to the other parties hereto. Each other Lender may
change its address, facsimile or telephone number for notices and other
communications hereunder by written notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent

 

213



--------------------------------------------------------------------------------

has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private-Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(6) Reliance by the Administrative Agent. The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Persons of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

SECTION 10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Issuing Bank or Swing Line
Lender from exercising the rights and remedies that inure to its benefit (solely
in its capacity as Issuing Bank or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.10 (subject to the terms of
Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

SECTION 10.04 Costs and Expenses. The Borrower agrees (a) if the Closing Date
occurs and to the extent not paid or reimbursed on or prior to the Closing Date,
to pay or reimburse the Administrative Agent, the Co-Documentation Agents and
the Arrangers for all reasonable and documented out-of-pocket costs and expenses
of the Administrative Agent, such Co-Documentation Agents and such Arrangers
incurred in connection with the preparation, negotiation, syndication,
execution, delivery and administration of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the

 

214



--------------------------------------------------------------------------------

consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs of a single U.S. counsel and, if
necessary, a single local counsel in each relevant material jurisdiction, and
(b) upon presentation of a summary statement, together with any supporting
documentation reasonably requested by the Borrower, to pay or reimburse the
Administrative Agent, each Co-Documentation Agent, each Arranger, each Issuing
Bank, each Swing Line Lender and the other Lenders, taken as a whole, promptly
following a written demand therefor for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including all Attorney
Costs of one counsel to the Administrative Agent and the Lenders taken as a
whole (and, if necessary, one local counsel in any relevant material
jurisdiction and solely in the case of a conflict of interest, one additional
counsel in each relevant material jurisdiction to each group of affected Lenders
similarly situated taken as a whole)). The agreements in this Section 10.04
shall survive the termination of the Aggregate Commitments and repayment of all
other Obligations. All amounts due under this Section 10.04 shall be paid within
thirty (30) calendar days following receipt by the Borrower of an invoice
relating thereto setting forth such expenses in reasonable detail. If any Loan
Party fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent in its sole discretion.

SECTION 10.05 Indemnification by the Borrower. The Borrower shall indemnify and
hold harmless the Agents, each Issuing Bank, each Swing Line Lender, and each
other Lender, the Co-Documentation Agents, the Arrangers and their respective
Related Persons (collectively, the “Indemnitees”) from and against any and all
losses, claims, damages, liabilities or expenses (including Attorney Costs and
Environmental Liabilities) to which any such Indemnitee may become subject
arising out of, resulting from or in connection with (but limited, in the case
of legal fees and expenses, to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, if reasonably necessary, a single local counsel for all Indemnitees
taken as a whole in each relevant material jurisdiction, and solely in the case
of a conflict of interest, one additional counsel in each relevant material
jurisdiction to each group of affected Indemnitees similarly situated taken as a
whole) any actual or threatened claim, litigation, investigation or proceeding
relating to the Transactions or to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents, the
Loans, the Letters of Credit or the use, or proposed use of the proceeds
therefrom (including any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim, litigation,
investigation or proceeding), and regardless of whether any Indemnitee is a
party thereto (all the foregoing, collectively, the “Indemnified Liabilities”);
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or expenses resulted
from (x) the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Indemnified Persons as determined by a final,
non-appealable judgment of a court of competent jurisdiction, (y) a material
breach of any obligations under any Loan Document by such Indemnitee or any of
its Related Indemnified Persons as determined by a final, non-appealable
judgment of a court of competent jurisdiction or (z) any dispute solely among
Indemnitees other than any claims against an Indemnitee in its capacity or in
fulfilling its role as an administrative agent or arranger or any similar role
under any Loan Document and other than any claims arising out of any act or
omission of Holdings, the Borrower or any of its Affiliates (as determined by a
final, non-appealable judgment of a court of competent jurisdiction). To the
extent that the undertakings to indemnify and hold harmless set forth in this
Section 10.05 may be unenforceable in whole or in part because they are
violative of any applicable Law or public policy, the Borrower shall contribute
the maximum portion that they are permitted to pay and satisfy under applicable
Law to the payment and satisfaction of all Indemnified Liabilities incurred by
the Indemnitees or any of them. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement (except to the extent such damages are found in a
final non-appealable judgment of a court of competent jurisdiction to have
resulted from the willful misconduct, bad faith or gross negligence of such
Indemnitee), nor shall any Indemnitee or any Loan Party have any liability for
any special, punitive, indirect or

 

215



--------------------------------------------------------------------------------

consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date) (other than, in the case of any Loan Party, in
respect of any such damages incurred or paid by an Indemnitee to a third party
for which such Indemnitee is otherwise entitled to indemnification pursuant to
this Section 10.05). In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 10.05 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any Loan Party, its directors, stockholders or creditors or an
Indemnitee or any other Person, whether or not any Indemnitee is otherwise a
party thereto and whether or not any of the transactions contemplated hereunder
or under any of the other Loan Documents is consummated. All amounts due under
this Section 10.05 shall be paid within thirty (30) calendar days after written
demand therefor. The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. This Section 10.05 shall not apply to
Taxes, except any Taxes that represent losses or damages arising from any
non-tax claim. Notwithstanding the foregoing, each Indemnitee shall be obligated
to refund and return promptly any and all amounts paid by any Loan Party or any
of its Affiliates under this Section 10.05 to such Indemnitee for any such fees,
expenses or damages to the extent such Indemnitee is not entitled to payment of
such amounts in accordance with the terms hereof. The undertaking in this
Section 10.05 shall survive the payment in full of the Obligations and the
termination of this Agreement.

SECTION 10.06 Marshaling; Payments Set Aside. None of the Administrative Agent
or any Lender shall be under any obligation to marshal any assets in favor of
the Loan Parties or any other party or against or in payment of any or all of
the Obligations. To the extent that any payment by or on behalf of the Borrower
is made to any Agent or any Lender, or any Agent or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Agent or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Overnight Rate from time
to time in effect.

SECTION 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and registered
assigns permitted hereby, except that neither Holdings nor the Borrower may,
except as permitted by Section 7.03, assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder (including to existing
Lenders and their Affiliates) except (i) to an assignee in accordance with the
provisions of Section 10.07(b) (such an assignee, an “Eligible Assignee”) and
(A) in the case of any Eligible Assignee that, immediately prior to or upon
giving effect to such assignment, is an Affiliated Lender, in accordance with
the provisions of Section 10.07(h), (B) in the case of any Eligible Assignee
that is Holdings, the Borrower or any Subsidiary of the Borrower, in accordance
with the provisions of Section 10.07(l), or (C) in the case of any Eligible
Assignee that, immediately prior to or upon giving effect to such assignment, is
a Debt Fund Affiliate, in accordance with the provisions of Section 10.07(k),
(ii) by way of participation in accordance with the provisions of
Section 10.07(d), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(f), or (iv) to an SPC in accordance
with the provisions of Section 10.07(g) (and any other attempted assignment or
transfer by any party hereto shall be null and void) (or in the case of any such
attempted assignment or transfer to a Disqualified Institution shall be subject
to the provisions set forth in the fourth

 

216



--------------------------------------------------------------------------------

sentence of the definition of “Lender”). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 10.07(d) and, to the extent expressly
contemplated hereby, Related Persons of each of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this Section 10.07(b), participations in L/C Obligations and Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section 10.07, the
aggregate amount of the Commitment or, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1.0 million, in the case of Term Commitments and Term Loans, and not less than
$5.0 million, in the case of Revolving Loans and Revolving Commitments, unless
each of the Administrative Agent and, so long as no Event of Default under
Section 8.01(1) or, solely with respect to the Borrower, Section 8.01(6) has
occurred and is continuing, the Borrower otherwise consents (in the case of an
assignment of Term Loans, each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned (it being understood that assignments under separate Facilities shall
not be required to be made on a pro rata basis).

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 10.07(b)(i)(B) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(1)
or, solely with respect to the Borrower, Section 8.01(6) has occurred and is
continuing at the time of such assignment determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if a “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date or (2) in respect of an assignment of all or a
portion of the Term Loans only, such assignment is to a Lender, an Affiliate of
a Lender or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any assignment of all or a portion of the Term Loans, Revolving
Loans or Revolving Commitments unless it shall have objected thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice of a failure to respond to such request for

 

217



--------------------------------------------------------------------------------

assignment; provided, further, that no consent of the Borrower shall be required
for an assignment of all or a portion of the Loans pursuant to Section 10.07(h),
(k) or (l) or an assignment by a Revolving Lender of all or a portion of its
Revolving Commitments or Revolving Exposure to any other Revolving Lender;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; provided that no consent of the Administrative Agent shall be
required for an assignment of all or a portion of the Loans pursuant to
Section 10.07(h), (k) or (l);

(C) the consent of each applicable Issuing Bank at the time of such assignment
(such consent not to be unreasonably withheld or delayed) shall be required;
provided that no consent of the applicable Issuing Bank shall be required for
any assignment not related to Revolving Commitments or Revolving Exposure; and

(D) the consent of each Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required; provided that no consent of a Swing Line
Lender shall be required for any assignment not related to Revolving Commitments
or Revolving Exposure.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), and shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent). Other
than in the case of assignments pursuant to Section 10.07(l), the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire and all applicable tax forms.

(v) No Assignments to Certain Persons. No such assignment shall be made (A) to
Holdings, the Borrower or any of the Borrower’s Subsidiaries except as permitted
under Sections 2.05(1)(e) and 10.07(l), (B) subject to Sections 10.07(h), (k)
and (l) below, to any Affiliate of the Borrower, (C) to a natural person, (D) to
any Disqualified Institution or (E) to any Defaulting Lender.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or sub
participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable Pro Rata
Share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
Rata Share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 10.07 (and, in the case of an Affiliated Lender or
a Person that, after giving effect to such assignment, would become an
Affiliated Lender, to the requirements of clause (h) of this Section 10.07),
from and after the effective date specified in each Assignment and Assumption,
other than in connection with an assignment pursuant to Section 10.07(l), (x)
the assignee thereunder shall be a party to this Agreement and, to

 

218



--------------------------------------------------------------------------------

the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and (y) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and circumstances
occurring prior to the effective date of such assignment and bound by
Section 10.09 hereof), but shall in any event continue to be subject to
Section 10.09. Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(d).

EACH LENDER HEREBY ACKNOWLEDGES THAT HOLDINGS AND THE BORROWER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES, ANY AFFILIATED LENDER (INCLUDING ANY INVESTOR) AND ANY
DEBT FUND AFFILIATE MAY FROM TIME TO TIME PURCHASE OR TAKE ASSIGNMENT OF TERM
LOANS HEREUNDER IN ACCORDANCE WITH THE PROVISIONS SET FORTH IN THIS AGREEMENT,
INCLUDING PURSUANT TO SECTION 2.05 AND THIS SECTION 10.07 (INCLUDING THROUGH
OPEN MARKET PURCHASES).

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it, each Affiliated Lender Assignment and
Assumption delivered to it, each notice of cancellation of any Loans delivered
by the Borrower pursuant to subsections (h) or (l) below, and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying Unreimbursed Amounts), L/C Borrowings and amounts due
under Section 2.03, owing to each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Agents and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower,
any Agent and, with respect to its own Loans, any Lender, at any reasonable time
and from time to time upon reasonable prior notice. This Section 10.07(c) and
Section 2.11 shall be construed so that all Loans are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related Treasury regulations (or any other relevant or
successor provisions of the Code or of such Treasury regulations).
Notwithstanding the foregoing, in no event shall the Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any Lender is an
Affiliated Lender, nor shall the Administrative Agent be obligated to monitor
the aggregate amount of the Term Loans or Incremental Term Loans held by
Affiliated Lenders.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, the Borrower and its Affiliates, a Defaulting Lender or a
Disqualified Institution) (each, a “Participant”) in all or a portion of such
Lender’s rights or obligations under this Agreement (including all or a portion
of its Commitment or the Loans (including such Lender’s participations in L/C
Obligations or Swing Line Loans) owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01(1) (other than clauses (g), (h)
and (i) thereof) that directly and

 

219



--------------------------------------------------------------------------------

adversely affects such Participant. Subject to subsection (e) of this
Section 10.07, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01 (subject to the requirements of Section 3.01
(including subsections (2), (3) and (4), as applicable) as though it were a
Lender; provided that any forms required to be provided under Section 3.01(3)
shall be provided solely to the participating Lender), 3.04 and 3.05 (through
the applicable Lender) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this
Section 10.07. To the extent permitted by applicable Law, each Participant also
shall be entitled to the benefits of Section 10.10 as though it were a Lender;
provided that such Participant shall agree to be subject to Section 2.13 as
though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. Each Lender that
sells a participation shall (acting solely for this purpose as a non-fiduciary
agent of the Borrower) maintain a register complying with the requirements of
Sections 163(f), 871(h) and 881(c)(2) of the Code and the Treasury regulations
issued thereunder on which is entered the name and address of each Participant
and the principal amounts (and related interest amounts) of each Participant’s
interest in the Loans or other obligations under this Agreement (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender and the Borrower shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary; provided that no Lender shall have the obligation to disclose
all or a portion of the Participant Register (including the identity of the
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or other obligations under any Loan
Document) to any Person except to the extent such disclosure is necessary to
establish that any such commitments, loans, letters of credit or other
obligations are in registered form for U.S. federal income tax purposes or such
disclosure is otherwise required under Treasury Regulations Section 5f.103-1(c).

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any other central bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) neither the grant to any SPC nor the exercise by any SPC of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.01, 3.04 or 3.05), (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the Lender hereunder. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500 (which processing fee may be waived by the
Administrative Agent in its sole discretion), assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.

 

220



--------------------------------------------------------------------------------

(h) Any Lender may at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to a Person who is
or will become, after such assignment, an Affiliated Lender through (x) Dutch
auctions or other offers to purchase or take by assignment open to all
applicable Lenders on a pro rata basis in accordance with procedures determined
by such Affiliated Lender in its sole discretion or (y) open market purchase on
a non-pro rata basis, in each case subject to the following limitations:

(i) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in conference calls or meetings attended solely by the Lenders and
the Administrative Agent, other than the right to receive notices of prepayments
and other administrative notices in respect of its Loans or Commitments required
to be delivered to Lenders pursuant to Article II;

(ii) [reserved];

(iii) each Lender (other than any other Affiliated Lender) that assigns any
Loans to, or purchases any Loans from, an Affiliated Lender pursuant to
clause (y) above shall deliver to the Borrower and the Administrative Agent a
customary Big Boy Letter;

(iv) the aggregate principal amount of Term Loans of any Class under this
Agreement held by Affiliated Lenders at the time of any such purchase or
assignment shall not exceed 25% of the aggregate principal amount of Term Loans
of such Class outstanding at such time under this Agreement (such percentage,
the “Affiliated Lender Cap”); provided that to the extent any assignment to an
Affiliated Lender would result in the aggregate principal amount of all Term
Loans of any Class held by Affiliated Lenders exceeding the Affiliated Lender
Cap, the assignment of such excess amount will be void ab initio;

(v) as a condition to each assignment pursuant to this subsection (h), the
Administrative Agent and the Borrower shall have been provided a notice in
connection with each assignment to an Affiliated Lender or a Person that upon
effectiveness of such assignment would constitute an Affiliated Lender pursuant
to which such Affiliated Lender (in its capacity as such) shall waive any right
to bring any action in connection with such Loans against the Administrative
Agent, in its capacity as such; and

(vi) the assigning Lender and the Affiliated Lender purchasing such Lender’s
Term Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit D-2 hereto (an “Affiliated Lender
Assignment and Assumption”).

Notwithstanding anything to the contrary contained herein, any Affiliated Lender
that has purchased Term Loans pursuant to this subsection (h) may, in its sole
discretion, contribute, directly or indirectly, the principal amount of such
Term Loans or any portion thereof, plus all accrued and unpaid interest thereon,
to the Borrower for the purpose of cancelling and extinguishing such Term Loans.
Upon the date of such contribution, assignment or transfer, (x) the aggregate
outstanding principal amount of Term Loans shall reflect such cancellation and
extinguishing of the Term Loans then held by the Borrower and (y) the Borrower
shall promptly provide notice to the Administrative Agent of such contribution
of such Term Loans, and the Administrative Agent, upon receipt of such notice,
shall reflect the cancellation of the applicable Term Loans in the Register.

Each Affiliated Lender agrees to notify the Administrative Agent and the
Borrower promptly (and in any event within ten (10) Business Days) if it
acquires any Person who is also a Lender, and each Lender agrees to notify the
Administrative Agent and the Borrower promptly (and in any event within ten
(10) Business

 

221



--------------------------------------------------------------------------------

Days) if it becomes an Affiliated Lender. The Administrative Agent may
conclusively rely upon any notice delivered pursuant to the immediately
preceding sentence or pursuant to clause (v) of this subsection (h) and shall
not have any liability for any losses suffered by any Person as a result of any
purported assignment to or from an Affiliated Lender.

(i) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders,” “Required Facility Lenders” or “Required Additional Term Loan Lenders”
to the contrary, for purposes of determining whether the Required Lenders,
Required Facility Lenders or Required Additional Term Loan Lenders (in respect
of a Class of Term Loans) have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom, or
subject to Section 10.07(j), any plan of reorganization pursuant to the U.S.
Bankruptcy Code, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent or any Lender
to undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, no Affiliated Lender shall have any right to consent
(or not consent), otherwise act or direct or require the Administrative Agent or
any Lender to take (or refrain from taking) any such action and, except with
respect to any amendment, modification, waiver, consent or other action (x) in
Section 10.01 requiring the consent of all Lenders, all Lenders directly and
adversely affected or specifically such Lender, (y) that alters an Affiliated
Lender’s pro rata share of any payments given to all Lenders, or (z) affects the
Affiliated Lender (in its capacity as a Lender) in a manner that is
disproportionate to the effect on any Lender in the same Class, the Loans held
by an Affiliated Lender shall be disregarded in both the numerator and
denominator in the calculation of any Lender vote (and shall be deemed to have
been voted in the same percentage as all other applicable Lenders voted if
necessary to give legal effect to this paragraph) (but, in any event, in
connection with any amendment, modification, waiver, consent or other action,
shall be entitled to any consent fee, calculated as if all of such Affiliated
Lender’s Loans had voted in favor of any matter for which a consent fee or
similar payment is offered).

(j) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that, and each Affiliated
Lender Assignment and Assumption shall provide a confirmation that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Term Loans held by such Affiliated Lender in any manner in the
Administrative Agent’s sole discretion, unless the Administrative Agent
instructs such Affiliated Lender to vote, in which case such Affiliated Lender
shall vote with respect to the Term Loans held by it as the Administrative Agent
directs; provided that such Affiliated Lender shall be entitled to vote in
accordance with its sole discretion (and not in accordance with the direction of
the Administrative Agent) in connection with any plan of reorganization to the
extent any such plan of reorganization proposes to treat any Obligations held by
such Affiliated Lender in a disproportionately adverse manner than the proposed
treatment of similar Obligations held by Term Lenders that are not Affiliated
Lenders.

(k) Although any Debt Fund Affiliate(s) shall be Eligible Assignees and shall
not be subject to the provisions of Section 10.07(h), (i) or (j), any Lender
may, at any time, assign all or a portion of its rights and obligations with
respect to Term Loans under this Agreement to a Person who is or will become,
after such assignment, a Debt Fund Affiliate only through (x) Dutch auctions or
other offers to purchase or take by assignment open to all Lenders on a pro rata
basis in accordance with procedures of the type described in Section 2.05(1)(e)
(for the avoidance of doubt, without requiring any representation as to the
possession of material non-public information by such Affiliate) or (y) open
market purchase on a non-pro rata basis. Notwithstanding anything in
Section 10.01 or the definition of “Required Lenders” to the contrary, for
purposes of determining whether the Required Lenders have (i) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, (ii) otherwise acted on any matter related to any Loan Document
or (iii) directed or required the Administrative Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, all Term Loans, Revolving Commitments and Revolving
Loans held by Debt Fund Affiliates, in the aggregate, may not account for more
than 49.9% of the Term Loans, Revolving Commitments and Revolving Loans of
Lenders included in determining whether the Required Lenders have consented to
any action pursuant to Section 10.01.

 

222



--------------------------------------------------------------------------------

(l) Any Lender may, so long as no Event of Default has occurred and is
continuing, at any time, assign all or a portion of its rights and obligations
with respect to Term Commitments and/or Term Loans under this Agreement to
Holdings, the Borrower or any Subsidiary of the Borrower through (x) Dutch
auctions or other offers to purchase open to all Lenders on a pro rata basis in
accordance with procedures of the type described in Section 2.05(1)(e) or
(y) open market purchases on a non-pro rata basis; provided that:

(i) (x) if the assignee is Holdings or a Subsidiary of the Borrower, upon such
assignment, transfer or contribution, the applicable assignee shall
automatically be deemed to have contributed or transferred the principal amount
of such Term Loans, plus all accrued and unpaid interest thereon, to the
Borrower; or (y) if the assignee is the Borrower (including through contribution
or transfers set forth in clause (x)), (a) the principal amount of such Term
Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the Borrower shall be deemed automatically cancelled
and extinguished on the date of such contribution, assignment or transfer,
(b) the aggregate outstanding principal amount of Term Loans of the remaining
Lenders shall reflect such cancellation and extinguishing of the Term Loans then
held by the Borrower and (c) the Borrower shall promptly provide notice to the
Administrative Agent of such contribution, assignment or transfer of such Term
Loans, and the Administrative Agent, upon receipt of such notice, shall reflect
the cancellation of the applicable Term Loans in the Register;

(ii) [reserved];

(iii) each Lender (other than an Affiliated Lender) that assigns any Loans to
Holdings, the Borrower or any Subsidiary of the Borrower pursuant to clause (y)
above shall deliver to the Administrative Agent and the Borrower a customary Big
Boy Letter; and

(iv) purchases of Term Loans pursuant to this subsection (l) may not be funded
with the proceeds of Revolving Loans.

(m) Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that, unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(n) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions. Without limiting
the generality of the foregoing, the Administrative Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans or Commitments, or disclosure of confidential
information, to any Disqualified Institution.

 

223



--------------------------------------------------------------------------------

(o) Notwithstanding the foregoing provisions of this Section 10.07 or anything
to the contrary in this Agreement or any other Loan Document, (i) no assignment,
participation, pledge or other transfer by any Lender shall become effective
until the funding in full of the Closing Date Loans on the Closing Date and
(ii) unless the Borrower otherwise agrees in writing in its sole discretion,
each Lender party to this Agreement on the Effective Date shall retain exclusive
control over all rights and obligations with respect to its Commitment,
including all rights with respect to any consent, waiver, modification,
supplement and/or amendment to this Agreement, in each case, until the Closing
Date has occurred.

SECTION 10.08 Resignation of Issuing Bank and Swing Line Lender. Notwithstanding
anything to the contrary contained herein, any Issuing Bank or Swing Line Lender
may, upon thirty (30) Business Days’ notice to the Borrower and the Lenders,
resign as an Issuing Bank or Swing Line Lender, respectively, so long as on or
prior to the expiration of such 30-Business Day period with respect to such
resignation, the relevant Issuing Bank or Swing Line Lender shall have
identified a successor Issuing Bank or Swing Line Lender reasonably acceptable
to the Borrower willing to accept its appointment as successor Issuing Bank or
Swing Line Lender, as applicable. In the event of any such resignation of an
Issuing Bank or Swing Line Lender, the Borrower shall be entitled to appoint
from among the Lenders willing to accept such appointment a successor Issuing
Bank or Swing Line Lender hereunder; provided that no failure by the Borrower to
appoint any such successor shall affect the resignation of the relevant Issuing
Bank or Swing Line Lender, as the case may be, except as expressly provided
above. If an Issuing Bank resigns as an Issuing Bank, it shall retain all the
rights and obligations of an Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as an Issuing
Bank and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(3)). If the Swing Line Lender
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it
outstanding as of the effective date of such resignation (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(3)).

SECTION 10.09 Confidentiality. Each of the Agents, the Arrangers, the Lenders
and each Issuing Bank agrees to maintain the confidentiality of the Information
in accordance with its customary procedures (as set forth below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, legal counsel,
independent auditors, agents, trustees, managers, controlling Persons, advisors
and representatives who need to know such information (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential,
with such Affiliate being responsible for such Person’s compliance with this
Section 10.09; provided that such Agent, Arranger, Lender or Issuing Bank, as
applicable, shall be principally liable to the extent this Section 10.09 is
violated by one or more of its Affiliates or any of its or their respective
partners, directors, officers, employees, legal counsel, independent auditors,
agents, trustees, managers, controlling Persons, advisors or representatives),
(b) to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners); provided that each Agent, each
Arranger, each Lender and each Issuing Bank agrees to notify the Borrower
promptly thereof (except in connection with any request as part of a regulatory
examination) to the extent it is legally permitted to do so, (c) to the extent
required by applicable laws or regulations or by any subpoena or otherwise
(including by order) as required by applicable Law or regulation or as requested
by a governmental authority; provided that such Agent, such Arranger, such
Lender or such Issuing Bank, as applicable, agrees that it will notify the
Borrower as soon as practicable in the event of any such disclosure by such
Person (except in connection with any request as part of a regulatory
examination) unless such notification is prohibited by law, rule or regulation,
(d) to any other party hereto, subject to an agreement containing provisions at
least as restrictive as those of this Section 10.09, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee (or its
agent) invited to be an Additional Lender, in each case other than any
Disqualified Institution or (ii) any actual or prospective direct or indirect
counterparty (or its advisors) to any swap or derivative transaction relating to
Holdings, the Borrower or any of their Subsidiaries or any of their respective
obligations; provided that such disclosure shall be made subject to the
acknowledgment and acceptance by such prospective Lender, Participant or
Eligible Assignee that such Information is being disseminated on a confidential
basis (on substantially the terms set forth in this paragraph or as is otherwise

 

224



--------------------------------------------------------------------------------

reasonably acceptable to the Borrower, the Agents and the Arrangers, including
as set forth in any confidential information memorandum or other marketing
materials) in accordance with the standard syndication process of the Agents and
the Arrangers or market standards for dissemination of such type of information
which shall in any event require “click through” or other affirmative action on
the part of the recipient to access such confidential information, (e) for
purposes of establishing a “due diligence” defense, (f) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder, (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers or other market identifiers with respect to the credit facilities
provided hereunder, or (iii) service providers to the Agents and the Lenders in
connection with the administration, settlement and management of this Agreement
and the credit facilities provided hereunder, (g) with the consent of the
Borrower, (h) to market data collectors for customary purposes in the lending
industry in connection with the Facilities or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach by any Person
of this Section 10.09 or any other confidentiality provision in favor of any
Loan Party, (y) becomes available to any Agent, any Arranger, any Lender, any
Issuing Bank or any of their respective Affiliates on a non-confidential basis
from a source other than Holdings, the Borrower or any Subsidiary thereof, and
which source is not known by such Agent, such Lender, such Issuing Bank or the
applicable Affiliate to be subject to a confidentiality restriction in respect
thereof in favor of Holdings, the Borrower or any Affiliate thereof or (z) is
independently developed by the Agents, the Lenders, the Issuing Banks, the
Arrangers or their respective Affiliates, in each case, so long as not based on
information obtained in a manner that would otherwise violate this
Section 10.09.

For purposes of this Section 10.09, “Information” means all information received
from any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary or Affiliate thereof or their respective businesses.

Each Agent, each Arranger, each Lender and each Issuing Bank acknowledges that
(a) the Information may include trade secrets, protected confidential
information, or material non-public information concerning the Borrower or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of such information and (c) it will handle such information in
accordance with applicable Law, including United States Federal and state
securities Laws and to preserve its trade secret or confidential character.

The respective obligations of the Agents, the Arrangers, the Lenders and any
Issuing Bank under this Section 10.09 shall survive, to the extent applicable to
such Person, (x) the payment in full of the Obligations and the termination of
this Agreement, (y) any assignment of its rights and obligations under this
Agreement and (z) the resignation or removal of any Agent, Swing Line Lender or
Issuing Bank, in each case, until the date that is two (2) years after such
date.

SECTION 10.10 Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each Issuing Bank is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or such
Issuing Bank to or for the credit or the account of any Loan Party against any
and all of the obligations of such Loan Party then due and payable under this
Agreement or any other Loan Document to such Lender or such Issuing Bank,
irrespective of whether or not such Lender or such Issuing Bank shall have made
any demand under this Agreement or any other Loan Document; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender and each Issuing Bank
under this Section 10.10 are in addition to other rights and remedies (including
other rights of setoff) that such Lender or such Issuing Bank may have. Each
Lender and each Issuing Bank agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

225



--------------------------------------------------------------------------------

SECTION 10.11 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

SECTION 10.12 Counterparts; Integration; Effectiveness. This Agreement and each
of the other Loan Documents may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging (including in
.pdf format) means shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 10.13 Electronic Execution of Assignments and Certain Other Documents.
The words “delivery,” “execution,” “execute,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other modifications,
Committed Loan Notices, Swing Line Loan Notices, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

SECTION 10.14 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

SECTION 10.15 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

226



--------------------------------------------------------------------------------

SECTION 10.16 GOVERNING LAW.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY HERETO AGREES THAT
THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF
ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY
COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

(c) THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION 10.16. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

SECTION 10.17 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.17.

SECTION 10.18 Binding Effect; Termination.

(1) This Agreement shall become effective on the Effective Date.

 

227



--------------------------------------------------------------------------------

(2) In the event that the Acquisition is not consummated on or before
11:59 p.m., New York City time, on December 31, 2019 (or such earlier date which
is the earlier of (a) the date on which the Transaction Agreement is terminated
by Buyer or otherwise validly terminated in accordance with its terms prior to
the consummation of the Acquisition and (b) the date of the consummation of the
Acquisition without the borrowing of the Closing Date Term Loans), then this
Agreement shall automatically terminate; provided that notwithstanding anything
in this provision to the contrary, the termination of any commitment pursuant to
this paragraph shall not prejudice the rights and remedies of the Borrower
and/or its applicable Affiliate in respect of any breach of this Agreement.

SECTION 10.19 Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party under any of the Loan Documents or the Secured
Hedge Agreements (including the exercise of any right of setoff, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, without the prior written consent of the Administrative Agent. The
provision of this Section 10.19 are for the sole benefit of the Lenders and
shall not afford any right to, or constitute a defense available to, any Loan
Party.

SECTION 10.20 Use of Name, Logo, etc. Each Loan Party consents to the
publication in the ordinary course by Administrative Agent or the Arrangers of
customary advertising material relating to the financing transactions
contemplated by this Agreement using such Loan Party’s name, product
photographs, logo or trademark; provided that any such material shall be
provided to the Borrower for its review a reasonable period of time in advance
of publication. Such consent shall remain effective until revoked by such Loan
Party in writing to the Administrative Agent and the Arrangers.

SECTION 10.21 USA PATRIOT Act. Each Lender that is subject to the USA PATRIOT
Act and the requirements of the Beneficial Ownership Regulation and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
and the Beneficial Ownership Regulation, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the USA PATRIOT Act and the Borrower in accordance with
the Beneficial Ownership Regulation. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act and
the Beneficial Ownership Regulation.

SECTION 10.22 Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 10.23 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings acknowledges and agrees that
(i) (A) the arranging and other services regarding this Agreement provided by
the Agents, the Arrangers and the Lenders are arm’s-length commercial
transactions between the Borrower, Holdings and their respective Affiliates, on
the one hand, and the Administrative Agent, the Arrangers and the Lenders, on
the other hand, (B) each of the Borrower and Holdings has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of the Borrower and Holdings is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each Agent,
Arranger and Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an

 

228



--------------------------------------------------------------------------------

advisor, agent or fiduciary for the Borrower, Holdings or any of their
respective Affiliates, or any other Person and (B) none of the Agents, the
Arrangers nor any Lender has any obligation to the Borrower, Holdings or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, Holdings and their respective
Affiliates, and none of the Agents, the Arrangers nor any Lender has any
obligation to disclose any of such interests to the Borrower, Holdings or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and Holdings hereby waives and releases any claims that it may have
against the Agents, the Arrangers or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 10.24 Release of Collateral and Guarantee Obligations; Subordination of
Liens.

(a) The Lenders and the Issuing Banks hereby irrevocably agree that the Liens
granted to the Administrative Agent or the Collateral Agent by the Loan Parties
on any Collateral shall be automatically released (i) in full, as set forth in
clause (b) below, (ii) upon the sale or other transfer of such Collateral
(including as part of or in connection with any other sale or other transfer
permitted hereunder) to any Person, to the extent such sale, transfer or other
disposition is made in compliance with the terms of this Agreement (and the
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Loan Party upon its reasonable request without further inquiry);
provided that, in the case of a sale or other transfer of Collateral by a Loan
Party to another Loan Party, the relevant assets sold, transferred or otherwise
disposed shall become part of the Collateral of the transferee Loan Party (other
than to the extent such assets constitute Excluded Assets), (iii) to the extent
such Collateral is comprised of property leased to a Loan Party by a Person that
is not a Loan Party, upon termination or expiration of such lease, (iv) if the
release of such Lien is approved, authorized or ratified in writing by the
Required Lenders (or such other percentage of the Lenders whose consent may be
required in accordance with Section 10.01), (v) to the extent the property
constituting such Collateral is owned by any Guarantor, upon the release of such
Guarantor from its obligations under the Guaranty (in accordance with the second
succeeding sentence), (vi) as required by the Collateral Agent to effect any
sale, transfer or other disposition of Collateral in connection with any
exercise of remedies of the Collateral Agent pursuant to the Collateral
Documents and (vii) to the extent such Collateral otherwise becomes Excluded
Assets. Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Loan Parties in respect of)
all interests retained by the Loan Parties, including the proceeds of any sale,
all of which shall continue to constitute part of the Collateral except to the
extent otherwise released in accordance with the provisions of the Loan
Documents. Additionally, the Lenders and the Issuing Banks hereby irrevocably
agree that any Guarantor shall be released from its Guaranty upon consummation
of any transaction permitted hereunder resulting in such Subsidiary ceasing to
constitute a Restricted Subsidiary, or otherwise becoming an Excluded
Subsidiary. Any representation, warranty or covenant contained in any Loan
Document relating to any such released Collateral or Guarantor shall no longer
be deemed to be repeated. Notwithstanding the foregoing, if any Subsidiary
Guarantor ceases to be wholly-owned, directly or indirectly, by the Borrower,
such Subsidiary shall not be released from its Guaranty, unless either (x) it is
no longer a direct or indirect Subsidiary of the Borrower, (y) it becomes a bona
fide joint venture or (z) after giving pro forma effect to such release and the
consummation of the relevant transaction, the Borrower is deemed to have made a
new Investment in such person (as if such person was then newly acquired) and
such Investment is permitted hereunder (it being understood that this sentence
shall not limit the release of any Subsidiary Guarantor that otherwise qualifies
as an Excluded Subsidiary for reasons other than not being wholly-owned).

(b) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when the Termination Conditions are satisfied, upon request of the
Borrower, the Administrative Agent or Collateral Agent, as applicable, shall
(without notice to, or vote or consent of, any Secured Party) take such actions
as shall be required to release its security interest in all Collateral, and to
release all obligations under any Loan Document, whether or not on the date of
such release there may be any (i) Hedging Obligations in respect of any Secured
Hedge Agreements, (ii) Cash Management Obligations in respect of any Secured
Cash

 

229



--------------------------------------------------------------------------------

Management Agreements, (iii) contingent obligations not then due and
(iv) Outstanding Amount of L/C Obligations related to any Letter of Credit that
has been Cash Collateralized, backstopped by a letter of credit reasonably
satisfactory to the applicable Issuing Bank or deemed reissued under another
agreement reasonably acceptable to the applicable Issuing Bank. Any such release
of Obligations shall be deemed subject to the provision that such Obligations
shall be reinstated if after such release any portion of any payment in respect
of the Obligations guaranteed thereby shall be rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of the Borrower or any Guarantor, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Borrower or any Guarantor or any substantial part of
its property, or otherwise, all as though such payment had not been made.

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any Liens
permitted by the Loan Documents, the Administrative Agent or Collateral Agent,
as applicable, shall (without notice to, or vote or consent of, any Secured
Party) take such actions as shall be required to subordinate the Lien on any
Collateral to any Lien permitted under Section 7.01 to be senior to the Liens in
favor of the Collateral Agent.

(d) Notwithstanding anything to the contrary in this Section 10.24 or in any
other provision of any Loan Document, the Lenders and the Issuing Banks hereby
authorize the Administrative Agent and Collateral Agent, as applicable, to, and
the Administrative Agent and the Collateral Agent shall, execute and deliver any
instruments, documents, consents, acknowledgments and agreements necessary or
desirable to evidence, effectuate or confirm the release of any Guarantor or
Collateral or the subordination of any Lien pursuant to the provisions of this
Section 10.24.

SECTION 10.25 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or Issuing Bank that is an EEA
Financial Institution is a party to this Agreement, notwithstanding anything to
the contrary in any Loan Document or in any other agreement, arrangement or
understanding among the parties hereto, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 10.26 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Secured Hedge Agreements or any other agreement or instrument that is a QFC
(such support, “QFC Credit Support” and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit

 

230



--------------------------------------------------------------------------------

Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
U.S. or any other state of the U.S.):

(a) In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the U.S. or a state of the U.S. (whether or not the Supported QFC is, in
fact, governed by the laws of the U.S. or a state of the U.S.). In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the U.S. or a state of the U.S. (whether or not the
Supported QFC is, in fact, governed by the laws of the U.S. or a state of the
U.S.). Without limitation of the foregoing, it is understood and agreed that
rights and remedies of the parties hereto with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.

(b) As used in this Section 10.26, the following terms have the following
meanings:

(i) “BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. § 1841(k)) of such party.

(ii) “Covered Entity” means any of the following:

(A) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(B) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(C) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

(iii) “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

(iv) “QFC” has the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

SECTION 10.27 Non-Recourse. Any claim or cause of action that may be based upon,
arise out of or relate to this Agreement or any other Loan Document or the
negotiation, execution or performance hereof or thereof may be made only against
the entities that are expressly identified as parties hereto; it being
understood and agreed for the avoidance of doubt that no party hereto nor any
Indemnified Person shall have, and each hereby waives, any right, title,
interest or claim of any kind that they may have in respect of any funds in the
“trust account” established by Buyer to hold the cash proceeds of its initial
public offering and private placements of its securities, which was established
for the benefit of its public shareholders and the underwriters of its initial
public offering.

 

231



--------------------------------------------------------------------------------

SECTION 10.28 Cooperation with Gaming Authorities. Notwithstanding any other
provision of this Agreement, the Borrower expressly authorizes the Agents to
cooperate with any Gaming Authorities in connection with the administration of
their regulatory jurisdiction over the Borrower and its Restricted Subsidiaries,
including the provision of such documents or other information as may be
requested by any such Gaming Authorities relating to the Arrangers, the Agents,
the Lenders, the Borrower and its Restricted Subsidiaries, or the Loan
Documents; provided that the Agents shall give the Borrower prior notice of the
provision of any information relating to the Borrower and/or any Restricted
Subsidiary that is requested by any Gaming Authority pursuant to this
Section 10.28.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

232



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

NEW PACE LLC (which on the Closing Date shall be merged with and into Accel
Entertainment, Inc., with New Pace LLC surviving such merger as the Borrower and
changing its name to “Accel Entertainment LLC”) By:    /s/ Eduardo Tamraz  
Name: Eduardo Tamraz   Title: President and Secretary

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as Administrative Agent, Collateral Agent, Issuing Bank, Swing Line Lender,
Revolving Lender and Term Lender

By:    /s/ Andrew Crain   Name: Andrew Crain   Title: Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as Revolving Lender and Term Lender

By:   /s/ Kathy Lange-Ellis   Name: Kathy Lange-Ellis   Title: Senior
Vice-President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CIBC BANK USA, as Revolving Lender and Term Lender

By:  

/s/ James Marsh

  Name: James Marsh   Title: Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Revolving Lender and Term Lender

By:  

/s/ Nadeige Dang

  Name: Nadeige Dang   Title: Executive Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as Term Lender and Revolving Lender

By:  

/s/ Matthew J. Bradley

  Name: Matthew J. Bradley   Title: Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WEST SUBURBAN BANK, as Term Lender and Revolving Lender

By:  

/s/ Jason G. Fels

  Name: Jason G. Fels   Title: Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as Term Lender and Revolving Lender

By:  

/s/ Raymond Ventura

  Name: Raymond Ventura   Title: Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Revolving Lender

By:  

/s/ Thomas M. Manning

  Name: Thomas M. Manning   Title: Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Revolving Lender

By:  

/s/ Yumi Okabe

  Name: Yumi Okabe   Title: Vice President

 

By:  

/s/ Michael Strobel

  Name: Michael Strobel   Title: Vice President

[Signature Page to Credit Agreement]